Exhibit 10.1

 

Execution Version

 

 

$458,000,000

 

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

among

 

JAMUL INDIAN VILLAGE DEVELOPMENT CORPORATION,
as the Borrower,

 

JAMUL INDIAN VILLAGE OF CALIFORNIA,
as the Tribe,

 

and

 

THE LENDERS PARTY HERETO,
as Lenders,

 

CITIZENS BANK, N.A.,
as Swingline Lender and as Issuing Bank,

 

and

 

CITIZENS BANK, N.A.,
as Administrative Agent

 

dated as of October 20, 2016

 

*************************************************

 

CITIZENS BANK, N.A.,
as Joint Lead Arranger and Joint Bookrunner

 

FIFTH THIRD BANK,
as Joint Lead Arranger, Joint Bookrunner and Co-Syndication Agent

 

GOLDMAN SACHS BANK USA,
as Joint Lead Arranger, Joint Bookrunner and Co-Syndication Agent

 

--------------------------------------------------------------------------------


 

CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Terms Generally

61

SECTION 1.03

Classification of Loans

62

SECTION 1.04

Accounting Terms

62

SECTION 1.05

Letter of Credit Amounts

62

SECTION 1.06

Times of Day

62

SECTION 1.07

Rounding

62

SECTION 1.08

Electronic Execution of Assignments and Certain Other Documents

63

 

 

 

ARTICLE II THE FACILITIES

63

 

 

 

SECTION 2.01

Term B Loans and Term C Loans

63

SECTION 2.02

Revolving Loans

67

SECTION 2.03

Swingline Loans

68

SECTION 2.04

Issuance of Letters of Credit and Purchase of Participations Therein

70

SECTION 2.05

Pro Rata Shares; Availability of Funds

74

SECTION 2.06

Evidence of Debt; Register; Lenders’ Books and Records; Notes

75

SECTION 2.07

Interest on Loans

76

SECTION 2.08

Conversion/Continuation

78

SECTION 2.09

Default Interest

78

SECTION 2.10

Fees

79

SECTION 2.11

Scheduled Payments of Term Loans

80

SECTION 2.12

Voluntary Prepayments/Commitment Reductions/Prepayment Premiums

81

SECTION 2.13

Mandatory Prepayments / Commitment Reductions and Terminations

85

SECTION 2.14

Application of Prepayments/Reductions

88

SECTION 2.15

General Provisions Regarding Payments

89

SECTION 2.16

Ratable Sharing

90

SECTION 2.17

Making or Maintaining LIBOR Loans

91

SECTION 2.18

Reserve Requirements; Change in Circumstances

92

SECTION 2.19

Taxes

94

SECTION 2.20

Obligation to Mitigate

97

SECTION 2.21

Defaulting Lenders

97

SECTION 2.22

Removal or Replacement of a Lender

100

SECTION 2.23

Cash Collateral

101

SECTION 2.24

Incremental Facility

102

 

i

--------------------------------------------------------------------------------


 

SECTION 2.25

Extensions of Loans and Commitments

105

SECTION 2.26

Additional Term C Loans

108

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

109

 

 

 

SECTION 3.01

Organization; Powers

109

SECTION 3.02

Authorization; No Conflicts

110

SECTION 3.03

Enforceability

110

SECTION 3.04

Governmental Approvals; Consents

110

SECTION 3.05

Pro Forma Balance Sheet

111

SECTION 3.06

No Material Adverse Change

111

SECTION 3.07

Title to Properties; Possession Under Leases

111

SECTION 3.08

Subsidiaries

113

SECTION 3.09

No Litigation; Compliance with Laws

113

SECTION 3.10

No Default

114

SECTION 3.11

Federal Reserve Regulations

114

SECTION 3.12

Investment Company Act

114

SECTION 3.13

Use of Proceeds; Letters of Credit

114

SECTION 3.14

Tax Returns

115

SECTION 3.15

No Material Misstatements

115

SECTION 3.16

Employee Benefit Plans

116

SECTION 3.17

Environmental Matters

116

SECTION 3.18

Insurance

117

SECTION 3.19

Security Documents

117

SECTION 3.20

Senior Indebtedness

118

SECTION 3.21

Location of Real Property

118

SECTION 3.22

Labor Matters

119

SECTION 3.23

Intellectual Property

119

SECTION 3.24

Solvency

119

SECTION 3.25

Material Contracts

119

SECTION 3.26

Permits

119

SECTION 3.27

Fiscal Year

120

SECTION 3.28

Patriot Act/FCPA/OFAC

120

SECTION 3.29

Gaming Business

120

SECTION 3.30

No Violation of Gaming Ordinance

121

SECTION 3.31

Sovereign Immunity

121

SECTION 3.32

Licensing Requirements

121

SECTION 3.33

No Management Contract

122

SECTION 3.34

IGRA

122

SECTION 3.35

Compact

122

SECTION 3.36

Gaming Ordinance

122

SECTION 3.37

Indian Lands

122

SECTION 3.38

Exclusive Right

122

SECTION 3.39

The Tribe’s Codes

123

SECTION 3.40

Restrictions

123

SECTION 3.41

Tribal Laws

123

SECTION 3.42

Corporation Ordinance Representations

123

 

--------------------------------------------------------------------------------


 

ARTICLE IV CONDITIONS PRECEDENT

124

 

 

 

SECTION 4.01

Closing Date

124

SECTION 4.02

All Credit Events

131

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

132

 

 

 

SECTION 5.01

Financial Statements and Other Reports

132

SECTION 5.02

Existence; Business

138

SECTION 5.03

Payment of Taxes and Claims and Contractual Obligations

138

SECTION 5.04

Maintenance of Properties

138

SECTION 5.05

Insurance

139

SECTION 5.06

Maintaining Records

139

SECTION 5.07

Inspections

140

SECTION 5.08

Lenders Meetings

140

SECTION 5.09

Compliance with Laws, Material Contracts, Related Documents, PNG Documents and
Permits

140

SECTION 5.10

Environmental

141

SECTION 5.11

Additional Guarantors; Additional Collateral

142

SECTION 5.12

Ratings

143

SECTION 5.13

Security Interests; Further Assurances

143

SECTION 5.14

Proceeds and Revenues

143

SECTION 5.15

Gaming Licenses

144

SECTION 5.16

Affirmative Covenants of the Tribe

144

SECTION 5.17

IGA Liabilities

145

SECTION 5.18

Limitation on Formation and Acquisition of Subsidiaries

145

SECTION 5.19

Management Agreement

145

SECTION 5.20

Payment of Supplemental Payment Amounts, PNG Advances and Subordinated Term
Loans

146

 

 

 

ARTICLE VI NEGATIVE COVENANTS

146

 

 

 

SECTION 6.01

Indebtedness

146

SECTION 6.02

Liens

149

SECTION 6.03

No Further Negative Pledges

151

SECTION 6.04

Restricted Junior Payments

152

SECTION 6.05

Restrictions on Subsidiary Distributions

154

SECTION 6.06

Investments

155

SECTION 6.07

Financial Covenants

156

SECTION 6.08

Fundamental Changes; Disposition of Assets

157

SECTION 6.09

Disposal of Subsidiary Interests

158

SECTION 6.10

Sales and Lease-Backs

159

SECTION 6.11

Transactions with Affiliates

159

SECTION 6.12

Conduct of Business

160

SECTION 6.13

Amendments or Waivers

160

SECTION 6.14

Fiscal Year/Accounting Changes

163

SECTION 6.15

Limitation on Hedging Agreements

163

 

--------------------------------------------------------------------------------


 

SECTION 6.16

Sovereign Immunity; Jurisdiction and Venue

163

SECTION 6.17

Use of Proceeds; Sanctions

163

SECTION 6.18

Capital Expenditures

164

SECTION 6.19

Contingency Reserve Account

165

SECTION 6.20

Negative Covenants of the Tribe

165

 

 

 

ARTICLE VII EVENTS OF DEFAULT

168

 

 

 

SECTION 7.01

Events of Default

168

SECTION 7.02

Application of Proceeds

172

 

 

 

ARTICLE VIII AGENTS AND ARRANGERS

174

 

 

 

SECTION 8.01

Appointment of Agents

174

SECTION 8.02

Powers and Duties

174

SECTION 8.03

General Immunity

175

SECTION 8.04

Notice of Default

176

SECTION 8.05

Agents and Arrangers Entitled to Act as Lenders

176

SECTION 8.06

Lenders’ Representations, Warranties and Acknowledgement

177

SECTION 8.07

Right to Indemnity

178

SECTION 8.08

Successor Agents

179

SECTION 8.09

Loan Documents

180

SECTION 8.10

No Liability

182

SECTION 8.11

Withholdings

182

SECTION 8.12

Specified Hedging Agreement and Specified Cash Management Agreement

182

 

 

 

ARTICLE IX MISCELLANEOUS

183

 

 

 

SECTION 9.01

Notices

183

SECTION 9.02

Survival of Agreement

187

SECTION 9.03

Binding Effect

187

SECTION 9.04

Successors and Assigns

187

SECTION 9.05

Expenses; Indemnity

194

SECTION 9.06

Adjustments; Setoff

197

SECTION 9.07

Governing Law

197

SECTION 9.08

Waivers; Amendment

198

SECTION 9.09

Interest Rate Limitation

206

SECTION 9.10

Entire Agreement

206

SECTION 9.11

Waiver of Sovereign Immunity

206

SECTION 9.12

Consents to Jurisdiction; Waivers of Venue; Exhaustion; Service of Process

208

SECTION 9.13

Waiver of Jury Trial

211

SECTION 9.14

Arbitration

212

SECTION 9.15

No Advisory or Fiduciary Responsibility

213

SECTION 9.16

IGRA Compliance

213

 

--------------------------------------------------------------------------------


 

SECTION 9.17

Section 81 Compliance

214

SECTION 9.18

Severability

215

SECTION 9.19

Counterparts

215

SECTION 9.20

Headings

215

SECTION 9.21

Confidentiality

215

SECTION 9.22

Acknowledgments

216

SECTION 9.23

Accounting Changes

216

SECTION 9.24

Construction

217

SECTION 9.25

Gaming Agencies

217

SECTION 9.26

Certain Matters Affecting Lenders

217

SECTION 9.27

Patriot Act

219

SECTION 9.28

Reversal of Payments

219

SECTION 9.29

Injunctive Relief

219

SECTION 9.30

Administrative Agent May File Proofs of Claim

219

SECTION 9.31

Credit Bidding

220

SECTION 9.32

Tribe’s Execution of Agreement

221

SECTION 9.33

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

221

SECTION 9.34

Subordination Agreement

222

 

--------------------------------------------------------------------------------


 

Appendices, Exhibits, Schedules and Annexes

 

Appendix A

 

Principal Offices

 

 

 

Exhibit  A-1-1

 

Form of Term B Note

Exhibit A-1-2

 

Form of Term C Note

Exhibit  A-2

 

Form of Revolving Note

Exhibit  A-3

 

Form of Swingline Note

Exhibit  A-4

 

Form of Incremental Term Note

Exhibit  B-1

 

Form of Funding Notice

Exhibit  B-2

 

Form of Issuance/Amendment Notice

Exhibit  B-3

 

Form of Conversion/Continuation Notice

Exhibit  C-1

 

Form of Guaranty

Exhibit  C-2

 

Form of Security Agreement

Exhibit  C-3

 

Form of Collateral Account Control Agreement

Exhibit  D

 

Form of Solvency Certificate

Exhibit  E-1

 

Form of Compliance Certificate (delivered by the Borrower)

Exhibit  E-2

 

Form of Compliance Certificate (delivered on behalf of the Borrower)

Exhibit  F-1

 

Form of Assignment and Acceptance

Exhibit  F-2

 

Form of Affiliated Lender Assignment and Acceptance

Exhibit  G

 

Form of Non-Bank Certificate

Exhibit  H

 

Form of Closing Certificate

Exhibit  I

 

Insurance Requirements

Exhibit  J

 

Form of Intercompany Subordinated Demand Promissory Note

Exhibit  K

 

Form of Management Agreement

Exhibit  L

 

Form of Administrative Questionnaire

Exhibit  M

 

Form of Disbursement Agreement

Exhibit  N

 

Form of Joinder Agreement

Exhibit  O

 

Dutch Auction Procedures

Exhibit  P

 

Form of Completion Guaranty

Exhibit Q

 

Form of Subordinated Loan Credit Agreement

Exhibit R

 

Form of Subordinated Loan Subordination Agreement

 

 

 

Schedule 1.01(a)

 

Specified Disqualified Term B Lenders

Schedule 1.01(b)

 

Specified Disqualified Term C Lenders

Schedule 3.01(c)

 

Officers of Executive Committee

Schedule 3.07(c)

 

Space Leases

Schedule 3.07(h)

 

Liens on Recourse Assets

Schedule 3.08

 

Subsidiaries

Schedule 3.09

 

Litigation

Schedule 3.18

 

Insurance

Schedule 3.19(a)

 

UCC Filing Offices

Schedule 3.21

 

Owned and Leased Real Property

Schedule 3.25

 

Material Contracts

Schedule 3.26

 

Permits

 

--------------------------------------------------------------------------------


 

Schedule 4.01(d)

 

Loan Documents

Schedule 4.01(u)

 

Gaming Licenses

Schedule 6.01

 

Existing Indebtedness

Schedule 6.02

 

Existing Liens

Schedule 6.06

 

Existing Investments

Annex I

 

Term B Loan Commitments

Annex II

 

Closing Date Term C Loan Commitments and Delayed Draw Term C Loan Commitments

Annex III

 

Revolving Commitments

 

--------------------------------------------------------------------------------


 

This REVOLVING CREDIT AND TERM LOAN AGREEMENT, dated as of October 20, 2016
(this “Agreement”), is entered into among the JAMUL INDIAN VILLAGE DEVELOPMENT
CORPORATION (the “Borrower”), a body corporate and politic existing as an
instrumentality of the Tribe (as defined below) under the laws of the Tribe, the
JAMUL INDIAN VILLAGE OF CALIFORNIA, a federally recognized Indian tribe (the
“Tribe”), the banks, financial institutions and other entities from time to time
party to this Agreement as lenders (each, individually, a “Lender” and
collectively, the “Lenders”), CITIZENS BANK, N.A., as swingline lender (in such
capacity, the “Swingline Lender”), as the Issuing Bank (as defined below) and as
administrative agent (in such capacity, together with its successors and assigns
in such capacity, the “Administrative Agent”).

 

RECITALS

 

A.                                    The Borrower is developing a casino (the
“Project”) consisting of gaming machines, table games, food and beverage venues,
parking structures and other amenities on land held in trust for the Tribe, near
Jamul, California.

 

B.                                    The Borrower has engaged one or more
Regulated Banks to act as Joint Lead Arrangers, Joint Bookrunners or
Co-Syndication Agents to arrange the financing evidenced by the Facilities; and
the Administrative Agent and the Collateral Agent are Regulated Banks.

 

C.                                    Prior to the Closing Date, the Developer
made PNG Advances to Tribe in the aggregate amount (including accrued interest
thereon) of $341,864,386.85, which PNG Advances were assigned to the Borrower
pursuant to the Borrower Assumption Agreement (as defined below).  On the
Closing Date, $371,864,386.85 of Term Loan proceeds will be used to repay such
PNG Advances and Golden Indebtedness.

 

D.                                    The Borrower desires that the Lenders
extend the senior secured credit facilities contemplated hereby, the proceeds of
which will be used, among other things, to pay project costs in connection with
the development, construction and operation of the Project and for working
capital, capital expenditure and general corporate purposes of the Loan Parties,
all as further specified herein.

 

AGREEMENT

 

In consideration of the agreements set forth herein and in the other Loan
Documents and in reliance upon the representations and warranties set forth
herein and therein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01              Defined Terms.  As used in this Agreement, the
following terms shall have the meanings specified below:

 

1

--------------------------------------------------------------------------------


 

“ABR”, when used in reference to any Loan, refers to whether such Loan is
bearing interest at a rate determined by reference to the Alternate Base Rate.

 

“Account Collateral” means, collectively, all of the Borrower’s Accounts and all
amounts on deposit therein, “financial assets” and “investment property” (each
as defined in the UCC) credited thereto or held therein or related thereto, any
interest earned thereon, and any investments of such amounts made pursuant to
the Control Agreements and any proceeds of the foregoing.  When the term
“Collateral” is used in conjunction with a specified Account, said Account
Collateral means the specified account and all amounts on deposit therein,
“financial assets” and “investment property” (each as defined in the UCC)
credited thereto or held therein or related thereto, any interest earned
thereon, and any investments of such amounts made pursuant to the applicable
Control Agreement, and any proceeds of the foregoing, except to the extent such
proceeds are deposited into another Account pursuant to the terms of the
Disbursement Agreement or the applicable Control Agreement.

 

“Accounting Changes” shall have the meaning given in Section 9.23.

 

“Accounts” shall have the meaning given to the term “Investment Accounts” in the
Security Agreement.

 

“Action” shall have the meaning given in Section 9.11(a).

 

“Additional Rent” shall mean amounts payable by the Borrower under the Ground
Lease for costs of developing, constructing, opening, operating, maintaining, or
improving the Gaming Site, including costs related to insurance, taxes and other
items customarily considered to be additional rent under a triple net lease.

 

“Additional Term C Loan Date” shall have the meaning given in Section 2.26(b).

 

“Additional Term C Loans” shall have the meaning given in Section 2.26(a).

 

“Additional Term Loans” shall mean the “Additional Term Loans” under and as
defined in the Subordinated Loan Credit Agreement.

 

“Adjusted LIBO Rate” shall mean, with respect to any LIBOR Loan (or any
determination made under clause (c) of the definition of Alternate Base Rate)
for any Interest Period, an interest rate per annum equal to (a) with respect to
any Revolving Loan, the LIBO Rate in effect for such Interest Period and
(b) with respect to any Term Loan, the greater of (i) the LIBO Rate in effect
for such Interest Period and (ii) 1.00%.

 

“Administrative Agent” shall have the meaning given in the preamble to this
Agreement.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form of Exhibit L or such other form as shall be approved
by the Administrative Agent.

 

“Affected Lender” shall have the meaning given in Section 2.17(b).

 

“Affected Loan” shall have the meaning given in Section 2.17(b).

 

2

--------------------------------------------------------------------------------


 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, that, other than when used with respect to a Lender, an
Approved Fund, an Agent or a Joint Lead Arranger, the term “Affiliate” shall
also include any Person that directly or indirectly owns 10% or more of any
class of Capital Stock of the Person specified.  For the avoidance of doubt,
(a) each Governmental Component of the Tribe shall be deemed to be an Affiliate
of the Tribe and each other Governmental Component of the Tribe and (b) none of
PNG, the Manager, the Developer or any of their respective Subsidiaries or
affiliates shall be deemed to be an Affiliate of the Borrower or the Tribe or
their respective Subsidiaries or Governmental Components.

 

“Affiliated Lender” shall mean PNG or any of its Subsidiaries.

 

“Agent Parties” shall have the meaning given in Section 9.01(c)(ii).

 

“Agents” shall mean the Administrative Agent, the Collateral Agent, the
Disbursement Agent and the Co-Syndication Agents.

 

“Aggregate Amounts Due” shall have the meaning given in Section 2.16.

 

“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to the sum of (a) the amount of such Lender’s Term B Loan Exposure,
(b) the amount of such Lender’s Term C Loan Exposure, (c) the amount of such
Lender’s Delayed Draw Term C Loan Exposure (exclusive of any portion thereof
that has been terminated by funding or otherwise), (d) the amount of such
Lender’s Incremental Term Loan Exposure, (e) the amount of such Lender’s
Revolving Exposure and (f) the amount of such Lender’s Extended Term Loans.

 

“Agreement” shall have the meaning given in the preamble to this Agreement.

 

“All-In-Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, an
Adjusted LIBO Rate or Alternate Base Rate floor or otherwise, in each case,
incurred or payable by the Borrower generally to all lenders of such
Indebtedness; provided that original issue discount and upfront fees shall be
equated to interest rate assuming a 4-year life to maturity (or, if less, the
stated life to maturity at the time of incurrence of the applicable
Indebtedness); and provided, further, that “All-In-Yield” shall not include
arrangement, structuring, commitment, underwriting or other similar fees
(regardless of whether paid in whole or in part to any or all lenders) or other
fees not paid generally to all lenders of such Indebtedness.

 

“Alternate Base Rate” shall mean, at any time, a rate per annum equal to the
highest of (a) the Prime Rate, (b) the Federal Funds Effective Rate plus 0.50%
and (c) except during any period of time during which a notice delivered to the
Borrower under Section 2.17 shall remain in effect, Adjusted LIBO Rate for an
Interest Period of one month plus 1.00%; provided that each change in the
Alternate Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, Federal Funds Effective Rate or Adjusted
LIBO Rate; provided, further, that the “Alternate Base Rate” (i) with respect to
Term Loans, shall be no less

 

3

--------------------------------------------------------------------------------


 

than 2.00% per annum, and (ii) with respect to Revolving Loans and Swingline
Loans, shall be no less than 1.00% per annum.

 

“Applicable Fee Rate” shall mean, at any time, in respect of the Revolving
Commitments, 0.50% per annum.

 

“Applicable Margin” shall mean, (a) in the case of LIBOR Loans, a percentage per
annum equal to (i) 9.83% with respect to Term B Loans, (ii) 8.50% with respect
to Term C Loans and (iii) 9.50% with respect to Revolving Loans, and (b) in the
case of ABR Loans, a percentage per annum equal to (i) 8.83% with respect to
Term B Loans, (ii) 7.50% with respect to Term C Loans and (iii) 8.50% with
respect to Revolving Loans and Swingline Loans.

 

“Applicable Premium” shall mean, with respect to any Term B Loan, on any date of
determination prior to the twenty-one month anniversary of the Closing Date, the
aggregate amount of interest which would have accrued on the principal amount of
such Term B Loans being so prepaid (including as a result of acceleration of the
maturity of the Term B Loans pursuant to Section 7.01) for the period from and
including the date of such prepayment to and including the date that is the
twenty-one month anniversary of the Closing Date, calculated using the Adjusted
LIBO Rate for an Interest Period of three (3) months plus the Applicable Margin
as of the date of such prepayment.

 

“Approved Fund” shall mean any Fund that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity (including an
investment advisor) or an Affiliate of any entity that administers, advises or
manages a Lender.

 

“Arbitration Ordinance” shall mean the Jamul Indian Village Arbitration
Ordinance, Ordinance No. 2015-32, as adopted by the General Council on
November 15, 2015.

 

“Asset Sale” shall mean the sale, lease, sale and leaseback, conveyance,
transfer, issuance or other disposition (by way of merger, casualty,
condemnation or otherwise) by the Borrower or any Subsidiary to any Person
(other than (i) if by a Loan Party, to another Loan Party, (ii) if by any other
Subsidiary, to a Loan Party or another Subsidiary or (iii) to a Person that
becomes a Loan Party in connection with such transaction) of (a) any Capital
Stock of any Subsidiary of the Borrower (other than directors’ qualifying
shares) or (b) any other assets of the Borrower or any other Subsidiary,
including Capital Stock of any Person that is not a Subsidiary of the Borrower
(other than (i) inventory, obsolete, surplus, worn out assets or assets no
longer useful in the business, scrap, Cash (including amounts paid out as patron
winnings) and Cash Equivalents, in each case, disposed of in the ordinary course
of business; (ii) the making of any Investment or Restricted Junior Payment not
prohibited by this Agreement; (iii) the disposition of assets as a result of a
Recovery Event (to the extent that any net proceeds thereof are characterized as
Restoration Proceeds); (iv) a substantially contemporaneous exchange or trade-in
of equipment or inventory by the Borrower or any other Subsidiary for other
equipment or inventory so long as the Borrower or such other Subsidiary
effecting such exchange or trade-in receives at least substantially equivalent
value in exchange or as trade-in for the property so disposed of; (v) entry into
operating leases or subleases in the ordinary course of business; (vi) inventory
leased or licensed to another Person in the ordinary course of business;
(vii) the incurrence of Permitted

 

4

--------------------------------------------------------------------------------


 

Liens; and (viii) any transaction or series of related transactions in which the
assets sold, leased, conveyed, transferred or otherwise disposed of have a value
of not in excess of $5,000,000).

 

“Assignee” shall have the meaning given in Section 9.04(c).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any Person whose consent is
required by Section 9.04(c)), and accepted by the Administrative Agent,
substantially in the form of Exhibit F-1 (or, in the case of an assignment to an
Affiliated Lender, Exhibit F-2), in each case, or such other form as shall be
approved by the Administrative Agent and the Borrower (such approval not to be
unreasonably withheld).  To the extent approved by the Administrative Agent, an
Assignment and Acceptance may be electronically executed and delivered to the
Administrative Agent via an electronic settlement system then acceptable to the
Administrative Agent.

 

“Assignor” shall have the meaning given in Section 9.04(c).

 

“Authorized Officer” shall mean, (a) as applied to the Tribe, the chairperson of
the Executive Committee or clerk of the Tribe or any other authorized
representative of the Tribe, (b) as applied to the Borrower, the chairperson of
the Board of Directors or any other authorized representative of the Borrower,
(c) as applied to any other Person, any individual holding the position of
chairman of the board (if an officer), chief executive officer, president, vice
president (or the equivalent thereof), chief financial officer or treasurer or
any other authorized representative of such Person; provided that with respect
to any such other authorized representative under clause (a), (b) or (c), the
Administrative Agent receives (i) an incumbency certificate which identifies
such individual and (ii) a copy of the resolution of the General Council, Board
of Directors or other Person, as applicable, specifically identifying such
authorized representative.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy” as now and hereafter in effect, or any successor statute.

 

“Basic Rent” shall mean rent payable by the Borrower under the Ground Lease,
other than Additional Rent.

 

“Benefit Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Tax Code, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were

 

5

--------------------------------------------------------------------------------


 

terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America (or any successor).

 

“Board of Directors” shall mean the Board of Directors of the Borrower referred
to in the Corporation Ordinance.

 

“Borrower” shall have the meaning given in the preamble to this Agreement.

 

“Borrower Assumption Agreement” shall mean that certain Assignment and
Assumption Agreement, effective as of August 15, 2015, by and between the Tribe
and the Borrower.

 

“Borrower Funds Account” shall have the meaning given in the Disbursement
Agreement.

 

“Borrower Materials” shall have the meaning given in Section 9.01(c)(i).

 

“Borrowing” shall mean Loans of the same Series and Type made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect.

 

“Building Code” shall mean Resolution No. 2015-20, Resolution of the Jamul
Indian Village, Building Codes, adopted by the General Council on May 11, 2015.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
commercial banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a LIBOR Loan (including
with respect to all notices and determinations in connection therewith and any
payments of principal, interest or other amounts thereon), the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.

 

“California State Courts” shall have the meaning given to such term in
Section 9.12(a).

 

“Caltrans Agreement” shall mean the Caltrans Highway Improvement Agreement and
Escrow Agreement, dated as of January 24, 2011, between the California
Department of Transportation and the Tribe.

 

“Capital Lease Obligations” shall mean, as to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP (which capitalized
amount, for the avoidance of doubt, shall be the present value of the rent
payments pursuant to the capital lease discounted at the implicit interest rate;
provided that, for the avoidance of doubt, any lease that is accounted for by
any Person as an operating lease as of the Closing Date and any similar lease
entered into by any

 

6

--------------------------------------------------------------------------------


 

Person thereafter shall be treated as an operating lease and not a capital
lease, and the obligations thereunder shall not constitute Capital Lease
Obligations).

 

“Capital Replacement Reserve” shall mean amounts held in the Capital Replacement
Reserve Account by the Borrower as a reserve intended to fund Consolidated
Capital Expenditures.

 

“Capital Replacement Reserve Account” shall mean a bank account at which the
Borrower has deposited Capital Replacement Reserves.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all classes of membership interests in a limited liability company, any and
all classes of partnership interests in a partnership, any and all equivalent
ownership interests in a Person and any and all warrants, rights or options to
purchase any of the foregoing.  For the avoidance of doubt, the Tribe’s
ownership of the Borrower and the Guarantors shall be deemed to be Capital
Stock, and convertible debt shall not be deemed to be Capital Stock.

 

“Carryover Amount” shall have the meaning given in Section 6.18(b).

 

“Cash” shall mean money, currency or a credit balance in any demand deposit
account, in each case in Dollars.

 

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or Lenders, as
collateral for Letter of Credit Obligations or obligations of Lenders to fund
participations in respect of Letter of Credit Obligations, Cash or deposit
account balances or, if the Administrative Agent and the Issuing Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Bank.  “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” shall mean, for any Person: (a) marketable securities
(i) issued by or directly and unconditionally guaranteed as to interest and
principal by, the United States of America or (ii) issued by any agency of the
United States of America, the obligations of which are backed by the full faith
and credit of the United States of America, in each case maturing within one
year after the date of acquisition by such Person; (b) marketable direct
obligations issued by any state, commonwealth or territory of the United States
of America or any political subdivision or public instrumentality thereof or the
District of Columbia, in each case maturing within one year after the date of
acquisition by such Person and having, at the time of the acquisition thereof, a
rating of at least A-1 from S&P or at least P-1 from Moody’s; (c) commercial
paper maturing no more than one year from the date of creation thereof and
having, at the time of the acquisition thereof, a rating of at least A-1 from
S&P or at least P-1 from Moody’s; (d) time deposits, certificates of deposit or
bankers’ acceptances maturing within one year after acquisition and issued or
accepted by a commercial bank or trust company that is (i) a Lender (or bank
holding company of a Lender) or (ii) (A) organized under the laws of the United
States of America or any state thereof or the District of Columbia or that is
the principal

 

7

--------------------------------------------------------------------------------


 

banking Subsidiary of a bank holding company organized under the laws of the
United States of America or any state thereof or the District of Columbia and
(B) has combined capital and surplus of at least $250,000,000 (as of the date of
acquisition); (e) repurchase obligations with a term of not more than thirty
(30) days for underlying securities of the types described in clause (a) or
(b) above entered into with a bank meeting the qualifications described in
clause (d) above (determined as of the date of acquisition); and (f) shares of
any money market mutual fund that has substantially all of its assets invested
continuously in the types of investments referred to above (determined as of the
date of acquisition).

 

“Cash Management Account” shall have the meaning given in the Disbursement
Agreement.

 

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“CGCC” shall mean the California Gambling Control Commission.

 

“Change of Control” shall mean the occurrence of an event or series of events
resulting in any of the following:

 

(a)                                 the Borrower ceasing to be a wholly-owned
enterprise, corporation, unit, instrumentality, authority or subdivision of the
Tribe, directly or indirectly;

 

(b)                                 the Borrower ceasing to have the exclusive
legal right to operate the Project and all Class II Gaming and Class III Gaming
of the Tribe (other than internet gaming with respect to which the customers or
patrons are located outside of the Gaming Site); or

 

(c)                                  (x) the termination of the Management
Agreement or (y) the manager of the day to day operations of the Project is no
longer PNG or an entity Controlled by PNG; provided, however, that the foregoing
shall not be deemed to be a “Change of Control” if (i) within ninety (90) days
of the occurrence of the foregoing, the Borrower or the Tribe hires a Qualified
Management Team for the management of the Gaming Business and (ii) within one
hundred eighty (180) days of the hiring of such Qualified Management Team, the
Borrower or the Tribe submits a Qualified Replacement Management Agreement to
the NIGC for approval thereof; or

 

(d)                                 a “change of control” or any comparable term
under, and as defined in, the Subordinated Loan Credit Agreement (if then in
effect) or any other Indebtedness of the Borrower in excess of $35,000,000 shall
have occurred.

 

“Change in Law” shall mean (a) the adoption or taking into effect of any law,
rule or regulation after the Closing Date, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Closing Date or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and

 

8

--------------------------------------------------------------------------------


 

Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Charges” shall have the meaning given in Section 9.09.

 

“Class” shall mean (a) with respect to Lenders, each of the following classes of
Lenders: (i) Lenders having Term B Loan Exposure, (ii) Lenders having Term C
Loan Exposure, (iii) Lenders having Delayed Draw Term C Loan Commitments,
(iv) Lenders having Incremental Term Loan Exposure of a particular Series,
(v) Lenders having Revolving Exposure and (vi) Lenders having Extended Term
Loans of a particular Series; (b) with respect to Loans, each of the following
classes of Loans: (i) Term B Loans, (ii) Term C Loans, (iii) each Series of
Incremental Term Loans, (iv) each Series of Extended Term Loans, (v) Revolving
Loans and (vi) Swingline Loans; (c) with respect to Commitments, each of the
following classes of Commitments: (i) Revolving Commitments, (ii) Term B Loan
Commitments, (iii) Term C Loan Commitments, (iv) Delayed Draw Term C Loan
Commitments and (v) each Series of Incremental Term Loan Commitments; and
(d) with respect to Term C Loan Commitments, each of the following classes of
Term C Loan Commitments: (i) Closing Date Term C Loan Commitments and
(ii) Delayed Draw Term C Loan Commitments.

 

“Class II Gaming” shall mean class II gaming within the meaning of IGRA.

 

“Class III Gaming” shall mean class III gaming within the meaning of IGRA.

 

“Closing Certificate” shall mean a certificate substantially in the form of
Exhibit H.

 

“Closing Date” shall mean the date of this Agreement.

 

“Closing Date Term C Loan Commitment” shall mean, with respect to any Lender,
such Lender’s commitment to make Term C Loans under this Agreement on the
Closing Date pursuant to Section 2.01(b), in the amount set forth on Annex II or
in any Assignment and Acceptance pursuant to which such Lender assumed any
Closing Date Term C Loan Commitments, subject to any adjustment or reduction
pursuant to the terms and conditions hereof.  The aggregate principal amount of
the Closing Date Term C Loan Commitments as of the Closing Date is $98,000,000.

 

“Closing Date Term C Loans” shall mean those Term C Loans funded to the Borrower
on the Closing Date under the Closing Date Term C Loan Commitments.

 

“Co-Syndication Agent” shall mean each of Fifth Third Bank and Goldman Sachs
Bank USA, in its capacity as co-syndication agent with respect to the Facilities
and its permitted successors and assigns in such capacity.

 

“Collateral” shall mean all present and future Property of the Loan Parties, now
owned or hereafter acquired, upon which a Lien is purported to be created in
favor of the Collateral Agent

 

9

--------------------------------------------------------------------------------


 

by any Security Document (it being understood that the Collateral shall not
include any Excluded Assets).

 

“Collateral Account Control Agreement” shall mean the Collateral Account Control
Agreement, substantially in the form of Exhibit C-3, dated as of the date
hereof, among the Borrower, the Collateral Agent, the Disbursement Agent and
Citizens Bank, N.A., as securities intermediary.

 

“Collateral Agent” shall mean Citizens Bank, N.A., in its capacity as collateral
agent for the benefit of the Secured Parties, together with its permitted
successors and assigns.

 

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, Swingline Loan Commitment, Term B Loan Commitment, Term C Loan
Commitment and Incremental Term Loan Commitment of any Series, and “Commitments”
shall mean such commitments of all Lenders in the aggregate.

 

“Compact” shall mean the Tribal-State Compact between the Tribe and the State,
as executed on October 8, 1999 by the State and October 5, 1999 by the Tribe,
considered to have been approved by the Secretary of the Interior of the United
States pursuant to 25 U.S.C. § 2710(d)(8)(C), notice of which was published in
the Federal Register on May 16, 2000, as the same may be amended or restated or
replaced from time to time, including by that tribal-state compact between the
State and the Tribe with an execution date of on August 8, 2016, but only if and
when approval or deemed approval thereof on behalf of the Secretary of Interior
is published in the Federal Register.

 

“Completion Guaranty” shall mean the completion guaranty agreement,
substantially in the form of Exhibit P, dated as of the date hereof, made by PNG
in favor of the Administrative Agent for the benefit of the Secured Parties.

 

“Compliance Certificate” shall mean a compliance certificate substantially in
the form of (i) if delivered by the Borrower, Exhibit E-1 and (ii) if delivered
by the Manager, any Affiliated Lender, any Term C Lender or Affiliate of the
Manager, an Affiliated Lender or a Term C Lender, Exhibit E-2.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower, dated November 2015.

 

“Consent” shall have the meaning given in the Disbursement Agreement.

 

“Consented Courts” shall have the meaning given in Section 9.12(a).

 

“Consolidated Adjusted EBITDA” shall mean, for any period, Consolidated Net
Income of the Borrower and its Subsidiaries for such period plus (a) without
duplication and to the extent deducted in determining such Consolidated Net
Income, the sum of (i) Consolidated Interest Expense for such period,
(ii) Consolidated Income Tax Expense of or attributable to the Borrower and its
Subsidiaries for such period, (iii) all amounts attributable to depreciation and
amortization for such period, (iv) any non-Cash charges (excluding (x) any such
non-Cash item to the extent it represents an accrual or reserve for potential
Cash items in any future period

 

10

--------------------------------------------------------------------------------


 

which the Borrower elects not to add back in such period and (y) amortization of
a prepaid Cash item that was paid in a prior period) for such period,
(v) pre-opening expenses incurred during such period; provided that the amounts
added back pursuant to this clause (v) for pre-opening expenses shall not exceed
$1,000,000 in the aggregate during the term of this Agreement, (vi) any
extraordinary, unusual or nonrecurring charges, losses or expenses incurred
during such period (including any operating expenses attributable to the
implementation of cost savings initiatives, severance and relocation costs);
provided that (A) the amounts added back pursuant to this clause (vi) for
litigation fees, costs, settlements, judgments and expenses shall not include
any such items with respect to litigation relating to worker’s compensation,
wrongful termination claims, personal injury claims or prize claims and with
respect to any other litigation, shall not exceed $500,000 per Fiscal Year in
the aggregate, (B) the amounts added back pursuant to this clause (vi) for
costs, losses or settlements related to force majeure and casualty events shall
be without duplication of any insurance proceeds received in connection
therewith that are included in Consolidated Net Income and (C) the amounts added
back pursuant to this clause (vi) other than for (1) litigation fees, costs,
settlements, judgments and expenses, (2) costs, losses, settlements and other
expenses related to force majeure and casualty events and (3) non-recurring
severance costs for (x) the five (5) most senior level executives and (y) other
employees terminated as part of a simultaneous layoff of employees outside of
the ordinary course of business, shall not exceed $1,000,000 for any four Fiscal
Quarter period, (vii) whether or not otherwise includable as separate items in
the statement of such Consolidated Net Income for such period, losses for such
period on sales of assets outside of the ordinary course of business,
(viii) expenses relating to actual or contemplated asset sales, acquisitions,
investments, incurrence and issuances of debt and issuances of equity,
(ix) expenses relating to the accrual of obligations for casino reward programs,
net of any Cash payments made in respect thereof, (x) the Management Fee for
such period, (xi) all transaction fees, charges and other amounts related to the
Transactions (including any financing fees, legal fees and expenses, due
diligence fees or any other fees and expenses in connection therewith),
(xii) the amount of any losses resulting from mark-to-market accounting
treatment under ASC 815 related to any derivative instruments, PNG Advances,
Term Loans and Subordinated Loans and (xiii) any amounts, costs, expenses or
charges funded from the Capital Replacement Reserve Account during such period
to the extent such amounts would constitute Consolidated Capital Expenditures if
paid directly by the Borrower or its Subsidiaries rather than with amounts
deposited in the Capital Replacement Reserve Account (provided that, to the
extent that all or any portion of the income of any Person is excluded from
Consolidated Net Income pursuant to the definition thereof for all or any
portion of such period, any amounts set forth in the preceding
clauses (i) through (xiii) that are attributable to such Person shall not be
included for purposes of this definition for such period or portion thereof),
and minus (b) without duplication (i) to the extent included in determining such
Consolidated Net Income, any interest income for such period (except to the
extent deducted in determining Consolidated Interest Expense), (ii) all non-Cash
items of income for such period (excluding any such non-Cash item to the extent
it represents the reversal of an accrual or reserve for a potential Cash item in
any prior period that was not previously added back to Consolidated Adjusted
EBITDA pursuant to clause (a)(iv) above and any non-Cash items constituting an
accrual), (iii) Cash payments in respect of non-Cash items added to Consolidated
Net Income in a prior period representing an accrual or reserve for potential
Cash items in a future period, to the extent so added pursuant to clause
(a)(iv) above, (iv) to the extent included in Consolidated Net Income, all tax
credits accrued during such period, all determined on a consolidated basis in

 

11

--------------------------------------------------------------------------------


 

accordance with GAAP, (v) to the extent not deducted in determining Consolidated
Net Income, all Priority Payments for such period, (vi) the amount of any gains
resulting from mark-to-market accounting treatment under ASC 815 related to any
derivative instruments, PNG Advances, Term Loans and Subordinated Loans and
(vii) to the extent not deducted in determining Consolidated Net Income, all
Services Payments made or reimbursed by the Borrower or its Subsidiaries during
such period; provided that, for purposes of calculating Consolidated Adjusted
EBITDA for any period, (x) the Consolidated Adjusted EBITDA of any Person or
line of business sold or otherwise disposed of by the Borrower or any of its
Subsidiaries during such period shall be excluded for such period (assuming the
consummation of such sale or other disposition and the repayment or assumption
by the buyer of any Indebtedness in connection therewith occurred as of the
first day of such period), and (y) except with respect to the determination of
Consolidated Adjusted EBITDA used in the calculation of Consolidated Excess Cash
Flow, the Consolidated Adjusted EBITDA of any Person or line of business
acquired by the Borrower or any of its Subsidiaries  during such period shall be
included for such period (as if the consummation of such acquisition had and the
repayment or assumption by the buyer of any Indebtedness in connection therewith
occurred as of the first day of such period).

 

“Consolidated Capital Expenditures” shall mean, for any period, the aggregate of
all expenditures of the Borrower and its Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment” or similar items reflected
in the consolidated statement of cash flows of the Borrower and its
Subsidiaries; provided that “Consolidated Capital Expenditures” shall exclude:
(i) the amount of any Project Costs, (ii) amounts for replacements,
substitutions, restorations, acquisitions or repairs of fixed assets, capital
assets or equipment in each case to the extent made with insurance or
condemnation proceeds resulting from a Recovery Event or with proceeds of an
Asset Sale, (iii) the purchase price of property that is purchased substantially
contemporaneously with the trade in of existing property or with insurance
proceeds to the extent that the gross amount of such purchase price is reduced
by the credit granted by the seller of such property for the property being
traded in at such time or the amount of such insurance proceeds, as the case may
be, (iv) expenditures that are accounted for as capital expenditures by the
Borrower or any Subsidiary and that actually are paid for, or reimbursed to the
Borrower or any Subsidiary thereof in Cash or Cash Equivalents, by a Person
other than the Borrower or any Subsidiary thereof, (v) the book value of any
asset owned by the Borrower or any Subsidiary prior to or during such period as
a result of such Person reusing or beginning to reuse such asset during such
period without a corresponding expenditure actually having been made in such
period, (vi) expenditures that constitute (x) acquisitions permitted under
Section 6.06, including additions to plant, property or equipment acquired as
part of a purchase of an ongoing business pursuant to such acquisition or
(y) other Investments permitted under Section 6.06 constituting an acquisition
of a Person, business unit or division or substantially all of a Person’s assets
and (vii) amounts funded from the Capital Replacement Reserve Account.

 

“Consolidated Cash Interest Expense” shall mean, for any period, Consolidated
Interest Expense for such period net of interest income for such period, to the
extent payable in Cash, excluding: (a) any amount not paid in Cash,
(b) arrangement, commitment or upfront fees and similar financing fees and
expenses, original issue discount and redemption or prepayment premiums payable
during or with respect to such period, (c) any Cash costs associated with

 

12

--------------------------------------------------------------------------------


 

breakage or termination in respect of Hedging Agreements payable during such
period and costs and fees associated with obtaining Hedging Agreements and fees
payable thereunder and (d) fees and expenses associated with the consummation of
the Transactions.

 

“Consolidated Excess Cash Flow” shall mean, for any period, an amount (if
positive) equal to: (a) the sum, without duplication, of the amounts for such
period of, (i) Consolidated Adjusted EBITDA and (ii) to the extent received in
Cash, any extraordinary income or gains, minus (b) the sum, without duplication,
of the amounts for such period of (i) scheduled repayments of Loans and
mandatory prepayments of Loans under Section 2.13(a) to the extent the Asset
Sale or Recovery Event related to such prepayment increased Consolidated
Adjusted EBITDA, (ii) repayments of Indebtedness other than the Loans (excluding
repayments made pursuant to Section 6.04 (d) or (h)), (iii) Consolidated Capital
Expenditures and deposits in the Capital Replacement Reserve Account (net of any
Cash proceeds of capital contributions, Asset Sales or any Recovery Event, in
each case, used for such Consolidated Capital Expenditures or deposits in the
Capital Replacement Reserve Account and that would not be included in
Consolidated Adjusted EBITDA), (iv) Consolidated Cash Interest Expense, (v) the
aggregate amount of Project Costs paid by the Loan Parties during such period
(excluding any such expenditures paid from (1) amounts on deposit in the Credit
Facilities Loan Proceeds Account, the Credit Facilities Interest Reserve
Account, the Borrower Funds Account, the Contingency Reserve Account, the
Construction Disbursement Account or the Cash Management Account, (2) the
proceeds of Indebtedness incurred in connection with such expenditures, (3) the
proceeds of capital equity contributions received directly or indirectly from
the Tribe or an Affiliate thereof and (4) the Capital Replacement Reserve),
(vi) to the extent paid in Cash, any extraordinary, unusual or nonrecurring
charges, losses or expenses added to Consolidated Adjusted EBITDA in accordance
with clause (a)(vi) of the definition thereof, (vii) amounts paid to fund the
Capital Replacement Reserve as required by the Management Agreement, (viii) to
the extent paid in Cash, expenses related to actual or contemplated assets
sales, acquisitions, investments, incurrence and issuances of debt, and
issuances of equity and added to Consolidated Adjusted EBITDA in accordance with
clause (viii) of the definition thereof, (ix) to the extent paid in Cash, all
transaction fees, charges and other amounts related to the Transactions and
added to Consolidated Adjusted EBITDA in accordance with clause (xi) of the
definition thereof, (x) the Management Fee to the extent paid in cash during
such period and, to the extent not deducted in calculating Consolidated Net
Income, amounts paid in cash under Section 6.04(j), (xi) Consolidated Income Tax
Expense of or attributable to the Borrower or its Subsidiaries for such period
and (xii) all other amounts added to Consolidated Net Income under the
definition of “Consolidated Adjusted EBITDA”, to the extent payable in Cash.

 

“Consolidated Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio
of (a) (i) Consolidated Adjusted EBITDA minus (ii) the amount of all Maintenance
Capital Expenditures, minus (iii) any federal, state, local and foreign income
taxes, minus (iv) any dividends distributed, Indebtedness repaid or other
payments made pursuant to Sections 6.04(b), (i) (to the extent not already
deducted in arriving at Consolidated Adjusted EBITDA) and (j) (to the extent not
deducted in the determination of Consolidated Adjusted EBITDA), in each case for
the period of four consecutive Fiscal Quarters most recently ended on or prior
to such date for which financial statements have been provided under
Section 5.01(b) or (c) (or such shorter period as determined in accordance with
Section 6.07(a), in which case such adjustments as specified in
Section 6.07(a) shall be applied), taken as one accounting period, to
(b) Consolidated

 

13

--------------------------------------------------------------------------------


 

Fixed Charges for the period of four consecutive Fiscal Quarters most recently
ended on or prior to such date for which financial statements have been provided
under Section 5.01(b) or (c) (or such shorter period as determined in accordance
with Section 6.07(a), in which case such adjustments as specified in
Section 6.07(a) shall be applied), taken as one accounting period.  For purposes
of determining Consolidated Adjusted EBITDA, Consolidated Fixed Charges, and the
items listed in clauses (a)(ii) through (a)(iv) of the definition of
“Consolidated Fixed Charge Coverage Ratio”, in each case when determining the
Consolidated Fixed Charge Coverage Ratio as of the last day of the first, second
and third full Fiscal Quarters following the Opening Date, each such item shall
be determined for the period commencing with the first full Fiscal Quarter
following the Opening Date through the last day of the Fiscal Quarter then being
tested and multiplied by a factor of 4, 2 and 4/3, respectively.

 

“Consolidated Fixed Charges” shall mean, for any period, an amount equal to the
sum of the following determined on a consolidated basis for such period, without
duplication, for the Borrower and its Subsidiaries in accordance with GAAP:
(a) Consolidated Cash Interest Expense and (b) scheduled principal payments with
respect to Consolidated Total Debt (based on the original amortization schedule
with respect thereto, as the same may be amended, modified or supplemented from
time to time; provided that there shall be no reduction in Consolidated Fixed
Charges as a result of a reduction or elimination of a scheduled amortization
payment to the extent resulting from a prepayment made during the thirty (30)
day period immediately prior to the date such scheduled amortization payment
would otherwise have been due).

 

“Consolidated Funded Debt” shall mean, as at any date of determination, the sum
of (a) the aggregate outstanding principal amount of all Indebtedness of the
Borrower and its Subsidiaries of the types described in clauses (a), (c),
(d) and (f) (in the case of clause (f), to the extent such letter of credit is
drawn and not reimbursed) of the definition of Indebtedness (including PNG
Advances and Subordinated Loans), plus (b) the aggregate amount of Capital Lease
Obligations of the Borrower and its Subsidiaries, plus (c) all Guarantees of the
Borrower and its Subsidiaries with respect to outstanding Indebtedness of the
types specified in subsection (a) above and of Capital Lease Obligations, in
each case under this clause  (c) of Persons other than the Borrower or any
Subsidiary.  Consolidated Funded debt shall be determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated Income Tax Expense” shall mean, for any period, the sum of,
without duplication, the tax expense (including federal, state, local and
foreign income taxes) of the Borrower and its Subsidiaries, for such period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” shall mean, for any period, total interest
expense (including that portion attributable to Capital Lease Obligations in
accordance with GAAP and capitalized interest) of the Borrower and its
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries, including all commitment
fees, commissions, discounts and other fees and charges owed with respect to
letters of credit and banker’s acceptance financing and net costs under interest
rate Hedging Agreements and amortization of debt issuance costs, debt discount
or premium and other financing fees and expenses incurred by such Person for
such period.

 

14

--------------------------------------------------------------------------------


 

“Consolidated Net Income” shall mean, for any period, (a) the net income (or
loss) of the Borrower and its Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined in conformity with GAAP,
minus (b) the sum of (i) the income (or loss) of any Person (other than a
Subsidiary of the Borrower) in which any other Person (other than the Borrower
or any Subsidiary of the Borrower) has a joint interest, except to the extent of
the amount of dividends or other distributions actually paid in Cash to the
Borrower or any Subsidiary of the Borrower by such Person during such period,
(ii) the income (or loss) of any Person accrued prior to the date (x) it becomes
a Subsidiary or (y) is merged into or consolidated with the Borrower or any
Subsidiary of the Borrower or (z) that Person’s assets are acquired by the
Borrower or any Subsidiary of the Borrower (except, with respect to clauses
(y) or (z), to the extent such Person was a Subsidiary prior to such merger,
consolidation or acquisition), (iii) the income of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary, (iv) any after tax gains or losses attributable to Asset Sales or
returned surplus assets of any Benefit Plan, (v) the amount of any Permitted
Payments made during such period (to the extent not deducted in calculating
consolidated net income (loss) for such period) and (vi) (to the extent not
included in clauses (i) through (v) above) any extraordinary gains or
extraordinary losses.

 

“Consolidated Net Revenues” shall mean, for any period, the gross revenues less
promotional allowances of the Borrower and its Subsidiaries on a consolidated
basis for such period taken as a single accounting period determined in
conformity with GAAP.

 

“Consolidated Total Debt” shall mean, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness (including Letter of
Credit Usage) of the Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP.

 

“Constitution” shall mean the Constitution of the Jamul Indian Village of San
Diego County, Jamul, California, as duly adopted by the members of the Tribe on
August 31, 1996, pursuant to an election held on August 31, 1996, authorized by
the Deputy Commissioner of Indian Affairs and approved by the Deputy
Commissioner of Indian Affairs on December 27, 1996.

 

“Construction Consultant” shall mean Professional Associates Construction
Services, Inc. or any other Person designated from time to time by the
Administrative Agent and the Disbursement Agent acting jointly to serve as
construction consultant hereunder.

 

“Construction Disbursement Account” shall have the meaning given in the
Disbursement Agreement.

 

“Contingency Reserve Account” shall have the meaning given in the Disbursement
Agreement.

 

“Contractual Obligation” shall mean, as applied to any Person, any provision of
any Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement (including any Material Contract, Project
Document, PNG Document or Related

 

15

--------------------------------------------------------------------------------


 

Document) or other instrument to which that Person is a party or by which it or
any of its properties is bound or to which it or any of its properties is
subject.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Control Agreements” shall mean the Collateral Account Control Agreement and
each Deposit Account Control Agreement, each Securities Account Control
Agreement or other control agreement entered into in accordance with the
Security Agreement from time to time by any Loan Party in favor of the
Collateral Agent for the benefit of the Secured Parties pursuant to any Loan
Document.

 

“Conversion/Continuation Date” shall mean the effective date of a conversion or
continuation, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” shall mean a Conversion/Continuation Notice
substantially in the form of Exhibit B-3.

 

“Converted Delayed Draw Term C Loan Commitments” shall have the meaning given in
Section 2.01(f).

 

“Converted Subordinated Commitments” shall mean the “Delayed Draw Commitments”
under and as defined in the Subordinated Loan Credit Agreement.

 

“Converted Term C Loans” shall have the meaning given in Section 2.01(f).

 

“Corporation Ordinance” shall mean Ordinance No. 2016-37 of the Tribe entitled
“An Amendment and Restatement of the Jamul Indian Village Development
Corporation Ordinance”, as adopted by Resolution No. 2016-38 of the General
Council on July 17, 2016.

 

“Credit Date” shall mean the date of a Credit Extension, which date shall in all
cases be a Business Day.

 

“Credit Event” shall have the meaning given in Section 4.02.

 

“Credit Extension” shall mean the making of a Loan or the issuance, amendment,
extension or renewal of a Letter of Credit.

 

“Credit Facilities Interest Reserve Account” shall mean the “Debt Financing Cost
Reserve Account” (as defined in the Disbursement Agreement).

 

“Credit Facilities Loan Proceeds Account” shall mean the “Loan Proceeds Account”
(as defined in the Disbursement Agreement).

 

16

--------------------------------------------------------------------------------


 

“Debt Financing Cost Reserve Date” shall have the meaning given in the
Disbursement Agreement, as such date may be extended from time to time pursuant
to the terms of the Disbursement Agreement.

 

“Debtor Relief Laws” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” or any successor statute, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both (as provided in
Section 7.01) would constitute an Event of Default.

 

“Defaulting Lender” shall mean, subject to Section 2.21(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent, the Issuing Bank or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) has not been and cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be

 

17

--------------------------------------------------------------------------------


 

conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.21(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Bank, the Swingline
Lender and each other Lender.

 

“Delayed Draw Term C Availability Period” shall mean the period beginning on the
Closing Date and ending on the earliest to occur of (a) the reduction of the
Delayed Draw Term C Loan Commitments to zero as a result of the funding of Term
C Loans thereunder, (b) the termination or reduction to zero of the Delayed Draw
Term C Loan Commitments pursuant to Section 2.12(b)(ii), (c) the conversion of
all unfunded Delayed Draw Term C Loan Commitments into Converted Subordinated
Commitments pursuant to Section 2.01(f), and (d) termination of this Agreement.

 

“Delayed Draw Term C Loan Commitment” shall mean, with respect to any Lender,
such Lender’s commitment to make or otherwise fund a Term C Loan pursuant to
Section 2.01(c), and “Delayed Draw Term C Loan Commitments” shall mean such
commitments of all such Lenders in the aggregate.  The amount of each Lender’s
Delayed Draw Term C Loan Commitment is set forth on Annex II or in any
Assignment and Acceptance pursuant to which such Lender assumed any Delayed Draw
Term C Loan Commitments, subject to any adjustment or reduction pursuant to the
terms and conditions hereof.  The aggregate amount of the Delayed Draw Term C
Loan Commitments as of the Closing Date is $15,000,000.

 

“Delayed Draw Term C Loan Facility” shall mean the Delayed Draw Term C Loan
Commitments.

 

“Deposit Account Control Agreement” shall have the meaning given in the Security
Agreement.

 

“Developer” shall mean San Diego Gaming Ventures, LLC, a Delaware limited
liability company.

 

“Development Agreement” shall mean the Development Agreement, dated as of
April 3, 2013, between the Tribe and the Developer, as assigned to the Borrower
by the Tribe pursuant to the Borrower Assumption Agreement, and as amended by
the First Amendment to Development Agreement, dated as of June 24, 2016.

 

“Disbursement” shall have the meaning given in the Disbursement Agreement.

 

“Disbursement Agent” shall mean Citizens Bank, N.A. and its permitted successors
and assigns in the capacity of disbursement agent under the Disbursement
Agreement.

 

“Disbursement Agreement” shall mean the Disbursement Agreement substantially in
the form of Exhibit M, dated as of the date hereof, among the Administrative
Agent, the Collateral Agent, the Borrower and the Disbursement Agent.

 

“Disbursement Agreement Event of Default” shall mean an “Event of Default” under
(and as defined in) the Disbursement Agreement.

 

“Disbursement Request” shall have the meaning given in the Disbursement
Agreement.

 

18

--------------------------------------------------------------------------------


 

“Disposition” shall have the meaning given in Section 6.08, and the term
“Disposed” shall have the meaning correlative thereto.

 

“Dispute Resolution Agreement” shall mean the Dispute Resolution Agreement dated
as of July 21, 2016, between the Tribe and the State relating to certain
licensing requirements under Section 6.4.6 of the Compact.

 

“Disqualified Capital Stock” shall mean any Capital Stock which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than solely for Capital Stock that is not
otherwise Disqualified Capital Stock), pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, on or prior to the 91st day following the latest maturity date with
respect to the Loans and Commitments then in effect, (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Capital Stock referred to in clause (a) above, in each
case at any time on or prior to the date that is the 91st day following the
latest maturity date in effect with respect to the Loans and Commitments then in
effect, or (c) contains any repurchase obligation which may come into effect
prior to the 91st day following the latest maturity date with respect to the
Loans and Commitments in effect at the time of the issuance of such Capital
Stock; provided, however, that any Capital Stock that would not constitute
Disqualified Capital Stock but for provisions thereof giving holders thereof (or
the holders of any security into or for which such Capital Stock is convertible,
exchangeable or exercisable) the right to require the issuer thereof to redeem
such Capital Stock upon the occurrence of a change of control or an asset sale
occurring prior to the date that is the 91st day following the then-latest
maturity date in effect with respect to the Loans and Commitments shall not
constitute Disqualified Capital Stock if such Capital Stock provides that the
issuer thereof will not redeem any such Capital Stock pursuant to such
provisions prior to the repayment in full of the Obligations or to the extent
such redemption is not prohibited under this Agreement.

 

“Disqualified Lender” shall mean, on any date, (a) with respect only to
(i) Revolving Loans, Revolving Commitments, Term B Loans, Term B Loan
Commitments, Incremental Term Loans and Incremental Term Loan Commitments and
(ii) Extended Term Loans resulting from the extension of any Term Loans referred
to in clause (a)(i), any Specified Disqualified Term B Lender (it being
understood that Specified Disqualified Term B Lenders shall not constitute
Disqualified Lenders with respect to any other Class of Loans or Commitments)
and (b) with respect only to (i) the Term C Loans, Term C Loan Commitments,
Delayed Draw Term C Loan Commitments, Incremental Term Loans and Incremental
Term Loan Commitments and (ii) Extended Term Loans resulting from the extension
of any Term Loans referred to in clause (b)(i), any Specified Disqualified Term
C Lender (it being understood that Specified Disqualified Term C Lenders shall
not constitute Disqualified Lenders with respect to any other Class of Loans or
Commitments).

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA

 

19

--------------------------------------------------------------------------------


 

Resolution Authority, (b) any entity established in an EEA Member Country which
is a parent of an institution described in clause (a) of this definition, or
(c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Management Agreement” shall have the meaning given in
Section 5.19(a).

 

“Eligible Assignee” shall mean (a) any Licensed Lender, (b) any Person that
extends credit or buys loans or other debt securities as part of its business
(or is an Affiliate of such a Person) that, in the case of an assignment (but
not a participation) meets the requirements to be an assignee under Section 9.04
(subject to such consents, if any, as may be required under Section 9.04),
(c) for purposes of Section 9.04(g) and assignments of Term C Loans, any
Affiliated Lender and (d) for purposes of Section 9.04(h), the Borrower;
provided that “Eligible Assignee” shall not include any Person that is (i) a
natural Person, (ii) a Disqualified Lender (with respect to the applicable
Class of Loans or Commitments), a Defaulting Lender, a Former Lender, any
Subsidiary of a Defaulting Lender or a Former Lender, (iii) any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender, a Former
Lender or a Subsidiary of a Defaulting Lender or a Former Lender, (iv) an
Affiliated Lender (except for purposes of Section 9.04(g) and assignments of
Term C Loans), (v) the Borrower, the Tribe or any of their respective Affiliates
(except for purposes of Section 9.04(h)) or (vi) any Person that (A) has been
denied an approval or a license, or otherwise found unsuitable, under applicable
gaming laws, (B) has failed to obtain or has had suspended or revoked any
required approval, license, finding of suitability or other authorization
required under applicable gaming laws or by order of any gaming agency having
jurisdiction over the Person, (C) has been convicted of a felony, or (D) has
been convicted of a misdemeanor involving unlawful gambling or money
laundering.  Additionally, no Person shall be an Eligible Assignee with respect
to any unfunded Commitment unless such Person is a Regulated Bank, an Exempt
Entity or a Licensed Lender.  It is agreed by each of the parties hereto that
the Administrative Agent shall be under no duty to monitor or otherwise make any
determinations with respect to the foregoing provisions of this definition, and
neither the Administrative Agent nor any Lender (including any assigning Lender)
shall be liable for any losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements of any kind or nature
whatsoever incurred or suffered by any Person (including the Loan Parties) in
connection with any compliance or non-compliance with the foregoing by any
Person other than the Administrative Agent or such Lender, as applicable, and
its controlled Affiliates.

 

“Engagement Letter” shall mean that certain Engagement Letter, dated as of
November 4, 2015, by and among the Joint Lead Arrangers, the Borrower and the
Tribe.

 

20

--------------------------------------------------------------------------------


 

“Environment” shall mean any surface or subsurface physical medium or natural
resource, including air, land, soil, surface waters, ground waters, stream and
river sediments, biota and any indoor area, surface or physical medium.

 

“Environmental Claim” shall mean any investigation, notice of violation, claim,
action, suit, proceeding, demand, abatement order or other order or directive,
by any Governmental Authority or any other Person, arising (a) in connection
with any actual or alleged violation of any Environmental Law; (b) in connection
with the presence of, Release, or threatened Release of, or exposure to, any
Hazardous Material; or (c) in connection with any actual or alleged damage,
injury, threat or harm to public health or safety (as it relates to
environmental matters) or the Environment.

 

“Environmental Laws” shall mean all applicable Federal, state, local, Tribe and
foreign laws (including common law), treaties, regulations, rules, ordinances,
codes, decrees and judgments, in each case relating to protection of the
Environment, public health and safety (as it relates to environmental matters)
or the presence of, Release or threatened Release of, or exposure to, Hazardous
Materials, or the generation, manufacture, processing, distribution, use,
treatment, storage, transport, recycling or handling of, or the arrangement for
such activities with respect to, Hazardous Materials.

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, judgments, orders, fines, penalties, fees, expenses and costs
(including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Environmental Ordinance” shall mean the Jamul Indian Village Environmental
Policy Ordinance No. 2000-01 adopted by the General Council on October 21, 2000
as amended by Ordinance No. 2004-01 of the General Council on April 17, 2004 and
the Jamul Indian Village Environmental Agency Ordinance No. 2001-01 adopted by
the General Council on December 15, 2001.

 

“Environmental Permit” shall mean any Permit under any Environmental Law.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations issued thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Tax Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Tax Code, is treated as a single employer under
Section 414 of the Tax Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Benefit Plan (other than an event

 

21

--------------------------------------------------------------------------------


 

for which the thirty (30)-day notice period is waived by regulation); (b) a
Benefit Plan is in “at risk” status under Section 430 of the Tax Code or
Section 303 of ERISA; (c) the filing pursuant to Section 412(c) of the Tax Code
or Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Benefit Plan; (d) the incurrence by any Loan Party
or any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Benefit Plan or the withdrawal or partial
withdrawal of any Loan Party or any of its ERISA Affiliates from any Benefit
Plan or Multiemployer Plan; (e) the receipt by any Loan Party or any of its
ERISA Affiliates from the PBGC or a plan administrator of any notice relating to
the intention to terminate any Benefit Plan or to appoint a trustee to
administer any Benefit Plan; (f) the provision of security pursuant to
Section 436(f) of the Tax Code in connection with the adoption of an amendment
to a Benefit Plan; (g) the receipt by any Loan Party or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from any Loan
Party or any of its ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA or in
critical or endangered status under Section 432 of the Tax Code or Section 305
of ERISA; (h) the occurrence of a nonexempt “prohibited transaction” with
respect to which any Loan Party is a “disqualified person” (within the meaning
of Section 4975 of the Tax Code) and with respect to which such Loan Party is
assessed an excise tax under Section 4975 of the Tax Code that could reasonably
be expected to result in a material liability; (i) a Lien upon the property of a
Loan Party shall arise under Section 430(k) of the Tax Code or Section 303(k) of
ERISA in favor of a Benefit Plan; or (j) any other event or condition with
respect to a Benefit Plan or Multiemployer Plan that could reasonably be
expected to result in a Material Adverse Effect.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Event of Default” shall have the meaning given in Section 7.01.

 

“Excluded Assets” shall have the meaning given thereto in the Security
Agreement.

 

“Excluded Financings Regulation” shall mean Amended Regulation GCR-2016003 of
the Gaming Commission entitled “Excluded Financings Regulation of the Jamul
Gaming Commission”, as adopted by the Gaming Commission on October 18, 2016.

 

“Excluded Information”  shall have the meaning provided in Section 9.04(i).

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder or under any other Loan Document, (a) Taxes
imposed on (or measured by) its net income and franchise Taxes imposed in lieu
of net income Taxes, in each case by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized (or any
political subdivision thereof), or in which its principal office is located or,
in the case of any Lender, in which its applicable lending office is located or
in which such Lender carries on business (other than as a result of such Lender
having executed, delivered, become a party to, enforced or performed its
obligations or received payments, or perfected a security interest, hereunder or
under any Loan Document), (b) any branch profits taxes imposed by the

 

22

--------------------------------------------------------------------------------


 

United States of America or by any other jurisdiction (or any political
subdivision thereof) described in clause (a) above, (c) in the case of any
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.20), any withholding tax (i) attributable to such Lender’s failure to
comply with Section 2.19(d) or (ii) that is imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement (or designates
a new lending office) except to the extent that at the time of designation of a
new lending office (or assignment) any such Lender (or its assignor, if any) was
entitled to receive additional amounts from the Borrower with respect to such
withholding tax pursuant to Section 2.19, and (d) any Taxes imposed under FATCA.

 

“Exempt Entity” shall mean any Person that is exempt from the licensing
requirements under Section 6.4.6 of the Compact.

 

“Executive Committee” shall mean the Executive Committee of the Tribe referred
to in the Constitution.

 

“Existing Revolving Loans” shall have the meaning provided in Section 2.25(b).

 

“Existing Revolving Series” shall have the meaning provided in Section 2.25(b).

 

“Existing Series” shall mean any Existing Term Loan Series or Existing Revolving
Series.

 

“Existing Term Loan Series” shall have the meaning provided in Section 2.25(a).

 

“Extended Revolving Commitments” shall have the meaning provided in
Section 2.25(b).

 

“Extended Revolving Loans” shall have the meaning provided in Section 2.25(b).

 

“Extended Term Loans” shall have the meaning provided in Section 2.25(a).

 

“Extended Term Loan Exposure” shall mean, with respect to any Extending Lender,
as of any date of determination, the outstanding principal amount of the
Extended Term Loans of such Extending Lender.

 

“Extending Lender” shall have the meaning provided in Section 2.25(c).

 

“Extension Amendment” shall have the meaning provided in Section 2.25(d).

 

“Extension Date” shall mean any date on which any Existing Term Loan Series or
Existing Revolving Series is modified to extend the related scheduled maturity
date(s) in accordance with Section 2.25 (with respect to the Lenders under such
Existing Term Loan Series or Existing Revolving Series which agree to such
modification).

 

“Extension Election” shall have the meaning provided in Section 2.25(c).

 

“Extension Request” shall mean any Term Loan Extension Request or Revolving
Extension Request.

 

23

--------------------------------------------------------------------------------


 

“Extension Series” shall mean all Extended Term Loans of the same Series or
Extended Revolving Commitments of the same Series that are established pursuant
to the same Extension Amendment (or any subsequent Extension Amendment to the
extent such Extension Amendment expressly provides that the Extended Term Loans
or Extended Revolving Commitments, as applicable, provided for therein are
intended to be a part of any previously established Extension Series).

 

“Facility” shall mean each of (a) the Term B Loan Facility, (b) the Term C Loan
Facility, (c) the unfunded portion of the Delayed Draw Term C Loan Commitments,
(d) any Incremental Term Loan Facility and (e) the Revolving Credit Facility.

 

“FATCA” shall mean Sections 1471 through 1474 of the Tax Code, as of the Closing
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, any intergovernmental agreement
entered into with respect thereof, and any agreement entered into pursuant to
Section 1471(b)(1) of the Tax Code.

 

“Federal Courts” shall have the meaning given in Section 9.12(a).

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fees” shall mean all fees payable by the Borrower or any Affiliate of the
Borrower to the Joint Lead Arrangers, the Agents, the Lenders or any other
Person under or in connection with the Facilities, including, without
limitation, all fees described in Section 2.10 and the Engagement Letter.

 

“Final Completion” shall have the meaning given in the Disbursement Agreement.

 

“Final Completion Date” shall have the meaning given in the Disbursement
Agreement.

 

“Financial Officer” of any Person shall mean the chairperson of the board of
directors, chief financial officer, principal accounting officer or treasurer of
such Person or any other authorized representative of such Person with knowledge
of the financial affairs of such Person designated as such by the Borrower to
the Administrative Agent.

 

“Financial Officer Certification” shall mean, with respect to the financial
statements for which such certification is required, the certification of a
Financial Officer of the Borrower that such financial statements fairly present,
in all material respects, the financial condition of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in accordance with GAAP, subject,
with respect to financial statements delivered for any month or Fiscal Quarter,
to changes resulting from audit and normal year-end adjustments.

 

24

--------------------------------------------------------------------------------


 

“Financial Plan” shall have the meaning given in Section 5.01(i).

 

“Fiscal Quarter” shall mean a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” shall mean a fiscal year of the Loan Parties ending on December 31
of each calendar year.

 

“Foreign Lender” shall mean any Lender (or, if such Lender is a disregarded
entity for United States federal income tax purposes, the Person treated, for
United States federal income tax purposes, as the owner of the assets of such
Lender) that is not organized under the laws of the United States of America,
any State thereof, the District of Columbia or the Tribe.

 

“Former Lender” shall have the meaning given in Section 9.26(a).

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Share of
the outstanding Letter of Credit Obligations, other than Letter of Credit
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Pro Rata Share of outstanding Swingline Loans, other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders in accordance with the terms hereof.

 

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and/or similar extensions of credit in the ordinary course.

 

“Funding Notice” shall mean a notice substantially in the form of Exhibit B-1.

 

“GAAP” shall mean generally accepted accounting principles as set forth in the
authoritative pronouncements of the Governmental Accounting Standards Board or
in the opinions and pronouncements of the American Institute of Certified Public
Accountants or other such principles approved by a significant segment of the
accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.

 

“Gaming Agency” shall mean, collectively, (a) the NIGC, (b) the Gaming
Commission, (c) the CGCC, (d) the State of California Department of Justice
Bureau of Gambling Control and (e) any other Governmental Authority that holds
or exercises licensing or permit authority or other jurisdiction over gambling,
gaming or casino activities conducted within the Tribe’s jurisdiction.

 

“Gaming Business” shall mean, collectively, (a) any Class II Gaming and
Class III Gaming conducted by or on behalf of the Borrower, any Subsidiary, the
Tribe or any Affiliate of any of the foregoing (excluding therefrom any internet
gaming with respect to which the customers or patrons are located outside of the
Gaming Site) and (b) except to the extent leased by the Borrower to a Person
that is not an Affiliate of the Borrower or the Tribe, all dining, food service
and preparation, recreation, retail, entertainment, lodging, hospitality,
transportation, or

 

25

--------------------------------------------------------------------------------


 

other trade, business or commercial activities or non-gaming amenities conducted
at the Gaming Facilities (but, for the avoidance of doubt, excluding any
businesses located in a building or structure that is detached from the Gaming
Facilities and that do not conduct, gaming, entertainment, lodging or
hospitality activities).

 

“Gaming Commission” shall mean the Jamul Gaming Commission, an independent
governmental subdivision of the Tribe, established by the Gaming Ordinance.

 

“Gaming Commission Letter” shall mean the letter dated October 18, 2016 from the
Gaming Commission to the Borrower, the Joint Lead Arrangers and one Lender, CA
Funding Opp III LLC, excluding such Persons (including such Persons or their
Affiliates who provide certain cash management services or who act as
counterparties to interest rate protection agreements with the Borrower) and
Eligible Assignees (other than those holders of Financial Source  licenses (as
defined in the Gaming Commission Letter)) from (a) all licensing requirements of
the Compact, (b) all licensing and registration requirements of the Gaming
Ordinance, and (c) all background review requirements of the Compact and the
Gaming Ordinance.

 

“Gaming Facilities” shall mean, collectively, the Project, as well as any
expansion, modification, or addition to the Project, and any other facilities on
the Gaming Site where any Gaming Business is conducted.  “Gaming Facilities”
shall not include any building located on or near the Gaming Site that is used
solely for functions and events of the Tribe.

 

“Gaming Laws” shall mean IGRA, the Compact, the Gaming Ordinance and all other
Laws applicable to the Gaming Business or pursuant to which any Gaming Agency
holds or exercises licensing or permit authority or other jurisdiction over
gambling, gaming, or casino activities conducted within the Tribe’s
jurisdiction.

 

“Gaming License” shall mean every license, permit, franchise or other
authorization from any Gaming Agency required on the date hereof or at any time
thereafter to own, lease, operate or otherwise conduct the Class II Gaming or
Class III Gaming activities of the Borrower or the Subsidiaries, including all
licenses granted under applicable federal, tribal, state, foreign or local
laws.  Notwithstanding the foregoing, “Gaming License” shall not include any
licenses, permits, franchises or other authorizations required for the
furnishment and provision of alcohol by the Gaming Business.

 

“Gaming Ordinance” shall mean Ordinance No. 2013-05 of the Tribe, entitled the
“Jamul Indian Village Gaming Ordinance” adopted by General Council Resolution
No. 2013-07 on April 2, 2013, and approved by the Chair of the NIGC on July 1,
2013, as amended by that First Amendment to Jamul Indian Village Amended Gaming
Ordinance adopted by the General Council on December 31, 2015, and approved by
the Chair of the NIGC on February 11, 2016.

 

“Gaming Regulatory Fees and Payments” shall mean fees or payments made by the
Borrower or any Subsidiary to the Tribe for payment to the Gaming Commission or
paid directly by the Borrower or any Subsidiary (or by the Manager or any of its
Affiliates on behalf of the Borrower) to the Gaming Commission to compensate the
Gaming Commission for its costs and expenses in connection with regulating the
gaming conducted by the Borrower or any

 

26

--------------------------------------------------------------------------------


 

Subsidiary, assessed by the Tribe upon the Borrower or any Subsidiary pursuant
to applicable laws of the Tribe; provided that such fees and payments shall not
be used by the Tribe or the Gaming Commission for any other purpose.

 

“Gaming Site” shall mean the approximately six (6) acres of land near Jamul,
California held in trust by the United States government for the Tribe.

 

“General Contract” shall have the meaning given in the Disbursement Agreement.

 

“General Council” shall mean the General Council of the Tribe referred to in the
Constitution, which is the governing body of the Tribe.

 

“GMP Loans” shall mean the “GMP Loans” under and as defined in the Subordinated
Loan Credit Agreement.

 

“Golden” shall mean Golden Entertainment, Inc., a Minnesota corporation.

 

“Golden Indebtedness” shall mean Indebtedness of the Tribe owing to Lakes, which
Indebtedness is evidenced by that certain Consolidated Restated Promissory Note
dated April 24, 2014, made by the Tribe in favor of Lakes, which Indebtedness
was assigned to the Developer pursuant to the Note Sale and Purchase Agreement.

 

“Governing Documents” shall mean, (a) as to any Person, the charter, articles or
certificate of incorporation and bylaws (or equivalent or comparable
constitutive documents with respect to any tribal jurisdiction), any certificate
of limited partnership, any shareholders’ agreement, articles of organization or
certificate of formation, limited liability company agreement, operating
agreement, limited partnership agreement or other partnership agreement or other
formation or constituent documents of such Person; (b) as to the Borrower, the
documents establishing or setting forth the powers and authorities of the
Borrower, including, without limitation, the Corporation Ordinance; and (c) as
to the Tribe, the documents establishing or setting forth the powers and
authority of the Tribe, including, without limitation, the Constitution.

 

“Governmental Acts” shall mean any act, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority.

 

“Governmental Authority” shall mean the government of the United States of
America or any other nation (including any tribal nation), any political
subdivision thereof, whether federal, state, tribal or local, and any
Governmental Component, agency, authority (including any Gaming Agency),
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, other than the Borrower and its
Subsidiaries.

 

“Governmental Component” shall mean with respect to the Tribe or any other
government, any corporation, board, enterprise, authority, division, branch,
political subdivision, agency, instrumentality or governmental component
directly or indirectly owned or controlled by the Tribe or such other
government.  For the avoidance of doubt, the Borrower and its Subsidiaries are
Governmental Components of the Tribe.

 

27

--------------------------------------------------------------------------------


 

“Grantees” shall have the meaning given in Section 9.11(a)(i).

 

“Ground Lease” shall mean a valid and enforceable lease agreement (a) duly
entered into between the Tribe, as lessor, and the Borrower, as lessee; (b) that
has been approved by or on behalf of the Secretary of the Interior pursuant to
25 USC § 415(a) and 25 CFR Part 162, Subpart D or has been entered into in
compliance with regulations or law of the Tribe approved by or on behalf of the
Secretary of the Interior pursuant to 25 USC § 415(h); and (c) which (i) demises
to the Borrower the entire area underlying the Gaming Facility, and all then or
future existing improvements thereon and appurtenances thereto, (ii) has an
initial term of not less than 20 years, (iii) imposes no payment obligations on
the Borrower other than to pay Additional Rent and Basic Rent; (iv) requires
Basic Rent to be paid in amounts that do not exceed the greater of (A) $1,000
per year and (B) amounts the payments of which do not violate Section 6.04,
(iv) expressly allows the Borrower to engage in the Gaming Business on the
Gaming Site, and the Borrower’s development, construction, operation,
maintenance, improvement and replacement of the Project, all as determined by
the Borrower in its sole discretion and (v) provides a covenant of quiet
enjoyment in favor of the Borrower and the Project.

 

“Ground Lease Approval Date” shall mean the date on which the Ground Lease is
approved by or on behalf of the Secretary of Interior, or approved by the Tribe
in accordance with tribal leasing regulations adopted pursuant to 25 U.S.C.
415(h).

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor to induce the creation of which the
guarantor has issued a reimbursement, counterindemnity or similar obligation, in
either case guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation of any other Person (the “primary obligor”) in
any manner, whether directly or indirectly, and including any obligation,
contingent or otherwise, of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment of such Indebtedness or other
obligation, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment of such Indebtedness or other obligation, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or maintain solvency or net worth or (d) to
otherwise assure or hold harmless the owner of such Indebtedness or other
obligation against loss in respect thereof; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any obligation under a Guarantee of
a guarantor shall be deemed to be the lower of (i) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guarantee is made and (ii) the maximum amount for which such guarantor may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guarantor may be
liable are not stated or determinable, in which case the amount of such
obligation shall be such guarantor’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Guaranteed Obligations” shall have the meaning given in the Guaranty.

 

28

--------------------------------------------------------------------------------


 

“Guarantor” shall mean each Subsidiary of the Borrower that has executed
(whether by counterpart, joinder or otherwise) the Guaranty and the Security
Agreement, either on the Closing Date or pursuant to Section 5.11.

 

“Guaranty” shall mean a Guaranty, substantially in the form of Exhibit C-1.

 

“Hard Costs” shall have the meaning given in the Disbursement Agreement.

 

“Hazardous Materials” shall mean any petroleum (including crude oil or fraction
thereof) or petroleum products or byproducts, or any pollutant, contaminant,
chemical, compound, or hazardous or toxic substances, materials or wastes
defined, or regulated as such by, or pursuant to, any Environmental Law,
including asbestos, or asbestos containing material, radon or other radioactive
material, polychlorinated biphenyls and urea formaldehyde insulation.

 

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
cap, future or derivative transaction or option or similar agreement involving,
or settled by reference to, one or more rates, currencies, fuel or other
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided,
however, that no phantom stock or similar plan providing for payments on account
of services provided by current or former directors, officers, employees or
consultants of any Loan Party shall be a Hedging Agreement.

 

“IGA Claims” shall mean claims, damages, liabilities and obligations owed to the
IGA Parties or any of them in connection with or relating to the matters
described in that certain Settlement Agreement, signed on or about March 23,
2000, among the Tribe, certain of the IGA Parties and the other parties thereto,
regardless of whether such claims, damages, liabilities and obligations are made
or arise under or in connection with the terms of such settlement agreement, any
settlement or agreement in respect thereof, a judgment or arbitration award
relating thereto or otherwise in connection therewith or in full or partial
satisfaction of any claims thereunder.

 

“IGA Parties” shall mean, collectively,  Indian Gaming of America, Inc., a
Nevada corporation, IGA Development Corporation, a Nevada corporation,
Fredericks, Pelcyger, Hester, White, LLC, Fredericks, Peebles & Morgan LLP, Gary
L. Karlsted, Calvin Marjamaa, Thomas W. Fredericks, Joseph Esser, Joseph P.
Marinan, Pat Kruchten, Bruce Carr and their respective related parties and
Affiliates.

 

“IGA Payments” shall mean payments in connection with or relating to the matters
described in that certain Settlement Agreement, signed on or about March 23,
2000, among the Tribe, certain of the IGA Parties and the other parties thereto,
regardless of whether such payments are made pursuant to the terms thereof,
pursuant to any settlement in respect thereof, pursuant to a judgment or
arbitration award relating thereto or otherwise in full or partial satisfaction
thereof.

 

“IGRA” shall mean the federal Indian Gaming Regulatory Act of 1988, codified at
25 U.S.C. §§ 2701, et seq.

 

“In Balance” shall have the meaning given in the Disbursement Agreement.

 

“Increased Amount Date” shall have the meaning given in Section 2.24(b).

 

“Increased-Cost Lender” shall have the meaning given in Section 2.22.

 

“Incremental Facilities” shall have the meaning given in Section 2.24(a).

 

29

--------------------------------------------------------------------------------


 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or outstanding Incremental Term Loan.

 

“Incremental Term Loan” shall mean the term loans made pursuant to the
Incremental Term Loan Commitments.

 

“Incremental Term Loan Commitments” shall have the meaning given in
Section 2.24(a).

 

“Incremental Term Loan Exposure” shall mean, with respect to any Incremental
Term Lender, as of any date of determination, the outstanding principal amount
of the Incremental Term Loans and unfunded Incremental Term Loan Commitments of
such Incremental Term Lender.

 

“Incremental Term Loan Facility” shall mean any incremental term loan facility
related to a Series of Incremental Term Loans established under Section 2.24(a).

 

“Incremental Term Loan Maturity Date” shall mean, with respect to any Series of
Incremental Term Loans, the date that Incremental Term Loans of such
Series shall become due and payable in full hereunder, as specified in the
applicable Joinder Agreement, including by acceleration or otherwise.

 

“Incremental Term Note” shall mean a promissory note substantially in the form
of Exhibit A-4, with such changes as may be necessary or appropriate to evidence
an Incremental Term Loan of the applicable Series.

 

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all indebtedness for borrowed money; (b) all Capital Lease Obligations;
(c) notes payable and drafts accepted representing extensions of credit whether
or not representing obligations for borrowed money; (d) any obligation owed for
all or any part of the deferred purchase price of property or services
(excluding any such obligations incurred under ERISA, such obligations with
respect to earn-out payments and trade accounts payable incurred in the ordinary
course of business and not due more than ninety (90) days after the date on
which such trade account was created); (e) all indebtedness secured by any Lien
on any property or asset owned or held by that Person regardless of whether the
indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person (provided that if the indebtedness
secured thereby has not been assumed or is non-recourse, the amount of such
indebtedness included for the purposes of this definition will be the amount
equal to the lesser of the fair market value of such property and the amount of
the indebtedness secured); (f) the face amount of any acceptance, letter of
credit or similar facility issued for the account of that Person or as to which
that Person is otherwise liable for reimbursement of drawings; (g) all
obligations of such Person in respect of Disqualified Capital Stock; (h) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession of such Property (provided that
if the indebtedness is non-recourse, the amount of such indebtedness included
for the purposes of this definition will be the amount equal to the lesser of
the fair market value of such Property and the amount of such indebtedness));
(i) all obligations of such Person in respect of any exchange traded or over the

 

30

--------------------------------------------------------------------------------


 

counter derivative transaction, including, without limitation, any interest rate
Hedging Agreement, whether entered into for hedging or speculative purposes; and
(j) any Guarantee of such Person in respect of obligations of the kind referred
to in clauses (a) through (i) above; provided that the term “Indebtedness” shall
not include (x) deferred or prepaid revenue and (y) purchase price holdbacks in
respect of a portion of the purchase price of an asset to satisfy warranty or
other unperformed obligations of the seller.  The Indebtedness of any Person
shall include the Indebtedness of any other Person (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in, or other
relationship with, such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.  For purposes of
calculating Indebtedness hereunder at any time, the amount of Indebtedness of
the type referred to in clause (i) above of any Person shall be equal to the
payment due thereunder (giving effect to any netting agreements), if any, by
such Person if such Indebtedness were terminated on such date.   Notwithstanding
anything to the contrary contained herein or in any other Loan Document, in no
event shall any casino “chips” or gaming winnings of customers constitute
Indebtedness.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.

 

“Indemnitee” shall have the meaning given in Section 9.05(b).

 

“Information” shall have the meaning given in Section 9.21.

 

“Initial GMP Amount” shall mean the product of (a) $500,000 times (b) a
fraction, the numerator of which is the number of days from and including the
Project Opening Date to and including the last day of the month in which the
Project Opening Date occurs, and the denominator of which is 31.

 

“Initial Period” shall have the meaning given in Section 6.18(a).

 

“Initial Priority Payment Amount” shall mean the product of (a) $333,333.34
times (b) a fraction, the numerator of which is the number of days from and
including the Project Opening Date to and including the last day of the month in
which the Project Opening Date occurs, and the denominator of which is 31.

 

“Initial Test Date” shall mean the last day of the second full Fiscal Quarter
ending after the Opening Date.

 

“Initial Triggering FS Delivery Date” shall mean the date on which financial
statements covering the first full Fiscal Quarter commenced after the Opening
Date are delivered pursuant to Section 5.01(b) or (c).

 

“Installment” shall have the meaning given in Section 2.11(a)(i).

 

“Installment Date” shall mean, (a) with respect to any Term B Loan, the last
Business Day of each March, June, September and December commencing on the first
such date to occur that is the last day of the second full Fiscal Quarter
commenced following the Opening Date until the Term B Loan Maturity Date, and on
the Term B Loan Maturity Date, (b) with respect to any Term C Loan, the last
Business Day of each March, June, September and December

 

31

--------------------------------------------------------------------------------


 

commencing on the first such date to occur that is the last day of the second
full Fiscal Quarter commenced following the Opening Date until the Term C Loan
Maturity Date, and on the Term C Loan Maturity Date and (c) with respect to any
Incremental Term Loan, the last Business Day of each March, June, September and
December commencing on the first such date to occur that is the last day of the
first Fiscal Quarter commenced following the applicable Increased Amount Date
until the Incremental Term Loan Maturity Date of the applicable Series of
Incremental Term Loans, and on such Incremental Term Loan Maturity Date.

 

“Intellectual Property Collateral” shall mean Intellectual Property (as defined
in the Security Agreement) constituting Collateral in accordance with the
Security Documents.

 

“Intellectual Property Security Agreements” shall mean each intellectual
property security agreement executed from time to time by any Loan Party in
favor of the Collateral Agent for the benefit of the Secured Parties in
accordance with the Security Agreement in order to grant Liens to the Collateral
Agent for the benefit of the Secured Parties over Intellectual Property to
secure all or a portion of the Obligations.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including
any Swingline Loan), the last Business Day of each March, June, September and
December and (b) with respect to any LIBOR Loan, the last day of the Interest
Period applicable to such Loan and, in the case of a LIBOR Loan with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Loan.

 

“Interest Period” shall mean, in connection with a LIBOR Loan, an interest
period of one, two, three or six months (or, if agreed by all of the relevant
Lenders, twelve months or a period shorter than one month) as selected by the
Borrower in the applicable Funding Notice or Conversion/Continuation Notice,
(x) initially, commencing on the Credit Date or Conversion/Continuation Date
thereof, as the case may be; and (y) thereafter, commencing on the day on which
the immediately preceding Interest Period expires; provided, (a) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall, subject to clauses (c) and (d) of this definition, end
on the last Business Day of a calendar month; (c) no Interest Period with
respect to any portion of any Term Loans shall extend beyond the Term B Loan
Maturity Date, the Term C Loan Maturity Date or the relevant Incremental Term
Loan Maturity Date, as applicable; and (d) no Interest Period with respect to
any portion of the Revolving Loans shall extend beyond the Revolving Commitment
Termination Date.

 

“Interest Rate Determination Date” shall mean, with respect to any Interest
Period, the date that is two (2) Business Days prior to the first day of such
Interest Period.

 

“Interim Tribal Land Assignment” means a valid temporary assignment of the
Gaming Site from the Tribe, as assignor, to the Borrower, as assignee,
(a) created under the Corporation

 

32

--------------------------------------------------------------------------------


 

Ordinance; (b) that constitutes a “tribal land assignment” within the meaning of
25 CFR §§ 162.003 and 162.006; and (c) which (i) expressly allows the Borrower
to engage in the Gaming Business on the Gaming Site, and the Borrower’s
development, construction, operation, maintenance, improvement and replacement
of the Project, all as determined by the Borrower in its sole discretion,
(ii) is non-assignable and (iii) terminates on the earliest of (A) one year
after the date of the Interim Tribal Land Assignment, (B) the thirtieth day
after a written notice of termination is delivered by the Tribe to the Borrower
and (C) the date on which the Ground Lease becomes effective.

 

“Investment” shall mean (a) any direct or indirect purchase or other acquisition
by the Borrower or any other Loan Party of, or of a beneficial interest in, any
of the Securities of any other Person (other than a Guarantor); (b) any direct
or indirect purchase or other acquisition for value, by any Loan Party from any
Person (other than a Loan Party), of any Capital Stock of such Person; (c) any
direct or indirect loan, advance or capital contribution by the Borrower or any
other Loan Party to any other Person (other than a Loan Party), including all
indebtedness from that other Person that are not current assets or did not arise
from sales to that other Person in the ordinary course of business; and (d) any
direct or indirect purchase of all or substantially all of the assets
constituting the business of a division, branch or other unit of operations from
any Person (other than a Loan Party). The amount of any Investment shall be the
original cost of such Investment plus the cost of all additions thereto, without
any adjustments for increases or decreases in value, or write-ups, write-downs
or write-offs with respect to such Investment, but net of all amounts received
with respect to such Investment, whether consisting of principal, interest,
dividends, distributions or otherwise.

 

“Investment Accounts” shall mean the Credit Facilities Loan Proceeds Account,
the Borrower Funds Account, the Contingency Reserve Account, the Credit
Facilities Interest Reserve Account and each other “Investment Account” as
defined in the Security Agreement.

 

“Investment Property” shall have the meaning given in the UCC.

 

“ISP98” shall mean the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice, Inc. (or such later version
thereof as may be in effect at the time of issuance).

 

“Issuance/Amendment Notice” shall mean a notice in the form of Exhibit B-2 or
otherwise in a form mutually agreed upon by the Borrower and the Issuing Bank.

 

“Issuing Bank” shall mean Citizens Bank, N.A. and any of its Affiliates, as
Issuing Bank hereunder, or any other Lender appointed by the Borrower to serve
as Issuing Bank hereunder with the consent of such Lender (which consent may be
withheld in such Lender’s sole discretion) and the Administrative Agent (which
consent shall not be unreasonably withheld).

 

“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit N or such other form as shall be mutually agreed by the Borrower and the
Administrative Agent.

 

33

--------------------------------------------------------------------------------


 

“Joint Lead Arranger” shall mean each of Citizens Bank, N.A., Fifth Third Bank
and Goldman Sachs Bank USA, in its capacity as joint lead arranger and joint
bookrunner with respect to the Facilities and its permitted successors and
assigns in such capacity.

 

“Joint Venture” shall mean a joint venture, partnership or other similar
arrangement, whether in corporate, partnership or other legal form.

 

“Key Construction and Design Contracts” shall have the meaning given in the
Disbursement Agreement.

 

“Lakes” shall mean Lakes Jamul Development, LLC, a Minnesota limited liability
company and a wholly owned subsidiary of Golden Entertainment, Inc., a Minnesota
corporation.

 

“Laws” or “laws” shall mean, collectively, all applicable international,
foreign, federal, tribal, state and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

 

“Legal Requirements” shall mean, as to any Person, the Governing Documents of
such Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its Real Property (including Gaming
Laws) or personal property or to which such Person or any of its property of any
nature is subject by applicable law.

 

“Lenders” shall have the meaning given in the preamble to this Agreement;
provided that, for the avoidance of doubt, the term “Lenders” shall include
(a) any Person that delivers a Joinder Agreement or any Person that has become a
party hereto pursuant to an Assignment and Acceptance and (b) the Revolving
Lenders, the Term B Lenders, the Term C Lenders, the Incremental Term Lenders
and the Extending Lenders and, unless the context indicates otherwise, the
Issuing Bank and the Swingline Lender (in each case, other than any such Person
that has ceased to be a Lender hereunder pursuant to an Assignment and
Acceptance).

 

“Letter of Credit” shall mean a standby letter of credit issued or to be issued
by Issuing Bank pursuant to Section 2.04.

 

“Letter of Credit Non-Reimbursed Drawings” shall mean at any time, the aggregate
amount of drawings under Letters of Credit which have not then been reimbursed
pursuant to Section 2.04(d).

 

“Letter of Credit Obligations” shall mean as at any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus the aggregate of all Letter of Credit Non-Reimbursed Drawings.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.05.  For all purposes of this Agreement, if on any date of

 

34

--------------------------------------------------------------------------------


 

determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP98,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Letter of Credit Sublimit” shall mean the lesser of (a) $2,500,000 and (b) the
aggregate unused amount of the Revolving Commitments then in effect.

 

“Letter of Credit Usage” shall mean, as at any date of determination, the sum of
(a) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding and (b) the
aggregate amount of all drawings under Letters of Credit honored by the Issuing
Bank and not theretofore reimbursed by or on behalf of the Borrower.

 

“LIBO Rate” shall mean, with respect to any LIBOR Loan for any Interest Period,
the rate per annum determined by the Administrative Agent at approximately
11:00 a.m., London time, on the date that is two (2) Business Days prior to the
commencement of such Interest Period by reference to the rate for deposits in
Dollars for a period equal to the applicable Interest Period which appears on
Reuters Screen LIBOR01 Page (or any applicable successor page); provided that,
to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which deposits in Dollars in minimum amounts of at least
$5,000,000 are offered for such relevant Interest Period to major banks in the
London interbank market in London, England by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two (2) Business Days
prior to the beginning of such Interest Period; provided, further, that in
respect to Revolving Loans and Swingline Loans, in no event shall the LIBO Rate
be less than 0.00%.

 

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan or Loans comprising such Borrowing are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Licensed Lender” shall mean any Lender that is licensed pursuant to the
licensing requirements applicable to “Financial Sources” under the Compact and
Gaming Ordinance.

 

“Lien” shall mean any lien, mortgage, pledge, collateral assignment, security
interest, charge or encumbrance of any kind or any conditional sale or other
title retention agreement (and any lease in the nature thereof).

 

“Line Item” shall have the meaning given in the Disbursement Agreement.

 

“Liquidity” shall mean, at any time, the aggregate amount of (1) the sum of
(a) unfunded Revolving Commitments then in effect and (b) Unrestricted Cash and
Cash Equivalents held by the Borrower (excluding amounts on deposit in the
Credit Facilities Loan Proceeds Account, the Credit Facilities Interest Reserve
Account, the Contingency Reserve Account, the Borrower Funds Account, the
Construction Disbursement Account and the Cash Management Account), minus
(2) the greater of (a) the amount of cage cash held by the Borrower and
(b) $10,000,000.

 

35

--------------------------------------------------------------------------------


 

“Loan” shall mean a Term B Loan, a Term C Loan, an Incremental Term Loan, a
Revolving Loan or a Swingline Loan, as applicable.

 

“Loan Documents” shall mean this Agreement, the Disbursement Agreement, the
Guaranty (if any), the Security Documents, the Notes, the Engagement Letter, any
Extension Amendment, any Joinder Agreement, the Subordinated Intercompany Note,
the Letters of Credit, the PNG Subordination Agreement, Subordinated Loan
Subordination Agreement, the Completion Guaranty and any other document or
certificate executed by any Loan Party or any other provider of credit support
in respect of the Obligations, for the benefit of any Agent, any Lender or any
other Secured Party in connection with this Agreement or any other Loan
Document; provided, that, for the avoidance of doubt, the Loan Documents shall
not include the Subordinated Loan Credit Documents (other than the Subordinated
Loan Subordination Agreement).

 

“Loan Parties” shall mean the Borrower and each Guarantor.

 

“Maintenance Capital Expenditures” shall mean Consolidated Capital Expenditures
and expenditures of amounts on deposit in the Capital Replacement Reserve
Account for the maintenance, repair, restoration or refurbishment of fixed or
capital assets of the Borrower or its Subsidiaries but excluding any
Consolidated Capital Expenditures and expenditures of amounts on deposit in the
Capital Replacement Reserve Account that add to or further improve (other than
additions or improvements consisting of refurbishment and restoration) such
property.

 

“Management Activities” shall have the meaning specified in Section 9.16.

 

“Management Agreement” shall mean, together, (a) the Management Agreement, dated
as of September 26, 2016, by and between the Borrower and the Manager and
(b) the Intellectual Property License, Branding and Marketing Agreement, dated
as of April 3, 2013, between PNG and the Tribe, as assigned to the Borrower by
the Tribe pursuant to the Borrower Assumption Agreement.

 

“Management Fee” shall mean all amounts to be paid by the Borrower or its
Affiliates to the Manager or its Affiliates, including any license fees,
pursuant to the Management Agreement other than (a) repayment of (i) the PNG
Advances, Term C Loans or Subordinated Loans (and, in each case, interest
thereon) and (ii) any other advances, loans or extensions of credit made by the
Manager or its Affiliates to the Tribe, the Borrower or their respective
Affiliates (and, in each case, interest thereon) and (b) payment of commitment
fees in respect of the Delayed Draw Term C Loan Commitments pursuant to
Section 2.10(b) and commitment fees in respect of the Converted Subordinated
Commitments pursuant to Section 2.10(a) of the Subordinated Loan Credit
Agreement.

 

“Manager” shall mean (a) San Diego Gaming Ventures, LLC, a Delaware limited
liability company and a wholly owned Subsidiary of PNG, and (b) PNG or any other
entity Controlled by PNG or a Qualified Gaming Company that acts as the manager
of the day to day operations of the Project pursuant to the Management
Agreement.

 

“Margin Stock” shall have the meaning given in Regulation U.

 

36

--------------------------------------------------------------------------------


 

“Material Adverse Effect” shall mean any change, occurrence, event, circumstance
or development that has had, or could reasonably be expected to have, a material
adverse effect on (a) the business, assets, liabilities, financial condition or
results of operations of the Loan Parties, taken as a whole, or the Project,
(b) the ability of the applicable Loan Parties to develop, construct or operate
the Project in accordance with the Loan Documents, Gaming Licenses and Gaming
Laws, (c) the legality, binding effect or enforceability against any Loan Party
or the Tribe of the Loan Documents to which it is a party or the material rights
and remedies of the Secured Parties under the Loan Documents, or (d) the ability
of the Loan Parties (taken as a whole) to perform their payment Obligations
under the Loan Documents (it being understood that any delay in construction
and/or increase in cost of the Project in and of itself will not be deemed a
Material Adverse Effect in the event that the Borrower reasonably expects the
Opening Date to occur on or prior to the Scheduled Opening Date (as such date
may be extended pursuant to the Disbursement Agreement)).

 

“Material Contract” shall mean any Key Construction and Design Contract.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans, Letters
of Credit and Indebtedness permitted pursuant to Section 6.01(b)), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Loan Parties or the Tribe in an aggregate principal amount exceeding
$25,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of such Persons in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the applicable Person would be required to pay if such Hedging
Agreement were terminated at such time.

 

“Maximum Rate” shall have the meaning given in Section 9.09.

 

“Minimum Collateral Amount” shall mean, at any time, (a) with respect to Cash
Collateral consisting of Cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
reasonably determined by the Administrative Agent and the Issuing Bank.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereof.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section 3(37)
or 4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate has
contributed within the past six years or is currently obligated to make
contributions.

 

“Narrative Report” shall mean, with respect to the financial statements for
which such narrative report is required, a narrative report describing the
operations of the Borrower and its Subsidiaries in the form prepared for
presentation to senior management thereof for the applicable Fiscal Quarter or
Fiscal Year and for the period from the beginning of the then current Fiscal
Year to the end of such period to which such financial statements relate.

 

“Net Cash Proceeds” shall mean:

 

37

--------------------------------------------------------------------------------


 

(a)                                 with respect to any Asset Sale, the proceeds
thereof in the form of Cash, Cash Equivalents or Investment Property (including
any such proceeds subsequently received (as and when received) in respect of
deferred payment of principal or otherwise in respect of non-Cash consideration
initially received), net of:

 

(i)                                     selling expenses (including customary
broker’s or banker’s fees or commissions, legal, accounting and other
professional and transactional fees, transfer and similar taxes incurred by the
Borrower or any Subsidiary in connection therewith and the Borrower’s good faith
estimate of taxes paid or payable in connection with such sale, after taking
into account any available tax credits or deductions and any tax sharing
arrangements, in each case to the extent attributable to such sale);

 

(ii)                                  amounts provided as a reserve, in
accordance with GAAP, against any liabilities under any indemnification
obligations or purchase price adjustment associated with such Asset Sale
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds);

 

(iii)                               the principal amount, premium or penalty, if
any, interest and other amounts on any Indebtedness (other than the Obligations)
which is secured by the asset sold in such Asset Sale and which is required to
be repaid with such proceeds (other than any such Indebtedness assumed by the
purchaser of such asset);

 

(iv)                              reserves for withdrawal liability or severance
estimated by the Borrower to be payable arising from such Asset Sale; and

 

(v)                                 amounts required to be paid to any Person
(other than the Borrower and the other Loan Parties) owning a beneficial
interest in the subject asset;

 

(b)                                 in the case of any Recovery Event, the
aggregate amount of Cash proceeds of insurance, condemnation awards and other
compensation (excluding proceeds constituting business interruption insurance or
other similar compensation for loss of revenue, but including the proceeds of
any disposition of Property pursuant to Section 6.08(i)) received by the Person
whose Property was subject to such Recovery Event in respect of such Recovery
Event, net of:

 

(i)                                     fees and expenses incurred by or on
behalf of Borrower or any Subsidiary in connection with recovery thereof;

 

(ii)                                  repayments of Indebtedness (other than the
Obligations) to the extent secured by a Lien on such Property that is not
prohibited hereunder and that is not junior to the Lien thereon securing the
Obligations and that is required to be repaid with such amounts; and

 

38

--------------------------------------------------------------------------------


 

(iii)                               any taxes incurred in connection therewith
and the Borrower’s good faith estimate of taxes paid or payable in respect of
the amount so recovered, after taking into account any available tax credits or
deductions and any tax sharing arrangements, in each case, to the extent
attributable to such Recovery Event; and

 

(c)                                  with respect to any issuance or incurrence
of Indebtedness, the Cash proceeds thereof, net of all taxes and customary fees,
commissions, costs and other expenses (including, legal, accounting and banking
fees and expenses) incurred by the Borrower or any other Loan Party in
connection therewith.

 

“New York Federal Courts” shall have the meaning given in Section 9.12(a).

 

“New York State Courts” shall have the meaning given in Section 9.12(a).

 

“NIGC” shall mean the National Indian Gaming Commission, or any successor
agency.

 

“Non-Consenting Lender” shall have the meaning given in Section 2.22.

 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Non-Funding Term Lender” shall mean a Term Lender who is not a Regulated Bank,
an Exempt Entity or a Licensed Lender and who has no unfunded Commitment or
obligation to acquire an unfunded Commitment and who does not (a) make the
initial funding, or have any obligation to make the initial funding, of all or
any portion of a Loan or (b) acquire or have any obligation to acquire any
participation in a Letter of Credit; provided that the term Non-Funding Term
Lender may include an Eligible Assignee who is a Lender and purchases by
assignment a Term Loan made or held by a Regulated Bank, an Exempt Entity or a
Licensed Lender or held by a Non-Funding Term Lender.

 

“Note” shall mean a Term B Note, a Term C Note, an Incremental Term Note, a
Revolving Note or a Swingline Note, as applicable.

 

“Note Sale and Purchase Agreement” shall mean the Note Sale and Purchase
Agreement, entered into and effective as of December 9, 2015, by and between
Lakes and the Developer.

 

“Obligations” shall mean all obligations of every nature of any Loan Party from
time to time owed to any Secured Party under any Loan Document, Specified
Hedging Agreement or Specified Cash Management Agreement, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to any Loan Party would have accrued on any Obligation,
whether or not a claim is allowed against any Loan Party for such interest in
the related bankruptcy proceeding), reimbursement of amounts drawn under Letters
of Credit, payments for early termination of Specified Hedging Agreements and
Specified Cash Management Agreements, fees, expenses, indemnification or
otherwise; provided, that, for the avoidance of doubt, the “Obligations” shall
not include the obligations of any Loan Party under the Subordinated Loan Credit
Documents (other than the Subordinated Loan Subordination

 

39

--------------------------------------------------------------------------------


 

Agreement) or in respect of the Subordinated Loans or Converted Subordinated
Commitments thereunder.

 

“Och-Ziff Entity” shall mean any Person that is an Affiliate of Och-Ziff Real
Estate Advisors LP or its affiliated investment advisers.

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“On-Site Cash” shall mean cage cash held on-site at the Project.

 

“Opening Date” shall have the meaning given in the Disbursement Agreement.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies
(including interest, fines, penalties and additions to tax) arising from any
payment made or the receipt or perfection of a security interest under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document, except any such Taxes that are imposed with
respect to an assignment (other than an assignment made pursuant to a request by
Borrower under Section 2.20 and other than Taxes imposed upon such assignment by
the Tribe or any Affiliate thereof).

 

“Participant” shall have the meaning given in Section 9.04(b).

 

“Participant Register” shall have the meaning given in Section 9.04(b).

 

“Patriot Act” shall have the meaning given in Section 3.28.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA and any successor entity performing similar
functions.

 

“Permits” shall mean any and all franchises, licenses (including, without
limitation, Gaming Licenses), certificates of occupancy, permits, approvals,
notifications, certifications, registrations, authorizations, exemptions,
qualifications, easements, rights of way, and other rights, privileges and
approvals required under any Legal Requirement.  Notwithstanding the foregoing,
“Permits” shall not include any of the foregoing required for the furnishment
and provision of alcohol by the Gaming Business.

 

“Permitted Liens” shall mean each of the Liens permitted pursuant to
Section 6.02.

 

“Permitted Payments” shall mean:

 

(a)                                 payments of allocated costs actually
incurred by the Tribe or an Affiliate of the Tribe for utilities or other
governmental services used by the Borrower or its Subsidiaries, including,
without limitation, police, fire, road improvements, sewage and other municipal
or similar services, such allocation to be determined in good faith by the
Borrower;

 

40

--------------------------------------------------------------------------------


 

(b)                                 payments to the Tribe for actual services,
products or benefits rendered, performed or delivered to or for the benefit of
the Borrower or its Subsidiaries, which are reasonably necessary or desirable in
the operation of the Borrower, not to exceed the amount that would otherwise be
paid for such services, products or benefits to a third party in an arm’s length
transaction;

 

(c)                                  payments of any pro rata allocation of the
Borrower’s or any of its Subsidiaries’ portion of actual third-party costs paid
by the Tribe (or any Governmental Component of the Tribe) for the direct benefit
of the Borrower or its Subsidiaries;

 

(d)                                 payment of allocated costs of employee
benefits on market terms for employees of the Borrower or its Subsidiaries paid
by the Tribe (or any Governmental Component of the Tribe), including allocated
costs of third-party administration;

 

(e)                                  payments required to be made by the Tribe
under the Compact;

 

(f)                                   payments required to be made by the Tribe
to the NIGC under IGRA; and

 

(g)                                  payments made in respect of Permitted Taxes
or Gaming Regulatory Fees and Payments.

 

If any Permitted Payment becomes due periodically at intervals which are greater
than one month and do not exceed one year, the Borrower may elect to pay the
amount of the Permitted Payment due during any such interval in installments, so
long as the amount paid in any installment period does not exceed the
proportionate share of such Permitted Payment allocable to such installment
period, as reasonably determined by the Borrower.

 

“Permitted Refinancing Indebtedness” shall mean Indebtedness issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to
refinance, refund, extend, renew or replace existing Indebtedness (“Refinanced
Indebtedness”); provided that (a) the principal amount of such refinancing,
refunding, extending, renewing or replacing Indebtedness is not greater than the
principal amount of such Refinanced Indebtedness, plus the amount of unutilized
commitments thereunder, plus the amount of any make-whole amounts, premiums or
penalties and accrued and unpaid interest paid thereon and reasonable fees
(including upfront fees and original issue discount) and expenses, in each case
associated with such refinancing, refunding, extension, renewal or replacement,
(b) such refinancing, refunding, extending, renewing or replacing Indebtedness
has a final maturity that is no sooner than, and, other than in the case of
revolving Indebtedness, a weighted average life to maturity that is no shorter
than, such Refinanced Indebtedness, (c) if such Refinanced Indebtedness or any
Guarantees thereof are subordinated to the Obligations, such refinancing,
refunding, extending, renewing or replacing Indebtedness and any Guarantees
thereof remain so subordinated on terms no less favorable to the Lenders,
(d) the obligors in respect of such Refinanced Indebtedness immediately prior to
such refinancing, refunding, extending, renewing or replacing are, and/or the
Borrower is, the only obligors on such refinancing, refunding extending,
renewing or replacing Indebtedness; provided that any Loan Party shall be
entitled to guarantee any such Indebtedness of any other Loan Party and (e) if
such Refinanced Indebtedness consists of PNG Advances or Subordinated Loan
Obligations, then the terms of such Permitted Refinancing

 

41

--------------------------------------------------------------------------------


 

Indebtedness would be permitted by Section 6.13(e) or (f) if such refinancing
were an amendment or modification of such Refinanced Indebtedness.

 

“Permitted Taxes” shall mean sales, use, room occupancy, leisure and related
excise taxes (but in no event income taxes), fees or assessments imposed by the
Tribe on the Borrower or the Gaming Facilities, its patrons or operations;
provided, however, that the aggregate rate and scope of such taxes, fees or
assessments imposed shall not be materially inconsistent with similar taxes,
fees or assessments imposed by the State or any county of the State from time to
time.

 

“Person” shall mean any individual, corporation, trust, business trust, joint
venture, joint stock company, association, company, limited liability company,
partnership, Governmental Authority or other entity of whatever nature.

 

“Plan” shall have the meaning given in Section 9.04(j)(ii).

 

“Plans and Specifications” shall have the meaning given in the Disbursement
Agreement.

 

“Platform” shall have the meaning given in Section 9.01(c).

 

“PNG” shall mean Penn National Gaming, Inc., a Pennsylvania corporation.

 

“PNG Advances” shall mean all loans made to the Borrower by the Developer or any
of its Affiliates pursuant to any PNG Note, the Development Agreement or any
other PNG Document, including all interest thereon as provided in any PNG Note,
the Development Agreement or the relevant PNG Document; provided, that, for the
avoidance of doubt, the PNG Advances shall not include the Subordinated Loans,
the Converted Subordinated Commitments or any of the “Loans” hereunder.

 

“PNG Documents” shall mean the Management Agreement, the Development Agreement,
the PNG Notes and any instruments or agreements executed pursuant thereto or in
connection therewith; provided, that, for the avoidance of doubt, the PNG
Documents shall not include the Loan Documents or the Subordinated Loan Credit
Documents.

 

“PNG Notes” shall mean, collectively, (a) the Omnibus Secured Promissory Note,
dated as of February 1, 2013, as amended by the First Amendment to Omnibus
Secured Promissory Note, dated as of April 1, 2014, the Second Amendment to
Omnibus Secured Promissory Note, dated as of November 30, 2014, and the Third
Amendment to Omnibus Secured Promissory Note, dated as of June 30, 2015, made by
the Tribe in favor of the Developer and (b) any other notes, agreements,
instruments or other documents pursuant to which the Manager, Developer or any
of their respective Affiliates provide advances, loans or other extensions of
credit to the Borrower or its Affiliates; provided, that, for the avoidance of
doubt, the PNG Notes shall not include the Loan Documents or the Subordinated
Loan Credit Documents.

 

“PNG Subordination Agreement” shall mean that certain Subordination Agreement,
dated as of the date hereof, among the Developer, the Manager, the Borrower and
the Collateral Agent.

 

42

--------------------------------------------------------------------------------


 

“Prime Rate” shall mean, for any day, the prime rate published in The Wall
Street Journal for such day as the “U.S. Prime Lending Rate”; provided that if
The Wall Street Journal ceases to publish for any reason such rate of interest,
“Base Rate” shall mean the prime lending rate as set forth on the Bloomberg
page PRIMBB Index (or successor page) for such day (or such other service as
reasonably determined by the Administrative Agent from time to time for purposes
of providing quotations of prime lending interest rates).

 

“Principal Office” shall mean, for each of the Administrative Agent and Issuing
Bank, such Person’s “Principal Office” as set forth on Appendix A, or such other
office as such Person may from time to time designate in writing to the
Borrower, the Administrative Agent and each applicable Lender.

 

“Priority Distributions” shall mean Restricted Junior Payments made to the Tribe
which may consist of distributions by the Borrower to the Tribe; provided that
Restricted Junior Payments made by the Borrower to the Tribe pursuant to
Section 6.04(h) or (i) shall not reduce the amount of Restricted Junior Payments
permitted under Section 6.04(f)(i).

 

“Priority Payments” shall mean Priority Distributions, in an aggregate amount
during the term of this Agreement not to exceed at any date of determination the
sum of (a) the number of fiscal months ending on or after the Closing Date and
on or prior to the earlier of (i) the date of determination and (ii) the last
day of the fiscal month preceding the fiscal month in which the Project Opening
Date occurs, times $155,000 (provided that in no event shall the aggregate
amount under this clause (a) exceed $930,000), plus (b) the Initial Priority
Payment Amount, plus (c) the number of fiscal months commencing after the month
in which the Project Opening Date occurs and on or prior to the date of
determination times $333,333.34.  To the extent that in any month the Borrower
does not make such payments, but the Manager makes such payments on behalf of
the Borrower, then the Borrower may thereafter make such payments to the Manager
to reimburse the Manager for such payments.

 

“Pro Forma Balance Sheet” shall mean the unaudited pro forma consolidated
balance sheet of the Borrower as at September 30, 2016.

 

“Pro Rata Share” shall mean:

 

(a)                                 with respect to all payments, computations
and other matters relating to a particular Class of Term B Loan Commitment of
any Term B Lender, the percentage obtained by dividing (i) the Term B Loan
Commitment of such Class held by that Term B Lender by (ii) the aggregate Term B
Loan Commitments of such Class;

 

(b)                                 with respect to all payments, computations
and other matters relating to the Term B Loan of any Term B Lender, the
percentage obtained by dividing (i) the Term B Loan Exposure of that Term B
Lender by (ii) the aggregate Term B Loan Exposure of all Term B Lenders;

 

(c)                                  with respect to all payments, computations
and other matters relating to a particular Class of Term C Loan Commitment of
any Term C Lender, the percentage

 

43

--------------------------------------------------------------------------------


 

obtained by dividing (i) the Term C Loan Commitment of such Class held by that
Term C Lender by (ii) the aggregate Term C Loan Commitments of such Class;

 

(d)                                 with respect to all payments, computations
and other matters relating to the Term C Loan of any Term C Lender, the
percentage obtained by dividing (i) the Term C Loan Exposure of that Term C
Lender by (ii) the aggregate Term C Loan Exposure of all Term C Lenders;

 

(e)                                  with respect to all payments, computations
and other matters relating to the Incremental Term Loan Commitments or
Incremental Term Loans of a particular Series of any Incremental Term Lender,
the percentage obtained by dividing (i) the Incremental Term Loan Exposure of
that Incremental Term Lender with respect to that Series by (ii) the aggregate
Incremental Term Loan Exposure of all Incremental Term Lenders with respect to
that Series;

 

(f)                                   with respect to all payments, computations
and other matters relating to the Extended Term Loans of a particular Series of
any Extending Lender, the percentage obtained by dividing (i) the Extended Term
Loan Exposure of that Extending Lender with respect to that Series by (ii) the
aggregate Extended Term Loan Exposure of all Extending Lenders with respect to
that Series; and

 

(g)                                  with respect to all payments, computations
and other matters relating to the Revolving Commitment of a particular Series of
Revolving Commitments or Revolving Loans of a particular Series of Revolving
Commitments of any Revolving Lender or any Letters of Credit or Swingline Loans
issued or participations purchased therein by any Revolving Lender, the
percentage obtained by dividing (i) the Revolving Exposure of that Revolving
Lender with respect to such Series by (ii) the aggregate Revolving Exposure of
all Revolving Lenders with respect to such Series.

 

For all other purposes with respect to each Lender, “Pro Rata Share” shall mean
the percentage obtained by dividing (A) an amount equal to the Aggregate
Exposure of that Lender by (B) an amount equal to the sum of the Aggregate
Exposure of all Lenders.

 

“Proceedings” shall mean any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration against or
affecting any Loan Party or the Tribe or any Property of such Person.

 

“Project” shall have the meaning given in the recitals to this Agreement.

 

“Project Budget” shall have the meaning given in Section 4.01(s).

 

“Project Costs” shall have the meaning given in the Disbursement Agreement.

 

“Project Documents” shall have the meaning given in the Disbursement Agreement.

 

“Project Opening Date” shall mean the first date on which the Project is open to
the public for any Class II Gaming or Class III Gaming, which date is
October 10, 2016.

 

44

--------------------------------------------------------------------------------


 

“Project Properties” shall mean, collectively, the properties upon which the
Gaming Facilities, including the Project, are located.

 

“Project Schedule” shall have the meaning given in Section 4.01(t).

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.

 

“Protected Assets” shall mean (a) any interests in real property or any other
assets held in trust by the United States of America for the benefit of the
Tribe, or owned by any Tribal Party and are subject to restrictions by the
United States of America against recovery to such property, (b) any assets
against which it would be a violation of federal law, state law or the Compact
to enforce remedies, (c) any assets belonging to or held in trust for individual
members of the Tribe, including assets credited to trust accounts for minors or
legally incompetent persons, (d) assets credited to any special revenue funds
which are subject to restrictions in connection with the Tribe’s administration
of any state or federal grants or programs, (e) all assets of the Tribe or its
Affiliates used for a ceremonial purpose or all assets of the Tribe and its
Affiliates (other than the Borrower) used for performing an essential
governmental purpose within the meaning of Tax Code § 7871, (f) the four acres
of land owned in fee by the Tribe located near the Project’s location and
(g) the proceeds of loans made by the Manager or any of its Affiliates to the
Tribal Parties pursuant to Section 6.01(i)(x)(3) and Section 6.01(i)(x)(4).

 

“Public Lender” shall have the meaning given in Section 9.01(c)(i).

 

“Purchase Notice” shall mean a Solicited Discounted Purchase Notice, Discount
Range Purchase Notice or Specified Discount Purchase Notice, as applicable
(each, under, and as defined in, Exhibit O).

 

“Purchase Price” shall have the meaning given in Section 9.08(i)(iv).

 

“Qualified Gaming Company” shall mean a Person that (a) (i) together with its
Subsidiaries: (A) derived at least $100,000,000 of Consolidated Adjusted EBITDA
for its last four fiscal quarters from activities relating to the gaming
business, other than Internet gaming; (B) has been licensed by the gaming
authorities in at least one state of the United States to operate or manage a
gaming business for at least two (2) years; (C) has not had any gaming license
or approval in any jurisdiction of the United States terminated, revoked or
suspended for more than ninety (90) days and (D) the principals of which have
obtained any necessary regulatory approvals from the NIGC and the Gaming
Commission or (ii) is a Subsidiary of a Person meeting the requirements of
clause (i) above; and (b) becomes a party to a subordination agreement in
substantially the same form as the PNG Subordination Agreement (or that is
otherwise mutually agreeable to the Borrower, the Qualified Gaming Company and
the Administrative Agent and for which the Administrative Agent has received a
Subordination Declination Letter) as an assignee or transferee of or successor
to the Manager.

 

“Qualified Management Team” shall mean, collectively, at least three individuals
who (a) are employed by the Borrower and have the customary authority and
responsibilities associated

 

45

--------------------------------------------------------------------------------


 

with positions of a chief executive officer, chief financial officer and general
manager with respect to the Gaming Business, (b) have each held a comparable
position for at least thirty-six (36) months in one or more casinos in the
United States that are substantially the same as or exceed in size of gaming
floor and amenities those of the Gaming Business and (c) are licensed, qualified
and found suitable by all appropriate Gaming Agencies.

 

“Qualified Replacement Management Agreement” shall mean a replacement management
agreement fully executed and delivered by the Borrower or the Tribe and by a
Qualified Gaming Company for the management of the Gaming Business having such
terms and conditions (including compensation to the manager thereunder), taken
as a whole, that are not materially less favorable to the Borrower or the
Secured Parties than the Management Agreement attached as Exhibit K hereto.

 

“Real Property” shall mean all real property owned, used or leased from time to
time by any Loan Party.

 

“Recourse Assets” shall mean (a) all real and personal property in which the
Borrower or any Guarantor has any right, title or interest, and (b) to the
extent not included in clause (a), (i) all assets of the Tribe or any Affiliate
of the Tribe used in a Gaming Business, (ii) all cash, Cash Equivalents,
receivables and other assets generated by the businesses or assets referred to
in clauses (a) and (b)(i) of this definition or constituting proceeds of the
Indebtedness incurred pursuant to the Loan Documents or any other Indebtedness
of the Loan Parties, and (iii) all proceeds, income and profits from any of the
assets referred to in clauses (a) and (b) of this definition; provided, however,
that “Recourse Assets” excludes (A) funds or other assets actually distributed
to the Tribe in accordance with Section 6.04, (B) any Capital Stock in the
Borrower or any of its Subsidiaries, (C) any surveillance equipment, computers
or related equipment owned by the Gaming Commission and used in connection with
its regulatory responsibilities and (D) any Protected Assets.

 

“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim (other than a settlement in respect of
business interruption insurance) or any taking under power of eminent domain or
by condemnation or similar proceeding of or relating to any property or asset of
the Borrower or any other Loan Party; provided that any such event or series of
related events causing damage or destruction resulting in the payment of
proceeds in an amount, or a taking of property having value, not in excess of
$5,000,000 shall not be deemed a Recovery Event for purposes of this Agreement.

 

“Refinanced Indebtedness” shall have the meaning given in the definition of
“Permitted Refinancing Indebtedness”.

 

“Register” shall have the meaning given in Section 2.06(b).

 

“Regulated Bank” shall mean a bank, savings and loan association, or other
lending institution regulated under the laws of the United States or any state
thereof.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

46

--------------------------------------------------------------------------------


 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Reimbursement Date” shall have the meaning given in Section 2.04(d).

 

“Related Documents” shall mean, collectively, the Constitution, the Compact, the
Gaming Ordinance, the Ground Lease, the Corporation Ordinance and the
Resolutions.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates, successors and assigns and the respective partners,
trustees, members, controlling persons, directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates, successors and
assigns.

 

“Release” shall mean any release, spill, seepage, emission, leaking, pumping,
injection, pouring, emptying, deposit, disposal, discharge, dispersal, dumping,
escaping, leaching or migration into, onto or through the environment or within
or upon any building, structure, facility or fixture.

 

“Replacement Lender” shall have the meaning given in Section 2.22.

 

“Required Class Lenders” shall have the meaning given in Section 9.08(b)(v). 
For the avoidance of doubt, the Incremental Term Loans and Term C Loans, in each
case, held by Lenders that are not Affiliated Lenders shall be included in any
determination of Required Class Lenders of the applicable Class.

 

“Required ECF Percentage” shall mean, for any Fiscal Quarter (or Fiscal Year, as
applicable), commencing with the first full Fiscal Quarter ending after the
Opening Date (or period commencing with the first full Fiscal Quarter ending
after the Opening Date through the end of such Fiscal Year, as applicable),
(a) 75%, if the Total Net Leverage Ratio as of the last day of such Fiscal
Quarter (or Fiscal Year, as applicable) is equal to or greater than 4.50:1.00;
(b) 50%, if the Total Net Leverage Ratio is less than 4.50:1.00 but equal to or
greater than 3.50:1.00 as of the last day of such Fiscal Quarter (or Fiscal
Year, as applicable); (c) 25%, if the Total Net Leverage Ratio is less than
3.50:1.00 but equal to or greater than 2.50:1.00 as of the last day of such
Fiscal Quarter (or Fiscal Year, as applicable); and (d) 0%, if the Total Net
Leverage Ratio is less than 2.50:1.00 as of the last day of such Fiscal Quarter
(or Fiscal Year, as applicable).

 

“Required Lenders” shall mean, at any time of determination, one or more Lenders
(other than Defaulting Lenders) collectively having or holding Aggregate
Exposure representing more than 50% of the Aggregate Exposure of all Lenders at
such time.  The Aggregate Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.  For the avoidance of doubt, the
Incremental Term Loans and Term C Loans, in each case, held by Lenders that are
not Affiliated Lenders shall be included in any determination of Required
Lenders.

 

47

--------------------------------------------------------------------------------


 

“Required Revolving Facility Lenders” shall mean, at any time of determination,
Lenders (other than Defaulting Lenders) holding more than 50% of the Revolving
Exposure of all Lenders.  The Revolving Exposure of any Defaulting Lender shall
be disregarded in determining Required Revolving Facility Lenders at any time.

 

“Resolutions” shall mean the Resolutions of the General Council authorizing the
Loan Documents and the Resolutions of the Borrower authorizing the Loan
Documents.

 

“Responsible Officer” shall mean (a) (i) as applied to the Tribe, the
chairperson of the Executive Committee or clerk of the Tribe, (ii) as applied to
the Borrower, the chairperson of the Board of Directors and (iii) as applied to
any other Person, any executive officer of such Person and (b) any Financial
Officer of the Tribe, Borrower or other Person, as applicable, and any other
officer or similar official thereof responsible for the administration of the
obligations of the Tribe, the Borrower or such other Person, as applicable, in
respect of this Agreement.

 

“Restoration Proceeds” shall have the meaning given in Section 2.13(a)(ii).

 

“Restricted Junior Payment” shall mean (a) any dividend or other distribution,
direct or indirect, on account of any shares of any class of equity (including
Capital Stock and preferred equity) of the Borrower, now or hereafter
outstanding, except a dividend payable solely in shares of that class of equity
to the holders of that class; (b) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of equity (including Capital Stock and preferred equity)
of the Borrower, now or hereafter outstanding; (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of equity (including Capital Stock and preferred
equity) of the Borrower, now or hereafter outstanding; (d) management, oversight
or similar fees payable to PNG or any Affiliate of any Loan Party (in each case
other than to a Loan Party), including, for the avoidance of doubt, the
Management Fees; (e) any transfer or deposit of funds into the Tribal Restricted
Junior Payments Account; (f) any payment or prepayment of principal of, premium,
if any, on, or any payment or prepayment of interest (including interest paid in
kind) on, or redemption, purchase, retirement, defeasance (including in
substance or legal defeasance), sinking fund or similar payment with respect to
the PNG Advances, the Subordinated Loans (and any Permitted Refinancing
Indebtedness incurred in respect thereof) and any Indebtedness payable to any
Affiliate of a Loan Party; and (g) any payment, prepayment, distribution or
other transfer of any money or other property to, or deposit of funds for,
directly or indirectly to or for the benefit of the IGA Parties (or any of them)
on account of the IGA Payments.  The term “Restricted Junior Payment” shall, in
any event, also include each of the following:

 

(a)                                 any payment, assignment, appropriation,
allocation or transfer of any asset or property to or for the account or benefit
of the Tribe, any Affiliate of the Tribe, any general or other fund of the
Tribe, any member of the Tribe, or any relative of any member of the Tribe
(other than to the Borrower or a Subsidiary), or any of their respective
officers, directors or employees, including payments of dividends, fees,
assessments, Taxes, principal, interest or other amounts;

 

48

--------------------------------------------------------------------------------


 

(b)                                 any Investment (whether by means of loans,
advances or otherwise) in or to or for the account or benefit of the Tribe or
any of its Affiliates, any members of the Tribe or relatives of members of the
Tribe or any of their respective officers, directors or employees (except
Investments among any two or more of the Borrower and its Subsidiaries); and

 

(c)                                  any payment of Basic Rent or Additional
Rent.

 

For the avoidance of doubt, Restricted Junior Payment shall not include any
transfer of funds from the Tribal Restricted Junior Payments Account.

 

“Retained ECF Amount” shall mean, at any time, an amount not less than zero,
equal to:

 

(a)                                 the aggregate amount of Consolidated Excess
Cash Flow for all Fiscal Quarters commencing with the first full Fiscal Quarter
after the Opening Date (not less than zero) and ended prior to such date and for
which financial statements have been delivered pursuant to Section 5.01(b) or
(c), minus the portion of such Consolidated Excess Cash Flow that has been (or
is, or previously was, required to be) applied to prepay the Loans pursuant to
Section 2.13(c), minus, without duplication, any voluntary prepayments or
redemptions or repurchases of Loans that previously reduced the amount of the
required prepayment pursuant to Section 2.13(c); plus

 

(b)                                 the aggregate amount of Investments received
by the Loan Parties after the Opening Date from capital contributions by, or on
behalf of, the Tribe or the issuance of Capital Stock (including upon conversion
or exchange of a debt instrument into or for any Capital Stock (other than
Disqualified Capital Stock)) received by the Borrower from or in exchange for
the issuance of Capital Stock (other than Disqualified Capital Stock) after the
Opening Date and on or prior to such date; plus

 

(c)                                  the aggregate amount of any returns,
received since the Closing Date and on or prior to such date (including with
respect to contracts related to such Investments and including dividends,
interest, distributions, returns of principal, sale proceeds, repayments,
income, payments under contracts relating to such Indebtedness and similar
amounts) by the Borrower or any Subsidiary in respect of any Investments made by
the Borrower or a Subsidiary pursuant to Section 6.06(o) to the extent not
included in Consolidated Net Income; minus

 

(d)                                 the aggregate amount, without duplication,
of any (i) Investments made pursuant to Section 6.06(o) or 6.06(p),
(ii) Restricted Junior Payments made pursuant to Section 6.04(h),
(iii) prepayments of the Term Loans and the Subordinated Loans made pursuant to
Section 2.12(d) and (iv) Consolidated Capital Expenditures and deposits to the
Capital Replacement Reserve Account funded with the Retained ECF Amount pursuant
to Section 6.18(b)(ii)(4) (in each case, in reliance on the then-outstanding
Retained ECF Amount) made since the Closing Date and on or prior to such date.

 

“Revolving Commitment” shall mean the commitment of a Revolving Lender to make
or otherwise fund any Revolving Loan and to acquire participations in Letters of
Credit and

 

49

--------------------------------------------------------------------------------


 

Swingline Loans hereunder and “Revolving Commitments” shall mean such
commitments of all Revolving Lenders in the aggregate; it being understood that
a Revolving Lender’s Revolving Commitment shall include any Extended Revolving
Commitments of such Revolving Lender.  The amount of each Revolving Lender’s
Revolving Commitment is set forth on Annex III and/or in any Assignment and
Acceptance to which such Revolving Lender assumed any Revolving Commitments,
subject to any adjustment or reduction pursuant to the terms and conditions
hereof.  The aggregate amount of the Revolving Commitments as of the Closing
Date is $5,000,000.

 

“Revolving Commitment Period” shall mean the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

 

“Revolving Commitment Termination Date” shall mean the earliest to occur of
(a) the sixth anniversary of the Closing Date (or, with respect to any Extended
Revolving Commitments, the maturity date of such Extended Revolving Commitments
set forth in the applicable Extension Amendment), (b) the date the Revolving
Commitments are permanently reduced to zero pursuant to Sections 2.12 through
2.14 and (c) the date of the termination of the Revolving Commitments pursuant
to Section 7.01.

 

“Revolving Credit Facility” shall mean the Revolving Commitments and the
extensions of credit made thereunder.

 

“Revolving Exposure” shall mean, with respect to any Revolving Lender as of any
date of determination, the sum of (a) the aggregate outstanding principal amount
of the Revolving Loans of such Revolving Lender, (b) the aggregate amount of all
participations by that Revolving Lender in any outstanding Letters of Credit or
any unreimbursed drawing under any Letter of Credit, (c) the aggregate amount of
all participations by such Revolving Lender in any outstanding Swingline Loans
and (d) the amount of such Revolving Lender’s Revolving Commitment (excluding
any portion thereof that has been terminated or that has been funded and is
outstanding as of such date and excluding the aggregate amount of all
participations by that Revolving Lender in any outstanding Letters of Credit and
Swingline Loans or any unreimbursed drawing under any Letter of Credit).

 

“Revolving Extension Request” shall have the meaning specified in
Section 2.25(b).

 

“Revolving Lender” shall mean a Lender with a Revolving Commitment, an
outstanding Revolving Loan or an outstanding participation in a Letter of Credit
or Swingline Loan and shall include, unless the context indicates otherwise, the
Issuing Bank and the Swingline Lender.

 

“Revolving Loan” shall mean a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.02.

 

“Revolving Note” shall mean a promissory note substantially in the form of
Exhibit A-2.

 

“Roadway Improvement” shall have the meaning given in the Disbursement
Agreement.

 

“S&P” shall mean Standard & Poor’s Ratings Group, Inc., a New York corporation,
or any successor thereof.

 

50

--------------------------------------------------------------------------------


 

“Sanctioned Country” shall mean, at any time, a country or territory which is
itself the subject or target of a comprehensive sanctions program by the United
States government, the United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom (at the time of the Closing Date,
Cuba, Iran, North Korea, Sudan, the Crimea region of Ukraine, and Syria).

 

“Sanctioned Person” mean (a) a Person named on the list of “Specially Designated
Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to a sanctions
program administered by OFAC.

 

“Scheduled Opening Date” shall have the meaning given in the Disbursement
Agreement.

 

“Scheduled Maturity Date” shall mean the sixth anniversary of the Closing Date.

 

“Scheduled Substantial Completion Date” shall have the meaning given in the
Disbursement Agreement.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereof.

 

“Secured Obligations” shall have the meaning given in the Security Agreement.

 

“Secured Parties” shall mean, the Joint Lead Arrangers, Agents, the Lenders, the
Swingline Lender, the Issuing Bank, the Specified Hedging Counterparties and
Specified Cash Management Counterparties and shall include, without limitation,
all former Joint Lead Arrangers, Agents, Lenders, Swingline Lenders, Issuing
Banks, Specified Hedging Counterparties and Specified Cash Management
Counterparties (including each co-agent, sub-agent and attorney-in-fact
appointed by the Agents from time to time pursuant to Article VIII) to the
extent that any Obligations owing to such Persons were incurred while such
Persons were a Joint Lead Arranger, Agent, Swingline Lender, Lender, Issuing
Bank, Specified Hedging Counterparty or Specified Cash Management Counterparty
(including co-agents, sub-agents and attorneys-in-fact appointed by the Agents
from time to time pursuant to Article VIII) and such Obligations have not been
paid or satisfied in full.  For the avoidance of doubt, the lenders under the
Subordinated Loan Credit Agreement, in their capacities as such, shall not be
Secured Parties hereunder.

 

51

--------------------------------------------------------------------------------


 

“Secured Transactions Statute” shall mean the Tribe’s law governing secured
transactions, enacted as the Jamul Indian Village Amended and Restated Secured
Transactions Code, Ordinance No. 2015-31, as adopted by the General Council on
November 15, 2015.

 

“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Account Control Agreement” shall have the meaning given in the
Security Agreement.

 

“Security Agreement” shall mean the Security Agreement, substantially in the
form of Exhibit C-2, dated as of the date hereof, among each Loan Party and the
Collateral Agent.

 

“Security Documents” shall mean the Security Agreement, the Control Agreements,
the Intellectual Property Security Agreements, the Consents and each of the
other security agreements, pledges, consents and other instruments and documents
executed and delivered pursuant to any of the foregoing, or pursuant to
Section 5.11, 5.13 or 5.14 or that otherwise are intended or purport to grant
and/or perfect Liens to or for the benefit of the Collateral Agent for the
benefit of the Secured Parties to secure all or a portion of the Obligations.

 

“Senior Permitted Liens” shall mean each of the following:  Permitted Liens
granted or permitted under Section 6.02(b), (c), (d), (e), (f), (g), (h), (i),
(j), (l), (m), (n), (o), (q), (r), (t) or (v) as applicable.  Notwithstanding
the foregoing, the foregoing Liens shall be deemed Senior Permitted Liens only
to the extent given priority over the Lien created under the Loan Documents
pursuant to applicable law or pursuant to documentation entered into by the
Administrative Agent in accordance with Section 8.09(a).

 

“Senior Secured Net Leverage Ratio” shall mean, on any date, the ratio of
(a) (i) Consolidated Funded Debt that is secured by Liens on property or assets
of the Borrower or its Subsidiaries as of such date, minus (ii) the aggregate
amount of Unrestricted Cash (other than any such Cash constituting cage cash or
other amounts required to be held pursuant to applicable Gaming Laws), not to
exceed $10,000,000, to (b) Consolidated Adjusted EBITDA for (1) except in the
case of determining the Term C Loan Conversion Amount, the period of four
consecutive Fiscal Quarters most recently ended on or prior to such date, or if
less, the period commencing on the first day of the first full Fiscal Quarter
after the Opening Date and ending on the last day of the Fiscal Quarter ending
on such date, in each case, taken as one accounting period; provided that for
purposes of determining Consolidated Adjusted EBITDA when determining the Senior
Secured Net Leverage Ratio for the first, second and third full Fiscal Quarters
following the Opening Date, each such amount shall be determined for the period
commencing with the first day of the first full Fiscal Quarter following the
Opening Date through the last day of the Fiscal Quarter then being tested and
multiplied by a factor of 4, 2 and 4/3, respectively or (2) purposes of
determining the Term C Loan Conversion Amount, the period from the Project
Opening Date

 

52

--------------------------------------------------------------------------------


 

through the date that is 365 days after the Project Opening Date, taken as one
accounting period.  For purposes of the definition of “Term C Loan Conversion
Amount” only, all Delayed Draw Term C Loan Commitments in effect as of the Term
C Loan Conversion Date shall be deemed to be fully drawn and outstanding as
Consolidated Funded Debt.

 

“Series” shall mean a separate series of Loans.

 

“Services Payments” shall mean any annual payments made pursuant to that certain
Service Agreement between the County of San Diego and the Tribe, dated
January 21, 2016, or that certain Intergovernmental Agreement between the Tribe
and the County of San Diego, dated May 17, 2016.

 

“Shared Immunity Person” shall have the meaning given in Section 9.11(a).

 

“Solvency Certificate” shall mean a Solvency Certificate of the Borrower
substantially in the form of Exhibit D.

 

“Solvent” shall mean, with respect to any Person, that as of the date of
determination, both (a) (i) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets on a going concern basis (assuming that a third party would be
permitted under applicable law to own and operate such assets); (ii) such
Person’s capital is not unreasonably small in relation to its business (taking
into account, where applicable, that the Borrower’s business prior to the
Opening Date is expected to consist primarily of development and construction of
the Project); and (iii) such Person has not incurred and does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due (whether at maturity or
otherwise); and (b) such Person is “solvent” within the meaning given that term
and similar terms under applicable laws relating to fraudulent transfers and
conveyances (subject to the qualifications set forth in the parentheticals to
clauses (a)(i) and (a)(ii) above, to the extent applicable).  For purposes of
this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Government Accounting Standards
Interpretation No. 6).

 

“Specified Cash Management Agreement” shall mean any Cash Management Agreement
entered into by (a) the Borrower or any other Loan Party and (b) any Person that
is an Agent, a Joint Lead Arranger, a Lender or an Affiliate of an Agent, a
Joint Lead Arranger or a Lender, in each case, at the time of entering into such
Cash Management Agreement (even if such Person subsequently ceases to be an
Agent, a Joint Lead Arranger, a Lender or an Affiliate of an Agent, a Joint Lead
Arranger or a Lender) (each a “Specified Cash Management Counterparty”);
provided that (i) the designation of any Cash Management Agreement as a
Specified Cash Management Agreement shall not alone create in favor of a
Specified Cash Management Counterparty any rights in connection with the
management or release of any Collateral or Obligations under the Loan Documents,
and (ii) as a condition to any Cash Management Agreement being designated as a
Specified Cash Management Agreement, the applicable Specified Cash Management
Counterparty(ies) shall have appointed the Administrative Agent

 

53

--------------------------------------------------------------------------------


 

and the Collateral Agent as its agents under the applicable Loan Documents and
agreed to be bound by the provisions of Article VIII in favor of the Agents as
if it were a Lender, including Section 8.03 and Section 8.07, and shall have
been deemed to have made the representations and warranties set forth in
Section 8.06 in favor of the Agents.

 

“Specified Cash Management Counterparty” shall have the meaning given in the
definition of Specified Cash Management Agreement.

 

“Specified Disqualified Term B Lender” shall mean, on any date, any Person
identified on Schedule 1.01(a) on the Closing Date.

 

“Specified Disqualified Term C Lender” shall mean, on any date, any Person
identified on Schedule 1.01(b) on the Closing Date.

 

“Specified Hedging Agreement” shall mean any Hedging Agreement entered into by
(a) the Borrower or any other Loan Party and (b) any Person that is an Agent, a
Joint Lead Arranger, a Lender or an Affiliate of an Agent, a Joint Lead Arranger
or a Lender, in each case, at the time of entering into such Hedging Agreement
(even if such Person subsequently ceases to be an Agent, a Joint Lead Arranger,
a Lender or an Affiliate of an Agent, a Joint Lead Arranger or a Lender) (each a
“Specified Hedging Counterparty”); provided that (i) the designation of any
Hedging Agreement as a Specified Hedging Agreement shall not alone create in
favor of a Specified Hedging Counterparty any rights in connection with the
management or release of any Collateral or Obligations under the Loan Documents,
and (ii) as a condition to any Hedging Agreement being designated as a Specified
Hedging Agreement, the applicable Specified Hedging Counterparty(ies) shall have
appointed the Administrative Agent and the Collateral Agent as its agents under
the applicable Loan Documents and agreed to be bound by the provisions of
Article VIII in favor of the Agents as if it were a Lender, including
Section 8.03 and Section 8.07, and shall have been deemed to have made the
representations and warranties set forth in Section 8.06 in favor of the Agents.

 

“Specified Hedging Counterparty” shall have the meaning given in the definition
of Specified Hedging Agreement.

 

“Specified Prepayment” shall have the meaning given in Section 2.12(c).

 

“State” shall mean the State of California.

 

“Subordinated Intercompany Note” shall mean an Intercompany Subordinated Demand
Promissory Note, substantially in the form of Exhibit J, among each of the Loan
Parties.

 

“Subordinated Loan Credit Agreement” shall mean the Subordinated Loan Agreement
in substantially the form of Exhibit Q, dated as of the Closing Date, by and
among the Tribe, the Borrower, and the lenders from time to time party thereto.

 

“Subordinated Loan Credit Documents” shall mean the “Loan Documents” under and
as defined in the Subordinated Loan Credit Agreement.

 

54

--------------------------------------------------------------------------------


 

“Subordinated Loan Obligations” shall mean the “Obligations” as defined in the
Subordinated Loan Credit Agreement.

 

“Subordinated Loan Subordination Agreement” shall mean the Subordination
Agreement in substantially the form of Exhibit R, to be entered into by and
among the Collateral Agent, the Borrower and the administrative agent under the
Subordinated Loan Credit Agreement.

 

“Subordinated Loans” shall mean the “Loans” under and as defined in the
Subordinated Loan Credit Agreement (including, for the avoidance of doubt, any
Subordinated Term Loans and any GMP Loans), including any interest capitalized
or paid in kind with respect to the Subordinated Term Loans.

 

“Subordinated Term Loans” shall mean the “Term Loans” under and as defined in
the Subordinated Loan Credit Agreement, including any interest capitalized or
paid in kind with respect to the such “Term Loans”.

 

“Subordination Agreements” means, together, the PNG Subordination Agreement and
the Subordinated Loan Subordination Agreement.

 

“Subordination Declination Letter” shall mean, with respect to a subordination
agreement delivered in accordance with clause (b) of the definition of Qualified
Gaming Company, a written opinion from the general counsel of the NIGC to the
effect that within the meaning of IGRA such subordination agreement (a) is not a
management contract and (b) does not grant a proprietary interest in any gaming
conducted by or on behalf of the Borrower or the Tribe.

 

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or Controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person Controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding. 
Unless otherwise stated, any reference to a “Subsidiary” in this Agreement or
any other Loan Document shall mean a Subsidiary of the Borrower.

 

“Substantial Completion” shall have the meaning given in the Disbursement
Agreement.

 

“Substantial Completion Date” shall have the meaning given in the Disbursement
Agreement.

 

“Substitute Lender” shall have the meaning given in Section 9.26(a).

 

“Supplemental Payment Amounts” shall mean PNG Advances or GMP Loans to the
Borrower or the Tribe in an aggregate principal amount from and after the
Project Opening Date not to exceed at any date of determination (a) the Initial
GMP Amount, plus (b) the product of (i)

 

55

--------------------------------------------------------------------------------


 

the number of fiscal months commencing after the month in which the Project
Opening Date occurs and on or prior to the date of determination times
(ii) $500,000; provided that, for any fiscal month, the Supplemental Payment
Amount shall not exceed the positive difference (if any) between $500,000 less
the aggregate amount of Restricted Junior Payments made to the Tribe pursuant to
Sections 6.04(f)(i) and 6.04(h) in any such fiscal month.

 

“Swingline Lender” shall have the meaning given in the preamble to this
Agreement.

 

“Swingline Loan” shall mean a Loan made pursuant to Section 2.03.

 

“Swingline Loan Commitment” shall mean the commitment of the Swingline Lender to
make Swingline Loans pursuant to Section 2.03.  The Swingline Loan Commitment is
part of, and not in addition to, the Revolving Commitments.

 

“Swingline Note” shall mean a promissory note made by the Borrower to the
Swingline Lender, substantially in the form of Exhibit A-3.

 

“Swingline Sublimit” shall mean the lesser of (a) $2,500,000 and (b) the
aggregate unused amount of the Revolving Commitments then in effect.

 

“Tax” shall mean any present or future tax, levy, impost, duty, assessment,
charge, fee, deduction or withholding of any nature (including interest,
penalties and additions thereto) and whatever called, by any Governmental
Authority, on whomsoever and wherever imposed, levied, collected, withheld or
assessed.

 

“Tax Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations issued thereunder.

 

“Term B Lender” shall mean a Lender with an outstanding Term B Loan Commitment
or an outstanding Term B Loan.

 

“Term B Loan” shall mean Term B Loans funded to the Borrower on the Closing Date
under the Term B Loan Commitments, other than any such Term Loan that is
converted to an Extended Term Loan pursuant to Section 2.25.

 

“Term B Loan Account Proceeds” shall mean, collectively, the Credit Facilities
Loan Proceeds Account Collateral, the Contingency Reserve Account Collateral,
the Credit Facilities Interest Reserve Account Collateral, the Cash Management
Account Collateral and the Construction Disbursement Account Collateral, in each
case, to the extent that the amounts therein and “financial assets” and
“investment property” (each as defined in the UCC) credited thereto or held
therein or related thereto constitute proceeds of the Term B Loans and any
interest thereon and investment earnings with respect thereto.

 

“Term B Loan Commitment” shall mean, with respect to any Lender, such Lender’s
commitment to make or otherwise fund a Term B Loan on the Closing Date pursuant
to Section 2.01(a), in the amount set forth on Annex I or in any Assignment and
Acceptance pursuant to which such Lender assumed any Term B Loan Commitments,
subject to any adjustment or

 

56

--------------------------------------------------------------------------------


 

reduction pursuant to the terms and conditions hereof.  The aggregate principal
amount of the Term B Loan Commitments as of the Closing Date is $340,000,000.

 

“Term B Loan Exposure” shall mean, with respect to any Term B Lender, as of any
date of determination, the sum of (a) the outstanding principal amount of the
Term B Loans of such Term B Lender plus (b) such Lender’s Term B Loan Commitment
(exclusive of any portion thereof that has been terminated by funding or
otherwise).

 

“Term B Loan Facility” shall mean the Term B Loan Commitments and the Term B
Loans made thereunder.

 

“Term B Loan Maturity Date” shall mean the earlier of (a) the Scheduled Maturity
Date and (b) the date that all Term B Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.

 

“Term B Note” shall mean a promissory note substantially in the form of
Exhibit A-1-1.

 

“Term C Lender” shall mean a Lender with an outstanding Term C Loan Commitment
or an outstanding Term C Loan.

 

“Term C Loan” shall mean any Closing Date Term C Loan and any term loan funded
pursuant to the Delayed Draw Term C Loan Commitments and any Additional Term C
Loans, in each case, other than any such Term Loan that is converted to an
Extended Term Loan pursuant to Section 2.25 or that is converted to a
Subordinated Term Loan pursuant to the Term C Loan Conversion.

 

“Term C Loan Commitment” shall mean, with respect to any Lender, such Lender’s
Closing Date Term C Loan Commitment or such Lender’s Delayed Draw Term C Loan
Commitment, and “Term C Loan Commitments” shall mean such commitments of all
Lenders.

 

“Term C Loan Conversion” shall have the meaning given in Section 2.01(f)(i).

 

“Term C Loan Conversion Amount” shall mean, as of the Term C Loan Conversion
Date, (i) if the Senior Secured Net Leverage Ratio on the first anniversary of
the Project Opening Date (calculated assuming that the Delayed Draw Term C Loan
Commitments had been fully drawn), for the 365-day period ending on such date,
is less than or equal to 5.00:1.00, $0 and (ii) if the Senior Secured Net
Leverage Ratio on the first anniversary of the Project Opening Date (calculated
assuming that the Delayed Draw Term C Loan Commitments had been fully drawn),
for the 365-day period ending on such date, is greater than 5.00:1.00, such
principal amount of Term C Loans and Delayed Draw Term C Loan Commitments (but
no more than the sum of the aggregate principal amount of Term C Loans
outstanding at such time and the aggregate principal amount of Delayed Draw Term
C Loan Commitments in effect at such time) such that, upon the conversion
thereof to Subordinated Term Loans and/or Converted Subordinated Commitments, as
applicable, the Senior Secured Net Leverage Ratio, determined on a pro forma
basis (after giving effect to such conversion and assuming that the Delayed Draw
Term C Loan Commitments had been fully drawn) as of the first anniversary of the
Project Opening Date, for the 365-day period ending on such date, would be equal
to 5.00:1.00 (or if upon conversion of all Delayed Draw Term C Loan Commitments
and Term C Loans to Converted Subordinated

 

57

--------------------------------------------------------------------------------


 

Commitments and Subordinated Term Loans, as applicable, the Senior Secured Net
Leverage Ratio as so determined would be greater than 5.00:1.00, then the Term C
Loan Conversion Amount shall be an amount equal to the aggregate principal
amount of Delayed Draw Term C Loan Commitments in effect and Term C Loans
outstanding at such time), in each case as set forth in the applicable
Compliance Certificate.  Notwithstanding the foregoing, if the Borrower fails to
deliver a properly completed and executed Compliance Certificate on or before
the date that is thirty (30) days after the date required by Section 5.01(s) for
the period from the first anniversary of the Project Opening Date through the
date that is 365 days following the Project Opening Date, for the 365-day period
ending on such date, the Term C Loan Conversion Amount shall be an amount equal
to the sum of the full outstanding principal amount of the Term C Loan and the
full amount of the Delayed Draw Term C Loan Commitments in effect on the Term C
Loan Conversion Date.

 

“Term C Loan Conversion Date” shall have the meaning given in
Section 2.01(f)(i).

 

“Term C Loan Exposure” shall mean, with respect to any Term C Lender, as of any
date of determination, the sum of (a) the outstanding principal amount of the
Term C Loans of such Term C Lender plus (b) such Lender’s Closing Date Term C
Loan Commitment (exclusive of any portion thereof that has been terminated by
funding or otherwise).

 

“Term C Loan Facility” shall mean the Term C Loan Commitments and the Term C
Loans made thereunder.

 

“Term C Loan Maturity Date” shall mean the earlier of (a) the Scheduled Maturity
Date and (b) the date that all Term C Loans shall become due and payable in full
hereunder, whether by acceleration or otherwise.

 

“Term C Note” shall mean a promissory note substantially in the form of
Exhibit A-1-2.

 

“Term Lender” shall mean a Term B Lender, a Term C Lender, an Incremental Term
Lender or an Extending Lender of an Extended Term Loan.

 

“Term Loan” shall mean a Term B Loan, a Term C Loan, an Incremental Term Loan or
an Extended Term Loan.

 

“Term Loan Commitment” shall mean the Term B Loan Commitment, the Term C Loan
Commitment or the Incremental Term Loan Commitment of a Lender, and “Term Loan
Commitments” shall mean such commitments of all Lenders.

 

“Term Loan Extension Request” shall have the meaning given in Section 2.25(a).

 

“Terminated Lender” shall have the meaning given in Section 2.22.

 

“Total Net Leverage Ratio” shall mean, on any date, the ratio of
(a) (i) Consolidated Funded Debt on such date, minus (ii) the aggregate amount
of Unrestricted Cash (other than any such Cash constituting cage cash or other
amounts required to be held pursuant to applicable Gaming Laws), not to exceed
$10,000,000, to (b) Consolidated Adjusted EBITDA, in each case, for the period
of four consecutive Fiscal Quarters most recently ended on or prior to such
date,

 

58

--------------------------------------------------------------------------------


 

taken as one accounting period or, if less, the period commencing on the first
day of the first full Fiscal Quarter after the Opening Date and ending on the
last day of the Fiscal Quarter ending on such date; provided that for purposes
of determining Consolidated Adjusted EBITDA when determining the Total Net
Leverage Ratio for the first, second and third full Fiscal Quarters following
the Opening Date, each such amount shall be determined for the period commencing
with the first full Fiscal Quarter following the Opening Date through the last
day of the Fiscal Quarter then being tested and multiplied by a factor of 4, 2
and 4/3, respectively.

 

“Total Utilization of Revolving Commitments” shall mean, as at any date of
determination, the sum of (a) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of reimbursing
the Issuing Bank for any amount drawn under any Letter of Credit, but not yet so
applied), (b) the aggregate principal amount of all outstanding Swingline Loans
and (c) the Letter of Credit Usage; provided that, for purposes of the
calculation of commitment fees pursuant to Section 2.10(c)(i), the aggregate
principal amount of all outstanding Swingline Loans shall not be included in
“Total Utilization of Revolving Commitments”.

 

“Trade Date” shall have the meaning specified in Section 9.04(j).

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties and the Tribe of the Loan Documents, the
Subordinated Loan Credit Documents and the Related Documents to which they are a
party, (b) the borrowings hereunder and the issuance of Letters of Credit and
the borrowings under the Subordinated Loan Credit Documents and the use of
proceeds of each of the foregoing, (c) the granting of Liens pursuant to the
Security Documents, (d) the transactions described in Section 3.13 and
Section 3.13 of the Subordinated Loan Credit Agreement and (e) any other
transactions entered into by the Tribe and the Loan Parties in connection with
any of the foregoing and contemplated in the Loan Documents and/or the
Subordinated Loan Credit Documents.

 

“Tribal Final Environmental Evaluation” shall mean the Tribal Final
Environmental Evaluation, as certified pursuant to Resolution No. 2013-03
adopted by the General Council on January 23, 2013, as supplemented in January,
2015.

 

“Tribal Officer” shall have the meaning given to such term in Section 9.12(f).

 

“Tribal Party” shall have the meaning given to such term in Section 9.11(a).

 

“Tribal Provisions” shall mean the Tribe’s representations, warranties,
covenants, obligations, duties, and undertakings in the Loan Documents,
including the Tribe’s representations, warranties, covenants, obligations,
duties, and undertakings in Section 3.01; Section 3.02; Section 3.03;
Section 3.04; Section 3.06; Section 3.07; Section 3.09; Section 3.10;
Section 3.14; Section 3.15; Section 3.17 (solely with respect to the Project
Properties); Section 3.21; Section 3.25; Section 3.26; Section 3.29;
Section 3.30; Section 3.31; Section 3.32; Section 3.33; Section 3.34;
Section 3.35; Section 3.36; Section 3.37; Section 3.38; Section 3.39;
Section 3.40; Section 3.41; Section 3.42(b); Section 5.01(d);
Section 5.01(f)(ii); Section 5.01(g)(ii); Section 5.01(m)(ii); Section 5.01(o);
Section 5.01(p); Section 5.09(b); Section 5.09(d); Section 5.15; Section 5.16;
Section 5.19; Section 6.15; Section 6.16; Section 6.20;

 

59

--------------------------------------------------------------------------------


 

Section 9.05(d); Section 9.11; Section 9.12; Section 9.13; Section 9.14;
Section 9.15; Section 9.16; Section 9.17 and Section 9.32 (and the corresponding
provisions of each other Loan Document).

 

“Tribal Restricted Junior Payments Account” shall mean such account as may be
designated by the Borrower to the Administrative Agent from time to time as the
Tribal Restricted Junior Payments Account.

 

“Tribe” shall have the meaning set forth in the preamble to this Agreement

 

“Type” shall mean, with respect to either Term Loans, Revolving Loans or
Swingline Loans, whether such Loan is an ABR Loan or a LIBOR Loan.

 

“UCC” shall mean the Uniform Commercial Code, as in effect from time to time in
any jurisdiction, including, without limitation the Secured Transactions
Statute.

 

“Unrestricted Cash” shall mean Cash and Cash Equivalents of the Borrower and the
other Loan Parties as of such date that is held in an account subject to a
Control Agreement in favor of the Collateral Agent and is not restricted from
being applied to repay the Obligations (provided that, for the avoidance of
doubt, Cash and Cash Equivalents shall not be deemed restricted as a result of
(x) being held in such an account subject to a Control Agreement in favor of the
Collateral Agent or (y) otherwise being subject to the Lien securing the
Obligations).

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

 

“wholly owned Subsidiary” of any Person shall mean a Subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Capital Stock are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withdrawal Period” shall have the meaning given in Section 9.26(b).

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

60

--------------------------------------------------------------------------------


 

SECTION 1.02                                      Terms Generally.

 

The definitions in Section 1.01 shall apply equally to both the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include”, “includes” and “including”, and words of similar import,
shall not be limiting and shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  The words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision of this Agreement unless the
context shall otherwise require.  The word “or” is not exclusive.  Unless the
context otherwise requires, the expressions “payment in full,” “paid in full”
and any other similar terms or phrases when used with respect to the
Obligations, the Secured Obligations, the Guaranteed Obligations or the
Obligations in respect of any Class or Facility, shall mean the termination of
all the Commitments (or all of the Commitment in respect of such Class or
Facility, as the case may be), payment in full, in Cash, of all of the
Obligations (or all of the Obligations in respect of such Class or Facility, as
the case may be) (other than any unasserted contingent reimbursement or
indemnity obligations and other than Letter of Credit Obligations that have been
Cash Collateralized pursuant to the terms of this Agreement or with respect to
which the applicable Issuing Bank has received a letter of credit backstopping
such Letter of Credit in a manner reasonably acceptable to such Issuing Bank and
the Administrative Agent), in the case of all of the Obligations, the Guaranteed
Obligations, the Secured Obligations or the Obligations in respect of the
Revolving Credit Facility, the cancellation or expiration of all Letters of
Credit (other than Letters of Credit that have been Cash Collateralized pursuant
to the terms of this Agreement or otherwise backstopped as provided above) and
in the case of all of the Obligations, the Guaranteed Obligations or the Secured
Obligations, the termination of all Specified Hedging Agreements and Specified
Cash Management Agreements (except to the extent otherwise agreed by the parties
to such Specified Hedging Agreements and Specified Cash Management Agreements). 
All references herein to Articles, Sections, Appendices, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits, Appendices
and Schedules to, this Agreement unless the context shall otherwise require.  In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including”. 
Unless expressly described to the contrary, references to (a) any document,
instrument or agreement (i) shall include all exhibits, schedules and other
attachments thereto and (ii) shall mean such document, instrument or agreement
as amended, amended and restated, supplemented or otherwise modified (or
reaffirmed by any reaffirmation or other agreement) from time to time and in
effect at the time of determination (subject, in each case, to any restrictions
on such amendments, restatements, supplements or modifications set forth herein)
and (b) provisions of any statute, rule or regulation or other similar
Governmental Act shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such statute,
rule, regulation or Governmental Act.  Any defined terms used herein or in any
other Loan Document having meanings given to such terms in any other Loan
Document or any other agreement shall (a) continue to have the meanings given to
such terms in such other Loan Document or other agreement notwithstanding any
termination of such other Loan Document or other agreement and (b) mean the
defined term as in effect in such other Loan Document or agreement on the
Closing Date unless the Administrative Agent or, to the extent required by
Section 9.08, the

 

61

--------------------------------------------------------------------------------


 

Required Lenders or such other percentage of Lenders as is required by
Section 9.08, are parties to the amendment of such other Loan Document or
agreement.

 

SECTION 1.03                                      Classification of Loans.  For
purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan”) or by Type (e.g., a “LIBOR Loan”) or by
Class and Type (e.g., a “LIBOR Revolving Loan”).

 

SECTION 1.04                                      Accounting Terms.  Except as
otherwise expressly provided herein, all accounting terms not otherwise defined
herein shall have the meanings assigned to them in conformity with GAAP. 
Financial statements and other information required to be delivered by the
Borrower to the Administrative Agent pursuant to Section 5.01 shall be prepared
in accordance with GAAP as in effect at the time of such preparation.  Subject
to the foregoing and Section 9.23, calculations in connection with the
definitions, covenants and other provisions hereof shall utilize accounting
principles and policies in conformity with those used to prepare the financial
statements delivered by the Borrower pursuant to Sections 3.05, 4.01(h) and
5.01.  Notwithstanding anything to the contrary herein, unaudited financial
statements, accounting determinations, calculations (including financial ratios)
and computations hereunder shall be made without giving effect to “push down”
accounting as described in FASB ASC 805.  For purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.  Anything in this Agreement to the contrary notwithstanding, any
obligation of a Person under a lease (whether existing now or entered into in
the future) that is not (or would not be) required to be classified and
accounted for as a capital lease on the balance sheet of such Person under GAAP
as in effect either on the Closing Date or at the time such lease is entered
into shall not be treated as a capital lease.  If on any date prior to the date
financial statements are delivered for the second full Fiscal Quarter following
the Opening Date, the Borrower is required to be in compliance on a pro forma
basis with the financial covenants in Section 6.07 in order to take, or omit to
take, any action hereunder, such requirement shall be deemed to mean pro forma
compliance with the financial covenant levels set forth in Section 6.07 for the
second full Fiscal Quarter after the Opening Date.

 

SECTION 1.05                                      Letter of Credit Amounts. 
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any instrument, document or agreement related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

SECTION 1.06                                      Times of Day.  Unless
otherwise specified, all references herein to times of day shall be references
to New York City time (daylight or standard, as applicable).

 

SECTION 1.07                                      Rounding.  Any financial
ratios required to be maintained by the Borrower pursuant to this Agreement
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such

 

62

--------------------------------------------------------------------------------


 

ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

SECTION 1.08                                      Electronic Execution of
Assignments and Certain Other Documents.  The words “execute,” “execution,”
“signed,” “signature,” and words of like import in or related to any document to
be signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation Assignment and Acceptances, amendments or
other modifications, Funding Notices, Conversion/Continuation Notices, Letter of
Credit Application, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

ARTICLE II

 

THE FACILITIES

 

SECTION 2.01                                      Term B Loans and Term C Loans.

 

(a)                                 Term B Loan Commitment.  Subject to the
terms and conditions hereof, each Term B Lender severally agrees to make to the
Borrower, and the Borrower may request, on the Closing Date, term loans in an
aggregate principal amount of such Lender’s Term B Loan Commitment. 
Notwithstanding any other provision of this Agreement, undrawn Term B Loan
Commitments shall automatically terminate on the Closing Date upon the funding
of Term B Loans pursuant to this Section 2.01(a).

 

(b)                                 Closing Date Term C Loan Commitment. 
Subject to the terms and conditions hereof, each Term C Lender severally agrees
to make to the Borrower, and the Borrower may request, on the Closing Date, term
loans in an aggregate principal amount of such Lender’s Closing Date Term C Loan
Commitment.  Notwithstanding any other provision of this Agreement, undrawn
Closing Date Term C Loan Commitments shall automatically terminate on the
Closing Date upon the funding of Term C Loans pursuant to this Section 2.01(b).

 

(c)                                  Delayed Draw Term C Loan Commitment.

 

(i)                                     On any Business Day during the Delayed
Draw Term C Availability Period, subject to the terms and conditions hereof
(including, without limitation, Section 4.02), each Term C Lender with a Delayed
Draw Term C Loan Commitment severally agrees to make, on the date requested by
the Borrower pursuant to

 

63

--------------------------------------------------------------------------------


 

a Funding Notice, a Term C Loan to the Borrower in a principal amount up to but
not exceeding such Lender’s Delayed Draw Term C Loan Commitment.

 

(ii)                                  At any time during the Delayed Draw Term C
Availability Period, subject to the satisfaction of the terms and conditions set
forth herein, the Borrower may make a Borrowing under the Delayed Draw Term C
Loan Commitments in the aggregate principal amount not to exceed (x) the amount
to be then paid in connection with the Roadway Improvements with respect to
which all necessary approvals, consents and Permits that are required by
applicable Law are in full force and effect, plus (y) the amount of any payments
to be then made to the California Department of Transportation to reimburse it
for its costs, fees and expenses in connection with the Roadway Improvements,
plus (z) the amount of any payments to be then made to the California Department
of Transportation, Bureau of Indian Affairs and County of San Diego otherwise in
satisfaction of the Borrower’s and the Tribe’s obligations in respect of the
Roadway Improvements.

 

(iii)                               Notwithstanding any other provision of this
Agreement, any outstanding Delayed Draw Term C Loan Commitments shall
automatically terminate upon the Delayed Draw Term C Loan Facility being fully
funded pursuant to this Section 2.01(c).

 

(iv)                              The initial Interest Period applicable to any
Term C Loan made pursuant to the Delayed Draw Term C Loan Commitments shall
begin on the funding date of such Term C Loan and end on the last day of an
Interest Period applicable to the then-outstanding Term C Loans (and, if there
are multiple Interest Periods applicable to the then-outstanding Term C Loans on
such funding date, then such Term C Loan made pursuant to the Delayed Draw Term
C Loan Commitments shall have multiple Interest Periods ending on the same days
as such Interest Periods and with respect to amounts proportionate to the
amounts of the then-outstanding Term C Loans applicable to such Interest
Periods).

 

(v)                                 Once funded, the Loans made pursuant to this
Section 2.01(c) shall be treated uniformly as Term C Loans.

 

(d)                                 Term B Loans and Term C Loans.  Any amount
borrowed under this Section 2.01 and subsequently repaid or prepaid may not be
reborrowed.  Subject to Sections 2.11 through 2.14 and 2.25, (i) all amounts
owed hereunder with respect to the Term B Loans shall be paid in full no later
than the Term B Loan Maturity Date and (ii) all amounts owed hereunder with
respect to the Closing Date Term C Loans and Delayed Draw Term C Loans shall be
paid in full no later than the Term C Loan Maturity Date.

 

(e)                                  Borrowing Mechanics for Term B Loans and
Term C Loans.  The Borrower shall deliver to the Administrative Agent a fully
executed Funding Notice no later than 12:00 p.m. (New York City time) at least
one (1) Business Day prior to the requested date of any Borrowing under any Term
B Loan Commitments or Term C Loan Commitments, in the case of ABR Loans, and at
least three (3) Business Days prior to the requested date of any Borrowing under
any Term B Loan Commitments or Term C Loan Commitments, in the case of LIBOR

 

64

--------------------------------------------------------------------------------


 

Loans (in each case, or such later date and/or time as the Administrative Agent
may agree), and in any case which requested date shall be a Business Day. 
Except as otherwise provided herein, a Funding Notice for a Term B Loan or a
Term C Loan shall be irrevocable and the Borrower shall be bound to make a
Borrowing in accordance therewith.  Promptly upon receipt by the Administrative
Agent of such Funding Notice, the Administrative Agent shall notify each
applicable Term B Lender or Term C Lender of the proposed Borrowing.  Each such
applicable Term B Lender or Term C Lender shall be a Regulated Bank, an Exempt
Entity or a Licensed Lender and shall make its Term B Loan or Term C Loan (as
the case may be) available to the Administrative Agent not later than 1:00
p.m. (New York City time) on the Closing Date or requested date of funding, as
applicable, by wire transfer of same day funds in Dollars, at the Administrative
Agent’s Principal Office.  Upon satisfaction or waiver of the applicable
conditions precedent specified herein, the Administrative Agent shall cause an
amount of same day funds in Dollars equal to the proceeds of all such Term Loans
received by the Administrative Agent from the Term Lenders to be credited as
follows:

 

(i)                                     with respect to the Borrowing of the
Term B Loans and Term C Loans on the Closing Date (A) $39,116,361.81 to the
Credit Facilities Loan Proceeds Account, (B) $7,815,138.04 to the Credit
Facilities Interest Reserve Account, (C) $0.00 to the Contingency Reserve
Account, (D) $0.00 to the Cash Management Account, (E) $341,864,386.85 to repay
PNG Advances in accordance with Section 6.04(c) and (F) $30,000,000 to repay
Golden Indebtedness in accordance with Section 6.04(c); and

 

(ii)                                  with respect to any Borrowing under the
Delayed Draw Term C Loan Commitments, to the account specified in the applicable
Funding Notice.

 

(f)                                   Term C Loan Conversion.

 

(i)                                     On the fifth Business Day following the
Administrative Agent’s receipt of the Compliance Certificate delivered pursuant
to Section 5.01(e)(iii), (1) Delayed Draw Term C Loan Commitments in an
aggregate principal amount equal to the lesser of (A) the entire unfunded amount
of the Delayed Draw Term C Loan Commitments and (B) the Term C Loan Conversion
Amount (and no Term C Loans or Delayed Draw Term C Loan Commitments shall be
converted if the Term C Loan Conversion Amount is $0) shall be automatically
(and without further action by any party) converted into delayed draw
commitments under the Subordinated Loan Credit Agreement in respect of
Subordinated Term Loans of like principal amount (such converted Delayed Draw
Term C Loan Commitments, the “Converted Delayed Draw Term C Loan Commitments”)
and (2) if the outstanding principal amount of the Delayed Draw Term C Loan
Commitments is less than the Term C Loan Conversion Amount, Term C Loans in an
amount equal to such shortfall shall be converted (such converted Term C Loans,
the “Converted Term C Loans”) to Subordinated Term Loans of like principal
amount (the date of such conversion, the “Term C Loan Conversion Date”; and such
conversion transaction the “Term C Loan Conversion”).  The Term C Loan
Conversion shall be applied on a pro rata basis, first, to the Delayed Draw Term
C Loan Commitments of each Lender and, then, if Term C Loans are being
converted, to the Term C Loans of each Term C Lender.  From and after the Term C
Loan Conversion Date, the Converted Term C Loans (if any) and Converted Delayed
Draw Term C Loan

 

65

--------------------------------------------------------------------------------


 

Commitments (if any) shall no longer be “Closing Date Term C Loans,” “Delayed
Draw Term C Loan Commitments,” “Term C Loans”, “Term Loans” or “Loans”
hereunder, shall no longer be secured by the Collateral and shall not constitute
part of the “Obligations” hereunder and under the other Loan Documents, but
shall instead constitute “Loans” and “Delayed Draw Commitments” under the
Converted Subordinated Loan Credit Agreement and “Subordinated Obligations”
under the Subordinated Loan Subordination Agreement.  The Borrower shall pay all
accrued and unpaid interest on the Converted Term C Loans, all accrued and
unpaid commitment fees on the Converted Delayed Draw Term C Loan Commitments,
and any amounts due under Section 2.17(c) as a result of the Term C Loan
Conversion, and on the Term C Loan Conversion Date.

 

(ii)                                  [Reserved].

 

(iii)                               The Loan Parties and Term C Lenders agree to
take all steps necessary or reasonably required by the Administrative Agent to
effectuate the Term C Loan Conversion (if any).  The Administrative Agent shall
be permitted to make such adjustments in the Register as it deems reasonably
necessary to reflect the consummation of the Term C Loan Conversion (if any).

 

(iv)                              Following delivery of the Compliance
Certificate pursuant to Section 5.01(e)(iii), the Borrower shall (i) promptly
permit the authorized representatives designated by the Administrative Agent or
any Term B Lender to inspect, copy and take extracts from the Borrower’s and the
other Loan Parties’ financial records, and to discuss the Borrower’s and the
other Loan Parties’ financial records and accounts with the Borrower’s and the
other Loan Parties’ officers and independent public accountants in accordance
with Section 5.07  and (ii) promptly provide additional financial information or
financial statements as may be reasonably requested by the Administrative Agent
or any Term B Lender, in each case, for the purpose of confirming or contesting
the calculations of the Term C Loan Conversion Amount. In the event that the
Required Class Lenders for the Term B Loans disagree with the calculation of the
Term C Loan Conversion Amount set forth in the Compliance Certificate delivered
pursuant to Section 5.01(e)(iii), such Required Class Lenders may, by written
notice delivered to the Administrative Agent, the Manager and the Borrower
within thirty (30) days after the receipt of such Compliance Certificate by the
Administrative Agent require that any or all of the amounts or calculations set
forth in such Compliance Certificate or the financial statements attached
thereto be audited by a “big-4” accounting firm.  If such Required Class Lenders
timely deliver such notice, then, within five (5) business days of delivery of
such notice, the Required Class Lenders for the Term B Loans and the Required
Class Lenders for the Term C Loans shall each select a “big-4” accounting firm,
and, within five (5) business days of such selections, such accounting firms
shall select a third “big-4” accounting firm, which shall perform such audit
only on the disputed amounts or calculations and shall deliver the results of
such audit to the Borrower, the Administrative Agent, the Manager and the
Lenders within fifteen (15) Business Days of such selection (it being understood
and agreed that the failure of such “big-4” accounting firm to deliver such
audit within fifteen (15) Business Days shall not constitute a Default or Event
of Default hereunder).  The fees costs and expenses associated with any such
inspections

 

66

--------------------------------------------------------------------------------


 

and/or audit shall be paid (1) by the Borrower, in the event such accounting
firm determines that Consolidated Adjusted EBITDA for the period from the
Project Opening Date through the date that is 365 days after the Project Opening
Date, taken as one accounting period, is less than 98% of Consolidated Adjusted
EBITDA for such period as set forth in such Compliance Certificate or
(2) otherwise, by the Term B Lenders, allocated to such Lenders based on their
Pro Rata Share of the Term B Loans.

 

(v)                                 In the event that any financial statement
attached to, or certification contained in, the Compliance Certificate delivered
pursuant to Section 5.01(e)(iii) is shown, whether by an audit pursuant to
clause (iv) above or otherwise, to be inaccurate, and such inaccuracy, if
corrected, would have led to the conversion of a greater or lesser principal
amount of Term C Loans into Subordinated Term Loans and/or Delayed Draw Term C
Loan Commitments into Converted Subordinated Commitments, then the Borrower
shall promptly deliver to the Administrative Agent a corrected Compliance
Certificate for such period that contains a corrected calculation of the Term C
Loan Conversion Amount and that attaches corrected financial statements.

 

(vi)                              Upon the Administrative Agent’s receipt of a
corrected Compliance Certificate pursuant to clause (v) above, the principal
amount of Term C Loans converted to Subordinated Term Loans and/or Delayed Draw
Term C Loan Commitments converted to Converted Subordinated Commitments under
Section 2.01(f)(i) shall be automatically and retroactively (to the Term C Loan
Conversion Date) increased or decreased (as the case may be) by such amount as
may be required to cause the corrected Term C Loan Conversion Amount to have
been converted to Subordinated Term Loans and/or Converted Subordinated
Commitments, as applicable, on the Term C Loan Conversion Date, and the Borrower
shall make any additional payments that may be required in order to give such
conversion retroactive effect.  It is acknowledged and agreed that nothing
contained herein shall limit the rights of the Administrative Agent and the
Lenders under the Loan Documents.

 

SECTION 2.02                                      Revolving Loans.

 

(a)                                 Revolving Commitments.  From time to time
during the Revolving Commitment Period and subject to the terms and conditions
hereof, each Revolving Lender severally agrees that it is a Regulated Bank and
agrees to make Revolving Loans to the Borrower in an aggregate principal amount
at any time outstanding up to but not exceeding such Revolving Lender’s
Revolving Commitment; provided that after giving effect to the making of any
Revolving Loans in no event shall the Total Utilization of Revolving Commitments
exceed the Revolving Commitments then in effect.  Amounts borrowed pursuant to
this Section 2.02 may be repaid and reborrowed during the Revolving Commitment
Period.  Each Revolving Lender’s Revolving Commitment shall expire on the
Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall, subject to Sections 2.12 through 2.14, be paid in full no
later than such date.

 

(b)                                 Borrowing Mechanics for Revolving Loans.

 

67

--------------------------------------------------------------------------------


 

(i)                                     Except pursuant to Section 2.04(d),
Revolving Loans that are ABR Loans shall be made in an aggregate minimum amount
of $250,000 and integral multiples of $50,000 in excess of that amount (or, if
the then remaining available Revolving Commitments is less than such thresholds,
such available amount), and Revolving Loans that are LIBOR Loans shall be made
in an aggregate minimum amount of $250,000 and integral multiples of $50,000 in
excess of that amount;

 

(ii)                                  Whenever the Borrower desires that
Revolving Lenders make Revolving Loans, the Borrower shall deliver to the
Administrative Agent a fully executed Funding Notice no later than
12:00 p.m. (New York City time) at least three (3) Business Days in advance of
the proposed Credit Date in the case of a LIBOR Loan, and at least one
(1) Business Day (in each case, or such date and/or time as the Administrative
Agent may agree) in advance of the proposed Credit Date in the case of an ABR
Loan.  Except as otherwise provided herein, a Funding Notice for a Revolving
Loan shall be irrevocable, and the Borrower shall be bound to make a Borrowing
in accordance therewith;

 

(iii)                               Notice of receipt of each Funding Notice in
respect of Revolving Loans, together with the amount of each Revolving Lender’s
Pro Rata Share thereof, together with the applicable interest rate (if already
determined), shall be promptly provided by the Administrative Agent to each
applicable Revolving Lender; and

 

(iv)                              Each Revolving Lender shall make the amount of
its Revolving Loan available to the Administrative Agent not later than
1:00 p.m. (New York City time) on the applicable Credit Date by wire transfer of
same day funds in Dollars, at the Administrative Agent’s Principal Office. 
Except as provided herein, upon satisfaction or waiver of the conditions
precedent specified herein, the Administrative Agent shall make the proceeds of
such Revolving Loans available to the Borrower on the applicable Credit Date by
causing an amount of same day funds in Dollars equal to the proceeds of all such
Revolving Loans received by the Administrative Agent from the Revolving Lenders
to be credited to an account of the Borrower identified in the applicable
Funding Notice.

 

SECTION 2.03                                      Swingline Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Revolving Commitment Period (subject to
the last sentence of Section 2.02(a)), in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding the Swingline Sublimit or (ii) the Total
Utilization of Revolving Commitments exceeding the total Revolving Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b)                                 Borrowing Mechanics for Swingline Loans.

 

68

--------------------------------------------------------------------------------


 

(i)                                     Each Swingline Loan shall be an ABR
Loan.  Each Swingline Loan shall be not less than $250,000 and if greater than
such amount shall be in an amount that is an integral multiple of $50,000;

 

(ii)                                  Whenever the Borrower desires that the
Swingline Lender make Swingline Loans, the Borrower shall deliver to the
Administrative Agent a fully executed Funding Notice no later than
2:00 p.m. (New York City time) on the day of the proposed Credit Date.  Except
as otherwise provided herein, a Funding Notice for a Swingline Loan shall be
irrevocable, and the Borrower shall be bound to make a Borrowing in accordance
therewith;

 

(iii)                               The Administrative Agent will promptly
advise the Swingline Lender of any such notice received from the Borrower. The
Swingline Lender shall make each Swingline Loan available to the Borrower by
wire transfer of immediately available funds to the account set forth in the
applicable Funding Notice by 3:00 p.m. (New York City time), on the requested
date of such Swingline Loan; and

 

(iv)                              The Swingline Lender may by written notice
given to the Administrative Agent not later than 10:00 a.m. (New York City
time), on any Business Day require the Revolving Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding. Such notice shall specify the aggregate amount of Swingline Loans
in which Revolving Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Revolving
Lender, specifying in such notice such Revolving Lender’s Pro Rata Share of such
Swingline Loan or Loans. Each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Revolving
Lender’s Pro Rata Share of such Swingline Loan or Loans. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute, irrevocable and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or an Event of Default or
reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders. The Administrative Agent shall notify the Borrower
of any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to

 

69

--------------------------------------------------------------------------------


 

the extent such payment is required to be refunded to the Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

 

SECTION 2.04                                      Issuance of Letters of Credit
and Purchase of Participations Therein.

 

(a)                                 Letters of Credit.  From time to time during
the Revolving Commitment Period, and subject to the terms and conditions hereof,
the Issuing Bank agrees to issue Letters of Credit for the account of the
Borrower and on behalf of the Borrower or any other Loan Party in an aggregate
amount at any time outstanding up to but not exceeding the Letter of Credit
Sublimit; provided, (i) each Letter of Credit shall be denominated in Dollars;
(ii) the stated amount of each Letter of Credit shall not be less than $50,000
or such lesser amount as is acceptable to the Issuing Bank; (iii) after giving
effect to such issuance, in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect; (iv) after giving
effect to such issuance, in no event shall the Letter of Credit Usage exceed the
Letter of Credit Sublimit then in effect; (v) in no event shall any Letter of
Credit have an expiration date later than the earlier of (1) five (5) Business
Days prior to the date set forth in clause (a) of the definition of “Revolving
Commitment Termination Date” (except for any Letter of Credit that the Borrower
has agreed to Cash Collateralize in an amount equal to the Minimum Collateral
Amount or otherwise backstop (with a letter of credit on customary terms) to the
Issuing Bank’s and the Administrative Agent’s reasonable satisfaction on or
prior to such date) and (2) the date which is one year from the date of issuance
of such Letter of Credit, unless, in the case of this clause (2), the Required
Revolving Facility Lenders have approved such expiry date in writing (but never
beyond the date referred to in clause (1), subject to the ability of the Issuing
Bank to agree that a Letter of Credit will be automatically extended pursuant to
the following sentence), and (vi) each Letter of Credit shall be subject to
ISP98, as set forth in the application for such Letter of Credit or as
determined by the Issuing Bank, and, to the extent not inconsistent therewith,
with the laws of the State of New York.  Subject to the foregoing, the Issuing
Bank may agree that a Letter of Credit will automatically be extended for one or
more successive periods, in any event not to exceed one year each or extend
beyond the date set forth in clause (v)(1) above, except for any Letter of
Credit that the Borrower has agreed to Cash Collateralize in an amount equal to
the Minimum Collateral Amount or otherwise backstop (with a letter of credit on
customary terms) to the Issuing Bank’s and the Administrative Agent’s reasonable
satisfaction, on or prior to the date referred to in clause (v)(1) and unless
the Issuing Bank elects not to extend for any such additional period; provided,
the Issuing Bank shall not extend any such Letter of Credit if it has received
written notice that an Event of Default has occurred and is continuing at the
time the Issuing Bank must elect to allow such extension (unless the Required
Revolving Facility Lenders otherwise agree).  Only sight drawings shall be
permitted under Letters of Credit.  Notwithstanding anything to the contrary
contained herein, the Borrower shall have no right to request, and the Issuing
Bank shall not issue, Letters of Credit on the Closing Date.

 

(b)                                 Notice of Issuance and Amendment.  Whenever
the Borrower desires the issuance, amendment, extension or renewal of a Letter
of Credit, it shall deliver to the Issuing Bank, with a copy to the
Administrative Agent, an Issuance/Amendment Notice no later than 12:00 p.m. (New
York City time) at least five (5) Business Days, or in each case such shorter
period as may be agreed to by the Issuing Bank in any particular instance, in
advance of the

 

70

--------------------------------------------------------------------------------


 

proposed date of issuance.  Any such delivery may be by facsimile or other
electronic image scan transmission (e.g., “pdf”).  Upon satisfaction or waiver
of the conditions set forth in Section 4.02, the Issuing Bank shall issue or
implement such requested Letter of Credit or such amendment, extension or
renewal only in accordance with the Issuing Bank’s standard operating
procedures.  Upon the issuance of any Letter of Credit or amendment, extension
or renewal to a Letter of Credit, the Issuing Bank shall promptly notify the
Administrative Agent and the Borrower thereof, in writing, which notice shall be
accompanied by a copy of such Letter of Credit or such amendment, extension or
renewal.

 

(c)                                  Responsibility of the Issuing Bank With
Respect to Requests for Drawings and Payments.  In determining whether to honor
any drawing under any Letter of Credit by the beneficiary thereof, the Issuing
Bank shall be responsible only to examine the documents delivered under such
Letter of Credit with reasonable care so as to determine whether they appear on
their face to be in accordance with the terms and conditions of such Letter of
Credit.  The parties hereto expressly agree that, in the absence of gross
negligence, bad faith or willful misconduct on the part of the Issuing Bank (as
determined by a court of competent jurisdiction by final and nonappealable
judgment), the Issuing Bank shall be deemed to have exercised reasonable care in
each such determination.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.  In addition,
as between the Borrower and the Issuing Bank, the Borrower assumes all risks of
the acts and omissions of, or misuse of the Letters of Credit issued by the
Issuing Bank, by the respective beneficiaries or transferees of such Letters of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  In
furtherance and not in limitation of the foregoing, none of the Administrative
Agent, the Issuing Bank, any of their respective Related Parties nor any
corresponding, participant or assignee of the Issuing Bank shall be responsible
for: (i) the form, validity, sufficiency, accuracy, due execution,
effectiveness, enforceability, genuineness or legal effect of any document
related to any Letter of Credit, even if it should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, including any Governmental Acts; none of the above
shall affect or impair, or prevent the vesting of, any of the Issuing Bank’s
rights or powers hereunder.  Without limiting the foregoing and in furtherance
thereof, any action taken or

 

71

--------------------------------------------------------------------------------


 

omitted by the Issuing Bank under or in connection with the Letters of Credit or
any documents or certificates delivered thereunder shall not give rise to any
liability on the part of the Issuing Bank to the Borrower or any other Loan
Party; provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the Issuing Bank, and the
Issuing Bank may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which were caused by the Issuing Bank’s willful
misconduct, bad faith or gross negligence or material breach of any Loan
Document or the Issuing Bank’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit, in each case as determined in a final non-appealable judgment of a court
of competent jurisdiction.

 

(d)                                 Reimbursement by the Borrower of Amounts
Drawn or Paid Under Letters of Credit.  In the event the Issuing Bank has
determined to honor a drawing under a Letter of Credit, it shall immediately
notify the Borrower and the Administrative Agent, and the Borrower shall
reimburse the Issuing Bank within one (1) Business Day after the date on which
such notice is provided to the Borrower or, if such notice is provided after
1:00 p.m. on a Business Day or on a day that is not a Business Day, two
(2) Business Days from when such notice is provided (the “Reimbursement Date”),
in an amount in Dollars and in same day funds equal to the amount of such
honored drawing; provided, anything contained herein to the contrary
notwithstanding, (i) unless the Borrower shall have notified the Administrative
Agent and the Issuing Bank prior to 12:00 p.m. (New York City time) on the
Reimbursement Date that the Borrower intends to reimburse the Issuing Bank for
the amount of such honored drawing with funds other than the proceeds of
Revolving Loans, the Borrower shall be deemed to have given a timely Funding
Notice to the Administrative Agent requesting the Revolving Lenders to make
Revolving Loans that are ABR Loans on the Reimbursement Date in an amount in
Dollars equal to the amount of such honored drawing, and (ii) subject to
satisfaction or waiver of the conditions specified in Section 4.02, the
Revolving Lenders shall, on the Reimbursement Date, make Revolving Loans that
are ABR Loans in the amount of such honored drawing, the proceeds of which shall
be made available to, and applied directly by, the Administrative Agent to
reimburse the Issuing Bank for the amount of such honored drawing; and provided,
further, if for any reason proceeds of Revolving Loans are not received by the
Issuing Bank on the Reimbursement Date in an amount equal to the amount of such
honored drawing, the Borrower shall reimburse the Issuing Bank, on demand, in an
amount in same day funds equal to the excess of the amount of such honored
drawing over the aggregate amount of such Revolving Loans, if any, which are so
received.  Nothing in this Section 2.04(d) shall be deemed to relieve any
Revolving Lender from its obligation to make Revolving Loans on the terms and
conditions set forth herein, and the Borrower shall retain any and all rights it
may have against any Revolving Lender resulting from the failure of such
Revolving Lender to make such Revolving Loans under this Section 2.04(d).

 

(e)                                  Revolving Lenders’ Purchase of
Participations in Letters of Credit.  Immediately upon the issuance of each
Letter of Credit, each Revolving Lender having a Revolving Commitment shall be
deemed to have purchased, and hereby agrees to irrevocably purchase, from the
Issuing Bank a participation in such Letter of Credit and any drawings honored
thereunder in an amount equal to such Revolving Lender’s Pro Rata Share of the
maximum amount which is or at any time may become available to be drawn
thereunder.  In the event that the Borrower shall fail for any reason to
reimburse the Issuing Bank as provided in

 

72

--------------------------------------------------------------------------------


 

Section 2.04(d), the Issuing Bank shall promptly notify each Revolving Lender of
the unreimbursed amount of such honored drawing and of such Revolving Lender’s
respective participation therein based on such Revolving Lender’s Pro Rata Share
of such unreimbursed amount.  Each Lender shall make available to the Issuing
Bank an amount equal to its respective participation, in Dollars and in same day
funds, at the Principal Office of the Issuing Bank specified in such notice, not
later than 12:00 p.m. (New York City time) on the first business day (under the
laws of the jurisdiction in which such Principal Office of the Issuing Bank is
located) after the date notified by the Issuing Bank.  In the event that any
Revolving Lender fails to make available to the Issuing Bank on such business
day the amount of such Revolving Lender’s participation in such Letter of Credit
as provided in this Section 2.04(e), the Issuing Bank shall be entitled to
recover such amount on demand from such Revolving Lender together with interest
thereon for three (3) Business Days at the rate customarily used by the Issuing
Bank for the correction of errors among banks and thereafter at the Alternate
Base Rate.  Nothing in this Section 2.04(e) shall be deemed to prejudice the
right of any Revolving Lender to recover from the Issuing Bank any amounts made
available by such Revolving Lender to the Issuing Bank pursuant to this
Section 2.04(e) in the event that it is determined that the payment with respect
to a Letter of Credit in respect of which payment was made by such Revolving
Lender constituted gross negligence or willful misconduct on the part of the
Issuing Bank (as determined by a court of competent jurisdiction by final and
nonappealable judgment).  In the event the Issuing Bank shall have been
reimbursed by other Revolving Lenders pursuant to this Section 2.04(e) for all
or any portion of any drawing honored by the Issuing Bank under a Letter of
Credit, the Issuing Bank shall distribute to each Revolving Lender which has
paid all amounts payable by it under this Section 2.04(e) with respect to such
honored drawing such Revolving Lender’s Pro Rata Share of all payments
subsequently received by the Issuing Bank from the Borrower in reimbursement of
such honored drawing when such payments are received.

 

(f)                                   Obligations Absolute.  The obligation of
the Borrower to reimburse the Issuing Bank for drawings honored under the
Letters of Credit issued by it and to repay any Revolving Loans made by
Revolving Lenders pursuant to Section 2.04(d) and the obligations of Revolving
Lenders under Section 2.04(e) shall be unconditional and irrevocable and shall
be paid and performed strictly in accordance with the terms hereof under all
circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which the Borrower or any Revolving
Lender may have at any time against a beneficiary or any transferee of any
Letter of Credit (or any Persons for whom any such transferee may be acting),
the Issuing Bank, any Revolving Lender or any other Person or, in the case of a
Revolving Lender, against the Borrower, whether in connection herewith, the
transactions contemplated herein or any unrelated transaction (including any
underlying transaction between the Borrower or one of the other Loan Parties and
the beneficiary for which any Letter of Credit was procured); (iii) any draft or
other document presented under any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (iv) payment by the Issuing Bank
under any Letter of Credit against presentation of a draft or other document
which does not substantially comply with the terms of such Letter of Credit;
(v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Borrower or any other
Loan Party; (vi) any breach hereof or any other Loan Document by any party
thereto; (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or (viii) the fact that an Event of

 

73

--------------------------------------------------------------------------------


 

Default or a Default shall have occurred and be continuing; provided, in each
case, that payment by the Issuing Bank under the applicable Letter of Credit
shall not have constituted gross negligence or willful misconduct of the Issuing
Bank under the circumstances in question (such gross negligence or willful
misconduct to have been as determined by a court of competent jurisdiction by
final and nonappealable judgment).

 

(g)                                  Applicability of ISP98.  Unless otherwise
expressly agreed by the Issuing Bank and the Borrower when a Letter of Credit is
issued, the rules of the ISP98 shall apply to each Letter of Credit. 
Notwithstanding the foregoing, the Issuing Bank shall not be responsible to the
Borrower for, and the Issuing Bank’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the Issuing Bank required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the Issuing Bank or the beneficiary is located,
the practice stated in the ISP98, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade — International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

 

(h)                                 Conflict with Letter of Credit Documents. 
In the event of any conflict between the terms hereof and the terms of any
Letter of Credit, Letter of Credit Application or any other document, agreement
or instrument entered into by the Issuing Bank and the Borrower (or a Subsidiary
of the Borrower) or in favor of the Issuing Bank and relating to a Letter of
Credit, the terms hereof shall control.

 

(i)                                     Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of a Subsidiary, the Borrower shall
be obligated to reimburse the Issuing Bank hereunder for any and all drawings
under such Letter of Credit.  The Borrower hereby acknowledges that the issuance
of Letters of Credit in support of the obligations of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

SECTION 2.05                                      Pro Rata Shares; Availability
of Funds.

 

(a)                                 Pro Rata Shares.  All Loans shall be
converted and continued or made, as the case may be, and all participations
pursuant to Sections 2.03(b)(iv) and 2.04(e) shall be purchased, by the
applicable Lenders simultaneously and proportionately to their respective Pro
Rata Shares of the applicable Class or Classes, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby nor shall any Commitment of any Lender be
increased or decreased as a result of a default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby.  Each Lender agrees that, in computing such
Lender’s portion of any Loans or other extensions of credit to be made
hereunder, the Administrative Agent may, in its discretion, round each Lender’s
Pro Rata Share of such Loans or other extensions of credit to the next higher or
lower whole Dollar amount.

 

74

--------------------------------------------------------------------------------


 

(b)                                 Availability of Funds.  Unless the
Administrative Agent shall have been notified by any Lender prior to the
applicable Credit Date that such Lender does not intend to make available to the
Administrative Agent the amount of such Lender’s Loan requested on such Credit
Date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such Credit Date and the Administrative
Agent may, in its sole discretion, but shall not be obligated to, make available
to the Borrower a corresponding amount on such Credit Date.  If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from such Credit Date until the date such amount is paid to the
Administrative Agent, at the customary rate set by the Administrative Agent for
the correction of errors among banks for three (3) Business Days and thereafter
at the Alternate Base Rate.  If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Borrower and the Borrower shall
promptly pay such corresponding amount to the Administrative Agent together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to the Administrative Agent, at the rate payable hereunder for ABR Loans
for such Series of Loans.  Nothing in this Section 2.05(b) shall be deemed to
relieve any Lender from its obligation to fulfill its Commitments hereunder or
to prejudice any rights that the Borrower may have against any Lender as a
result of any default by such Lender hereunder.  In the event any Loan proceeds
received by the Administrative Agent in accordance with this Agreement are not
delivered to the Borrower as a result of any condition precedent herein
specified not having been met, the Administrative Agent shall return the amounts
so received to the Lenders who delivered such Loan proceeds to the
Administrative Agent.

 

SECTION 2.06                                      Evidence of Debt; Register;
Lenders’ Books and Records; Notes.

 

(a)                                 Lenders’ Evidence of Debt.  Each Lender
shall maintain on its internal records an account or accounts evidencing the
Obligations of the Borrower to such Lender, including the amounts of the Loans
made by it and each repayment and prepayment in respect thereof and interest
payable and paid to such Lender from time to time hereunder.  Any such
recordation shall be prima facie evidence of the matters so recorded, absent
manifest error; provided that the failure to make any such recordation, or any
error in such recordation, shall not affect any Lender’s Commitments or the
Borrower’s Obligations in respect of any Loans.

 

(b)                                 Register.  The Administrative Agent shall,
acting solely for purposes of this Section 2.06(b) on behalf of and as agent for
the Borrower, maintain at its Principal Office a register for the recordation of
the names and addresses of Lenders and the Commitments and Loans, including in
each case, principal and interest thereof, of each Lender from time to time (the
“Register”).  The Register shall be available for inspection by the Borrower or
any Lender (but only to the extent of entries in the Register that are
applicable to such Lender) at any reasonable time and from time to time upon
reasonable prior notice.  The Administrative Agent shall record in the Register
the Commitments and the Loans and, with respect to each Loan, the Series of Loan
thereof, the Type of Loan thereof and, if applicable, the Interest Period
applicable thereto, each repayment or prepayment in respect of the principal
amount of the Loans, interest payable and paid from time to time thereon, and
each assignment thereof pursuant to Section 9.04(c).  The entries in the
Register shall be conclusive absent manifest error, and the

 

75

--------------------------------------------------------------------------------


 

Borrower, the Administrative Agent and the Lenders hereunder shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Borrower hereby designates the Administrative Agent to serve
as the Borrower’s representative and agent solely for purposes of maintaining
the Register as provided in this Section 2.06(b).  This Section 2.06(b) shall be
construed so that the Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Tax Code
(and any other relevant or successor provisions of the Tax Code).

 

(c)                                  Notes.  If so requested by any Lender by
written notice to the Borrower at least two (2) Business Days prior to the
Closing Date, or at any time thereafter, the Borrower shall execute and deliver
to such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 9.04) on the
Closing Date (or, if such notice is delivered less than two (2) Business Days
prior to or after the Closing Date, promptly after the Borrower’s receipt of
such notice) a Note or Notes to evidence such Lender’s Term B Loan, Term C
Loan, Incremental Term Loan, Revolving Loan or Swingline Loan, as the case may
be.

 

SECTION 2.07                                      Interest on Loans.

 

(a)                                 Except as otherwise set forth herein, each
Series of Loans shall bear interest on the unpaid principal amount thereof from
the date made through repayment (whether by acceleration or otherwise) thereof
as follows: (i) in the case of Term B Loans, Term C Loans and Revolving Loans: 
(1) if an ABR Loan, at the Alternate Base Rate plus the Applicable Margin, or
(2) if a LIBOR Loan, at the Adjusted LIBO Rate plus the Applicable Margin;
(ii) in the case of Swingline Loans, at the Alternate Base Rate plus the
Applicable Margin; (iii) in the case of Incremental Term Loans, at the rate of
interest determined in accordance with Section 2.24; and (iv) in the case of
Extended Term Loans, at the rate of interest determined in accordance with
Section 2.25.

 

(b)                                 The basis for determining the rate of
interest with respect to any Loan, and the Interest Period with respect to any
LIBOR Loan, shall be selected by the Borrower and notified to the Administrative
Agent and Lenders pursuant to the applicable Funding Notice or
Conversion/Continuation Notice, as the case may be.  If on any day a Loan is
outstanding with respect to which a Funding Notice or Conversion/Continuation
Notice has not been delivered to the Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then for that day such Loan shall be an ABR Loan.

 

(c)                                  In connection with LIBOR Loans there shall
be no more than six (6) Interest Periods outstanding at any time.  In the event
the Borrower fails to specify between an ABR Loan or a LIBOR Loan in the
applicable Funding Notice or Conversion/Continuation Notice (or, in the case of
the conversion or continuation of a Loan, fails to deliver a
Conversion/Continuation Notice with respect thereto), such Loan (if outstanding
as a LIBOR Loan) will be automatically converted into a LIBOR Loan with an
Interest Period of one month (or if outstanding as an ABR Loan will remain as an
ABR Loan).  In the event the Borrower fails to specify an Interest Period for
any LIBOR Loan in the applicable Funding Notice or Conversion/Continuation
Notice, the Borrower shall be deemed to have selected an Interest

 

76

--------------------------------------------------------------------------------


 

Period of one month.  As soon as practicable on each Interest Rate Determination
Date, the Administrative Agent shall determine (which determination shall,
absent manifest error, be final, conclusive and binding upon all parties) the
interest rate that shall apply to the LIBOR Loans for which an interest rate is
then being determined for the applicable Interest Period and shall promptly give
notice thereof to the Borrower and each applicable Lender.

 

(d)                                 Interest payable pursuant to
Section 2.07(a) shall be computed (i) in the case of ABR Loans, the rate of
interest on which is calculated on the basis of the Prime Rate, on the basis of
a 365/366-day year for the actual number of days elapsed (including the first
day but excluding the last day) in the period during which such interest
accrues, and (ii) in the case of ABR Loans, the rate of interest on which is
calculated on the basis of the Federal Funds Rate or clause (c) of the
definition of Alternate Base Rate, and in the case of LIBOR Loans, on the basis
of a 360-day year, in each case for the actual number of days elapsed (including
the first day but excluding the last day) in the period during which it
accrues.  In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to an ABR Loan being converted from a LIBOR Loan, the date of conversion of such
LIBOR Loan to such ABR Loan, as the case may be, shall be included, and the date
of payment of such Loan or the expiration date of an Interest Period applicable
to such Loan or, with respect to an ABR Loan being converted to a LIBOR Loan,
the date of conversion of such ABR Loan to such LIBOR Loan, as the case may be,
shall be excluded; provided, if a Loan is repaid on the same day on which it is
made, one day’s interest shall be paid on that Loan.

 

(e)                                  Except as otherwise set forth herein,
interest on each Loan shall be payable, in Cash, in arrears (i) on each Interest
Payment Date applicable to that Loan; (ii) upon any prepayment of that Loan,
other than any prepayment pursuant to Section 2.13(c), whether voluntary or
mandatory, to the extent accrued on the amount being prepaid; and (iii) at
maturity, including final maturity; provided, however, with respect to any
prepayment of an ABR Revolving Loan that is not accompanied by a termination of
all Revolving Commitments, accrued interest shall instead be payable on the
applicable Interest Payment Date.

 

(f)                                   Without limiting Section 2.09, the
Borrower agrees to pay to the Issuing Bank, with respect to drawings honored
under any Letter of Credit, interest in Cash on the amount paid by the Issuing
Bank in respect of each such honored drawing from the date such drawing is
honored to (but excluding) the date such amount is reimbursed by or on behalf of
the Borrower or the Revolving Lenders at a rate equal to the Alternate Base Rate
in effect from time to time plus the Applicable Margin with respect to Revolving
Loans that are ABR Loans.

 

(g)                                  Interest payable pursuant to
Section 2.07(f) shall be computed on the basis of a 365/366-day year for the
actual number of days elapsed (including the first day but excluding the last
day) in the period during which such interest accrues, and shall be payable on
demand or, if no demand is made, on the date on which the related drawing under
a Letter of Credit is reimbursed in full.  Promptly upon receipt by the Issuing
Bank of any payment of interest pursuant to Section 2.07(f), the Issuing Bank
shall pay to the Administrative Agent for distribution to each Revolving Lender,
out of the interest received by the Issuing Bank in respect of the period from
the date such drawing is honored to (but excluding) the date on which the
Issuing Bank is reimbursed for the amount of such drawing (including any such
reimbursement out of the proceeds of any Revolving Loans), the amount that such
Revolving Lender would

 

77

--------------------------------------------------------------------------------


 

have been entitled to receive in respect of the letter of credit fee that would
have been payable in respect of such Letter of Credit for such period if no
drawing had been honored under such Letter of Credit.  In the event the Issuing
Bank shall have been reimbursed by Revolving Lenders for all or any portion of
such honored drawing, the Issuing Bank shall pay to the Administrative Agent for
distribution to each Revolving Lender which has paid all amounts payable by it
under Section 2.04(e) with respect to such honored drawing such Revolving
Lender’s Pro Rata Share of any interest received by the Issuing Bank in respect
of that portion of such honored drawing so reimbursed by Revolving Lenders for
the period from the date on which the Issuing Bank was so reimbursed by
Revolving Lenders to (but excluding) the date on which such portion of such
honored drawing is reimbursed by the Borrower.

 

SECTION 2.08                                      Conversion/Continuation.

 

(a)                                 Subject to Section 2.17, the Borrower may
(provided that, if an Event of Default has occurred and is continuing, the
Administrative Agent may (and at the request of the Required Lenders shall) by
written notice to the Borrower suspend the Borrower’s right to convert or
continue Loans as LIBOR Loans pursuant to this Section 2.08(a)):

 

(i)                                     convert at any time all or any part of
any Loan in a minimum amount equal to $250,000 and integral multiples of $50,000
in excess of that amount from one Type of Loan to another Type of Loan; provided
that, a LIBOR Loan may only be converted on the expiration of the Interest
Period applicable to such LIBOR Loan unless the Borrower shall pay all amounts
due under Section 2.17 in connection with any such conversion; or

 

(ii)                                  upon the expiration of any Interest Period
applicable to any LIBOR Loan, continue all or any portion of such Loan in a
minimum amount equal to $250,000 and integral multiples of $50,000 in excess of
that amount as a LIBOR Loan.

 

(b)                                 In order to exercise any conversion option
pursuant to Section 2.08(a)(i) or continuation option pursuant to
Section 2.08(a)(ii), the Borrower shall deliver a Conversion/Continuation Notice
to the Administrative Agent no later than 12:00 p.m. (New York City time) at
least one (1) Business Day in advance of the proposed conversion date (in the
case of a conversion to an ABR Loan) and at least three (3) Business Days in
advance of the proposed conversion/continuation date (in the case of a
conversion to, or a continuation of, a LIBOR Loan).  Except as otherwise
provided herein, a Conversion/Continuation Notice for conversion to, or
continuation of, any LIBOR Loans shall be irrevocable, and the Borrower shall be
bound to effect a conversion or continuation in accordance therewith.  If the
Borrower shall fail to give any required notice as described in this
Section 2.08(b) or if such continuation is not permitted pursuant to
Section 2.08(a), such Loans shall be automatically converted to ABR Loans on the
last day of such then expiring Interest Period.

 

SECTION 2.09                                      Default Interest.  Upon the
occurrence and during the continuance of any Event of Default described in
Section 7.01(b), (c) (with respect to interest only), (h) or (i), the principal
amount of all Loans outstanding and, to the extent not paid when due, any
interest payments on the Loans and any Fees or other amounts owed under the Loan
Documents shall in each case thereafter bear interest (including post-petition
interest in any proceeding under the

 

78

--------------------------------------------------------------------------------


 

Debtor Relief Laws) payable on demand in Cash at a rate that is equal to the
lesser of (a) 5.0% per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans (or, in the case of any such Fees
and other amounts, at a rate which is 5.0% per annum in excess of the interest
rate otherwise payable hereunder for ABR Revolving Loans) and (b) the maximum
rate of interest permitted under applicable law; provided, in the case of LIBOR
Loans, upon the expiration of the Interest Period in effect at the time any such
increase in interest rate is effective such LIBOR Loans shall thereupon become
ABR Loans and shall thereafter bear interest payable upon demand at a rate which
is equal to the lesser of (i) 5.0% per annum in excess of the interest rate
otherwise payable hereunder for ABR Loans and (ii) the maximum rate of interest
permitted under applicable law.  Payment or acceptance of the increased rates of
interest provided for in this Section 2.09 is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of the Administrative Agent
or any Lender.

 

SECTION 2.10                                      Fees.

 

(a)                                 The Borrower agrees to pay each Term B
Lender, on the Closing Date, upfront fees equal to such Term B Lender’s Term B
Loan Commitment multiplied by 3.2%.

 

(b)                                 The Borrower agrees to pay commitment fees
to each Term C Lender holding a Delayed Draw Term C Loan Commitment for each day
during the Delayed Draw Term C Availability Period equal to (i) the undrawn
amount of such Term C Lender’s Delayed Draw Term C Loan Commitment as of such
day, multiplied by (ii) a rate equal to 2.25% per annum.

 

(c)                                  The Borrower agrees to pay to each
Revolving Lender:

 

(i)                                     commitment fees for each day during the
period from and including the Closing Date to the last day of the Revolving
Commitment Period equal to (A) the daily difference between (x) such Revolving
Lender’s Revolving Commitment, and (y) such Revolving Lender’s Pro Rata Share of
the Total Utilization of Revolving Commitments, multiplied by (B) the Applicable
Fee Rate for the Revolving Credit Facility; and

 

(ii)                                  letter of credit fees for each day during
the period from and including the Closing Date to the last day of the Revolving
Commitment Period equal to (A) the Applicable Margin for LIBOR Revolving Loans
multiplied by (B) such Revolving Lender’s Pro Rata Share of the aggregate face
amount of all Letters of Credit (regardless of whether any conditions for
drawing could then be met and determined as of the close of business on any date
of determination).

 

(d)                                 The Borrower agrees to pay to the Issuing
Bank, the following fees:

 

(i)                                     a fronting fee for each day during the
period from and including the Closing Date to the last day of the Revolving
Commitment Period equal to 0.125% per annum, times the aggregate face amount of
all outstanding Letters of Credit (regardless of whether any conditions for
drawing could then be met and determined as of the close of business on any date
of determination); and

 

79

--------------------------------------------------------------------------------


 

(ii)                                  such documentary and processing charges
for any issuance, amendment, extension, renewal, transfer or payment of a Letter
of Credit as are in accordance with the Issuing Bank’s standard schedule for
such charges and as in effect at the time of such issuance, amendment,
extension, renewal, transfer or payment, as the case may be.

 

(e)                                  All fees referred to in Section 2.10(a),
Section 2.10(b) and Section 2.10(c) shall be paid to the Administrative Agent in
Cash at its Principal Office, and upon receipt, the Administrative Agent shall
promptly distribute the same to each applicable Lender.  All fees referred to in
Section 2.10(d) shall be paid to the Issuing Bank in Cash at its Principal
Office for its own account.

 

(f)                                   All fees referred to in Sections 2.10(b),
2.10(c)(i), 2.10(c)(ii) and 2.10(d)(i) shall be calculated on the basis of a
360-day year and the actual number of days elapsed (including the first day but
excluding the last day) and shall be payable quarterly in arrears on the last
Business Day of each March, June, September and December of each year commencing
on the first such date of the first full Fiscal Quarter to occur after the
Closing Date and until the last day of the Revolving Commitment Period in the
case of Sections 2.10(c)(i), 2.10(c)(ii) and 2.10(d)(i) and until the last day
of the Delayed Draw Term C Availability Period in the case of Section 2.10(b).
Such fees shall also be payable on the Revolving Commitment Termination Date in
the case of Sections 2.10(c)(i), 2.10(c)(ii) and 2.10(d)(i) and on the date on
which any Term C Loans are funded pursuant to the Delayed Draw Term C Loan
Commitments and on the last day of the Delayed Draw Term C Availability Period
in the case of Section 2.10(b).  Additionally, on the date of each termination
or reduction of Commitments (whether voluntary or mandatory), the Borrower shall
pay the applicable fees set forth in Section 2.10(b) or Section 2.10(c)(i), as
the case may be, with respect to the amount of the Commitments so terminated or
reduced accrued to, but excluding, the date of such termination or reduction.

 

(g)                                  In addition to any of the foregoing fees,
the Borrower agrees to pay to the Administrative Agent and the Joint Lead
Arrangers such other fees in the amounts and at the times separately agreed upon
(including in the Engagement Letter).  Once paid, none of the fees referred to
in this Section 2.10 shall be refundable under any circumstances absent manifest
error in the calculation of such fees.

 

SECTION 2.11                                      Scheduled Payments of Term
Loans.

 

(a)                                 Term B Loans.

 

(i)                                     The principal amount of the Term B Loans
shall be repaid in installments (each, an “Installment”) on each Installment
Date.  Subject to the provisions of Section 2.11(a)(ii)(x), the amount of each
Installment payable on each Installment Date prior to the Term B Loan Maturity
Date shall be equal to 0.25% of the initial aggregate amount of the Term B Loans
on the Closing Date, and the remainder of the outstanding principal amount of
the Term B Loans shall be payable on the Term B Loan Maturity Date.

 

80

--------------------------------------------------------------------------------


 

(ii)                                  Notwithstanding the foregoing, (x) such
Installments shall be reduced in connection with any voluntary or mandatory
prepayments of the Term B Loans after the Closing Date in accordance with
Sections 2.12 through 2.14; and (y) the Term B Loans, together with all other
amounts owed hereunder and under the other Loan Documents with respect thereto,
shall, in any event, be paid in full on the Term B Loan Maturity Date.

 

(b)                                 Term C Loans.

 

(i)                                     The principal amount of the Term C Loans
shall be repaid in Installments on each Installment Date.  Subject to the
provisions of Section 2.11(b)(ii)(x), the amount of each Installment payable on
each Installment Date prior to the Term C Loan Maturity Date shall be equal to
the sum of (i) as of any date of determination, 0.25% of an amount equal to
(x) the initial aggregate amount of the Term C Loans on the Closing Date minus
(y) the aggregate principal amount of all Term C Loans that have been converted
to Subordinated Term Loans on or prior to such date of determination, plus
(ii) 0.25% (adjusted in accordance with customary market practice to provide for
the “fungibility” of such Term C Loans) of the initial aggregate principal
amount of any Term C Loans made to the Borrower pursuant to the Delayed Draw
Term C Loan Commitments, plus (iii) 0.25% (adjusted in accordance with customary
market practice to provide for the “fungibility” of such Term C Loans) of the
initial aggregate principal amount of any Additional Term C Loans made pursuant
to Section 2.26, and the remainder of the outstanding principal amount of the
Term C Loans shall be payable on the Term C Loan Maturity Date.

 

(ii)                                  Notwithstanding the foregoing, (x) such
Installments shall be reduced in connection with any voluntary or mandatory
prepayments of the Term C Loans after the Closing Date in accordance with
Sections 2.12 through 2.14; and (y) the Term C Loans, together with all other
amounts owed hereunder and under the other Loan Documents with respect thereto,
shall, in any event, be paid in full on the Term C Loan Maturity Date.

 

(c)                                  In the event any Incremental Term Loans or
Extended Term Loans are made, such Incremental Term Loans or Extended Term Loans
shall, subject to Section 2.24(d) and Section 2.25, as applicable, be repaid on
each Installment Date occurring on or after the applicable Increased Amount Date
or Extension Date, as applicable, in an amount equal to the scheduled
installment in respect thereof, which installments are to be determined at the
time of the borrowing of any such Incremental Term Loans or Extended Term Loans.

 

SECTION 2.12                                      Voluntary
Prepayments/Commitment Reductions/Prepayment Premiums.

 

(a)                                 Voluntary Prepayments.

 

(i)                                     Any time and from time to time:

 

(1)                                 with respect to ABR Loans, the Borrower may
prepay any such Loans on any Business Day in whole or in part; provided that
each

 

81

--------------------------------------------------------------------------------


 

partial prepayment shall be in an aggregate minimum amount of $500,000 and
integral multiples of $50,000 in excess of that amount; and

 

(2)                                 with respect to LIBOR Loans, the Borrower
may prepay any such Loans on any Business Day in whole or in part; provided that
each partial prepayment shall be in an aggregate minimum amount of $500,000 and
integral multiples of $50,000 in excess of that amount;

 

provided that, prior to the Opening Date, the Borrower may make such prepayments
only so long as it will continue to be In Balance after giving effect to such
prepayment.

 

(ii)                                  All such prepayments shall be made:

 

(1)                                 upon not less than one (1) Business Day’s
prior written notice (or such shorter time as the Administrative Agent in its
reasonable discretion may agree to) in the case of ABR Loans; and

 

(2)                                 upon not less than three (3) Business Days’
prior written notice (or such shorter time as the Administrative Agent in its
reasonable discretion may agree to) in the case of LIBOR Loans;

 

in each case given to the Administrative Agent by 12:00 p.m. (New York City
time) on the date required (and the Administrative Agent will promptly notify
each applicable Lender) and specifying the principal amount of the Loans to be
prepaid and the applicable prepayment date.  Upon the giving of any such notice,
the principal amount of the Loans specified in such notice (without premium or
penalty except as set forth in Section 2.12(c), but together with any amounts
required to be paid in connection therewith under Section 2.07(e) or
Section 2.17(c)) shall become due and payable on the prepayment date specified
therein; provided that a notice of prepayment delivered by the Borrower may
state that such notice is conditioned upon the incurrence of Indebtedness,
receipt of a capital contribution or issuance of Capital Stock or an Investment,
acquisition or sale, in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified prepayment
date) if such condition is not satisfied, and if such notice is so revoked, such
principal amount and other amounts will not be due and payable.  Any such
voluntary prepayment shall be applied as specified in Sections 2.14(a) and (c).

 

(b)                                 Voluntary Commitment Reductions.

 

(i)                                     The Borrower may, upon not less than
three (3) Business Days’ prior written notice to the Administrative Agent (or
such shorter time as the Administrative Agent, in its reasonable discretion, may
agree to), at any time and from time to time terminate in whole or permanently
reduce in part, without premium or penalty, the Revolving Commitments in an
amount up to the amount by which the Revolving Commitments exceed the Total
Utilization of Revolving Commitments at the time of such proposed termination or
reduction; provided, any such partial reduction of

 

82

--------------------------------------------------------------------------------


 

the Revolving Commitments shall be in an aggregate minimum amount of $500,000
and integral multiples of $500,000 in excess of that amount.

 

(ii)                                  The Borrower may, upon not less than three
(3) Business Days’ prior written notice to the Administrative Agent (or such
shorter time as the Administrative Agent, in its reasonable discretion, may
agree to), at any time and from time to time terminate in whole or permanently
reduce in part, without premium or penalty, the Delayed Draw Term C Loan
Commitments; provided that (1) any such partial reduction of the Delayed Draw
Term C Loan Commitments shall be in an aggregate minimum amount of $500,000 and
integral multiples of $500,000 in excess of that amount and (2) the Borrower’s
and the Tribe’s obligations in respect of the Roadway Improvements have been
satisfied (which, without limitation, may be accomplished through making payment
to the California Department of Transportation to reimburse it for its costs,
fees and expenses in connection with the Roadway Improvements or making other
payments to the California Department of Transportation, Bureau of Indian
Affairs or County of San Diego in satisfaction of such obligations), as
certified by a Responsible Officer of the Borrower in form and substance
reasonably satisfactory to the Administrative Agent (including backup
documentation).

 

(iii)                               The Borrower’s notice to the Administrative
Agent with respect to any such Commitment reduction shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Revolving
Commitments or Delayed Draw Term C Loan Commitments shall be effective on the
date specified in the Borrower’s notice and shall reduce the Revolving
Commitment or Delayed Draw Term C Loan Commitments, as applicable, of each
Lender proportionately to its Pro Rata Share thereof; provided that a notice of
termination of all Commitments delivered by the Borrower to the Administrative
Agent may state that such notice is conditioned upon the incurrence of
Indebtedness, receipt of a capital contribution or issuance of Capital Stock or
an Investment, acquisition or sale, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
termination date) if such condition is not satisfied, and if such notice is
revoked, such termination or reduction will not become effective.

 

(c)                                  Repayment Premium.  Without prejudice to
the limitations on the ability of the Borrower to prepay the Loans as set forth
herein, in the event that the Term B Loans are prepaid or repaid in whole or in
part, whether pursuant to this Section 2.12 or otherwise (including following an
acceleration of the maturity of the Term B Loans) but (x) excluding repayments
made pursuant to Section 2.11, 2.12(d) or 2.13 (other than Section 2.13(b)) and
Sections 4.5, 4.6, 4.7 or 4.8 of the Disbursement Agreement and (y) for the
avoidance of doubt, excluding any purchase or prepayment of Term B Loans
pursuant to Section 9.04(h), in each case, on or prior to the forty-five month
anniversary of the Closing Date, such prepayment or repayment following
acceleration shall be accompanied by a premium equal to:

 

(i)                                     at any time on or prior to the
twenty-one month anniversary of the Closing Date, then the Borrower shall pay a
fee in an amount equal to the sum of (x) the

 

83

--------------------------------------------------------------------------------


 

Applicable Premium as of such date plus (y) 4.0% of the aggregate principal
amount of such prepayment or repayment following acceleration of Term B Loans;

 

(ii)                                  at any time after the twenty-one month
anniversary of the Closing Date but on or prior to the thirty-three month
anniversary of the Closing Date, then the Borrower shall pay a fee in an amount
equal to 4.0% of the aggregate principal amount of such prepayment or repayment
following acceleration of Term B Loans;

 

(iii)                               at any time after the thirty-three month
anniversary of the Closing Date but on or prior to the forty-five month
anniversary of the Closing Date, then the Borrower shall pay a fee in an amount
equal to 1.0% of the aggregate principal amount of such prepayment or repayment
following acceleration of Term B Loans; and

 

(iv)                              at any time after the forty-five month
anniversary of the Closing Date, then no fee shall be required.

 

Notwithstanding the foregoing, in the event that the Borrower prepays Term Loans
(any such prepayment, a “Specified Prepayment”) pursuant to Sections 4.5, 4.6,
4.7 or 4.8 of the Disbursement Agreement, then the Borrower shall not be
required to pay any such fees referred to in this Section 2.12(c) in connection
with such prepayment.

 

The fees referred to in this Section 2.12(c) shall be paid to the Administrative
Agent in Cash at its Principal Office upon any applicable prepayment or
acceleration and upon receipt, the Administrative Agent shall promptly
distribute the same to the Term B Lenders.

 

(d)                                 Prepayments of Term B Loans, Term C Loans
with Retained ECF.  From time to time prior to the forty-five month anniversary
of the Closing Date the Borrower may offer to prepay the Term B Loans and Term C
Loans (pro rata to each such Class of Term Loans then outstanding) at par plus
accrued interest thereon together with any amounts required to be paid under
Section 2.07(e) or 2.17(c) in an amount not to exceed the Retained ECF Amount at
such time.  The Borrower shall provide notice of any such offer to the
Administrative Agent, who shall promptly, and in any event within one
(1) Business Day of receipt, provide such notice to the holders of the Term B
Loans and Term C Loans.  Any such notice shall specify the aggregate amount
offered to prepay the Term B Loans and Term C Loans.  Each holder of a Term B
Loan may elect, in its sole discretion, to reject such prepayment offer with
respect to an amount equal to or less than an amount equal to the aggregate
amount so offered to prepay the Term B Loans times a fraction, the numerator of
which is the principal amount of Term B Loans owed to such holder and the
denominator of which is the principal amount of Term B Loans outstanding.  Each
holder of a Term C Loan shall be deemed to automatically accept such prepayment
offer in respect of the Term C Loans held by such holder, and shall not have the
right to reject such prepayment offer.  Any rejection of such offer by a Term B
Lender must be evidenced by written notice delivered to the Administrative Agent
within seven (7) Business Days of receipt of the offer for prepayment,
specifying an amount of such prepayment offer rejected by such holder, if any. 
The failure by any Term B Lender to give such notice will constitute an election
by such Term B Lender to accept such offer.  Any portion of such prepayment
offer so accepted (or deemed accepted) shall be applied to prepay the Term B
Loans and Term C Loans held by the applicable holders on the date that is ten
(10) Business Days after

 

84

--------------------------------------------------------------------------------


 

the date of the Borrower’s delivery of notice of the offer to prepay.  The
Administrative Agent shall provide notice of the amount of such rejected
payments by Term B Lenders to all Lenders and holders of Subordinated Loans no
later than the date eight (8) Business Days following notice of such prepayment
offer.  Any portion of such prepayment offer rejected by the Term B Lenders
shall be used by the Borrower to prepay Term C Loans and/or Subordinated Loans
(as directed in writing by the Manager or, if the Manager is no longer San Diego
Gaming Ventures, LLC or one of its Affiliates, as directed in writing by the
holders of a majority of the outstanding Term C Loans and Subordinated Loans
delivered no later than the date that is nine (9) Business Days after the date
of the Borrower’s delivery of notice of the offer to prepay) on the date that is
ten (10) Business Days after the date of the Borrower’s delivery of the notice
to prepay.  Any prepayment under this Section 2.12(d) of a Class of Term Loans
shall be applied to the remaining principal installments thereof on a pro rata
basis and in accordance with Section 2.14(c).

 

SECTION 2.13                                      Mandatory Prepayments /
Commitment Reductions and Terminations.

 

(a)                                 Not later than (i) five (5) Business Days
following the receipt of Net Cash Proceeds of any Asset Sale or (ii) the later
of (x) thirty (30) Business Days after the occurrence of any Recovery Event and
(y) five (5) Business Days following the receipt of Net Cash Proceeds therefrom,
the Borrower shall (or shall cause the applicable Subsidiary to) apply an amount
equal to such Net Cash Proceeds received with respect thereto in accordance with
Section 2.14(b); provided that, so long as no Default shall then exist or would
arise therefrom;

 

(i)                                     in the case of Net Cash Proceeds of any
Asset Sale, such Net Cash Proceeds shall not be required to be so applied on
such date to the extent that the Borrower shall have delivered a certificate of
a Responsible Officer to the Administrative Agent on or prior to the date such
prepayment would otherwise be required stating that such Net Cash Proceeds are
intended to be reinvested in assets useful in, or used to repair or restore
assets used or useable in, the business of the Borrower or any other Loan Party
(or if such Net Cash Proceeds arise from an Asset Sale of, a Subsidiary that is
not a Loan Party, the business of the Borrower and its Subsidiaries) within 12
months following the date such Net Cash Proceeds are received by the Borrower or
one of its Subsidiaries; provided that if all or any portion of such Net Cash
Proceeds is not so reinvested within such twelve (12) month period, such unused
portion shall be applied on the last day of such period as a mandatory
prepayment as provided in this Section 2.13(a) (it being understood that, if
within such twelve (12) month period the Borrower (or one of its Subsidiaries)
has contractually committed to so reinvest Net Cash Proceeds, then any Net Cash
Proceeds so committed will be exempt from the prepayment required pursuant to
this Section 2.13(a), so long as such funds are in fact reinvested as provided
above within the later of (1) one hundred and eighty (180) days following the
date of such legally binding commitment and (2) twelve (12) months following
receipt of such Net Cash Proceeds); and

 

(ii)                                  in the case of Net Cash Proceeds of any
Recovery Event, such Net Cash Proceeds shall not be required to be so applied on
such date to the extent that the Borrower shall have delivered a certificate of
a Responsible Officer to the Administrative Agent on or prior to the date such
prepayment would otherwise be required stating (x)

 

85

--------------------------------------------------------------------------------


 

that such Recovery Event involved damage, destruction or taking which does not
constitute the destruction or taking of all or substantially all of the man-made
portion of the Project, and that the Net Cash Proceeds with respect to such
Recovery Event (or series of related Recovery Events) do not exceed $100,000,000
in the aggregate, (y) the Borrower intends to apply such proceeds (the
“Restoration Proceeds”) to the repair or restoration of, or remedy of such
breach with respect to, the property subject to such Recovery Event within four
hundred fifty (450) days of receipt of such Restoration Proceeds (or, if such
Restoration Proceeds relate to an event prior to the Opening Date and the
application of such proceeds to Project Costs is required to achieve the Opening
Date, that such funds will be applied prior to the Opening Date in accordance
with the terms of the Disbursement Agreement) and (z) that (1) if such
Restoration Proceeds relate to an event after the Opening Date (or, if prior to
the Opening Date, the application of such proceeds to Project Costs is not
required to achieve the Opening Date), the repair or restoration of, or remedy
of such breach with respect to, the property subject to such Recovery Event to a
condition substantially similar to the condition of such property immediately
prior to the event or events to which such Recovery Event relates is technically
and economically feasible within such four hundred fifty (450)-day period and
that a sufficient amount of funds is or will be available to the relevant Loan
Party to make such repairs and restorations, or to remedy such breach, and
(2) if such Restoration Proceeds relate to an event prior to the Opening Date
and the application of such proceeds to Project Costs is required to achieve the
Opening Date, that the Opening Date is reasonably likely to occur on or prior to
the Scheduled Opening Date (as such date may be extended pursuant to the
Disbursement Agreement) and that a sufficient amount of funds is or will be
available to the relevant Loan Party to achieve the Opening Date, in each case
as confirmed by the Construction Consultant, then such Restoration Proceeds
shall not constitute Net Cash Proceeds except to the extent not so used at the
end of such four hundred fifty (450)-day period (or, if the Recovery Event
occurs with respect to an event prior to the Final Completion Date and the
application of such proceeds to Project Costs is required to achieve Final
Completion, then to the extent not used prior to the Final Completion Date) at
which time, subject to the terms of the Disbursement Agreement, such Restoration
Proceeds shall be deemed to be Net Cash Proceeds.

 

(b)                                 In the event that the Borrower or any of its
Subsidiaries shall receive Net Cash Proceeds from the issuance or other
incurrence of Indebtedness of such Person (other than Indebtedness permitted
pursuant to Section 6.01), the Borrower shall (or shall cause such applicable
Subsidiary to), within five (5) Business Days of the receipt of such Net Cash
Proceeds by the Borrower or such Subsidiary, apply an amount equal to such Net
Cash Proceeds in accordance with Section 2.14(b).

 

(c)                                  No later than five (5) Business Days after
the date on which the financial statements with respect to (x) the first three
Fiscal Quarters of each Fiscal Year of the Borrower and (y) each Fiscal Year of
the Borrower (commencing with the first full Fiscal Quarter following the
Opening Date, or if the first full Fiscal Quarter following the Opening Date is
the fourth Fiscal Quarter of the Borrower’s Fiscal Year, then commencing with
the Fiscal Year in which the Opening Date occurs) are delivered pursuant to
Section 5.01(b) or (c), the Borrower shall prepay the Obligations in accordance
with Section 2.14(b), in an amount equal to:

 

86

--------------------------------------------------------------------------------


 

(i)                                     in the case of each Fiscal Quarter
ending on March 31, June 30 or September 30, the Required ECF Percentage of
Consolidated Excess Cash Flow for the Fiscal Quarter then ended minus (A) any
voluntary prepayments of Term Loans made pursuant to Section 2.12 (other than
(x) Specified Prepayments, (y) prepayments pursuant to Section 2.12(d) and
(z) prepayments funded with the proceeds of Indebtedness of the Borrower and its
Subsidiaries) during such Fiscal Quarter, (B) repayments of Revolving Loans
and/or Swingline Loans during such Fiscal Quarter to the extent accompanied by a
permanent reduction in or termination of the Revolving Commitments and (C) any
amounts applied pursuant to the proviso to clause (ii) in reduction of payments
under this clause (i); and

 

(ii)                                  in the case of each Fiscal Year, the
positive difference, if any, of (A) the Required ECF Percentage of Consolidated
Excess Cash Flow for (I) in the case of the first prepayment under this
Section 2.13(c)(ii), the period commencing on the first full day of the first
full Fiscal Quarter occurring after the Opening Date through the last day of the
Fiscal Year then ended and (II) in the case of each subsequent prepayment under
this Section 2.13(c)(ii), the Fiscal Year then ended, minus (B) (x) any
voluntary prepayments of Term Loans made pursuant to Section 2.12 (other than
(1) Specified Prepayments, (2) prepayments pursuant to Section 2.12(d) and
(3) prepayments funded with the proceeds of Indebtedness of the Borrower and its
Subsidiaries) during such Fiscal Year and (y) repayments of Revolving Loans
and/or Swingline Loans during such Fiscal Year to the extent accompanied by a
permanent reduction in or termination of the Revolving Commitments, minus
(C) the aggregate amounts previously paid in respect of the Fiscal Quarters of
such Fiscal Year pursuant to this Section 2.13(c); provided that if the sum of
the amounts in clause (B) and clause (C) is greater than the amount in clause
(A), the Borrower may elect to apply such excess in satisfaction of payments
required under clause (i) in the subsequent Fiscal Year, in which case any such
application shall reduce any payments due in the subsequent Fiscal Year pursuant
to clause (i).

 

(d)                                 The Borrower shall deliver to the
Administrative Agent, (i) at the time of each prepayment required under this
Section 2.13, a certificate signed by a Financial Officer of the Borrower
setting forth in reasonable detail the calculation of the amount of such
prepayment and (ii) to the extent practicable, at least three (3) days prior
written notice of any such pre-payment.  In the event that the Borrower shall
subsequently determine that the actual amount required to be applied to prepay
the Loans exceeded the amount set forth in such certificate, the Borrower shall
promptly apply such excess amount in accordance with Section 2.14(b), and the
Borrower shall concurrently therewith deliver to the Administrative Agent a
certificate of a Financial Officer demonstrating the derivation of the excess.

 

(e)                                  If at any time the Total Utilization of
Revolving Commitments exceeds the Revolving Commitments then in effect, the
Borrower agrees to repay immediately upon notice from the Administrative Agent,
by payment to the Administrative Agent for the account of the Revolving Lenders,
an amount equal to such excess with each such repayment applied first, to the
principal amount of outstanding Swingline Loans, second, to the principal amount
of outstanding Revolving Loans and third, with respect to any Letters of Credit
then outstanding, a payment of Cash Collateral into a Cash Collateral account
opened by the Administrative Agent, for the benefit of the Revolving Lenders,
including the Issuing Bank, in an amount equal to such

 

87

--------------------------------------------------------------------------------


 

excess (such Cash Collateral to be applied to the payments of drafts under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, to be applied to
repay the other Obligations on a pro rata basis).

 

SECTION 2.14                                      Application of
Prepayments/Reductions.

 

(a)                                 Application of Voluntary Prepayments of Term
Loans.  Any prepayment of any Term Loan pursuant to Section 2.12(a) shall be
applied to prepay the Term Loans pro rata to each Class of Term Loans then
outstanding, or if the holders of any Class of Incremental Term Loans or
Extended Term Loans have agreed to participate in such prepayments on a less
than pro rata basis, then ratably to each Class of Term Loans then outstanding
giving effect to such agreements to the full extent thereof (such payment to be
applied within each Class pro rata to the remaining scheduled Installments of
principal thereof (or in the case of any Class of Incremental Term Loans or
Extended Term Loans, as otherwise provided by the amendment establishing such
Class of Term Loans)).

 

(b)                                 Application of Mandatory Prepayments by Type
of Loans.  Any amount required to be paid pursuant to Sections 2.13(a) through
2.13(c) shall be applied as follows:

 

first, to prepay the Term Loans pro rata to each Class of Term Loans then
outstanding, or if the holders of any Class of Incremental Term Loans or
Extended Term Loans have agreed to participate in such prepayments on a less
than pro rata basis, then ratably to each Class of Term Loans then outstanding
giving effect to such agreements to the full extent thereof (such payment to be
applied within each Class pro rata to the remaining scheduled Installments of
principal thereof including the remaining principal amount payable on the
applicable final maturity date thereof (or in the case of any Class of
Incremental Term Loans or Extended Term Loans, as otherwise provided by the
amendment establishing such Class of Term Loans)) in full;

 

second, to prepay outstanding Letter of Credit Non-Reimbursed Drawings;

 

third, to prepay the Swingline Loans to the full extent thereof;

 

fourth, to prepay Revolving Loans to the full extent thereof; and

 

fifth, to Cash Collateralize Letters of Credit.

 

(c)                                  Application of Prepayments of Loans to Base
Rate Loans and LIBOR Loans.  Except to the extent a prepayment is rejected by a
Term B Lender pursuant to Section 2.12(d), considering each Series of Loans
being prepaid separately, any prepayment of the Loans pursuant to Section 2.12
or Section 2.13 shall be applied (i) to such Loans on a pro rata basis (in
accordance with the respective outstanding principal amounts thereof) and
(ii) first to ABR Loans to the full extent thereof before application to LIBOR
Loans, in each case in a manner which minimizes the amount of any payments
required to be made by the Borrower pursuant to Section 2.17(c).

 

88

--------------------------------------------------------------------------------


 

SECTION 2.15                                      General Provisions Regarding
Payments.

 

(a)                                 All payments by or on behalf of the Borrower
of principal, interest, fees and other Obligations shall be made in Dollars in
same day funds, without defense, setoff or counterclaim, free of any restriction
or condition, and delivered to the Administrative Agent not later than
1:00 p.m. (New York City time) on the date due at the Administrative Agent’s
Principal Office for the account of the Lenders.  Any payment received after
such time may, at the election of the Administrative Agent, be applied on the
following Business Day.  Each payment to the Administrative Agent of the Issuing
Bank’s fees shall be made in like manner, but for the account of the Issuing
Bank.

 

(b)                                 All payments in respect of the principal
amount of any Loan (other than voluntary prepayments of ABR Revolving Loans that
are not accompanied by a termination of all Revolving Commitments and mandatory
prepayments pursuant to Section 2.13(c) but otherwise including all payments,
distributions or other transfers in respect of the principal amount of any Loan
(whether or not upon maturity, whether mandatory or optional, whether voluntary
or involuntary, including following any default or any acceleration (whether
automatic or following notice), following any asset sale, or following the
filing by or against any Loan Party of any petition under any Debtor Relief Law
(whether or not such payment, distribution, or transfer is under a Plan or
ordered by any court of competent jurisdiction) or otherwise)) shall be
accompanied by payment, in Cash, of accrued interest on the principal amount
being repaid or prepaid.

 

(c)                                  The Administrative Agent shall promptly
distribute to each Lender at such address as such Lender shall indicate in
writing, such Lender’s applicable Pro Rata Share of all payments and prepayments
of principal and interest due hereunder, together with all other amounts due
thereto, including, without limitation, all fees payable with respect thereto
(or, to the extent any such amounts are paid with respect to any such Lender’s
interests individually, the Administrative Agent shall promptly distribute to
such Lender such amounts), to the extent received by the Administrative Agent.

 

(d)                                 Notwithstanding the foregoing provisions
hereof, if any Conversion/Continuation Notice is withdrawn as to any Affected
Lender or if any Affected Lender makes ABR Loans in lieu of its Pro Rata Share
of any LIBOR Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

 

(e)                                  Except as otherwise provided herein and
subject to the provisos set forth in the definition of “Interest Period”,
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder and of the commitment fees hereunder.

 

(f)                                   Any payment by or on behalf of the
Borrower hereunder that is not made in same day funds prior to 1:00 p.m. (New
York City time) on the date due may be designated by the Administrative Agent as
a non-conforming payment.  Unless otherwise consented to by the Administrative
Agent, any such payment shall not be deemed to have been received by the
Administrative Agent until the later of (i) the time such funds become available
funds, and (ii) the applicable next Business Day.  The Administrative Agent
shall give prompt telephonic notice to the Borrower and each applicable Lender
(confirmed in writing) if any payment is non-

 

89

--------------------------------------------------------------------------------


 

conforming.  Any non-conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 7.01.  Interest shall
continue to accrue on any principal as to which a non-conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding applicable Business Day) at
the rate determined pursuant to Section 2.09.

 

(g)                                  If the maturity of the Obligations shall
have been accelerated pursuant to Section 7.01, all payments or proceeds
received by the Agents hereunder in respect of any of the Obligations shall be
applied in accordance with the application arrangements described in
Section 7.02 (until such acceleration has been rescinded).

 

SECTION 2.16                                      Ratable Sharing.  Except to
the extent that this Agreement or any other Loan Document provides for payments
to be allocated to a particular Lender or Lenders (including Sections 2.12(d),
9.26(b) and 7.02), the Lenders hereby agree among themselves that if any of them
shall, whether by voluntary payment (other than a voluntary prepayment of Loans
made and applied in accordance with the terms hereof), through the exercise of
any right of set-off or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Loan Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under any Debtor Relief Law,
receive payment or reduction of a proportion of the aggregate amount of
principal, interest, amounts payable in respect of Letters of Credit, fees and
other amounts then due and owing to such Lender hereunder or under the other
Loan Documents (collectively, the “Aggregate Amounts Due” to such Lender) which
is greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify the Administrative Agent and
each such other Lender of the receipt of such payment and (b) apply a portion of
such payment to purchase participations (which it shall be deemed to have
purchased from each seller of a participation simultaneously upon the receipt by
such seller of its portion of such payment) in the Aggregate Amounts Due to such
other Lenders so that all such recoveries of Aggregate Amounts Due shall be
shared by all applicable Lenders in proportion to the Aggregate Amounts Due to
them; provided, (i) if all or part of such proportionately greater payment
received by such purchasing Lender is thereafter recovered from such Lender upon
the bankruptcy or reorganization of a Loan Party or otherwise, those purchases
shall be rescinded and the purchase prices paid for such participations shall be
returned to such purchasing Lender ratably to the extent of such recovery, but
without interest, and (ii) the provisions of this Section 2.16 shall not be
construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including (A) the
application of funds arising from the existence of a Defaulting Lender,
Disqualified Lender, Non-Consenting Lender or a Former Lender and (B) any
assignment of Term Loans to the Borrower pursuant to Section 9.04), or (y) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in disbursements with
respect to Letters of Credit or participations in Swingline Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section 2.16 shall apply).  The Borrower
expressly consents to the foregoing arrangement and agrees that any holder of a
participation so purchased may exercise any and all rights of banker’s lien,
set-off or counterclaim with respect to any and all monies owing by any Loan
Party to that holder with respect thereto as fully as if that holder were owed
the amount of the participation held by that holder.

 

90

--------------------------------------------------------------------------------


 

SECTION 2.17                                      Making or Maintaining LIBOR
Loans.

 

(a)                                 Inability to Determine Applicable Interest
Rate.  In the event that (x) the Administrative Agent shall have determined
(which determination shall be final and conclusive and binding upon all parties
hereto), on any Interest Rate Determination Date with respect to any LIBOR Loans
or any ABR Loans as to which the interest rate is determined with reference to
the Adjusted LIBO Rate that, by reason of circumstances affecting the London
interbank market, adequate and fair means do not exist for ascertaining the
interest rate applicable to such Loans on the basis provided for in the
definition of Adjusted LIBO Rate, or (y) prior to the commencement of any
Interest Period with respect to LIBOR Loans or ABR Loans as to which the
interest rate is determined with reference to the Adjusted LIBO Rate, the
Administrative Agent is advised by the Required Lenders that the Adjusted LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining such LIBOR Loans for ABR Loans for such
Interest Period, the Administrative Agent shall on such date give notice (by
facsimile or other electronic image scan transmission (e.g., “pdf”) or by
telephone confirmed in writing) to the Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to, LIBOR
Loans (and with respect to ABR Loans, the interest rate applicable thereto shall
be determined without reference to the Adjusted LIBO Rate) until such time as
the Administrative Agent notifies the Borrower and Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice or Conversion/Continuation Notice given by the Borrower with respect to
the LIBOR Loans in respect of which such determination was made shall be deemed
to be rescinded by the Borrower; provided that, in lieu of such rescission, the
Borrower may notify the Administrative Agent (which may be given via telephone)
that such notice shall be deemed to be a request for ABR Loans in the same
principal amount to be funded on the Credit Extension Date specified in the
applicable Funding Notice.

 

(b)                                 Illegality of LIBOR Loans.  Notwithstanding
any other provision of this Agreement, if any Lender shall notify the Borrower
and the Administrative Agent that any Change in Law makes it unlawful, or any
Governmental Authority, central bank or comparable agency asserts that it is
unlawful, for such Lender to perform its obligations to make or maintain its
Loans hereunder as LIBOR Loans, or to convert any Loans of any Type into LIBOR
Loans or issue Letters of Credit (subject to Section 2.20) (such Lender, an
“Affected Lender”), then such Affected Lender shall promptly notify the
Administrative Agent and the Borrower in writing, and the obligation of such
Affected Lender to make such Loans and/or to issue Letters of Credit, as
applicable, (each such Loan, an “Affected Loan”) shall be terminated and such
Affected Lender’s LIBOR Loans shall automatically be converted to ABR Loans
either on the last day of the then current Interest Period, if such Affected
Lender may lawfully continue to maintain such Loans to such day, or immediately,
if such Affected Lender may not lawfully continue to maintain such Loans to such
day and, unless and until such Affected Lender gives notice to the Borrower that
the circumstances specified in this clause (b) that gave rise to such conversion
no longer exist, (i) to the extent that such Affected Lender’s LIBOR Loans have
been so converted, all payments and prepayments of principal which would
otherwise be applied to such Affected Lender’s LIBOR Loans shall be applied
instead to its ABR Loans and (ii) all Loans which would otherwise be made or
continued by such Affected Lender as LIBOR Loans shall be made or continued
instead as ABR Loans and all ABR Loans of such Affected Lender which would
otherwise be converted into LIBOR Loans shall remain as ABR Loans.  If such
Affected Lender

 

91

--------------------------------------------------------------------------------


 

gives notice to the Borrower with a copy to the Administrative Agent that the
circumstances that gave rise to the conversion of such Lender’s LIBOR Loans
pursuant to this Section 2.17(b) no longer exist (which each Lender agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
are outstanding, such Lender’s ABR Loans shall be automatically converted, on
the first day(s) of the next succeeding Interest Period(s) for such outstanding
LIBOR Loans, to the extent necessary so that, after giving effect thereto, all
Loans held by the Lenders holding LIBOR Loans and by such Lender are held pro
rata (as to principal amounts, Types and Interest Periods) in accordance with
their respective Commitments, and such Lender shall cease to be an Affected
Lender.

 

(c)                                  Indemnity for Breakage or Non-Commencement
of Interest Periods.  The Borrower shall indemnify each Lender against any loss
or expense that such Lender may sustain or incur as a consequence of (i) default
by the Borrower in payment when due of the principal amount of or interest on
any LIBOR Loan, (ii) default by the Borrower in making a borrowing of,
conversion into or continuation of LIBOR Loans after the Borrower has given a
notice requesting the same in accordance with the provisions of this Agreement,
(iii) the Borrower making any prepayment other than on the date specified in the
relevant prepayment notice, or (iv) the conversion or the making of a payment or
a prepayment (including any repayments or prepayments made pursuant to
Section 2.12 or 2.13 or as a result of an acceleration of Loans pursuant to
Section 7.01 or as a result of the replacement of a Lender pursuant to
Section 2.22, 9.04(j) or 9.26) of LIBOR Loans on a day which is not the last day
of an Interest Period with respect thereto, including in each case, any such
loss (excluding any loss of profits or margin) or expense arising from the
reemployment of funds obtained by it or from fees payable to terminate the
deposits from which such funds were obtained.  For the purpose of calculation of
all amounts payable to a Lender under this Section 2.17(c) each Lender shall be
deemed to have actually funded its relevant LIBOR Loan through the purchase of a
deposit bearing interest at the Adjusted LIBO Rate in an amount equal to the
amount of the LIBOR Loan and having a maturity comparable to the relevant
Interest Period; provided, however, that each Lender may fund each of its LIBOR
Loans in any manner it sees fit, and the foregoing assumption shall be utilized
only for the calculation of amounts payable under this subsection.  Any Lender
requesting compensation pursuant to this Section 2.17(c) will furnish to
Administrative Agent and the Borrower a certificate setting forth the basis and
amount of such request and such certificate, absent manifest error, shall be
conclusive.  Without limiting the survival of any other covenant hereunder, this
covenant shall survive the termination of this Agreement and the payment of the 
Obligations and all other amounts payable hereunder.

 

SECTION 2.18                                      Reserve Requirements; Change
in Circumstances.

 

(a)                                 Notwithstanding any other provision of this
Agreement, if any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve (including liquidity and capital adequacy reserves), special deposit or
similar requirement (including any marginal, special, emergency or supplemental
reserves) against assets of, deposits with or for the account of, or credit
extended by, any Lender or the Administrative Agent;

 

92

--------------------------------------------------------------------------------


 

(ii)                                  subject any Lender or the Administrative
Agent to any Tax of any kind whatsoever with respect to this Agreement, any
Letter of Credit, any participation in a Letter of Credit or any LIBOR Loan made
by it, or change the basis of taxation of payments to such Lender or the
Administrative Agent in respect thereof (except for Indemnified Taxes or Other
Taxes covered by Section 2.19 and the imposition of, or any change in the rate
of, any Excluded Taxes payable by such Lender or the Administrative Agent); or

 

(iii)                               impose on any Lender or the Administrative
Agent or the London interbank market any other condition affecting this
Agreement or LIBOR Loans made by such Lender or the Administrative Agent or any
Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making or maintaining any LIBOR Loan (or
of maintaining its obligation to make any such Loan) or to increase the cost to
any Lender or the Administrative Agent of issuing or maintaining any Letter of
Credit or purchasing or maintaining a participation therein or to reduce the
amount of any sum received or receivable by such Lender or the Administrative
Agent hereunder (whether of principal, interest or otherwise) by an amount
reasonably deemed by such Lender or the Administrative Agent to be material,
then upon written request of such Lender or the Administrative Agent, as
applicable, the Borrower will pay to such Lender or the Administrative Agent, as
the case may be, upon demand such additional amount or amounts as will
compensate such Lender or the Administrative Agent, as the case may be, for such
additional costs incurred or reduction suffered; provided that a Lender shall
only request compensation from the Borrower pursuant to this Section 2.18(a) to
the extent such Lender makes the same request under comparable credit agreements
with other borrowers similarly situated to the Borrower.

 

(b)                                 If any Lender in its sole and absolute
discretion or the Administrative Agent shall have reasonably determined that any
Change in Law regarding capital adequacy has or would have the effect of
reducing the rate of return on such Lender’s or the Administrative Agent’s
capital or on the capital of such Lender’s or the Administrative Agent’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit purchased by, such Lender or the
Administrative Agent or the Letters of Credit issued by the Issuing Bank to a
level below that which such Lender, the Administrative Agent or such Lender’s or
the Administrative Agent’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Administrative
Agent’s policies and the policies of such Lender’s or the Administrative Agent’s
holding company with respect to capital adequacy), then from time to time the
Borrower shall pay to such Lender or the Administrative Agent, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Administrative Agent or such Lender’s or the Administrative Agent’s holding
company for any such reduction suffered; provided that a Lender shall only
request compensation from the Borrower pursuant to this Section 2.18(b) to the
extent such Lender makes the same request under comparable credit agreements
with other borrowers similarly situated to the Borrower.

 

(c)                                  A certificate of a Lender or the
Administrative Agent setting forth in reasonable detail the amount or amounts
necessary to compensate such Lender or the

 

93

--------------------------------------------------------------------------------


 

Administrative Agent or its holding company, as applicable, as specified in
clause (a) or (b) of this Section 2.18 shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the Administrative Agent, as the case may be, the amount or amounts shown as
due on any such certificate within ten (10) days after its receipt of the same.

 

(d)                                 Failure or delay on the part of any Lender
or the Administrative Agent to demand compensation pursuant to this Section 2.18
shall not constitute a waiver of such Lender’s or the Administrative Agent’s
right to demand such compensation; provided that the Borrower shall not be under
any obligation to compensate any Lender or the Administrative Agent under
clause (a) or (b) of this Section 2.18 for increased costs or reductions with
respect to any period prior to the date that is two hundred seventy (270) days
prior to such request if such Lender or the Administrative Agent knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided, further, that the foregoing limitation shall not apply
to any increased costs or reductions arising out of the retroactive application
of any Change in Law within such 270-day period.  The protection of this
Section 2.18 shall be available to each Lender and the Administrative Agent
regardless of any possible contention of the invalidity or inapplicability of
the Change in Law that shall have occurred or been imposed.

 

SECTION 2.19                                      Taxes.

 

(a)                                 Except as required by applicable law, any
and all payments by or on account of any obligation of the Borrower or any other
Loan Party hereunder or under any other Loan Document shall be made free and
clear of and without deduction for Taxes; provided that if any Taxes are
required to be withheld or deducted from such payments, then (i) if any such
Taxes are Indemnified Taxes or Other Taxes, the sum payable by the Borrower or
such other Loan Party shall be increased as necessary so that after making all
required deductions or withholding (including deductions or withholdings
applicable to additional sums payable under this Section 2.19) the
Administrative Agent, the applicable Lender or any other recipient (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or such other Loan Party shall make (or
cause to be made) such deductions and (iii) the Borrower or such other Loan
Party shall timely pay (or cause to be timely paid) the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.  In
addition, without limiting the foregoing provisions, the Borrower or any other
Loan Party hereunder or under any other Loan Document shall timely pay (or cause
to be timely paid) any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent and each Lender, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, or any of their
respective Affiliates, on or with respect to any payment by or on account of any
obligation of the Borrower or any Loan Party hereunder or under any other Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.19) and any penalties,
interest and reasonable expenses arising therefrom or

 

94

--------------------------------------------------------------------------------


 

with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender, or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(c)                                  As soon as practicable (and in any event
within thirty (30) days) after any payment of Indemnified Taxes or Other Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section 2.19, the Borrower shall deliver (or cause to be delivered) to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(d)

 

(i)                                     Each Foreign Lender shall, to the extent
it is legally entitled to do so, deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon request of the
Borrower or the Administrative Agent or upon the obsolescence, expiration or
invalidity of any forms previously delivered by such Foreign Lender), whichever
of the following is applicable: (i) two accurate and complete copies of
originally executed U.S. Internal Revenue Service Forms W-8BEN or W-8BEN-E (or
successor form) claiming an exemption from or reduction in the rate of
withholding under an applicable income tax treaty, (ii) two accurate and
complete copies of original executed U.S. Internal Revenue Service Forms W-8ECI
(or successor form), (iii) two accurate and complete copies of originally
executed U.S. Internal Revenue Service Forms W-8IMY (or successor form),
accompanied by copies of the applicable exemption certificates from the relevant
beneficial owners (and required attachments), or (iv) in the case of any Foreign
Lender that is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Tax Code, and is relying on the “portfolio interest exemption,” a “Non-Bank
Certificate” in the form of Exhibit G, together with two accurate and complete
copies of the applicable originally executed U.S. Internal Revenue Service
Form W-8 (or successor form) certifying, in each case, to such Foreign Lender’s
legal entitlement to an exemption from or reduction in the rate of U.S. federal
withholding tax with respect to all interest payments hereunder.

 

(ii)                                  Any Lender that is a United States person,
as defined in Section 7701(a)(30) of the Tax Code, and is not an exempt
recipient within the meaning of Treasury Regulations Section 1.6049-4(c) shall
deliver to the Borrower (with a copy to the Administrative Agent), on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter as reasonably requested by the Borrower or the
Administrative Agent), two accurate and complete original signed copies of U.S.
Internal Revenue Service Form W-9 (or any successor form) certifying that such
person is exempt from United States back-up withholding.

 

(iii)                               Each Person required to deliver forms or
documents pursuant to this Section 2.19 shall promptly notify the Borrower and
the Administrative Agent at any

 

95

--------------------------------------------------------------------------------


 

time that it determines it is no longer in a position to provide any previously
delivered certificate or form.

 

(e)                                  If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.19, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.19 with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay as
soon as reasonably practicable the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This clause (e) shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

 

(f)                                   If a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Tax
Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Tax Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the Closing Date.

 

(g)                                  Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.

 

(h)                                 Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes or Other Taxes attributable to such Lender (but only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
the Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses

 

96

--------------------------------------------------------------------------------


 

arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (h).

 

(i)                                     Without prejudice to the survival of any
other agreement of the parties hereunder, the agreements and obligations of the
parties contained in this Section 2.19 shall survive the payment in full of the
Obligations.

 

(j)                                    For purposes of this Section 2.19, the
term “Lender” includes any Issuing Bank and the term “applicable law” includes
FATCA.

 

SECTION 2.20              Obligation to Mitigate.  Each Lender agrees that, as
promptly as practicable after the officer of such Lender responsible for
administering its Loans or Letters of Credit, as the case may be, becomes aware
of the occurrence of an event or the existence of a condition that would cause
such Lender to become an Affected Lender or that would entitle such Lender to
receive payments under Section 2.17, 2.18 or 2.19, it will, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions, use reasonable efforts (at the request of the
Borrower so long as the Borrower has received notice of such occurrence or
existence) to (a) make, issue, fund or maintain its Credit Extensions, including
any Affected Loans, through another office of such Lender, or (b) take such
other measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause such Lender to be an Affected Lender would cease
to exist or the additional amounts which would otherwise be required to be paid
to such Lender pursuant to Section 2.17, 2.18 or 2.19 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
issuing, funding or maintaining of its Commitments, Loans or Letters of Credit
through such other office or in accordance with such other measures, as the case
may be, would not subject such Lender to any unreimbursed cost or expense and
would not be otherwise disadvantageous to such Lender.  The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with such measures.  A certificate as to the amount of any such
expenses payable by the Borrower pursuant to this Section 2.20 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to the Borrower (with a copy to the Administrative Agent) shall be conclusive
absent manifest error.

 

SECTION 2.21                                      Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definitions of
Required Revolving Facility Lenders, Required Class Lenders and Required
Lenders.

 

97

--------------------------------------------------------------------------------


 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.06 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the Issuing Bank or the
Swingline Lender hereunder; third, to Cash Collateralize the Issuing Bank’s and
the Swingline Lender’s Fronting Exposure with respect to such Defaulting Lender
in accordance with Section 2.23; fourth, as the Borrower may request (so long as
no Default or Event of Default has occurred and is continuing), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement and the
Swingline Lender’s Fronting Exposure with respect to the Swingline Loans, in
accordance with Section 2.23; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Bank or the Swingline Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Bank or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default has occurred and is continuing, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or disbursements with respect to
Letters of Credit in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and disbursements with respect to Letters of Credit owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or disbursements with respect to Letters of Credit owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Obligations and Swingline Loans are held by
the Lenders pro rata in accordance with their Revolving Exposure without giving
effect to Section 2.21(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.21(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees. (A) No Defaulting Lender shall
be entitled to receive the commitment fees described in Section 2.10(b) and
Section 2.10(c)(i) for any period

 

98

--------------------------------------------------------------------------------


 

during which that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive the letter of credit fees described in Section 2.10(c)(ii) for any
period during which that Lender is a Defaulting Lender only to the extent
allocable to its Pro Rata Share of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.23.

 

(C)                               With respect to any letter of credit fees not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in the Letter of Credit that have been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to the Issuing Bank’s Fronting Exposure to such Defaulting
Lender which has not been Cash Collateralized, and (z) not be required to pay
the remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
Letter of Credit Obligations and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Pro Rata Shares
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Commitment.  Subject to Section 9.33, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)                                 Cash Collateral, Repayment of Swingline
Loans.  If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) first, prepay Swingline Loans
in an amount equal to the Swingline Lender’ Fronting Exposure, and (y) second,
Cash Collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.23.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, the Swingline Lender and the Issuing Bank agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions

 

99

--------------------------------------------------------------------------------


 

as the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Lenders in accordance with the Commitments under the
applicable Facility (without giving effect to Section 2.21(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

(c)                                  New Swingline Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan and (ii) the
Issuing Bank shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.

 

(d)                                 Termination of a Defaulting Lender.  The
Borrower may terminate the unused amount of the Commitment of any Revolving
Lender that is a Defaulting Lender upon not less than five (5) Business Days’
prior notice to the Administrative Agent (which shall promptly notify the
Lenders thereof), and in such event the provisions of Section 2.21(a)(ii) will
apply to all amounts thereafter paid by the Borrower for the account of such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts); provided that (i) no Event of
Default shall have occurred and be continuing, and (ii) such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender or any Lender may
have against such Defaulting Lender.

 

SECTION 2.22                                      Removal or Replacement of a
Lender.  Anything contained herein to the contrary notwithstanding, in the event
that: (a) (i) any Lender (an “Increased-Cost Lender”) shall give notice to the
Borrower that such Lender is an Affected Lender or that such Lender is entitled
to receive payments under Section 2.17, 2.18 or 2.19, (ii) the circumstances
which entitle such Lender to receive such payments shall remain in effect, and
(iii) such Lender shall fail to withdraw such notice within five (5) Business
Days after the Borrower’s request for such withdrawal; (b) any Lender is a
Defaulting Lender; or (c) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions of this Agreement that requires the consent of 100% of the Lenders or
100% of the Lenders of a particular Class or Series or the Lenders directly
affected thereby as contemplated by Section 9.08(b), the consent of the Lenders
collectively having Aggregate Exposure representing more than 50.0% of the
Aggregate Exposure of all Lenders required to consent to such matter shall have
been obtained but the consent of one or more of such other Lenders (each a
“Non-Consenting Lender”) whose consent is required shall not have been obtained;
then, with respect to each such Increased-Cost Lender, Defaulting Lender or
Non-Consenting Lender (the “Terminated Lender”), the Borrower may, by giving
written notice to the Administrative Agent and any Terminated Lender of its
election to do so, elect to cause such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding Loans and
Commitments, if any, in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of Section 9.04
(provided that in the event such Terminated

 

100

--------------------------------------------------------------------------------


 

Lender does not execute an Assignment and Acceptance, such Terminated Lender
shall be deemed to have consented to such Assignment and Acceptance, and such
Assignment and Acceptance shall be effective notwithstanding the failure of such
Terminated Lender to execute the same) and the Borrower shall pay any reasonable
fees payable thereunder in connection with such assignment; provided, (1) on the
date of such assignment, the Replacement Lender shall pay to the Terminated
Lender an amount equal to the sum of (A) an amount equal to the principal of,
and all accrued interest on, all outstanding Loans of the Terminated Lender,
(B) an amount equal to all unreimbursed drawings under Letters of Credit and
participations in Swingline Loans that have been funded by such Terminated
Lender, together with all then unpaid interest with respect thereto at such time
and (C) an amount equal to all accrued, but theretofore unpaid fees owing to
such Terminated Lender pursuant to Section 2.10; (2) on the date of such
assignment, the Borrower shall pay any amounts payable to such Terminated Lender
pursuant to Section 2.17(c), 2.18 or 2.19 or otherwise as if it were a
prepayment, (3) in the case of a Non-Consenting Lender that is a Term Lender,
the Borrower shall pay to such Non-Consenting Lender the repayment premiums
specified in Section 2.12(c) on the principal amount of Term Loans of such
Non-Consenting Lender outstanding immediately prior to such assignment and
(4) in the event such Terminated Lender is a Non-Consenting Lender, each
Replacement Lender shall consent, at the time of such assignment, to each matter
in respect of which such Terminated Lender was a Non-Consenting Lender;
provided, the Borrower may not make such election with respect to the Revolving
Commitments (and the related Revolving Loans) of any Terminated Lender that is
also an Issuing Bank unless, prior to the effectiveness of such election, the
Borrower shall have caused each outstanding Letter of Credit issued by such
Terminated Lender to be cancelled or converted or Cash Collateralized or a
back-to-back Letter of Credit reasonably satisfactory to such Terminated Lender
and the Administrative Agent shall have been issued to such Terminated Lender. 
Upon the prepayment of all amounts owing to any Terminated Lender and the
termination of such Terminated Lender’s undrawn Commitments, if any, such
Terminated Lender shall no longer constitute a “Lender” for purposes hereof;
provided, any rights of such Terminated Lender to indemnification hereunder
shall survive as to such Terminated Lender.

 

SECTION 2.23                                      Cash Collateral.  At any time
that there shall exist a Defaulting Lender, within one (1) Business Day
following the written request of the Administrative Agent or the Issuing Bank
(with a copy to the Administrative Agent) the Borrower shall Cash Collateralize
the Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.21(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.

 

(a)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to the Administrative Agent, for the benefit of the Issuing Bank,
and agrees to maintain, a first priority security interest (subject to Liens
permitted by Section 6.02(a), Section 6.02(b) and Section 6.02(o)) in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Obligations, to be applied
pursuant to clause (b) below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Collateral Agent, the Administrative Agent and the Issuing Bank
as herein provided (other than Liens described in Section 6.02(a),
Section 6.02(b) and Section 6.02(o)), or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the

 

101

--------------------------------------------------------------------------------


 

Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(b)                                 Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under this
Section 2.23 or Section 2.21 in respect of Letters of Credit shall be applied to
the satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Obligations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

(c)                                  Termination of Requirement.  Cash
Collateral (or the appropriate portion thereof) provided to reduce the Issuing
Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.23 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to Section 2.21, the Person providing Cash
Collateral and the Issuing Bank may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations and provided,
further, that to the extent that such Cash Collateral was provided by the
Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

 

SECTION 2.24                                      Incremental Facility.

 

(a)                                 The Borrower may, from time to time after
the Term C Loan Conversion Date, by written notice to the Administrative Agent
request the establishment of new term loan commitments (the “Incremental Term
Loan Commitments” or the “Incremental Facilities”); provided that the aggregate
principal amount of Incremental Facilities incurred or issued shall not exceed
$123,000,000.

 

(b)                                 Each such notice shall set forth the date
(the “Increased Amount Date”) on which the Borrower proposes that the
Incremental Term Loan Commitments shall be effective, which shall be a date not
less than ten (10) Business Days after the date on which such notice is
delivered to the Administrative Agent (or such shorter period as the
Administrative Agent shall agree) (provided that any Lender approached to
provide all or a portion of the Incremental Facilities may elect or decline, in
its sole discretion, to provide such Incremental Facilities).

 

(c)                                  The establishment of the Incremental
Facilities shall be subject to the following conditions:  (1) the Term C Loan
Conversion Date shall have occurred; (2) no Event of Default or Default shall
have occurred and be continuing immediately prior to the effectiveness of such
Incremental Facilities or shall result therefrom; (3) each representation and
warranty set forth in each Loan Document including the representations of the
Tribe (with respect to the Tribal Provisions) shall be true and correct in all
material respects on and as of the effective date of such Incremental Facilities
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects on and as of such earlier date; provided that, if a
representation and warranty contains a materiality or

 

102

--------------------------------------------------------------------------------


 

Material Adverse Effect qualification, the materiality qualifier in this clause
(3) shall be disregarded for purposes of such representation and warranty;
(4) the Borrower shall be in compliance with each of the covenants set forth in
Section 6.07 determined on a pro forma basis as of the last day of the most
recent Fiscal Quarter for which financial statements have been delivered
pursuant to Section 5.01(b) or 5.01(c) as if the relevant Incremental Facilities
had been outstanding since the first day of the first Fiscal Quarter included in
the calculation of such covenants for the purpose of testing compliance
therewith and giving effect to any related transaction (provided that any Cash
or Cash Equivalents constituting proceeds of any Loans made under any
Incremental Facilities to be provided on such date shall not be applied to
reduce the amount of Consolidated Funded Debt); (5) the Incremental Facilities
shall be effected pursuant to one or more Joinder Agreements executed and
delivered by the Borrower, the Administrative Agent and each applicable Lender
providing any portion of such Incremental Facilities, and each of which shall be
recorded in the Register and shall be subject to the requirements set forth in
Section 2.19(d);  (6) the Borrower shall deliver or cause to be delivered any
legal opinions or other documents reasonably requested by the Administrative
Agent in connection with any such transaction; and (7) the Manager and the
Developer shall have delivered a written consent to the establishment and terms
and conditions of the Incremental Term Loan Commitments, and the making of the
Incremental Term Loans.  The Administrative Agent shall notify the Lenders
promptly upon receipt of the Borrower’s notice of any Increased Amount Date and
in respect thereof the Series of Incremental Term Loan Commitments.  Any
Incremental Term Loans made on an Increased Amount Date shall be designated a
separate Series of Incremental Term Loans for all purposes of this Agreement.

 

(d)                                 Upon the effectiveness of any Incremental
Facility pursuant to this Section 2.24, any Person providing a portion of any
Incremental Facility that was not a Lender hereunder immediately prior to such
time shall become a Lender hereunder.  Notwithstanding anything herein to the
contrary, Incremental Term Lenders that make the initial funding under any
Incremental Term Loan shall be Regulated Banks, Exempt Entities or Licensed
Lenders that are Eligible Assignees with respect to the Incremental Term Loans. 
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of any Incremental Facility, and any Incremental Term Loans shall
be deemed to be additional Term Loans hereunder.  Notwithstanding anything to
the contrary contained herein, the Borrower, the Disbursement Agent, the
Collateral Agent and the Administrative Agent may (and each of the Disbursement
Agent, the Collateral Agent and the Administrative Agent are authorized by each
other Secured Party to) execute such amendments and/or amendments and
restatements of any Loan Documents as may be necessary or advisable to
effectuate the provisions of this Section 2.24.  Such amendments may include
provisions allowing any Incremental Term Loans to be treated on the same basis
as Term Loans in connection with declining prepayments.  The Borrower shall be
permitted to borrow such Incremental Term Loans with an initial Interest Period
or Interest Periods that end on the same date with Interest Periods then
applicable to Term B Loans and LIBOR rates consistent with those applicable to
existing Term B Loans (in which case such Incremental Term Loans shall be
allocated amongst such Interest Periods ratably with existing Term B Loans).

 

(e)                                  The terms and provisions (including
applicable rates of interest) of any Series of Incremental Term Loan Commitments
and Incremental Term Loans shall be the same as the existing Term B Loans
(except as otherwise set forth in this clause (e)) and, to the extent

 

103

--------------------------------------------------------------------------------


 

not the same as such existing Term B Loans, on terms reasonably acceptable to
the Administrative Agent and the Borrower. The Incremental Term Loans of any
Series (a) shall rank pari passu in right of payment and of security with the
Term B Loans and shall be guaranteed by the same Guarantors and have a security
interest in the same Collateral as the Term B Loans, (b) (x) without the consent
of the Required Class Lenders with respect to any Series of then-existing Term
Loans that have a maturity date after the proposed maturity date of such
Series of Incremental Term Loans, the final stated maturity of such Series of
Incremental Term Loans shall not be earlier than the then-existing maturity date
with respect to any then-existing Series of Term Loans, and (y) without the
consent of the Required Class Lenders with respect to any Series of
then-existing Term Loans that have a Weighted Average Life to Maturity that is
longer than the proposed Weighted Average Life to Maturity of such Series of
Incremental Term Loans, the Weighted Average Life to Maturity of such Series of
Incremental Term Loans shall be no shorter than the Weighted Average Life to
Maturity of any then-existing Series of Term Loans (without giving effect to the
effect of prepayments made under any existing Series of Term Loans on
amortization); provided that, subject to the foregoing, the amortization
schedule applicable to such Series of Incremental Term Loans shall be determined
by the Borrower and the Lenders of such Series of Incremental Term Loans, and
(c) the Applicable Margins for each Series of Incremental Term Loans shall be
determined by the Borrower and the Lenders of such Incremental Term Loans;
provided that, in the event that the All-In-Yield for any Series of Incremental
Term Loans is greater than the All-In-Yield for the Term B Loans, then the
Applicable Margins for the Term B Loans shall be increased to the extent
necessary so that the All-In-Yield for such Series of Incremental Term Loans is
equal to the All-In-Yield for the Term B Loans.

 

(f)                                   [Reserved].

 

(g)                                  Each such Lender shall make its Incremental
Term Loan of such Series, as applicable, available to the Administrative Agent
not later than 2:00 p.m. (New York City time) on the Increased Amount Date by
wire transfer of same day funds in Dollars, at the Administrative Agent’s
Principal Office.  The Administrative Agent shall cause an amount of same day
funds in Dollars equal to the proceeds of all such Incremental Term Loans of
such Series received by the Administrative Agent from such Lenders to be
credited to such account as the Borrower shall designate.

 

(h)                                 [Reserved].

 

(i)                                     Each Joinder Agreement executed and
delivered pursuant to this Section 2.24 may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.24, including to include the
Incremental Term Lenders of such Series in the determination of “Required
Lenders”, “Required Class Lenders” or “Pro Rata Share” on substantially the same
basis as the Term Loan Commitments and the Term Loans funded thereunder.  The
Loan Parties shall take any actions reasonably required by the Administrative
Agent to ensure and/or demonstrate that the Lien and security interests granted
by the Security Documents continue to secure all the Obligations and continue to
be perfected under the UCC or otherwise after giving effect to the incurrence of
any Incremental Facilities.

 

104

--------------------------------------------------------------------------------


 

SECTION 2.25                                      Extensions of Loans and
Commitments.

 

(a)                                 The Borrower may, at any time request that
all or a portion of the Term Loans of any Series (an “Existing Term Loan
Series”) be modified to constitute another Series of Term Loans in order to
extend the scheduled final maturity date thereof (any such Term Loans which have
been so modified, “Extended Term Loans”) and to provide for other terms
consistent with this Section 2.25.  In order to establish any Extended Term
Loans, the Borrower shall provide a notice to the Administrative Agent (who
shall provide a copy of such notice to each of the Lenders of the applicable
Existing Term Loan Series) (a “Term Loan Extension Request”) setting forth the
proposed terms of the Extended Term Loans to be established, which terms shall
be identical to those applicable to the Term Loans of the Existing Term Loan
Series from which they are to be modified except (i) the scheduled final
maturity date shall be extended to the date set forth in the applicable
Extension Amendment and the amortization shall be as set forth in the Extension
Amendment, (ii) (A) the Applicable Margins and/or interest rate “floors” with
respect to the Extended Term Loans may be higher or lower than the Applicable
Margins and/or interest rate “floors” for the Term Loans of such Existing Term
Loan Series and/or (B) additional fees (including prepayment or termination
premiums) may be payable to the Lenders providing such Extended Term Loans in
addition to or in lieu of any increased Applicable Margins and/or interest rate
“floors” contemplated by the preceding clause (A), in each case, to the extent
provided in the applicable Extension Amendment, (iii) any Extended Term Loans
may participate on a pro rata basis or a less than pro rata basis (but not
greater than a pro rata basis) in any optional or mandatory prepayments or
prepayment of Term Loans hereunder in each case as specified in the respective
Extension Amendment, (iv) the final maturity date and the scheduled amortization
applicable to the Extended Term Loans shall be set forth in the applicable
Extension Amendment and the scheduled amortization of such Existing Term Loan
Series shall be adjusted to reflect the amortization schedule (including the
principal amounts payable pursuant thereto) in respect of the Term Loans under
such Existing Term Loan Series that have been extended as Extended Term Loans as
set forth in the applicable Extension Amendment; provided, however, that the
Weighted Average Life to Maturity of such Extended Term Loans shall be no
shorter than the Weighted Average Life to Maturity of the Term Loans of such
Existing Term Loan Series and (v) the covenants set forth in Section 6.07 may be
modified in a manner acceptable to the Borrower, the Administrative Agent and
the Lenders party to the applicable Extension Amendment; provided that any such
modifications shall become effective only after the final maturity date in
effect immediately prior to giving effect to such Extension Amendment (it being
understood that each Lender providing Extended Term Loans, by executing an
Extension Amendment, agrees to be bound by such provisions and waives any
inconsistent provisions set forth in Section 2.16, 9.06 or 9.08).  Except as
provided above, each Lender holding Extended Term Loans shall be entitled to all
the benefits afforded by this Agreement (including, without limitation, the
provisions set forth in Section 2.14 applicable to Term Loans) and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Documents.  The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Security Documents continue to secure all the
Obligations and continue to be perfected under the UCC or otherwise after giving
effect to the extension of any Term Loans.  No Lender shall have any obligation
to agree to have any of its Term Loans of any Existing Term Loan Series modified
to constitute Extended Term Loans pursuant to any Term Loan Extension Request. 
Any Extended

 

105

--------------------------------------------------------------------------------


 

Term Loans of any Extension Series shall constitute a separate Series of Term
Loans from the Existing Term Loan Series from which they were modified.

 

(b)                                 The Borrower may, at any time request that
all or a portion of the Revolving Commitments of any Series (an “Existing
Revolving Series” and any related Revolving Loans thereunder, “Existing
Revolving Loans”) be modified to constitute another  Series of Revolving
Commitments in order to extend the termination date thereof (any such Revolving
Commitments which have been so modified, “Extended Revolving Commitments” and
any related Revolving Loans, “Extended Revolving Loans”) and to provide for
other terms consistent with this Section 2.25.  In order to establish any
Extended Revolving Commitments, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Revolving Series) (a “Revolving Extension
Request”) setting forth the proposed terms of the Extended Revolving Commitments
to be established, which terms shall be identical to those applicable to the
Revolving Commitments of the Existing Revolving Series from which they are to be
modified except (i) the scheduled termination date of the Extended Revolving
Commitments and the related scheduled maturity date of the related Extended
Revolving Loans shall be extended to the date set forth in the applicable
Extension Amendment, (ii) (A) the Applicable Margins and/or interest rate
“floors” with respect to the Extended Revolving Loans may be higher or lower
than the Applicable Margins and/or interest rate “floors” for the Revolving
Loans of such Existing Revolving Series and/or (B) additional fees may be
payable to the Lenders providing such Extended Revolving Commitments in addition
to or in lieu of any increased Applicable Margins and/or interest rate “floors”
contemplated by the preceding clause (A), in each case, to the extent provided
in the applicable Extension Amendment, (iii) the Applicable Fee Rate with
respect to the Extended Revolving Commitments may be higher or lower than the
Applicable Fee Rate for the Revolving Commitments of such Existing Revolving
Series and (iv) the covenants set forth in Section 6.07 may be modified in a
manner acceptable to the Borrower, the Administrative Agent and the Lenders
party to the applicable Extension Amendment; provided that any such
modifications shall become effective only after the final maturity date in
effect immediately prior to giving effect to such Extension Amendment (it being
understood that each Lender providing Extended Revolving Commitments, by
executing an Extension Amendment, agrees to be bound by such provisions and
waives any inconsistent provisions set forth in Section 2.16, 9.06 or 9.08).
 Except as provided above, each Lender holding Extended Revolving Commitments
shall be entitled to all the benefits afforded by this Agreement (including,
without limitation, the provisions set forth in Section 2.14 applicable to
existing Revolving Loans) and the other Loan Documents, and shall, without
limiting the foregoing, benefit equally and ratably from the Guarantees and
security interests created by the Security Documents.  The Loan Parties shall
take any actions reasonably required by the Administrative Agent to ensure
and/or demonstrate that the Lien and security interests granted by the Security
Documents continue to secure all the Obligations and continue to be perfected
under the UCC or otherwise after giving effect to the extension of any Revolving
Commitments.  No Lender shall have any obligation to agree to have any of its
Revolving Commitments of any Existing Revolving Series modified to constitute
Extended Revolving Commitments pursuant to any Revolving Extension Request.  Any
Extended Revolving Commitments of any Extension Series shall constitute a
separate Series of Revolving Commitments from the Existing Revolving Series from
which they were modified.  If, on any Extension Date, any Revolving Loans of any
Extending Lender are outstanding under the applicable Existing Revolving Series,
such Revolving Loans (and any related participations)

 

106

--------------------------------------------------------------------------------


 

shall be deemed to be allocated as Extended Revolving Loans (and related
participations) and Existing Revolving Loans (and related participations) in the
same proportion as such Extending Lender’s Extended Revolving Commitments bear
to its remaining Revolving Commitments of the Existing Revolving Series.

 

(c)                                  The Borrower shall provide the applicable
Extension Request at least five (5) Business Days prior to the date on which
Lenders under the Existing Series are requested to respond (or such shorter
period as is agreed to by the Administrative Agent in its sole discretion).  Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Term
Loans or Revolving Commitments of the Existing Series subject to such Extension
Request modified to constitute Extended Term Loans or Extended Revolving
Commitments, as applicable, shall notify the Administrative Agent (an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Term Loans or Revolving Commitments of the Existing Series that it
has elected to modify to constitute Extended Term Loans or Extended Revolving
Commitments, as applicable.  In the event that the aggregate amount of Term
Loans or Revolving Commitments of the Existing Series subject to Extension
Elections exceeds the amount of Extended Term Loans or Extended Revolving
Commitments, as applicable, requested pursuant to the Extension Request, Term
Loans or Revolving Commitments subject to such Extension Elections shall be
modified to constitute Extended Term Loans or Extended Revolving Commitments, as
applicable, on a pro rata basis based on the amount of Term Loans or Revolving
Commitments included in such Extension Elections.  The Borrower shall have the
right to withdraw any Extension Request upon written notice to the
Administrative Agent in the event that the aggregate amount of Term Loans or
Revolving Commitments of the Existing Series subject to such Extension Request
is less than the amount of Extended Term Loans or Extended Revolving
Commitments, as applicable, requested pursuant to such Extension Request.

 

(d)                                 Extended Term Loans or Extended Revolving
Commitments, as applicable, shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which shall be in a form reasonably
acceptable to the Administrative Agent).  Each Extension Amendment shall be
executed by the Borrower, the Administrative Agent and the Extending Lenders (it
being understood that such Extension Amendment shall not require the consent of
any Lender other than (A) the Extending Lenders with respect to the Extended
Term Loans or Extended Revolving Commitments, as applicable, established
thereby, (B) with respect to any extension of the Revolving Commitments that
results in an extension of an Issuing Bank’s obligations with respect to Letters
of Credit, the consent of the Issuing Bank and (C) with respect to any extension
of the Revolving Commitments that results in an extension of the Swingline
Lender’s obligations with respect to Swingline Loans, the Swingline Lender).  An
Extension Amendment may, subject to Sections 2.25(a) and (b), without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or advisable, in the reasonable opinion
of the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.25 (including, without limitation, (A) amendments to permit reductions
of Series of Revolving Commitments (and prepayments of the related Revolving
Loans) with a Revolving Commitment Termination Date prior to the maturity date
applicable to a Series of Extended Revolving Commitments without a concurrent
reduction of such Series of Extended Revolving Commitments and (B) such other
technical amendments as may be necessary or advisable, in the reasonable opinion
of the Administrative Agent and the Borrower,

 

107

--------------------------------------------------------------------------------


 

to give effect to the terms and provisions of any Extended Term Loans or
Extended Revolving Commitments, as applicable).

 

SECTION 2.26                                      Additional Term C Loans.

 

(a)                                 Any Eligible Assignee may, from time to time
after the Closing Date, by written notice to the Administrative Agent and the
Borrower, provide (i) additional Term C Loans (such Term C Loans, “Additional
Term C Loans”) to the Borrower, the proceeds of which constitute amounts
consisting of amounts to be used in the Project or to fund Roadway Improvements
in lieu of payments funded under the Completion Guaranty and/or paid in
connection with the Roadway Improvements; provided that, (x) the aggregate
principal amount of Additional Term C Loans provided to the Borrower shall not
exceed $10,000,000, and (y) on and after the Term C Loan Conversion Date, the
Borrower shall not be permitted to obtain any Additional Term C Loans unless the
Term C Loan Conversion Amount is zero Dollars ($0).

 

(b)                                 Each such notice shall set forth the date
(the “Additional Term C Loan Date”) on which the applicable Eligible Assignee
will advance the Additional Term C Loans to the Borrower and the aggregate
principal amount of such Additional Term C Loans.

 

(c)                                  The lending of the Additional Term C Loans
shall be subject to the terms and conditions hereof, including, without
limitation: (1) Section 4.02; (2) the Additional Term C Loans shall be effected
pursuant to one or more Joinder Agreements executed and delivered by the
Borrower, the Administrative Agent and each applicable Lender providing any
portion of such Additional Term C Loans, and each of which shall be recorded in
the Register and shall be subject to the requirements set forth in
Section 2.19(d); (3) the Borrower shall deliver or cause to be delivered any
legal opinions or other documents reasonably requested by the Administrative
Agent in connection with any such transaction; and (4) the Manager and the
Developer shall have delivered a written consent to the establishment and terms
and conditions of the Additional Term C Loans, and the making of the Additional
Term C Loans.  The Administrative Agent shall notify the Lenders promptly upon
receipt of the Eligible Assignee’s notice of any Additional Term C Loan Date.

 

(d)                                 Upon the effectiveness of any Additional
Term C Loans pursuant to this Section 2.26, any Person providing a portion of
any Additional Term C Loans that was not a Lender hereunder immediately prior to
such time shall become a Lender hereunder.  Notwithstanding anything herein to
the contrary, Lenders that make the initial funding under any Additional Term C
Loans shall be Regulated Banks, Exempt Entities or Licensed Lenders.  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of any Additional Term C Loans, and any Additional Term C Loans shall be deemed
to be additional Term C Loans hereunder.  Notwithstanding anything to the
contrary contained herein, the Borrower, the Disbursement Agent, the Collateral
Agent and the Administrative Agent may (and each of the Disbursement Agent, the
Collateral Agent and the Administrative Agent are authorized by each other
Secured Party to) execute such amendments and/or amendments and restatements of
any Loan Documents as may be necessary or advisable to effectuate the provisions
of this Section 2.26.  The Borrower shall be permitted to borrow such Additional
Term C Loans with an initial Interest Period or Interest Periods that end on the
same date with Interest Periods then applicable to Term C Loans and LIBOR rates
consistent with those applicable to existing Term C Loans (in

 

108

--------------------------------------------------------------------------------


 

which case such Additional Term C Loans shall be allocated amongst such Interest
Periods ratably with existing Term C Loans).  The terms and provisions
(including applicable rates of interest) of any Additional Term C Loans shall be
the same as the existing Term C Loans.

 

(e)                                  Each Lender of Additional Term C Loans
shall make its Additional Term C Loan available to the Administrative Agent not
later than 2:00 p.m. (New York City time) on the applicable Additional Term C
Loan Date by wire transfer of same day funds in Dollars, at the Administrative
Agent’s Principal Office.  The Administrative Agent shall cause an amount of
same day funds in Dollars equal to the proceeds of all such Additional Term C
Loans received by the Administrative Agent from such Lenders to be credited to
such account as the Borrower shall designate.

 

(f)                                   Each Joinder Agreement executed and
delivered pursuant to this Section 2.26 may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.26, including to include the Lenders
of such Additional Term C Loans in the determination of “Required Lenders”,
“Required Class Lenders” or “Pro Rata Share” on substantially the same basis as
the Term Loan Commitments and the Term Loans funded thereunder.  The Loan
Parties shall take any actions reasonably required by the Administrative Agent
to ensure and/or demonstrate that the Lien and security interests granted by the
Security Documents continue to secure all the Obligations and continue to be
perfected under the UCC or otherwise after giving effect to the incurrence of
any Additional Term C Loans.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each of the Borrower and, solely with respect to the Tribal Provisions, the
Tribe, represents and warrants to the Joint Lead Arrangers, the Agents and each
of the Lenders that:

 

SECTION 3.01                                      Organization; Powers.

 

(a)                                 The Tribe is a federally recognized Indian
tribe, is an “Indian tribe” within the meaning of IGRA, an Indian tribal
government pursuant to Sections 7701(a)(40)(A) and 7871(a) of the Tax Code, and
is organized under its Constitution.  The Tribe has validly formed the Borrower
as a body corporate and politic, wholly-owned and operated by the Tribe as a
wholly-owned enterprise of the Tribe and the Borrower is validly organized and
existing under the Corporation Ordinance. The Borrower enjoys the same tax
status as the Tribe under the Tax Code.

 

(b)                                 Each of the Tribe, the Borrower and each
other Loan Party, (i) has all requisite tribal and/or corporate, as applicable,
power and authority, and the legal right, to own and operate its property and
assets, to use and occupy the real property it uses to carry on its business as
conducted, and proposed to be conducted, as of the Closing Date and as of any
date thereafter on which this representation and warranty is made or deemed
made, (ii) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required

 

109

--------------------------------------------------------------------------------


 

by applicable Law, except where the failure to so qualify, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect and (iii) has the tribal and/or corporate, as applicable, power and
authority, and the legal right, to execute, deliver and perform its obligations
under each Loan Document, each Related Document, the Interim Tribal Land
Assignment, each PNG Document and each Material Contract, in each case, to which
it is a party.

 

(c)                                  Schedule 3.01(c) sets forth, as of the
Closing Date, a list of the names of the duly elected and acting officers of the
Executive Committee acknowledged by the Bureau of Indian Affairs.  As of the
Closing Date, no action or dispute is pending regarding the validity of the
make-up of the Executive Committee as set forth on Schedule 3.01(c).

 

SECTION 3.02                                      Authorization; No Conflicts. 
The execution, delivery and performance by the Borrower, each other Loan Party
and the Tribe of the Loan Documents to which each is a party (a) have been duly
authorized by all necessary acts of the Borrower, each other Loan Party and the
Tribe, as applicable, and (b) will not (i) (A) violate any provision of law,
statute, rule or regulation, (B) conflict with, result in a breach of or violate
any Governing Document of any Loan Party or the Tribe, or (C) violate any order,
injunction, writ or decree of any Governmental Authority or arbitrator or any
arbitral award to which such Person or its property is subject or (D) conflict
with, result in a breach of or constitute a default under any Contractual
Obligation of any Loan Party or the Tribe, except, in the case of clause (A) or
(D), where such violation, conflict, breach or default could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect or
(ii) result in the creation or imposition of any Lien upon or with respect to
the Recourse Assets or any property or assets of any Loan Party (other than
Liens created under the Security Documents).

 

SECTION 3.03                                      Enforceability.  Each Loan
Document, Related Document (other than, until the Ground Lease Approval Date and
the effectiveness of the Ground Lease, the Ground Lease), the Interim Tribal
Land Assignment and PNG Document has been duly executed and delivered by each
Loan Party that is party thereto and, to the extent it is a party thereto, the
Tribe, and constitutes a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, subject, in the
case of enforceability, as it may be limited by applicable federal bankruptcy,
insolvency, reorganization, moratorium or other similar laws (other than tribal
laws) affecting creditors’ rights generally, or general equitable principles,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.04                                      Governmental Approvals;
Consents.  No consent or approval of, registration or filing with, Permit from,
notice to, or any other action by, any Governmental Authority or third party
including specifically the Department of the Interior of the United States of
America or the Chairman of the NIGC, is or will be required in connection with
(a) the execution, delivery or performance by, or enforcement against, any Loan
Party or the Tribe of this Agreement or any other Loan Document, Related
Document, the Interim Tribal Land Assignment or PNG Document, (b) the compliance
by any Loan Party with the terms and provisions of any such Loan Document,
Related Document, the Interim Tribal Land Assignment or PNG Document, (c) the
occurrence of the other Transactions on the Closing Date or (d) the exercise by
any Secured Party of its rights under the Loan Documents or the remedies in
respect of the Collateral pursuant to the Loan Documents, except for
(i) ministerial filings, filings with

 

110

--------------------------------------------------------------------------------


 

regard to notices given or issued to any Governmental Authority, including
notices as to the status of the Project, (ii) the filing of UCC financing
statements and filings with the United States Patent and Trademark Office and
the United States Copyright Office, (iii) such consents, approvals,
registrations, filings, Permits, notices or other actions (including, without
limitation, all Gaming Licenses and other necessary regulatory and gaming
approvals and shareholder approvals) as have been made or obtained and are in
full force and effect, (iv) Permits for the Project that the Borrower is not
required by any Legal Requirements to possess as of any date that this
representation or warranty is made or deemed made, (v) with respect to the
Ground Lease, the approvals described in clause (b) of the definition thereof 
and (vi) except with respect to clause (d), other consents, approvals,
exemptions, authorizations, registrations, filings, Permits or actions the
failure of which to obtain or perform could not reasonably be expected to result
in a Material Adverse Effect.

 

SECTION 3.05                                      Pro Forma Balance Sheet.  The
Borrower has heretofore furnished to the Administrative Agent, for distribution
to the Lenders, the Pro Forma Balance Sheet.  The Pro Forma Balance Sheet has
been prepared in good faith by the Borrower, based on the assumptions stated
therein (which assumptions are believed to be reasonable as of the date of
delivery thereof) and based on such assumptions, the Borrower reasonably
believes that such Pro Forma Balance Sheet presents fairly in all material
respects on a pro forma basis the estimated financial position of the Borrower
as at September 30, 2016.

 

SECTION 3.06                                      No Material Adverse Change. 
No event, change or condition has occurred since the Closing Date that has
caused, or could reasonably be expected to cause, either individually or when
taken together with any other events, changes or conditions, a Material Adverse
Effect.

 

SECTION 3.07                                      Title to Properties;
Possession Under Leases.

 

(a)                                 Prior to the Ground Lease Approval Date and
the effectiveness of the Ground Lease, the Borrower has the right to use and
occupy all material Real Property and assets underlying its Gaming Business
located on the Gaming Site and, from and after the Ground Lease Approval Date
and the effectiveness of the Ground Lease, will have a valid leasehold interest
in the Real Property underlying the Gaming Facilities, except (i) to the extent
title is held by the United States government in trust for the Tribe, (ii) for
Permitted Liens, and (iii) minor irregularities, deficiencies and defects in
title that, individually or in the aggregate, do not, and could not reasonably
be expected to, interfere in any material respect with its ability to conduct
its business as currently conducted or to utilize such property for its intended
purpose.

 

(b)                                 Each parcel of the Gaming Site and the use
thereof complies with all applicable laws (including building and zoning
ordinances and codes (but excluding those applicable laws subject to
Section 3.17)) and with all laws related to insurance requirements, except in
each case, where noncompliance could not, individually or in the aggregate be
reasonably expected to result in a Material Adverse Effect.  None of the Loan
Parties is a non-conforming user, except in each case, where such non-conforming
uses could not, individually or in the aggregate be reasonably expected to
result in a Material Adverse Effect.

 

111

--------------------------------------------------------------------------------


 

(c)                                  Each of the Loan Parties, and, to the
knowledge of the Borrower, each other party thereto, has complied in all
material respects with all obligations under all material leases at the Gaming
Site to which it is a party and all such leases are legal, valid, binding and in
full force and effect and are enforceable in accordance with their terms against
any Loan Party party thereto and, to the knowledge of the Borrower, each other
party thereto.  Each of the Loan Parties enjoys peaceful and undisturbed
possession under all such material leases pursuant to which such Loan Party is
the tenant or subtenant, if any.  No landlord Lien has been filed, and no claim
is being asserted or, to the knowledge of the Borrower, threatened, in writing
with respect to any lease payment under any such material lease pursuant to
which a Loan Party is the tenant or subtenant, if any.  Other than as set forth
on Schedule 3.07(c) and space leases otherwise permitted pursuant to the Loan
Documents, none of the Real Property constituting the Gaming Site is subject to
any lease, sublease, license or other agreement granting to any Person any right
to the use, occupancy, possession or enjoyment of the Gaming Site or any portion
thereof.  The Borrower has delivered to the Administrative Agent true, complete
and correct copies of all leases (whether as landlord or tenant) of any Real
Property constituting a part of the Gaming Site.

 

(d)                                 None of the Tribe or the Loan Parties has
received any notice of, nor has any knowledge of, any pending or contemplated
condemnation proceeding affecting all or any portion of the Gaming Site or any
sale or disposition thereof in lieu of condemnation, except, in each case, as
could not reasonably be expected to result in a Material Adverse Effect.

 

(e)                                  None of the Tribe or the Loan Parties is
obligated under any right of first refusal, option or other contractual right to
sell, assign or otherwise dispose of all or any portion of the Gaming Site.

 

(f)                                   None of the Tribe or the Loan Parties has
suffered, permitted or initiated the joint assessment of any Real Property owned
by such Person with any other real property constituting a separate tax lot that
is not owned by a Loan Party.

 

(g)                                  (i) Each parcel of Gaming Site has adequate
rights of access to public ways or irrevocable rights of way or easements to
permit the Gaming Site to be used for its intended purpose and is (or will be
when required for the construction or operation of the Project) served by
installed, operating and adequate water, electric, gas, telephone, sewer,
sanitary sewer, storm drain facilities and other utilities necessary for the
uses contemplated under the Loan Documents and the Project Documents; (ii) all
utilities necessary for the current state of the Project are available,
including, without limitation, public sanitary sewer service and storm sewers,
public water, electricity, gas and telephone service, and all such utilities are
reasonably expected to be available when required for the construction or
operation of the Project; (iii) each parcel of the Gaming Site, including each
leased parcel, has (or will have when required for the construction or operation
of the Project) adequate available parking to meet applicable legal and
operating requirements; and (iv) no building or structure upon any Real Property
or any appurtenance thereto or equipment thereon, or the use, operation or
maintenance thereof, violates any restrictive covenant or encroaches on any
easement or on any Property owned by others, which violation or encroachment
interferes with the current use or could materially adversely affect the value
of such building, structure or appurtenance (other than buildings, structures or
appurtenances that are detached from the Gaming Facilities and that do not
conduct gaming,

 

112

--------------------------------------------------------------------------------


 

entertainment, lodging or hospitality activities) or which encroachment is
necessary for the operation of the Gaming Business.

 

(h)                                 Schedule 3.07(h) sets forth, as of the
Closing Date, a complete and accurate list of all Liens on the Recourse Assets,
showing as of the date hereof the lienholder thereof, the principal amount of
the obligations secured thereby and the property or assets subject thereto.  As
of the Closing Date, the Recourse Assets are subject to no Liens, other than
Liens set forth on Schedule 3.07(h), and as otherwise permitted by Section 6.02.

 

SECTION 3.08                                      Subsidiaries.  Schedule 3.08
sets forth, as of the Closing Date, a list of all Subsidiaries of the Borrower,
including each such Subsidiary’s exact legal name (as reflected in such
Subsidiary’s certificate or articles of incorporation or other constitutive
documents) and jurisdiction of incorporation or formation and the percentage
ownership interest of the Borrower (direct or indirect) therein.  As of the
Closing Date, the Capital Stock so indicated on Schedule 3.08 is fully paid and
non-assessable and is owned by the Borrower, directly or indirectly, free and
clear of all Liens (other than Liens created under the Security Documents and
non-consensual Liens imposed by Law that are not prohibited by the Loan
Documents).  All of the Capital Stock of the Borrower (to the extent applicable)
is fully paid and non-assessable and is owned by the Tribe free and clear of all
Liens.

 

SECTION 3.09                                      No Litigation; Compliance with
Laws.

 

(a)                                 As of the Closing Date, there are no
actions, investigations, suits or proceedings at law or in equity or by or
before any arbitrator or Governmental Authority now pending or, to the knowledge
of the Borrower, threatened in writing against the Tribe or any of the Loan
Parties, or affecting any Property of the Tribe or any Loan Party, in any case,
unless such actions, investigations, suits or proceedings (i) are set forth on
Schedule 3.09, (ii) could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect and (iii) do not challenge the
validity or enforceability of any Loan Document, PNG Document, Related Document
(other than, until the Ground Lease Approval Date and the effectiveness of the
Ground Lease, the Ground Lease), the Interim Tribal Land Assignment or the
Transactions.

 

(b)                                 Each Loan Party and the Tribe is in
compliance with all applicable Legal Requirements (including all Gaming Laws),
except for such instances of non-compliance as could not reasonably expected to
have a Material Adverse Effect.

 

(c)                                  After the Closing Date, there are no
actions, investigations, suits or proceedings at law or in equity or by or
before any arbitrator or Governmental Authority now pending or, to the knowledge
of the Borrower, threatened in writing against the Tribe or any of the Loan
Parties, or affecting any Property of the Tribe or any Loan Party, in each case
that could reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Effect.

 

(d)                                 Since the Closing Date, there has been no
change in the status of the matters disclosed on Schedule 3.09 that,
individually or in the aggregate, has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

113

--------------------------------------------------------------------------------


 

(e)                                  Neither the Tribe nor any Loan Party is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the default could not reasonably
be expected to have a Material Adverse Effect.

 

SECTION 3.10                                      No Default.  No Default or
Event of Default has occurred and is continuing.

 

SECTION 3.11                                      Federal Reserve Regulations.

 

(a)                                 None of the Loan Parties is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.

 

(b)                                 No part of the proceeds of any Loan or any
Letter of Credit will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for purchasing or carrying Margin Stock
or for the purpose of purchasing, carrying or trading in any securities under
such circumstances as to involve any Loan Party in a violation of Regulation X
or to involve any broker or dealer in a violation of Regulation T.  No
Indebtedness being reduced or retired out of the proceeds of any Loans or
Letters of Credit was or will be incurred for the purpose of purchasing or
carrying any Margin Stock.  Following the application of the proceeds of the
Loans and the Letters of Credit, Margin Stock will not constitute more than 25%
of the value of the assets of the Loan Parties.  None of the transactions
contemplated by this Agreement will violate or result in the violation of any of
the provisions of the regulations of the Board, including Regulation T, U or X.

 

SECTION 3.12                                      Investment Company Act.  None
of the Loan Parties is required to be registered as an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.

 

SECTION 3.13                                      Use of Proceeds; Letters of
Credit.

 

(a)                                 The Borrower and each other applicable Loan
Party will use the proceeds of the Term B Loans and the Term C Loans made on the
Closing Date solely for (i) payment of Project Costs incurred in connection with
the construction of the Project, including transaction costs with respect to the
Transactions, (ii) payment of Priority Payments of the type described in clause
(a) of the definition thereof to the Tribe, (iii) payment of Golden Indebtedness
and PNG Advances pursuant to the terms of this Agreement, and (iii) deposit in
the Credit Facilities Loan Proceeds Account, Credit Facilities Interest Reserve
Account and Contingency Reserve Account and further application therefrom in
accordance with the Loan Documents.

 

(b)                                 Subject to Section 2.02(a), the Borrower and
each other applicable Loan Party will use the proceeds of the Revolving Loans
and Swingline Loans (i) on the Closing Date, to reimburse the Developer and its
Affiliates for Services Payments paid prior to the Closing Date in an aggregate
principal amount equal to $2,579,962.50 and (ii) on and after the Closing Date,
for general corporate purposes of the Borrower and the other Loan Parties.

 

114

--------------------------------------------------------------------------------


 

(c)                                  The Borrower and each other applicable Loan
Party will request the issuance of Letters of Credit solely to support payment
obligations incurred by the Borrower and the other Loan Parties in the ordinary
course of business.

 

(d)                                 The Borrower and each other applicable Loan
Party will use the proceeds of any Incremental Term Loan Facilities solely to
refinance outstanding Term C Loans and to replace unfunded Delayed Draw Term C
Loan Commitments and to pay fees and expenses incurred in connection with such
Incremental Term Loan Facilities.

 

(e)                                  The Borrower and each other applicable Loan
Party will use the proceeds of any Term C Loans borrowed under the Delayed Draw
Term C Loan Commitments (and the proceeds of any incremental Term Loan
Facilities that replace unfunded Delayed Draw Term C Loan Commitments) solely
for costs, fees and expenses in connection with the Roadway Improvement,
including payments to the California Department of Transportation to reimburse
it for its costs, fees and expenses in connection with the Roadway Improvements
or payments made to the California Department of Transportation, Bureau of
Indian Affairs and County of San Diego otherwise in satisfaction of the
Borrower’s and the Tribe’s obligations in respect of the Roadway Improvements.

 

(f)                                   The Borrower and each other applicable
Loan Party will use the proceeds of any Additional Term C Loans solely for the
purposes described in Section 2.26 and the applicable Joinder Agreement.

 

SECTION 3.14                                      Tax Returns.  The Tribe, the
Borrower and each of the Subsidiaries of the Borrower has timely filed or timely
caused to be filed material tax returns or tax materials required to have been
filed by it and all such tax returns and tax materials are true and correct in
all material respects.  The Tribe, the Borrower and each of the Subsidiaries of
the Borrower have timely paid or timely caused to be paid all Taxes due and
payable by it, if any, and all assessments received by it, if any, except any
Taxes that are being contested in good faith by appropriate proceedings and for
which the Tribe, the Borrower or such Subsidiary shall have set aside on its
books adequate reserves in accordance with GAAP.  The Tribe, the Borrower and
each of the Subsidiaries of the Borrower has made adequate provision in
accordance with GAAP for all Taxes not yet due and payable.  Neither the
Borrower nor any Subsidiary of the Borrower is party to any tax sharing
agreement.

 

SECTION 3.15                                      No Material Misstatements. 
None of (a) the Confidential Information Memorandum or (b) any other written
information, report, financial statement, exhibit or schedule (excluding
projections, forward looking statements, estimates and information of a general
economic or industry nature) furnished by or on behalf of the Tribe or any Loan
Party to the Joint Lead Arrangers, the Administrative Agent, or any Lender for
use in connection with the Transactions and the other transactions contemplated
by the Loan Documents or included therein or delivered pursuant thereto (as
updated or supplemented by other information so furnished (but without any
obligation on behalf of any Loan Party to provide any such updates or
supplements)) contains any material misstatement of fact or omits to state any
fact necessary to make the statements therein, in the light of the circumstances
under which they are made, not materially misleading, in each case, when taken
as a whole; provided that to the extent any such information, report, financial
statement, exhibit or schedule was based upon or constitutes a

 

115

--------------------------------------------------------------------------------


 

forecast or projection, the Borrower represents only that it acted in good faith
and utilized assumptions believed by it to be reasonable at the time furnished
in light of current conditions in the preparation of such information, report,
financial statement, exhibit or schedule, it being acknowledged and agreed by
the Administrative Agent, the Joint Lead Arrangers and the Lenders that
projections as to future events are not to be viewed as facts and are subject to
material contingencies and assumptions, many of which are beyond the control of
the Borrower, and that actual results during the period or periods covered by
any such projections may differ from the projected results and that such
differences may be material.

 

SECTION 3.16                                      Employee Benefit Plans.  Each
Loan Party and their respective ERISA Affiliates and each Benefit Plan (if any)
are in compliance with the applicable provisions of ERISA, the Tax Code and
other Federal, tribal or state laws and the regulations and published
interpretations thereunder applicable to such Benefit Plan, except to the extent
that any instances of noncompliance, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to have a Material Adverse
Effect.  There are no pending or, to the knowledge of the Borrower, written,
threats of claims, actions or lawsuits, or action by any participant or
Governmental Authority, with respect to any Benefit Plan or other employee
benefit plan as defined in Section 3(3) of ERISA (other than a Multiemployer
Plan, if any) maintained or contributed to by the Loan Parties or any of their
respective ERISA Affiliates that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.  For the avoidance of
doubt, the provisions of Section 9.11 of this Agreement notwithstanding, the
inclusion of representations, covenants and defaults relating to ERISA in this
Agreement shall constitute neither an admission by the Tribe or any Loan Party
that ERISA is applicable to the Tribe or any Loan Party nor a waiver of the
sovereign immunity of the Tribe or any Loan Party with respect to the
applicability of ERISA.

 

SECTION 3.17                                      Environmental Matters.  Except
with respect to any matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, none of the Loan
Parties and, with respect to the Project Properties, the Tribe:

 

(a)                                 has failed to comply with any Environmental
Law or to take, in a timely manner, all actions necessary to obtain, maintain,
renew and comply with any Environmental Permit required by applicable
Environmental Law for the ownership or operation of the business of the Loan
Parties or applicable to any Real Property or Project Property, and all such
Environmental Permits are in full force and effect and not subject to any
administrative or judicial appeal, other than any such failures which have been
fully and finally resolved and for which no obligations remain outstanding;

 

(b)                                 has received notice of, become subject to,
or possesses knowledge of any threat of any Environmental Claim applicable to it
or any Real Property, other than those which have been fully and finally
resolved and for which no obligations remain outstanding;

 

(c)                                  possesses knowledge that any Real Property
or Project Property (i) is subject to any Lien, restriction on ownership,
occupancy, use or transferability imposed pursuant to Environmental Law or
(ii) contains any Hazardous Materials of a form or type or in a quantity

 

116

--------------------------------------------------------------------------------


 

or location, in each case that could reasonably be expected to result in any
Environmental Liability of any Loan Party;

 

(d)                                 possesses knowledge that there has been a
Release or threat of Release of Hazardous Materials at or from the Real
Properties or Project Properties (or from any facilities or other properties
formerly owned, leased or operated by any Loan Party) in violation of, or in
amounts or in a manner that could give rise to any Environmental Liability;

 

(e)                                  has generated, treated, stored,
transported, or released Hazardous Materials in violation of, or in a manner or
to a location, or has otherwise engaged in any activities involving Hazardous
Materials, that, in any such case, could reasonably be expected to give rise to
any Environmental Liability;

 

(f)                                   is aware of any facts, circumstances,
conditions or occurrences in respect of any of the facilities and properties
owned, leased or operated by any Loan Party that could (i) form the basis of any
Environmental Claim against any Loan Party, (ii) interfere with or prevent
continued compliance with Environmental Laws by any Loan Party, (iii) require
material upgrades or capital expenditures in order to maintain compliance or
avoid Environmental Claims or Environmental Liabilities or (iv) result in any
Environmental Liability; or

 

(g)                                  has, pursuant to any order, decree,
judgment or agreement by which it is bound, assumed the Environmental Liability
of any other Person.

 

SECTION 3.18                                      Insurance.  Schedule 3.18 sets
forth a true, complete and correct description of all insurance maintained by or
on behalf of the Loan Parties as of the Closing Date.  As of the Closing Date,
such insurance is in full force and effect and all premiums (or, if applicable,
all installments thereof due on or before the Closing Date) have been duly paid
and such insurance is provided in such amounts and covering such risks and
liabilities (and with such deductibles, retentions and exclusions) as are in
accordance in all material respects with the terms of Exhibit I and with normal
and customary industry practice.  None of the Loan Parties (a) has received
notice from any insurer (or any agent thereof) that substantial capital
improvements or other substantial expenditures will have to be made in order to
continue such insurance prior to the Scheduled Maturity Date (in each case,
unless, in the case of the Project, such improvements or expenditures are, after
taking into consideration other reasonably anticipated Consolidated Capital
Expenditures and expenditures of amounts on deposit in the Capital Replacement
Reserve Account during the period in question, reasonably expected to be
permitted pursuant to Section 6.18) or (b) has any reason to believe that it
will not be able to maintain (or obtain when and as required) the insurance
coverage required to be maintained under the Loan Documents.

 

SECTION 3.19                                      Security Documents.

 

(a)                                 The Security Agreement is effective to
create in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, a legal, valid, binding and enforceable security interest in the
Collateral (other than the Intellectual Property Collateral) described therein
and products and proceeds thereof (except to the extent constituting Excluded
Assets) and in the case of all Collateral described therein, when financing
statements in appropriate form are filed in the offices specified on
Schedule 3.19(a) and, with respect to Deposit Accounts and

 

117

--------------------------------------------------------------------------------


 

Securities Accounts only, when Control Agreements are executed, the Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and
products and proceeds (except to the extent constituting Excluded Assets and
other than the Intellectual Property Collateral), as security for the
Obligations, in each case subject only to Permitted Liens and prior and superior
in right to the rights of any other Person (except with respect to Senior
Permitted Liens).

 

(b)                                 The Intellectual Property Security
Agreement, together with the Security Agreement, is effective to create in favor
of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid, binding and enforceable security interest in the Intellectual
Property Collateral described therein and proceeds and products thereof (except
to the extent constituting Excluded Assets).  When each Intellectual Property
Security Agreement is filed in the United States Patent and Trademark Office or
the United States Copyright Office, as applicable, together with financing
statements in appropriate form filed in the offices specified in
Schedule 3.19(a), such Intellectual Property Security Agreement shall constitute
a fully perfected Lien on (if and to the extent perfection may be achieved by
such filings), and security interest in, all right, title and interest of the
grantors thereunder in the Intellectual Property Collateral and proceeds and
products thereof (except to the extent constituting Excluded Assets), as
security for the Obligations, in each case subject only to Permitted Liens and
prior and superior in right to the right of any other Person (except with
respect to Senior Permitted Liens) (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a lien on registered
trademarks, trademark applications and copyrights acquired by the grantors after
the date hereof).

 

(c)                                  Each of the Control Agreements, taken
together with the Security Agreement, is effective to create and perfect in
favor of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid, binding and enforceable security interest in the Investment
Accounts described therein and proceeds and products thereof (except to the
extent constituting Excluded Assets).  Upon the execution of the Control
Agreements and the Security Agreement, such Security Documents shall constitute
perfected Liens on, and security interests in, all right, title and interest of
the Loan Parties in the Investment Accounts described therein and the proceeds
and products thereof (except to the extent constituting Excluded Assets), as
security for the Obligations, in each case subject only to Permitted Liens and
prior and superior in right to the rights of any other Person (except with
respect to Senior Permitted Liens).

 

SECTION 3.20                                      Senior Indebtedness. The
Obligations (including without limitation, the guarantee obligations of each
Guarantor under the Guaranty) constitute senior secured debt of each of the Loan
Parties and, after the Term C Loan Conversion Date, “Senior Obligations” under
the Subordinated Loan Subordination Agreement.

 

SECTION 3.21                                      Location of Real Property. 
Schedule 3.21 lists completely and correctly, as of the Closing Date, all
material Real Property owned, used or occupied by the Borrower or any other Loan
Party or used in the Gaming Business and the addresses, if any, thereof.  The
Borrower and the other Loan Parties own in fee or have valid leasehold interests
in or otherwise have the right to occupy, as the case may be, all the real
property set forth on Schedule 3.21 (except to the extent title is held by the
United States government in trust for the Tribe).

 

118

--------------------------------------------------------------------------------


 

SECTION 3.22                                      Labor Matters.  There are no
strikes, lockouts or slowdowns against any Loan Party pending or, to the
knowledge of the Borrower, threatened in writing, that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.  All
payments due from any Loan Party or for which any claim may be made against any
Loan Party, on account of wages or employee health and welfare insurance or
other benefits, have been paid or accrued as a liability on the books of such
Loan Party, in each case, except to the extent that the failure to do so has not
resulted in, and could not reasonably be expected to result in, a Material
Adverse Effect.  As of the Closing Date, no Loan Party is party to any
collective bargaining agreement; and as of the Closing Date, no labor union has
been recognized as the representative of any Loan Party employees.  The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which any Loan Party is bound.

 

SECTION 3.23                                      Intellectual Property.  Each
of the Loan Parties owns, or is licensed to use, all the Intellectual Property
material to its business, and the use thereof by the Loan Parties does not
infringe upon the rights of any other Person except for any such failure to own
or license and for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.24                                      Solvency.  As of the Closing
Date, the Loan Parties (taken as a whole on a consolidated basis) are Solvent.

 

SECTION 3.25                                      Material Contracts.  As of the
Closing Date, none of the Management Agreement and the other Related Documents,
Material Contracts, the Interim Tribal Land Assignment or PNG Documents (in each
case, which is in effect on the Closing Date and that is not being terminated in
connection with the refinancing to occur on the Closing Date) has been amended,
supplemented or otherwise modified except as set forth on Schedule 3.25, and all
of the Related Documents, Material Contracts and PNG Documents (other than the
Ground Lease and any other Related Documents, Material Contracts and PNG
Documents that do not purport to be in effect on the Closing Date or are being
terminated in connection with the refinancing to occur on the Closing Date) are
in full force and effect.  As of the Closing Date, none of the Loan Parties or,
to the Borrower’s knowledge, any other party to any such Material Contract or
PNG Document (in each case, which is in effect on the Closing Date and that is
not being terminated in connection with the refinancing to occur on the Closing
Date) is in default thereunder.  Upon the receipt of the approvals set forth in
clause (b) of the definition of Ground Lease, the Ground Lease will be in full
force and effect.

 

SECTION 3.26                                      Permits. All material Permits
that are required for the construction, development, ownership and/or operation
of the Project and the operation of the Gaming Business and that are required by
applicable Law to be in full force and effect as of the date this representation
is made or deemed made are in full force and effect, and each Loan Party and the
Tribe has performed and observed in all material respects all requirements of
such Permits and, as of the Closing Date, no event has occurred that allows or
results in, or after notice or lapse of time would allow or result in,
revocation or termination by the issuer thereof or in any other impairment of
the rights of the holder of any such Permit.  Each Loan Party and the Tribe
reasonably believes that each material Permit that is required at a later date
for the construction, development, ownership and/or operation of the Project and
the operation of the Gaming

 

119

--------------------------------------------------------------------------------


 

Business will be timely obtained, renewed and complied with.  No material
Permits in effect as of the date this representation is made contains any
restrictions, either individually or in the aggregate, that could reasonably be
expected to have a Material Adverse Effect.  All such Permits that are required
as of the Closing Date are set forth on Schedule 3.26.  As of the Closing Date,
neither the Tribe nor any Loan Party has any knowledge that any Governmental
Authority is considering limiting, suspending, revoking or renewing on
materially burdensome terms any such Permit, except to the extent any such
limitation, suspension, revocation or renewal on materially burdensome terms
could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.27                                      Fiscal Year.  The Fiscal Year
of each of the Loan Parties (including the Borrower) ends on December 31 of each
calendar year.

 

SECTION 3.28                                      Patriot Act/FCPA/OFAC.  To the
extent applicable, for the period beginning five years prior to the Closing Date
and continuing to each date on which the representation is made, each Loan Party
has been, and on each date this representation is made is, in compliance in all
material respects with the (a) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (b) Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (USA Patriot Act of 2001) (the “Patriot Act”), (c) the United
States Foreign Corrupt Practices Act of 1977, as amended, and all other
anti-corruption and anti-bribery Laws that may be applicable to the Loan Parties
from time to time in any jurisdiction and (d) all Laws relating to Sanctioned
Persons and Sanctioned Countries applicable to the Loan Parties.  No part of the
proceeds of any Credit Extension will be used, directly or indirectly, (a) for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain or direct business or obtain
any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended, the UK Bribery Act 2010, or other
anti-corruption or anti-bribery Laws that may be applicable to the Loan Parties
from time to time in any jurisdiction, (b) in violation of any money laundering
Laws applicable to the Loan Parties, or (c) to knowingly fund any activities of
or business of a Sanctioned Person or a Sanctioned Country or otherwise in
violation of any applicable economic sanctions or export control Laws.  No Loan
Party (a) is a Sanctioned Person, (b) has more than 10% of its assets in
Sanctioned Countries, or (c) derives more than 10% of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned
Countries.  No part of the proceeds of any Credit Extension hereunder will be
used directly or, to the knowledge of the Loan Parties, indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.

 

SECTION 3.29                                      Gaming Business.

 

(a)                                 The Gaming Business of the Tribe is
conducted exclusively by the Borrower and its Subsidiaries (and no other Person)
(provided that the foregoing shall not be deemed to prohibit the Borrower from
engaging the Manager to act with respect to the Gaming Business pursuant to the
Management Agreement).

 

120

--------------------------------------------------------------------------------


 

(b)                                 The Gaming Business is in compliance with
the requirements of IGRA in all material respects.  No equipment used in
connection with the Gaming Business is being operated in contravention of the
Compact, except as could not reasonably be expected to have a Material Adverse
Effect.  Each employee of the Gaming Business is properly licensed to the extent
required by the Gaming Ordinance, the Compact and IGRA, except as could not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.30                                      No Violation of Gaming
Ordinance.  No application of the revenues of the Borrower and its Subsidiaries
permitted or contemplated herein or in any other Loan Document, and no
enforcement of rights in accordance with the terms hereof or any Security
Document, violates any restriction or requirement as to the application of
revenues, whether contained in a “plan of allocation” as referred to in 25
U.S.C. § 2710(b) or otherwise.

 

SECTION 3.31                                      Sovereign Immunity.  The
waivers of sovereign immunity (including the related consents to the
jurisdiction of specified courts, consents to the application of the laws of the
states of New York and California, waiver of the exhaustion of tribal remedies
and agreements to submit claims to binding arbitration) by each of the Borrower,
its Subsidiaries and the Tribe contained in this Agreement and each of the other
Loan Documents to which such Person is a party are in compliance with all
applicable federal and tribal laws, have been duly authorized by all necessary
action of the Borrower, its Subsidiaries and the Tribe, and, upon execution of
such documents, will effectively waive the sovereign immunity of the Borrower,
its Subsidiaries and the Tribe, will be irrevocable, validly and legally binding
on the Borrower, its Subsidiaries and the Tribe, enforceable against them in
accordance with their terms and no further action will be required to make each
such waiver effective.

 

SECTION 3.32                                      Licensing Requirements.

 

(a)                                 The Gaming Commission adopted the Excluded
Financings Regulation on July 19, 2016. The Excluded Financings Regulation has
not been amended or repealed since such adoption and is in full force and effect
as a regulation of the Gaming Commission.

 

(b)                                 No licensing, registration or finding of
suitability of the Joint Lead Arrangers, the Administrative Agent, the Agents,
the Issuing Bank, any Lender that is a Regulated Bank or an Exempt Entity is
required under the Compact or any other federal, tribal, state or local law in
connection with the execution, delivery, performance or enforcement of any of
the Loan Documents or receipt of any Note, other than any such licensing,
registration or finding of suitability required under the Compact and Gaming
Ordinance from which such Persons are exempt pursuant to the Gaming Commission
Letter, as confirmed by the Dispute Resolution Agreement.  It is not necessary
under the Compact or any federal, tribal, state, or local law that the Joint
Lead Arrangers, the Administrative Agent, the Agents, the Issuing Bank, any
Lender that is a Regulated Bank or an Exempt Entity be licensed, exempt from
licensing or suitability requirements, registered, qualified or entitled to
carry on business in any such jurisdiction solely by reason of the execution,
delivery, performance or enforcement of any of the Loan Documents, except as set
forth in Section 6.4.6 of the Compact and Article 13 of the Gaming Ordinance,
and each such Person is exempt from any such requirements under Section 6.4.6 of
the Compact and Article 13 of the Gaming Ordinance. The Tribe and Gaming
Commission have determined that Non-Funding Term Lenders are not “Financial
Sources”

 

121

--------------------------------------------------------------------------------


 

within the meaning of the Compact and therefore that Non-Funding Term Lenders
are not subject to the requirement of licensing and findings of suitability
otherwise applicable to such a Financial Source.

 

SECTION 3.33                                      No Management Contract.

 

(a)                                 None of the Loan Documents to which the
Borrower, its Subsidiaries and the Tribe is a party, taken individually or as a
whole, constitutes a “management contract” or “management agreement” within the
meaning of 25 U.S.C. § 2711, or deprives the Tribe of the sole proprietary
interest and responsibility of the conduct of gaming.

 

(b)                                 The Management Agreement is approved as a
management contract pursuant to a determination by the Chairman of the NIGC.

 

SECTION 3.34                                      IGRA.  The Tribe is an Indian
tribe within the meaning of IGRA, with the authority to enter into and perform
its obligations under each of the Loan Documents to which it is a party.

 

SECTION 3.35                                      Compact.  The Compact and each
amendment thereto have been duly and validly authorized, executed and delivered
by the Tribe and have been approved by the Secretary of the Interior of the
United States. Approval of the Compact, as in effect on the Closing Date, was
published in the Federal Register on May 16, 2000.  As of the Closing Date, the
Tribe is in material compliance with all terms and conditions of the Compact. 
The Compact complies in all material respects with IGRA, and is in effect under
IGRA.  On or prior to the Project Opening Date, the Borrower has obtained
licenses to operate 1,381 gaming devices as required pursuant to Section 4.3.2.2
of the Compact.

 

SECTION 3.36                                      Gaming Ordinance.  The Tribe
duly and validly adopted the Gaming Ordinance.  As required by IGRA, the Gaming
Ordinance was duly approved by the NIGC on July 1, 2013 and February 11, 2016. 
The Gaming Ordinance (i) has not been amended (except for amendments that are
not materially adverse to the Lenders) or repealed and is in full force and
effect as the law of the Tribe, (ii) authorizes the Class II Gaming and
Class III Gaming within the meaning of IGRA that is conducted at Gaming
Facilities, (iii) satisfies the requirements under IGRA that the Tribe adopt a
gaming ordinance prior to engaging in Class II Gaming or Class III Gaming and
(iv) complies with the requirements of the Compact and IGRA.

 

SECTION 3.37                                      Indian Lands.  As of the
Closing Date, the Gaming Site is Indian Lands within the meaning of IGRA, over
which the Tribe has jurisdiction, eligible for Class II Gaming and Class III
Gaming under IGRA.

 

SECTION 3.38                                      Exclusive Right.  The Borrower
and its Subsidiaries have the exclusive right to develop and operate, collect
the revenues, and pledge the revenues and assets of the Gaming Business and all
other Recourse Assets, subject to the interest of the Tribe in and to the real
property and the buildings and fixtures located thereon and related thereto
which are held in trust by the United States of America for the benefit of the
Tribe (provided that the foregoing shall not be deemed to prohibit the Borrower
from engaging the Manager to act with respect to the Gaming Business pursuant to
the Management Agreement).  The Borrower and its Subsidiaries

 

122

--------------------------------------------------------------------------------


 

have adequate rights of access and the right to enter onto and occupy the lands
held by, or in trust for the Tribe for, the purpose of operating the Gaming
Facilities and conducting the Gaming Business.

 

SECTION 3.39                                      The Tribe’s Codes. The Secured
Transactions Statute and the Arbitration Ordinance were duly and validly adopted
by the Tribe, and are the valid and governing law of the Tribe.  As of the
Closing Date, the Secured Transactions Statute and Arbitration Ordinance have
not been amended or repealed and are in full force and effect as the law of the
Tribe.  No applicable law, ordinance, rule, regulation or resolution of the
Tribe, or any agency, subdivision, department, commission or enterprise thereof
conflicts with or contravenes the Secured Transactions Statute and Arbitration
Ordinance.

 

SECTION 3.40                                      Restrictions. No law of the
Tribe imposes any restrictions on the rate, yield or return payable by or on
behalf of the Tribe, the Borrower or any Subsidiary on its or their
indebtedness.

 

SECTION 3.41                                      Tribal Laws. The Tribe has not
enacted any Law that could reasonably be expected to impair, limit, restrict,
delay or otherwise materially adversely affect in any material respect any of
the rights or remedies of the Administrative Agent or the Secured Parties
provided for in this Agreement or the other Loan Documents.  None of the Tribe,
the Borrower nor any of the Subsidiaries is eligible to be a debtor within the
meaning of any Debtor Relief Law or is eligible to receive protection under any
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief law of the Tribe, the State or the United States that
impairs, limits, restricts, delays or otherwise adversely affects, in any
material respect, any of the rights or remedies of the Administrative Agent or
the Secured Parties provided for in this Agreement or the other Loan Documents.

 

SECTION 3.42                                      Corporation Ordinance
Representations.

 

(a)                                 Pursuant to Section 7(j) of the Corporation
Ordinance, the Board of Directors has determined it necessary for the
transaction of the Borrower’s business that it borrow money and pledge its
assets pursuant to the Loan Documents.

 

(b)                                 Pursuant to Section 9 of the Corporation
Ordinance, the Executive Committee has directed the Borrower to retain and apply
all of its revenues in compliance with the Loan Documents.

 

(c)                                  Pursuant to Section 18(b) of the
Corporation Ordinance, in the business judgment of the Board of Directors, each
waiver of sovereign immunity contained in each Loan Document is necessary to
gain an advantage or benefit for the Borrower and the Tribe by procuring funds
to be applied as permitted under this Agreement and the Disbursement Agreement
and comports in all respects with the requirements of Section 18(b) of the
Corporation Ordinance.

 

123

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

The obligations of the Lenders to make Loans and the obligations of the Issuing
Bank to issue Letters of Credit are subject to the satisfaction (or waiver) (in
the case of Section 4.01, by each Lender) of the following conditions:

 

SECTION 4.01                                      Closing Date.  On the Closing
Date:

 

(a)                                 Legal Opinions.  The Administrative Agent,
on behalf of itself and the Lenders, shall have received written opinions of
(i) Skadden, Arps, Slate, Meagher & Flom LLP, as special counsel for the
Manager, (ii) Lewis Roca Rothgerber Christie LLP, as special Indian law counsel
for the Borrower and the Tribe, (iii) Zeichner Ellman & Krause LLP, as special
New York law counsel for the Borrower and the Tribe and (iv) Ballard Spahr LLP,
as special Pennsylvania law counsel for PNG, each such opinion to be (A) dated
the Closing Date, (B) addressed to the Administrative Agent and the Lenders,
(C) covering such matters relating to the Manager, PNG, the Borrower, the Tribe,
the Loan Documents, the Material Contracts, the Related Documents, the Interim
Tribal Land Assignment and the Transactions as the Joint Lead Arrangers and the
Administrative Agent shall reasonably request and which are customary for
transactions of the type contemplated herein and (D) otherwise in form and
substance reasonably satisfactory to the Administrative Agent.

 

(b)                                 Borrower and Tribe Documents.  The
Administrative Agent shall have received the following, each, to the extent
applicable, properly executed by an Authorized Officer of the signing Loan Party
or the Tribe, as applicable, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent:

 

(i)                                     such certificates of resolutions or
other action, incumbency certificates and/or other certificates of Authorized
Officers of each Loan Party and the Tribe as the Administrative Agent may
reasonably request evidencing the identity, authority and capacity of each
Authorized Officer thereof authorized to act as an Authorized Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party or the Tribe is a party;

 

(ii)                                  a certificate signed by an Authorized
Officer of the Borrower and a certificate signed by an Authorized Officer of the
Tribe, attaching, as applicable, true, correct and complete copies (including,
in each case, any amendments or modifications of the terms thereof entered into
as of the Closing Date) of the following items, all in form and content
acceptable to the Administrative Agent:

 

(1)                                 the Constitution;

 

(2)                                 the Compact;

 

(3)                                 evidence of the publication of notice of the
Compact in the Federal Register as required by IGRA;

 

124

--------------------------------------------------------------------------------


 

(4)                                 the Gaming Ordinance, as amended, together
with evidence of required federal approvals of such Gaming Ordinance and
amendment;

 

(5)                                 [reserved];

 

(6)                                 the Excluded Financings Regulation;

 

(7)                                 the Corporation Ordinance and the resolution
of the General Council ratifying such Corporation Ordinance;

 

(8)                                 all Laws of the Tribe relating to referendum
or initiative, the UCC, tribal taxes, waivers of sovereign immunity by the
Borrower or the Tribe, organization, jurisdiction and procedure of any tribal
courts, and arbitration of disputes (including the Secured Transactions Statute
and the Arbitration Ordinance) or other matters affecting the rights and
obligations of the Loan Parties, Lenders, Administrative Agent, Collateral
Agent, Disbursement Agent, Issuing Bank, Swingline Lender or any of their
respective Affiliates, with regard to the Transactions;

 

(9)                                 the Gaming Commission Letter and the Dispute
Resolution Agreement;

 

(10)                          the Warranty Deeds executed by the Secretary of
the Interior accepting land into trust for the benefit of the Tribe and an
“Indian Land Determination” from the United States Department of Interior with
respect to such land;

 

(11)                          the Resolutions;

 

(12)                          the Gaming Licenses available as of the Closing
Date;

 

(13)                          the Building Code; and

 

(14)                          the Environmental Ordinance;

 

(iii)                               such additional documentation and evidence
as the Administrative Agent may reasonably request (A) to establish federal
recognition of the Tribe as an Indian tribe within the meaning of IGRA, (B) the
Tribe’s, the Borrower’s and each Guarantor’s authority to execute, deliver and
perform under the Loan Documents, (C) the identity, authority and capacity of
each officer authorized to act on the Tribe’s, the Borrower’s and each
Guarantor’s behalf and (D) to establish that all Capital Stock in the Borrower
is owned by the Tribe free and clear of all Liens;

 

(iv)                              evidence as reasonably requested by the
Administrative Agent that all tribal and Borrower actions have been taken to
permit each of the Tribe’s, the Borrower’s and each Guarantor’s limited waiver
of sovereign immunity, waiver of rights to tribal court, consent to federal and
certain state courts as set forth herein, and arbitration of disputes, all as
provided in this Agreement and the other Loan Documents;

 

125

--------------------------------------------------------------------------------


 

(v)                                 such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each of the Borrower and each other Guarantor
is validly existing, in good standing and qualified to engage in business in the
State and the jurisdiction of the Tribe;

 

(vi)                              a certificate of an Authorized Officer of each
Loan Party and a certificate of an Authorized Officer of the Tribe either
(A) attaching copies of all Permits, consents, licenses and approvals required
as of the Closing Date in connection with the consummation by such Loan Party or
the Tribe of the Transactions and the execution, delivery and performance by
such Loan Party or the Tribe and the validity against such Loan Party or the
Tribe of the Loan Documents to which it is a party, and such Permits, consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such Permits, consents, licenses or approvals are so required as of the Closing
Date;

 

(vii)                           evidence satisfactory to the Administrative
Agent that the lands upon which the Gaming Facilities are located are “Indian
Lands” within the meaning of IGRA and eligible for the conduct of gaming under
25 U.S.C. § 2719;

 

(viii)                        evidence satisfactory to the Administrative Agent
that the Borrower and the Tribe have received all tribal, governmental, enrolled
tribal member, Bureau of Indian Affairs, NIGC, shareholder and third party
consents, approvals and regulatory reviews, necessary as of the Closing Date in
connection with the Transactions and the related financings and other
transactions contemplated hereby and expiration of all applicable waiting
periods without any action being taken by any authority that could reasonably be
expected to restrain, prevent or impose any material adverse conditions on the
Borrower or the Subsidiaries or such other transactions or that could seek or
threaten any of the foregoing, and no Law or regulation shall be applicable
which could reasonably be expected to have such effect;

 

(ix)                              evidence reasonably satisfactory to the
Administrative Agent that the Secured Transactions Statute and the Arbitration
Ordinance were duly and validly adopted by the Tribe and are the valid and
governing law of the Tribe;

 

(x)                                 a declination letter from the NIGC, in form
and substance reasonably satisfactory to the Administrative Agent; and

 

(xi)                              the Tribal Final Environmental Evaluation
conducted pursuant to Section 10.8.2 of the Compact.

 

(c)                                  Officer’s Certificate.  The Administrative
Agent shall have received the Closing Certificate, dated the Closing Date and
signed by a Financial Officer of the Borrower, certifying that the conditions
precedent set forth in Sections 4.02(b) and 4.02(c) have been satisfied as of
the Closing Date.

 

(d)                                 Loan Documents.  The Administrative Agent
shall have received each of the Loan Documents listed on Schedule 4.01(d), in
each case executed and delivered by a duly

 

126

--------------------------------------------------------------------------------


 

authorized officer of each party thereto, in form and substance reasonably
satisfactory to the Administrative Agent and in full force and effect as of the
Closing Date.

 

(e)                                  Collateral.  The Collateral Agent, for the
ratable benefit of the Secured Parties, shall have been granted on the Closing
Date first priority perfected Liens on the Collateral (subject (x) in the case
of Intellectual Property Collateral, if and to the extent perfection may be
achieved by the filings required by the Loan Documents, and (y) in the case of
all Collateral, only to Permitted Liens, and in each case prior and superior in
right to the rights of any other Person (except with respect to Senior Permitted
Liens)).

 

(f)                                   UCC, Lien, Judgment and Bankruptcy
Searches.  The Administrative Agent shall have received the results of a recent
lien, bankruptcy and judgment search in each relevant jurisdiction with respect
to the Loan Parties and such search shall reveal no Liens on any of the assets
of the Loan Parties except for Permitted Liens and except for Liens to be
discharged on or prior to the Closing Date pursuant to documentation reasonably
satisfactory to the Administrative Agent.

 

(g)                                  Indebtedness.  (i) After giving effect to
the Transactions and the other transactions contemplated hereby (including,
without limitation, Cash payments to be made on the Closing Date with reference
to the Golden Indebtedness and the PNG Advances), the Loan Parties shall have
outstanding no Indebtedness or preferred stock other than the Loans and other
extensions of credit hereunder and other Indebtedness permitted under
Section 6.01.

 

(ii)                                  The Administrative Agent shall have
received fully-executed copies of the PNG Documents in effect as of the Closing
Date.

 

(h)                                 Financial Statements.  The Administrative
Agent shall have received the financial statements described in Section 3.05, in
reasonable detail and form reasonably satisfactory to the Joint Lead Arrangers
and the Administrative Agent.

 

(i)                                     Projections and Financial Plan.  The
Administrative Agent shall have received projections and a financial plan of the
Borrower, the other Loan Parties and the Project for the period commencing on
the Closing Date through the Scheduled Maturity Date, which in each case shall
be in reasonable detail and form reasonably satisfactory to the Joint Lead
Arrangers and the Administrative Agent and which shall serve as the “Financial
Plan” hereunder for all periods until delivery of a new Financial Plan in
accordance with Section 5.01(i).

 

(j)                                    Governmental Approvals.  All material
governmental and third party approvals (including Gaming Licenses and all other
necessary regulatory and gaming approvals and shareholder approvals) necessary
as of the Closing Date in connection with (i) the Transactions, (ii) the
operations of the Loan Parties and (iii) the development, construction,
ownership and operation of the Project (as contemplated under the Loan
Documents, the Project Documents and the Plans and Specifications), including
the Permits set forth on Schedule 3.26 to the extent necessary to have been
obtained as of the Closing Date, shall have been obtained and shall be in full
force and effect. There shall be no action being taken or threatened by any
competent authority that would restrain, prevent or otherwise impose adverse
conditions on the Transactions or the development, construction, ownership or
operation of the Project (as

 

127

--------------------------------------------------------------------------------


 

contemplated under the Loan Documents, the Project Documents and the Plans and
Specifications).

 

(k)                                 Patriot Act.  The Administrative Agent shall
have received, at least three (3) Business Days prior to the Closing Date (or
such shorter time period as agreed to by the Administrative Agent), to the
extent requested at least ten (10) Business Days prior to Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act.

 

(l)                                     Fees.  The Lenders, the Agents and the
Joint Lead Arrangers shall have received all Fees required to be paid, and all
expenses required to be paid for which invoices have been presented at least
three (3) Business Days prior to the Closing Date, on the Closing Date.

 

(m)                             Service of Process.  The Administrative Agent
shall have received one or more letters from a service corporation mutually
agreed upon by the Administrative Agent and the Borrower consenting to its
appointment by the Tribe and each Loan Party, in each case in form reasonably
acceptable to the Administrative Agent, as each such Person’s agent to receive
service of process in New York, New York.

 

(n)                                 Litigation.  There shall be no Proceedings
(whether or not purportedly on behalf of the Tribe or any Loan Party) that are
pending or, to the knowledge of the Borrower, threatened in writing against the
Tribe or any Loan Party or affecting any property of the Tribe or any Loan
Party, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

 

(o)                                 Insurance.

 

(i)                                     The Loan Parties shall have insurance
complying with the requirements of Section 5.05 in place and in full force and
effect, and the Administrative Agent and the Collateral Agent shall each have
received complete copies of all policies evidencing such insurance (or a binder,
commitment or certificates signed by the insurer or a broker authorized to bind
the insurer evidencing such insurance, in which case complete copies of the
applicable policies shall be delivered to the Administrative Agent within one
hundred twenty (120) days after the Closing Date (or such other date as may be
agreed to by the Administrative Agent)) which shall (1) in the case of general
liability insurance, name the Administrative Agent and the other Secured Parties
as additional insureds thereunder and (2) in the case of each property related
insurance policy, contain a mortgagee or lender loss payable clause or
endorsement, in a form that names the Collateral Agent, on behalf of the Secured
Parties, as loss payee/mortgagee thereunder, and shall be in compliance in all
material respects with the requirements set forth in Exhibit I and otherwise in
a form mutually agreed upon by the Administrative Agent and the Borrower.

 

(ii)                                  The Administrative Agent and the
Collateral Agent shall have each received, to the extent not delivered pursuant
to clause (i) above, complete copies of all

 

128

--------------------------------------------------------------------------------


 

policies evidencing the insurance required to be obtained under the Material
Contracts in effect on the Closing Date (or a binder, commitment or certificates
signed by the insurer or a broker authorized to bind the insurer evidencing such
insurance, in which case copies of the applicable policies shall be delivered to
the Administrative Agent within one hundred twenty (120) days after the Closing
Date (or such other date as may be agreed to by the Administrative Agent)) which
shall (1) in the case of general liability insurance, name the Administrative
Agent and the other Secured Parties as additional insured thereunder and (2) in
the case of each property related insurance policy, contain a mortgagee or
lender loss payable clause or endorsement, in a form that names the Collateral
Agent, on behalf of the Secured Parties, as loss payee/mortgagee thereunder, and
shall be in compliance in all material respects with the requirements set forth
in Exhibit I and otherwise in a form mutually agreed upon by the Administrative
Agent and the Borrower.

 

(p)                                 Solvency Certificate.  The Administrative
Agent shall have received a Solvency Certificate from the Borrower.

 

(q)                                 Environmental Reports.  The Administrative
Agent shall have received the Tribal Final Environmental Evaluation, including
an identification of existing and potential environmental concerns and
quantification of related costs and liabilities, in each case together with a
reliance letter from the preparer thereof (which shall be an environmental
consulting firm mutually agreed upon by the Borrower and the Administrative
Agent) authorizing the Agents and the Secured Parties to rely on each such
report or reports.

 

(r)                                    Construction Consultant’s Reports. The
Administrative Agent shall have received a report from the Construction
Consultant regarding construction, budget and technical matters pertaining to
the Project and the Project Documents related thereto, containing such matters
as the Administrative Agent may reasonably request.

 

(s)                                   Project Budget.  The Administrative Agent
and the Construction Consultant shall have received a budget (as amended from
time to time in accordance with the terms of the Disbursement Agreement, the
“Project Budget”) for all anticipated Project Costs (including, without
limitation, Project Costs incurred prior to, as well as after, the Closing Date,
including closing costs and interest and other scheduled payments hereunder, and
including a contingency reserve mutually agreed between the Borrower and the
Administrative Agent and the Construction Consultant) which includes a drawdown
schedule necessary to achieve the Opening Date, Substantial Completion and Final
Completion and such other information and supporting data as any of the
Administrative Agent or the Construction Consultant may reasonably require,
together with a balanced statement of sources and uses of proceeds (and any
other funds necessary to complete the Project), broken down by Line Item, which
Project Budget, drawdown schedule and statement of sources and uses shall be in
substantially the form of the Project Budget, drawdown schedule and statement of
sources and uses previously delivered to and mutually agreed upon with the
Administrative Agent and Construction Consultant or otherwise reasonably
acceptable to the Administrative Agent and the Construction Consultant, and
shall be certified to in the Construction Consultant’s report dated as of the
Closing Date.

 

129

--------------------------------------------------------------------------------


 

(t)                                    Project Schedule and Schedule of Key
Dates.  The Administrative Agent, the Joint Lead Arrangers and the Construction
Consultant shall have received a schedule for construction and completion of the
Project (as amended from time to time in accordance with the terms of the
Disbursement Agreement, the “Project Schedule”) including a schedule of key
dates for construction and completion of the Project, each of which demonstrates
that the Opening Date will occur on or before the Scheduled Opening Date and the
Substantial Completion Date will occur on or before the Scheduled Substantial
Completion Date and which is reasonably acceptable to the Administrative Agent
and the Construction Consultant.

 

(u)                                 Gaming Licenses.  The applicable Loan
Parties shall have been issued on or prior to the Closing Date, and shall hold,
all Gaming Licenses necessary as of the Closing Date for the construction and
operation of the Project, other than such Gaming Licenses expected to be
obtained prior to the Project Opening Date as set forth on Schedule 4.01(u), in
each case as contemplated under the Loan Documents and the Project Documents,
and all such Gaming Licenses shall be in full force and effect and not subject
to any legal proceedings or unsatisfied condition stated in any such Gaming
License required to become and/or remain effective. The Administrative Agent
shall have received a copy of each such Gaming License issued on or prior to the
Closing Date.

 

(v)                                 Consents and Material Contracts.  The
Administrative Agent shall have received a fully executed and complete,
conformed copy or photocopy of the General Contract, which shall provide for a
guaranteed maximum price with respect to the Hard Costs necessary to achieve
Final Completion of the Project (other than such costs related to construction
of the gaming commission and administrative offices of the Tribe) and each other
Key Construction and Design Contract in effect on the Closing Date, together
with a fully executed and delivered Consent from each counterparty to each such
Key Construction and Design Contract.

 

(w)                               Utility Availability.  The Construction
Consultant shall have become satisfied, as certified to in the Construction
Consultant’s report delivered on the Closing Date, that arrangements, which are
reflected accurately in the Project Budget, shall have been or will be made
under the Project Documents or otherwise on commercially reasonable terms for
the provision of all utilities necessary for the construction, operation and
maintenance of the Project as contemplated by the Loan Documents, the Project
Documents and the Plans and Specifications.

 

(x)                                 Plans and Specifications.  The
Administrative Agent and the Construction Consultant shall have received the
Plans and Specifications, which shall be substantially in the form of Plans and
Specifications previously delivered to the Administrative Agent and Construction
Consultant or otherwise reasonably acceptable to the Administrative Agent and
the Construction Consultant, and shall be certified to in the Construction
Consultant’s report dated as of the Closing Date.

 

(y)                                 In Balance.  The Project shall be In
Balance.

 

(z)                                  Ratings.  The Borrower and the Term B Loan
Facility shall have received a rating from each of Moody’s and S&P.

 

130

--------------------------------------------------------------------------------


 

(aa)                          Subordinated Loan Credit Documents.  The
Administrative Agent shall have received the Subordinated Loan Credit Agreement,
the Subordinated Loan Subordination Agreement, and all other Subordinated Loan
Credit Documents and related documents and instruments required to be entered
into by such parties on the Closing Date pursuant to the terms and conditions of
the Subordinated Loan Credit Agreement duly executed by each of the parties
thereto and all such documents and instruments shall be in full force and
effect.

 

Without limiting the generality of the provisions of Section 8.03(a), for
purposes of determining compliance with the conditions specified in this
Section 4.01, by signing this Agreement, each Lender has consented to, approved
or accepted or indicated its satisfaction with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.

 

SECTION 4.02                                      All Credit Events.  On the
date of each Credit Extension, including, for the avoidance of doubt, each
Credit Extension of Revolving Loans during the Revolving Commitment Period in
accordance with Section 2.02(a), each Credit Extension of Term C Loans under the
Delayed Draw Term C Loan Commitments in accordance with Section 2.01(c), any
Credit Extension consisting of Incremental Term Loans in accordance with
Section 2.24 and any Credit Extension consisting of Additional Term C Loans in
accordance with Section 2.26 and each issuance, amendment, extension or renewal
of a Letter of Credit and each Disbursement made pursuant to a Disbursement
Request (each such event being called a “Credit Event”):

 

(a)                                 Notice.  (i) In the case of any Loan, the
Administrative Agent shall have received a notice of such Credit Extension as
required by Section 2.01(e), 2.02(b), 2.03(b) , 2.24(a) or 2.26(a) (or such
notice shall have been deemed given in accordance herewith), (ii) in the case of
the issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.04(b), and (iii) in the case of a Disbursement, the Borrower shall
have requested such Disbursement in accordance with the terms of the
Disbursement Agreement.

 

(b)                                 Representations and Warranties.  Each
representation and warranty set forth in each Loan Document (including the
representations of the Tribe (with respect to the Tribal Provisions)) shall be
true and correct in all material respects on and as of the date of such Credit
Event with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall be true and correct in
all material respects on and as of such earlier date; provided that, if a
representation and warranty contains a materiality or Material Adverse Effect
qualification, the materiality qualifier in this Section 4.02(b) shall be
disregarded for purposes of such representation and warranty; provided, however,
that the representations and warranties the accuracy of which shall be a
condition precedent to the making of any Term C Loan pursuant to the Delayed
Draw Term C Loan Commitments or consisting of Additional Term C Loans pursuant
to Section 2.26 shall be limited to the representations and warranties set forth
in Sections 3.01, 3.02, 3.03, 3.12, 3.13(d) (in the case of any Term C Loans
made pursuant to the Delayed Draw Term C Loan Commitments), 3.13(f) (in the case
of Additional Term C Loans), 3.24 and 3.28.

 

131

--------------------------------------------------------------------------------


 

(c)                                  No Default.  At the time of and immediately
after such Credit Event, no Event of Default or Default shall have occurred and
be continuing; provided, however, that the Events of Default the absence of
which shall be a condition precedent to any Credit Extension pursuant to the
Delayed Draw Term Loan C Commitments shall be limited to the Events of Default
set forth in Section 7.01(h) and (i).

 

(d)                                 Delayed Draw Term C Loan Commitments.  In
the case of a Credit Extension of Term C Loans under the Delayed Draw Term C
Loan Commitments, (i) either (x) the Tribe and the Borrower shall have received
all necessary approvals, consents and Permits that are required by applicable
Law to be in effect on the date of such Credit Extension for the Roadway
Improvements to be funded with the proceeds of the Term C Loans being made
pursuant to such Credit Extension and all such approvals, consents and Permits
shall be in full force and effect, or (y) if the proceeds of such Term C Loans
will be used for payments to the California Department of Transportation to
reimburse it for its costs, fees and expenses in connection with the Roadway
Improvements or for payments to the California Department of Transportation,
Bureau of Indian Affairs and County of San Diego otherwise in satisfaction of
the Borrower’s and the Tribe’s obligations in respect of the Roadway
Improvements, then such payments are then due and payable by the Borrower or
other applicable Loan Party in an amount not less than the proceeds of the Term
C Loans being made pursuant thereto on the date of such Credit Extension, and
(ii) either (x) the Opening Date has occurred or (y) there is no change,
occurrence, event, circumstance or development that prevents the conditions to
disbursement set forth in Section 4.1.2 of the Disbursement Agreement from being
satisfied on the date of such Credit Extension of Term C Loans (unless such
condition has been waived by the applicable Term B Lenders).

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Each of the Borrower and, solely with respect to the Tribal Provisions, the
Tribe covenants and agrees that until payment in full of all Obligations the
Borrower shall perform, and shall cause each of the other Loan Parties to
perform, and, solely with respect to the Tribal Provisions, the Tribe shall
perform, all covenants in this Article V.

 

SECTION 5.01                                      Financial Statements and Other
Reports.  The Borrower will deliver to the Administrative Agent for distribution
to the Lenders (provided that in the case of clause (d) only, such financial
statements shall be made available to the Administrative Agent, and the
Administrative Agent shall make available such financial statements only to the
Lenders who deliver a written request therefor to the chief financial officer of
the Tribe (with a copy to the Administrative Agent) for review thereof):

 

(a)                                 Monthly Reports.  As soon as available, and
in any event within thirty (30) days after the end of each month commencing with
the first full month ending after the Closing Date (other than the last month in
any Fiscal Quarter), the consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such month and the related
consolidated statement of income of the Borrower and its consolidated
Subsidiaries for such

 

132

--------------------------------------------------------------------------------


 

month and for the period from the beginning of the then current Fiscal Year to
the end of such month, all in reasonable detail, together with a Financial
Officer Certification.

 

(b)                                 Quarterly Financial Statements.  As soon as
available, and in any event no later than forty-five (45) days (or sixty (60)
days in the case of the first Fiscal Quarter ending after the Closing Date)
after the end of each of the first three (3) Fiscal Quarters of each Fiscal
Year, the unaudited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as at the end of such Fiscal Quarter and the related
unaudited consolidated statements of income, stockholders’, members’ or
partners’ equity and cash flows of the Borrower and its consolidated
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form the corresponding amounts for the corresponding
periods of the previous Fiscal Year (to the extent applicable) and the
corresponding amounts from the Financial Plan for the current Fiscal Year (to
the extent applicable), all in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto;

 

(c)                                  Annual Financial Statements.  As soon as
available, and in any event no later than one hundred twenty (120) days after
the end of the Fiscal Year of the Borrower that ends after the Closing Date and
within ninety (90) days after the end of each Fiscal Year of the Borrower
thereafter, (i) the consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders’, members’ or partners’ equity
and cash flows of the Borrower and its consolidated Subsidiaries for such Fiscal
Year (it being understood that, with respect to the Fiscal Year in which the
Closing Date occurs, such financial statements may be limited to the portion of
such Fiscal Year commencing on the Closing Date), setting forth in each case in
comparative form the corresponding amounts for the previous Fiscal Year (to the
extent applicable) and the corresponding amounts from the Financial Plan for the
Fiscal Year covered by such financial statements, in reasonable detail, together
with a Financial Officer Certification and a Narrative Report with respect
thereto; and (ii) with respect to such consolidated financial statements a
report thereon of RSM LLC or a “big-4” accounting firm (which report shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (other than a going
concern qualification to the extent relating (x) to being a project under
development, (y) to projected compliance with the financial covenants set forth
in Section 6.07 or (z) to maturity of any Loans or Commitments or other
Indebtedness within one (1) year of the date of such audit), and shall state
that such consolidated financial statements fairly present, in all material
respects, the consolidated financial position of the Borrower and its
consolidated Subsidiaries as of the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity in all
material respects with GAAP applied on a consistent basis (except as otherwise
disclosed in such financial statements) and that the audit by such accountants
in connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards, together with a written
statement by such independent certified public accountants stating (1) that
their audit has included a review of the terms of the Loan Documents as they
relate to accounting or financial matters, (2) whether, in connection with their
audit of the Borrower and its Subsidiaries necessary for such report, any
condition or event related to accounting or financial matters that constitutes a
Default or an Event of Default has come to their attention and, if such a
condition or event has come to their attention, specifying the nature and period
of existence thereof, and (3) that nothing has come to

 

133

--------------------------------------------------------------------------------


 

their attention that causes them to believe that the information contained in
any Compliance Certificate related to accounting or financial matters is not
correct or that such matters set forth in such Compliance Certificate are not
stated in accordance with the terms hereof; provided that such statement may be
limited or eliminated to the extent required by accounting rules or guidelines
or to the extent not available on commercially reasonable terms, as mutually
determined by the Borrower and the Administrative Agent;

 

(d)                                 Tribe Financial Statements.  As soon as
available, and in any event no later than two hundred seventy (270) days after
the end of each Fiscal Year, commencing with the financial statements for the
Tribe’s 2017 Fiscal Year, (i) the consolidated balance sheet of the Tribe as at
the end of such Fiscal Year and the related consolidated statements of income
and cash flows of the Tribe for such Fiscal Year, setting forth in each case in
comparative form the corresponding amounts for the previous Fiscal Year (to the
extent applicable); and (ii) with respect to such consolidated financial
statements a report thereon of an independent certified public accountant that
is not a member of the Tribe or an Affiliate of the Tribe or any member of the
Tribe (which report shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit (other than a going concern qualification to the extent relating
(x) to being a project under development, (y) to projected compliance by the
Borrower with the financial covenants set forth in Section 6.07 or (z) to
maturity of any Loans or Commitments or other Indebtedness within one (1) year
of the date of such audit), and shall state that such consolidated financial
statements fairly present, in all material respects, the consolidated financial
position of the Tribe as of the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity in all
material respects with GAAP applied on a consistent basis (except as otherwise
disclosed in such financial statements) and that the audit by such accountants
in connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards);

 

(e)                                  Compliance Certificate.  Together with
(i) each delivery of financial statements of the Borrower and its consolidated
Subsidiaries pursuant to Section 5.01(b) or 5.01(c), a duly executed and
completed Compliance Certificate, (ii) each delivery of financial statements of
the Borrower and its consolidated Subsidiaries pursuant to Section 5.01(c), a
duly executed and completed Security Agreement Supplement (as defined in the
Security Agreement), to the extent that updates to the schedules to the Security
Agreement are required and (iii) the delivery of financial statements of the
Borrower and its consolidated Subsidiaries pursuant to Section 5.01(s), a duly
executed and completed Compliance Certificate;

 

(f)                                   Notice of Default; Material Adverse
Effect.  Promptly, and in any event within ten (10) Business Days, (i) upon any
Responsible Officer of any Loan Party obtaining knowledge (A) of the occurrence
of a Default or an Event of Default that is continuing or (B) of the occurrence
of any event or change that has caused or evidences, either in any case or in
the aggregate, a Material Adverse Effect, written notice thereof specifying the
nature and period of existence of such condition, event or change and the
corrective action (if any) taken or proposed to be taken with respect thereto
and (ii) upon any Responsible Officer of the Tribe obtaining knowledge (A) of
the occurrence of a Default or Event of Default by or with respect to the Tribe
that is continuing or (B) of the occurrence of any event or change with respect
to the Tribe that has caused or evidences, either in any case or in the
aggregate, a Material Adverse Effect, written

 

134

--------------------------------------------------------------------------------


 

notice thereof specifying the nature and period of existence of such condition,
event or change and the corrective action (if any) taken or proposed to be taken
with respect thereto;

 

(g)                                  Notice of Litigation.  Promptly upon, and
in any event within ten (10) Business Days of, (i) any Responsible Officer of
any Loan Party obtaining knowledge of (A) the institution of, or non-frivolous
written threat of, any Proceeding not previously disclosed in writing to the
Administrative Agent or (B) any material development in any Proceeding, that, in
the case of either (i)(A) or (i)(B), could be reasonably expected to have a
Material Adverse Effect and (ii) any Responsible Officer of the Tribe obtaining
knowledge of (A) the institution of, or non-frivolous written threat of, any
Proceeding involving the Tribe not previously disclosed in writing to the
Administrative Agent or (B) any material development in any such Proceeding,
that, in the case of either (ii)(A) or (ii)(B), could be reasonably expected to
have a Material Adverse Effect;

 

(h)                                 ERISA.  (i) Promptly upon, and in any event
within ten (10) Business Days of any officer of any Loan Party becoming aware of
the occurrence of any ERISA Event, a written notice specifying the nature
thereof, what action the applicable Loan Party or any of its ERISA Affiliate has
taken, is taking or proposes to take with respect thereto and, when known, any
action taken or threatened in writing by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto; (ii) with reasonable
promptness, copies of (1) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by any Loan Party or any ERISA Affiliate with
the Internal Revenue Service with respect to each Benefit Plan; (2) all notices
received by any Loan Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning an ERISA Event; and (3) copies of such other documents or
governmental reports or filings relating to any Benefit Plan as the
Administrative Agent shall reasonably request; and (iii) as soon as practicable
but not more than four Business Days following any change in the funding status
of any Benefit Plan that could reasonably be expected to have a Material Adverse
Effect, a written description of the events or condition that gave rise to such
change or a statement briefly setting forth the details regarding such events or
condition, and the action, if any, which has been taken, is being taken or is
proposed to be taken by such Loan Party or such ERISA Affiliate;

 

(i)                                     Financial Plan.  No later than sixty
(60) days after the beginning of each Fiscal Year ending after the Opening Date,
a consolidated plan and financial forecast for such Fiscal Year (a “Financial
Plan”), including (i) a forecasted consolidated balance sheet and forecasted
consolidated statements of income and cash flows of the Borrower and its
consolidated Subsidiaries for each such Fiscal Year and (ii) forecasted
consolidated statements of income and cash flows of the Borrower and its
consolidated Subsidiaries for each Fiscal Quarter of such Fiscal Year addressed
in such Financial Plan, together, in each case, with a report containing
management’s discussion and analysis of such budget with a reasonable disclosure
of the key assumptions and drivers with respect to such budget, and accompanied
by a certificate from an Authorized Officer of the Borrower to the effect that
such budget contains good faith estimates (utilizing assumptions believed to be
reasonable at the time of delivery of such budget), all in form and substance
reasonably satisfactory to the Administrative Agent; provided that
notwithstanding the foregoing, the materials delivered pursuant to
Section 4.01(i) are accepted as, and shall constitute, the “Financial Plan” and
other materials required to be delivered pursuant to this Section 5.01(i) as of
the Closing Date;

 

135

--------------------------------------------------------------------------------


 

(j)                                    Insurance Report.  Together with each
delivery of audited financial statements of the Borrower and its consolidated
Subsidiaries pursuant to Section 5.01(c), a certificate certifying that the Loan
Parties are in compliance with the insurance coverage requirements set forth in
Section 5.05 in all material respects (or if such requirements are not being
met, an explanation as to why the Loan Parties are not in compliance);

 

(k)                                 Notice of Change in Board of Directors. 
With reasonable promptness, and in any event within ten (10) Business Days,
written notice of any change in the Executive Committee or the Board of
Directors or any board of directors of the Borrower’s Subsidiaries.

 

(l)                                     Notice Regarding Material Contracts. 
Promptly, and in any event within ten (10) Business Days after (i) any Material
Contract of any Loan Party is terminated or amended in any material respect,
(ii) any breach or default has occurred, or to the knowledge of the Borrower,
been threatened in writing with respect to any Material Contract or (iii) any
new Material Contract is entered into, a written statement describing such
event, with copies of any such amendments or new contracts;

 

(m)                             Notice Regarding Related Documents and PNG
Documents.

 

(i)                                     Promptly, and in any event within ten
(10) Business Days (or such later date as may be agreed to by the Administrative
Agent) after receipt thereof by any Loan Party, notice of the receipt by such
Loan Party of any request for change order from the general contractor under the
General Contract that would reasonably be expected to result in cost increases
that in the aggregate exceed $1,000,000; and

 

(ii)                                  Promptly, written notice of the
termination or amendment of any Related Document, the Interim Tribal Land
Assignment or material PNG Document (other than (x) any PNG Notes or other
documentation related to Indebtedness provided by the Manager or any of its
Affiliates to the Borrower as a result of the repayment, refinancing,
replacement or other satisfaction thereof, (y) any PNG Document related to the
construction and/or development of the Gaming Facility that terminates or
expires in connection with the completion of the services to be provided
thereunder and (z) in connection with the effectiveness of the Ground Lease
and/or the Ground Lease Approval Date), any breach or default or notice of
breach or default or any breach or default threatened in writing, under any
Related Document, the Interim Tribal Land Assignment or PNG Document (which
notice shall include a statement describing such event with copies of any new
amendments or contracts);

 

(n)                                 Information Regarding Collateral.  At least
ten (10) Business Days prior to such change or establishment, written notice of,
and a completed Security Agreement Supplement (as defined in the Security
Agreement) in respect of, any (i) change in the legal name of any Loan Party,
(ii) change in the identity, form of organization, sole place of business, chief
executive office, type of organization or jurisdiction of organization of any
Loan Party, (iii) establishment of a trade name for any Loan Party or
(iv) change in the Federal Taxpayer Identification Number of any Loan Party. 
Prior to or substantially concurrently with the consummation of (and in any
event within ten (10) Business Days after)  such change or establishment, the
Borrower or the applicable Loan Party shall take all actions necessary or

 

136

--------------------------------------------------------------------------------


 

advisable (or provide the Administrative Agent all information necessary for the
Administrative Agent to take such actions) to maintain the continuous validity,
perfection and the same or better priority of the Collateral Agent’s security
interest in the Collateral as contemplated in the Security Documents, including
the updating of any filings that have been made or authorized under the UCC or
otherwise that are required to be updated in order to so maintain such validity,
perfection and priority.  The Borrower shall promptly notify the Administrative
Agent if any material portion of the Collateral is damaged or destroyed;

 

(o)                                 Notice Regarding Filings.  Promptly, and in
any event not later than ten (10) days after any Loan Party has knowledge, or
received notice, of the occurrence thereof, after giving effect to any
applicable grace period therefor, written notice of any failure by any Loan
Party to make in a timely manner any filing, report or other document in respect
of the Gaming Facilities or any Collateral with any Governmental Authority,
including any report which any Loan Party is required to file with the NIGC
under 25 C.F.R. Part 514, to the extent such failure could reasonably be
expected to have a Material Adverse Effect;

 

(p)                                 Notice Regarding NIGC Communications. 
Promptly, notice of any Notice of Violation, Order of Temporary Closure, or
Assessment of Civil Fines, from the NIGC pursuant to C.F.R. Part 573 or 575 or
any successor provisions, any final notice of closure order from the NIGC, any
material written communication from or to the NIGC relating to Class II Gaming
or Class III Gaming at the Gaming Facilities, any material written notice issued
by, or cause of action commenced by, the State under the Compact and any other
material communication or information with any Gaming Agency that indicates any
Gaming Agency is investigating or is evaluating whether to revoke, suspend or
modify any material Permit or other gaming approval (in whole or in part);

 

(q)                                 Notice Regarding Tax Events.  Promptly,
notice of the occurrence of any tax event or the imposition of any Tax against
the Gaming Business or the assets or properties of the Borrower or the
Subsidiaries that had not occurred or been imposed on the Gaming Business or the
assets or properties of the Borrower or the Subsidiaries prior to the Closing
Date and that could have a material and adverse effect on the Gaming Business or
the Borrower or the Subsidiaries;

 

(r)                                    Other Information.  Promptly, from time
to time, such other information regarding the operations, business affairs and
financial condition of any Loan Party, or compliance with the terms of any Loan
Document, or the environmental condition of any Real Property, as the
Administrative Agent or any Lender may reasonably request; provided that no such
information shall be required to be delivered to the extent that the delivery
thereof (x) would violate any confidentiality undertaking or obligation binding
on any Loan Party with an unaffiliated third person or (y) compromise or result
in a loss or waiver of the privileges afforded by the attorney work product
doctrine or attorney-client privilege; and

 

(s)                                   Term C Loan Conversion Financial
Statements.  No later than ninety (90) days after the date which is 365 days
after the Project Opening Date, the unaudited consolidated balance sheets of the
Borrower and its consolidated Subsidiaries as at the end of such 365 day period
and the related unaudited consolidated statements of income, stockholders’,
members’ or

 

137

--------------------------------------------------------------------------------


 

partners’ equity and cash flows of the Borrower and its consolidated
Subsidiaries for such 365 day period.

 

It is understood and agreed that the Manager, any Affiliated Lender, any Term C
Lender or Affiliate of the Manager, an Affiliated Lender or a Term C Lender may,
but shall be under no obligation to, deliver the documents and information
required to be delivered by the Borrower pursuant to this Section 5.01, and, any
such delivery shall satisfy the Borrower’s obligation to deliver the same;
provided that, in such circumstances, any Financial Officer Certification or
certifications by an Authorized Officer of the Borrower required to be made
and/or delivered under this Section 5.01, shall be made, solely to the extent of
the actual knowledge of the Manager, such Affiliated Lender, such Term C Lender
or such Affiliate of the Manager, Affiliated Lender or Term C Lender (as the
case may be), as to the information and circumstances being certified.

 

SECTION 5.02                                      Existence; Business.  Except
as otherwise permitted under Section 6.08, the Borrower will, and will cause
each other Loan Party to, at all times preserve and keep in full force and
effect its legal existence and all Permits material to its business, except for
the maintenance of any Permits to the extent that the loss thereof could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.03                                      Payment of Taxes and Claims
and Contractual Obligations.  The Borrower will, and will cause each of the
Subsidiaries of the Borrower to (a) timely file all material tax returns and tax
materials required to be filed by or with respect to it and its Subsidiaries,
(b) pay and discharge promptly when due (i) all material Taxes imposed upon it,
its Subsidiaries or any of its or their properties or assets or in respect of
any of its or their income, businesses or franchises and (ii) all claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien (other
than a Permitted Lien) upon any of its properties or assets; provided, no such
Tax, claim or obligation need be paid if it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
(x) adequate reserves or other appropriate provisions, as shall be required in
conformity with GAAP, shall have been made therefor and (y) the failure to so
pay could not reasonably be expected to result in a Material Adverse Effect and
(c) pay and discharge promptly when due all monetary Contractual Obligations in
excess $250,000, provided that no such claim or obligation need be paid if it is
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as adequate reserves or other appropriate
provisions, as shall be required in conformity with GAAP, shall have been made
therefor.

 

SECTION 5.04                                      Maintenance of Properties. 
The Borrower will, and will cause each other Loan Party to, maintain or cause to
be maintained in good repair, working order and condition (ordinary wear and
tear, force majeure events and casualty damage excepted), all material
properties used or useful at the Project or otherwise in the business of the
other Loan Parties and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof, except to the extent
that failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

 

138

--------------------------------------------------------------------------------


 

SECTION 5.05                                      Insurance.

 

(a)                                 At all times, the Borrower will maintain or
cause to be maintained by such other applicable Loan Party, with financially
sound and reputable insurers with a claims paying rate of A-:VII or better in
Best’s Insurance Reports (determined at the time such insurance is obtained and
every renewal thereof), insurance in compliance in all material respects with
the requirements set forth in Exhibit I and such other insurance with respect to
liabilities, losses or damage in respect of the assets, properties and
businesses at the Project or otherwise of the Loan Parties as may customarily be
carried or maintained under similar circumstances by Persons engaged in similar
businesses, in each case in such amounts, with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons.

 

(b)                                 Each such policy of insurance shall (i) in
the case of general liability insurance, name the Administrative Agent and the
other Secured Parties as additional insureds thereunder, (ii) in the case of
each property related insurance policy, contain a mortgagee or lender loss
payable clause or endorsement, in a form that names the Collateral Agent, on
behalf of the Secured Parties, as loss payee/mortgagee thereunder and
(iii) subject to commercially reasonable availability, provide for at least
thirty (30) days’ prior written notice to the Administrative Agent or the
Collateral Agent, as applicable of any cancellation of such policy (or at least
ten (10) days’ prior written notice to the Administrative Agent or the
Collateral Agent, as applicable of any cancellation for non-payment of premium);
provided that in the event such thirty (30) day notice of cancellation
endorsement is not included in any policy of insurance, the Borrower shall
provide such notice in respect of any such policy to the Administrative Agent or
the Collateral Agent, as applicable.

 

(c)                                  In the event that the Borrower or any other
Loan Party shall undertake to repair, restore, replace or otherwise remedy any
damage, destruction, taking or breach of an obligation under a Project Document
corresponding to a Recovery Event pursuant to Section 2.13(a) with Restoration
Proceeds, the Borrower shall, and shall cause the other Loan Parties to (x) in
the case of any such Restoration Proceeds received prior to the Opening Date,
deposit such Restoration Proceeds into the Borrower Funds Account for
application in accordance with the Disbursement Agreement and (y) in the case of
any such Restoration Proceeds received after the Opening Date with respect to
any Recovery Event in excess of $10,000,000, follow reasonable disbursement
procedures to be agreed to between the Borrower and the Administrative Agent for
the release of such Restoration Proceeds from an Investment Account for
application toward such repair, restoration or remedy to the extent not required
to be prepaid under Section 2.13.  To the extent the Administrative Agent or the
Collateral Agent receives any proceeds of any property or casualty insurance
policy maintained by a Loan Party hereunder not in excess of $10,000,000 in the
aggregate for any Recovery Event, so long as no Default or Event of Default has
occurred and is continuing, the Administrative Agent or the Collateral Agent, as
applicable, shall promptly deliver such proceeds to the Borrower or the other
applicable Loan Parties to be applied in accordance with Section 2.14 and this
Section 5.05.

 

SECTION 5.06                                      Maintaining Records.  The
Borrower will, and will cause each other Loan Party to, keep proper books of
record and account in which full, true and correct entries in conformity in all
material respects with GAAP and all Legal Requirements are made of all material
dealings and transactions in relation to its business and activities.

 

139

--------------------------------------------------------------------------------


 

SECTION 5.07                                      Inspections.  Subject to any
applicable Gaming Laws restricting such actions, the Borrower will, and will
cause each other Loan Party to, permit the Construction Consultant and any other
authorized representatives designated by any Agent or any Lender to visit and
inspect the Project or any other properties of the Loan Parties, to inspect,
copy and take extracts from its and their financial records; and to discuss its
and their affairs, finances and accounts with its and their officers and
independent public accountants, all upon reasonable notice and at such
reasonable times during normal business hours; provided that (a) such inspection
rights shall be subject to confidentiality restrictions binding on the Loan
Parties with unaffiliated third parties and shall not encompass materials to the
extent that the delivery or review thereof would compromise or result in a loss
or waiver of the privileges afforded by the attorney-client privilege or the
attorney work product doctrine, and (b) a Responsible Officer of the Borrower
and the Manager may be present for any such discussions with independent
certified public accountants if the Manager, the Borrower or any Loan Party so
chooses; provided, further, that, excluding any such visits while an Event of
Default has occurred and is continuing, and any visits by the Construction
Consultant pursuant to the immediately succeeding sentence, the Borrower shall
not be required to reimburse any Agent, the Lenders or their respective
representatives for expenses of more than one such visit and inspection per
Fiscal Year; and provided, further, that no such expenses shall be paid by the
Borrower with respect to any inspection or audit rights exercised under
Section 2.01(f)(iv) except as provided under such Section.  Nothing contained in
this Section 5.07 shall be deemed to restrict the right of the Construction
Consultant to visit and inspect the Project or any other properties of the Loan
Parties in connection with its role and duties under the Disbursement Agreement
or to limit the Borrower’s responsibility for the costs and expenses of any such
visits and inspections.

 

SECTION 5.08                                      Lenders Meetings.  The
Borrower will, upon the request of the Administrative Agent or Required Lenders,
participate in a meeting of the Administrative Agent and Lenders once during
each Fiscal Year to be held, if applicable, at the Project or such other
location as may be mutually agreed to by the Borrower and the Administrative
Agent or by conference call at such time as may be agreed to by the Borrower and
the Administrative Agent.

 

SECTION 5.09                                      Compliance with Laws, Material
Contracts, Related Documents, PNG Documents and Permits.

 

(a)                                 The Borrower will comply, and will cause
each other Loan Party to comply, with the requirements of all applicable laws,
rules, regulations and orders of any Governmental Authority (including all
Gaming Laws, Environmental Laws and any laws related to campaign finance or
political contributions), except to the extent noncompliance therewith could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(b)                                 The Borrower will, and will cause each other
Loan Party to, and the Tribe will, comply, duly and promptly, with each of their
respective obligations and enforce all of their respective rights under all
Material Contracts, Related Documents, the Interim Tribal Land Assignment and
PNG Documents, except where (i) the failure to so comply or enforce could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect or (ii) with respect to any PNG Document, where the failure to so
comply has not resulted in a notice of

 

140

--------------------------------------------------------------------------------


 

default being delivered by the Manager or any of its Affiliates to the
Collateral Agent under the PNG Subordination Agreement.

 

(c)                                  The Borrower will, and will cause each
other Loan Party to, comply, duly and promptly, in all material respects with
its respective obligations and enforce all of its respective rights under the
Interim Tribal Land Assignment, the Ground Lease (once effective) and each other
ground lease under which the Borrower or any other Loan Party is the tenant and
that is material to the Project, except where the failure to so comply or
enforce could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(d)                                 The Borrower shall not, and shall not permit
the Tribe to, in any way adopt, enact, amend or impose any law of the Tribe or
any Governmental Component of the Tribe or repeal any such law (or permit any of
the foregoing to occur) in a manner that would adversely affect (or, in the case
of the Tribe, adversely affect in any material respect) the rights of the
Secured Parties under the Loan Documents or the financial condition of the
Borrower; provided that, if in the course of the exercise of its governmental or
regulatory functions, the Tribe or the Gaming Commission is required to suspend
or revoke any consent, permit or license or close or suspend any operation or
any part of any Gaming Facility as a result of any noncompliance with the law,
such suspension,  revocation or closure shall not be a violation of this
Section 5.09(d), and the Tribe and the Borrower will use their commercially
reasonable efforts to promptly and diligently correct such noncompliance or
replace any personnel causing such noncompliance so that such Gaming Facility
will be opened and fully operating.

 

SECTION 5.10                                      Environmental.

 

(a)                                 The Borrower will deliver to the
Administrative Agent for distribution to all Lenders as soon as practicable
after the occurrence thereof, written notice describing in reasonable detail
(1) any Release of any Hazardous Materials required to be reported to any
Governmental Authority under any applicable Environmental Laws and that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, (2) any remedial action taken by any Loan Party or any
other Person in response to (A) any Release of any Hazardous Materials which
could reasonably be expected to result in one or more Environmental Claims
having, individually or in the aggregate, a Material Adverse Effect, or (B) any
Environmental Claims that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect, and (3) any Loan Party’s
discovery of any occurrence or condition on any real property adjoining or in
the vicinity of any Property of a Loan Party that could cause such Property or
any part thereof to be subject to any material restrictions on the ownership,
occupancy, transferability or use thereof under any Environmental Laws; provided
that no such notice or description shall be required to be delivered to the
extent that the delivery thereof (x) would violate any confidentiality
undertaking or obligation binding on any Loan Party with an unaffiliated third
person or (y) compromise or result in a loss or waiver of the privileges
afforded by the attorney work product doctrine or attorney-client privilege.

 

(b)                                 The Borrower will deliver to the
Administrative Agent for distribution to all Lenders as soon as practicable
following the sending or receipt thereof by any Loan Party, a copy of any
written communications with respect to (1) any Environmental Claims or
Environmental Liabilities that, individually or in the aggregate, could
reasonably be expected to

 

141

--------------------------------------------------------------------------------


 

give rise to a Material Adverse Effect, (2) any Release required to be reported
to any Governmental Authority that, individually or in the aggregate, could
reasonably be expected to give rise to a Material Adverse Effect, and (3) any
request for information from any Governmental Authority that suggests such
Governmental Authority is investigating whether any Loan Party may be
potentially responsible for any Release of Hazardous Materials that,
individually or in the aggregate, could reasonably be expected to give rise to a
Material Adverse Effect; provided that no such written communication shall be
required to be delivered to the extent that the delivery thereof (x) would
violate any confidentiality undertaking or obligation binding on any Loan Party
with an unaffiliated third person or (y) compromise or result in a loss or
waiver of the privileges afforded by the attorney work product doctrine or
attorney-client privilege.

 

(c)                                  The Borrower shall promptly take, and shall
cause each other Loan Party promptly to take, any and all actions necessary to
(i) cure any violation of applicable Environmental Laws by any Loan Party that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (ii) make an appropriate response to any
Environmental Claim against any Loan Party and discharge any obligations such
Loan Party may have to any Person thereunder where failure to do so could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

SECTION 5.11                                      Additional Guarantors;
Additional Collateral.  In the event of the formation of any Governmental
Component of the Tribe as a Subsidiary of the Borrower or in the event that any
Person becomes a Subsidiary of the Borrower, such Subsidiary shall be a wholly
owned Subsidiary of the Borrower and the Borrower shall, (a) promptly (and in
any event within 30 days after such Person becomes a Subsidiary (or such longer
period as agreed to by the Administrative Agent)) (i) cause such Subsidiary to
become a Guarantor under the Guaranty by executing and delivering to the
Administrative Agent an executed counterpart to the Guaranty as provided for
therein, (ii) cause such Subsidiary to become a “Grantor” under and as defined
in the Security Agreement by executing and delivering to the Administrative
Agent and the Collateral Agent a joinder agreement in the form attached to the
Security Agreement, (iii) to the extent requested by the Administrative Agent,
take all such actions and execute and deliver, or cause to be executed and
delivered, all such documents, instruments, agreements, and certificates as are
similar to those described in Sections 4.01(b)(i), 4.01(b)(iii), 4.01(b)(iv),
4.01(b)(v), 4.01(d), 4.01(e), 4.01(f), 4.01(k), 4.01(m) and 4.01(q) and, with
respect to any such Subsidiary that is not a Governmental Component of the Tribe
and to the extent permitted under IGRA, a pledge agreement granting a security
interest to the Collateral Agent in the Capital Stock of such Subsidiary in a
form mutually agreed upon by the Administrative Agent and the Borrower and
certificates representing such Capital Stock, accompanied by instruments of
transfer and stock powers endorsed in blank, and (b) within seventy five (75)
days after such formation or acquisition, deliver to the Administrative Agent
(x) a declination letter from the NIGC, in form and substance reasonably
acceptable to the Administrative Agent, and (y), upon the reasonable request of
the Administrative Agent, a customary opinion, addressed to the Administrative
Agent and the other Secured Parties, of qualified counsel for the Loan Parties
as to the matters contained in clauses (a)(i), (a)(ii) and (b)(x) above, and as
to such other matters as the Administrative Agent may reasonably request.

 

142

--------------------------------------------------------------------------------


 

SECTION 5.12                                      Ratings.  The Borrower shall
use commercially reasonable efforts to ensure that Moody’s and S&P continue to
rate the Borrower and the Term B Loan Facility (without assurance as to any
particular rating) until payment in full of the Obligations.

 

SECTION 5.13                                      Security Interests; Further
Assurances.  At any time or from time to time upon the request of the
Administrative Agent, the Borrower will, and will cause the other Loan Parties
to, at its and their expense, promptly execute, acknowledge and deliver such
further documents and do such other acts and things as the Administrative Agent
may reasonably request in order to fully effectuate the purposes of the Loan
Documents.  In furtherance and not in limitation of the foregoing, the Borrower
shall take, and shall cause the other Loan Parties to take, such actions as the
Administrative Agent may reasonably request from time to time to ensure that the
Obligations are guaranteed by the Guarantors and are secured by substantially
all of the assets of the Loan Parties (subject in each case to limitations
contained in the Loan Documents with respect to any Excluded Assets and any
applicable Legal Requirements (other than under tribal law), including any
Gaming Laws (other than tribal Gaming Laws)).

 

SECTION 5.14                                      Proceeds and Revenues.

 

(a)                                 The Borrower shall, and shall cause each
other Loan Party to, use the proceeds of the Loans and request the issuance of
Letters of Credit only for the purposes specified in Section 3.13.

 

(b)                                 The Borrower shall, and shall cause each of
the other Loan Parties to, deposit in an Investment Account and, until expended
for purposes permitted under the Loan Documents, maintain on deposit in an
Investment Account, all Cash, Cash Equivalents and any other Investment Property
(including all Pledged Revenues (as defined in the Security Agreement)) other
than (i) On-Site Cash in an amount not to exceed $10,000,000 at any time,
(ii) Cash and Cash Equivalents held, pursuant to ordinary course operations, in
payroll accounts of Persons providing the Loan Parties payroll services,
(iii) Cash and Cash Equivalents on temporary deposit with, or held temporarily
in escrow or trust by, other Persons pursuant to customary arrangements related
to transactions otherwise permitted under the Loan Documents, (iv) Cash and Cash
Equivalents that in the ordinary course of business are not maintained on
deposit in a bank or other deposit or investment account pending application
toward working capital or other general corporate purposes of the Loan Parties,
and (v) Cash and Cash Equivalents on deposit in 401(k), pension and other
similar benefit accounts established in the ordinary course of business.  In
addition, while the Disbursement Agreement is in effect, the Borrower shall
comply and shall cause the other Loan Parties to comply with the further
obligations set forth in the Disbursement Agreement.

 

(c)                                  Each such Investment Account (other than
any Excluded Account (as defined in the Security Agreement)) shall be subject to
the Collateral Account Control Agreement, a Deposit Account Control Agreement
(as defined in the Security Agreement) or a Securities Account Control Agreement
(as defined in the Security Agreement).  Any Deposit Account Control Agreement
or Securities Account Control Agreement, shall be in a form mutually agreed upon
by the Borrower, the Administrative Agent and the Collateral Agent and the
Borrower shall, if reasonably requested by the Administrative Agent, deliver to
the Administrative Agent a declination letter from the NIGC, in form and
substance reasonably

 

143

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent, prior to the execution of such Deposit
Account Control Agreement or Securities Account Control Agreement.

 

(d)                                 Notwithstanding anything to the contrary set
forth herein or in the other Loan Documents, the Borrower shall be permitted to
transfer amounts on deposit in the Tribal Restricted Junior Payments Account to
the Tribe at any time, without restriction, and the Tribal Restricted Junior
Payments Account shall be deemed to be an account of the Tribe and the funds on
deposit therein, funds of the Tribe (and shall not be subject to the covenants
or representations and warranties of the Loan Parties in this Agreement or the
other Loan Documents), notwithstanding the fact that the Tribal Restricted
Junior Payments Account is an account of the Borrower.

 

SECTION 5.15                                      Gaming Licenses.  The Borrower
and the Tribe shall use their commercially reasonable efforts to obtain and
retain in full force and effect at all times all Gaming Licenses necessary for
the operation of the Gaming Facilities, as such Gaming Facilities are operated
at such time; provided that, if in the course of the exercise of its
governmental or regulatory functions, the Tribe or the Gaming Commission is
required to suspend or revoke any consent, permit or license or close or suspend
any operation or any part of any Gaming Facility as a result of any
noncompliance with the law, such suspension, revocation or closure shall not be
a violation of this Section 5.15, and the Tribe and the Borrower will use their
commercially reasonable efforts to promptly and diligently correct such
noncompliance or replace any personnel causing such noncompliance so that such
Gaming Facility will be opened and fully operating. The Borrower and the Tribe
shall use their commercially reasonable efforts to assist the Agents, the
Lenders and, if requested by any Lender (which request shall identify such
Participant), any Participant, in connection with any matters relating to any
license, exemption, registration or qualification under any Gaming Law to the
extent reasonably requested by such Person in its capacity as such with respect
to the Facilities hereunder.

 

SECTION 5.16                                      Affirmative Covenants of the
Tribe.

 

(a)                                 The Tribe agrees that the Borrower shall
have sole and exclusive jurisdiction to develop, own and operate, collect the
revenues of, and pledge the revenues and assets of any Gaming Business on behalf
of the Tribe or any political subunit thereof (provided that the foregoing shall
not be deemed to prohibit the Borrower from engaging the Manager to manage the
Gaming Business on its behalf pursuant to the Management Agreement), and the
Tribe shall not permit any Person other than the Tribe to acquire any right to
elect or appoint any members of the Board of Directors or any executive office
of the Borrower.

 

(b)                                 The Tribe shall ensure that the Borrower and
its Subsidiaries have all legal access and right to enter onto, occupy and use
the lands held by the Tribe (including without limitation the Project
Properties) for the purpose of developing, constructing and operating the
Project and the Gaming Facilities and conducting the Gaming Business in the
manner currently conducted or proposed to be conducted.

 

(c)                                  The Tribe agrees that, upon any payment or
distribution of assets upon any liquidation, dissolution, winding up,
reorganization, assignment for the benefit of creditors, marshalling of assets
or any bankruptcy, insolvency or similar proceedings of the Borrower or

 

144

--------------------------------------------------------------------------------


 

the Project, the Secured Parties shall be entitled to receive payment in full
with respect to all principal, premium, interest, and other amounts owing in
respect of its Obligations before any payment or any distribution to the Tribe.

 

(d)                                 The Tribe hereby consents to, agrees to and
acknowledges the creation of the Liens securing the Obligations.

 

(e)                                  The Tribe agrees that Lenders may rely on
the authority of the Executive Committee members, last recognized by the Bureau
of Indian Affairs as the duly elected Executive Committee members, to act on
behalf of the Tribe with respect to matters contemplated in the Loan Documents
related to the Executive Committee or members thereof.

 

SECTION 5.17                                      IGA Claims.  Within forty-five
(45) days after the Closing Date, the Borrower shall enter into and thereafter
maintain in effect and enforce a valid and binding agreement whereby the Tribe
agrees to unconditionally indemnify and hold harmless and defend the Borrower
from any and all claims, damages, liabilities and obligations of the Borrower of
any nature relating to or in connection with the IGA Claims, including any IGA
Payments (other than IGA Payments described in Section 6.04(m)), and including
the costs of legal proceedings and settlement.

 

SECTION 5.18                                      Limitation on Formation and
Acquisition of Subsidiaries.  So long as no Default or Event of Default shall
have occurred and be continuing or would result therefrom, the Borrower and the
other Loan Parties may form, create or acquire new Subsidiaries; provided that
(i) any such new Subsidiary shall be a direct or indirect wholly owned
Subsidiary of the Borrower, (ii) any such new Subsidiary shall promptly become a
Guarantor and otherwise comply with the requirements of Section 5.11, and
(iii) any such new Subsidiary shall immediately be deemed a “Loan Party” for
purposes of this Agreement and the other Loan Documents.  The Borrower shall
give the Administrative Agent prompt written notice of any such formation or
acquisition of a Subsidiary.

 

SECTION 5.19                                      Management Agreement.

 

(a)                                 The Borrower or the Tribe shall promptly
notify the Administrative Agent of (i) the date on which any Qualified
Replacement Management Agreement has been approved by the Chairman of the NIGC
pursuant to 25 U.S.C. §2711 (any such Qualified Replacement Management Agreement
so approved, an “Effective Management Agreement”); and (ii) any date on which
the Management Agreement or any Effective Management Agreement has been
terminated by the Borrower or the manager thereunder.

 

(b)                                 Prior to approval of any Qualified
Replacement Management Agreement by the Chairman of the NIGC, the Borrower shall
not permit the applicable manager to operate or manage the Gaming Facility. 
Prior to or substantially concurrently with the approval of any Qualified
Replacement Management Agreement by the Chairman of the NIGC, the Borrower shall
(i) deliver to the Administrative Agent a subordination agreement of the type
referred to in clause (b) of the definition of “Qualified Gaming Company” made
by the applicable manager and (ii) deliver to the Administrative Agent a
Subordination Declination Letter, in form and substance mutually agreeable to
the Borrower, the applicable manager and the Administrative Agent with respect
to such subordination agreement.

 

(c)                                  At any time after the commencement of
gaming operations by the Gaming Business, if the Borrower ceases to be a party
to the Management Agreement or an Effective Management Agreement, the Borrower
shall (i) deliver to the Administrative Agent a certificate certifying that any
chief financial officer or chief executive officer (or equivalent position) of
the

 

145

--------------------------------------------------------------------------------


 

Gaming Business has qualifications consistent with those of such employees of a
Qualified Gaming Company operating a similar size gaming facility as the Gaming
Facility, (ii) notify the Administrative Agent of the names and contact
information of its chief financial officer or chief executive officer (or
equivalent position) of the Gaming Facility, (iii) notify the Administrative
Agent within 30 days of any substantial change in the executive or management
personnel of the Gaming Business and (iv) upon a change in the chief financial
officer or chief executive officer (or equivalent position) of the Gaming
Business, appoint a new chief financial officer or chief executive officer
within 90 days.

 

SECTION 5.20                                      Payment of Supplemental
Payment Amounts, PNG Advances and Subordinated Term Loans.  Unless otherwise
agreed by the Manager, with respect to each Fiscal Quarter, commencing with the
first Fiscal Quarter commencing after the Opening Date, and subject to
satisfaction of the conditions set forth in Section 6.04(h)(i), (ii), (iii) and
(iv), the Borrower shall, within 30 days after the delivery of financial
statements for such Fiscal Quarter or the applicable Fiscal Year: (i) if any PNG
Advances or GMP Loans constituting Supplemental Payment Amounts are outstanding
apply 100% of the applicable Retained ECF Amount (or such lesser amount as will
result in repayment of all such PNG Advances and GMP Loans) to repay such PNG
Advances and GMP Loans, and (ii) if no PNG Advances or GMP Loans constituting
Supplemental Payment Amounts are outstanding (or all such PNG Advances and GMP
Loans have been repaid pursuant to clause (i)) but any other Subordinated Loans
or other PNG Advances remain outstanding, apply at least 50% of the then
applicable Retained ECF Amount (after giving effect to clause (i)) (or such
lesser amount as will result in repayment of all Subordinated Loans and PNG
Advances (including PNG Advances and GMP Loans constituting Supplemental Payment
Amounts) and, in each case, any accrued and unpaid interest thereon) to prepay
the Subordinated Loans and such PNG Advances and any accrued and unpaid interest
thereon.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

The Borrower and, solely with respect to the Tribal Provisions, the Tribe
covenant and agree that until payment in full of all Obligations the Borrower
shall perform, and shall cause each of the other Loan Parties to perform, and,
solely with respect to the Tribal Provisions, the Tribe shall perform, all
covenants in this Article VI.

 

SECTION 6.01                                      Indebtedness.  The Borrower
shall not, and it shall not permit any other Loan Party to, directly or
indirectly, create, incur, assume, issue or guaranty, or otherwise become or
remain directly or indirectly liable with respect to, any Indebtedness except:

 

(a)                                 the Obligations;

 

(b)                                 Indebtedness of any Loan Party to any other
Loan Party; provided that all such Indebtedness shall be unsecured and evidenced
by and subject to the terms and conditions of, the Subordinated Intercompany
Note (and the Borrower shall have delivered to the Administrative Agent a
declination letter from the NIGC, in form and substance reasonably satisfactory
to the Administrative Agent, with respect to the subordination agreement), which

 

146

--------------------------------------------------------------------------------


 

note shall be subject to a first priority Lien in favor of the Collateral Agent
pursuant to the Security Agreement;

 

(c)                                  Indebtedness incurred by a Loan Party
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations in connection with permitted acquisitions or
dispositions of any business or assets of such Loan Party;

 

(d)                                 Indebtedness which may be deemed to exist
pursuant to any performance, surety, statutory, appeal bond or similar
obligations incurred in the ordinary course of business;

 

(e)                                  Indebtedness in respect of netting
services, overdraft protections and otherwise in connection with deposit or
securities accounts;

 

(f)                                   Guarantees in the ordinary course of
business of the obligations of suppliers, customers, franchisees and licensees
of the Loan Parties not to exceed $2,000,000 in the aggregate at any time;

 

(g)                                  other than in the case of Indebtedness
incurred pursuant to Section 6.01(j), Guarantees by a Loan Party of Indebtedness
of another Loan Party with respect to Indebtedness otherwise permitted to be
incurred pursuant to this Section 6.01;

 

(h)                                 Indebtedness existing on the Closing Date
and set forth in Schedule 6.01 and Permitted Refinancing Indebtedness in respect
thereof;

 

(i)                                     Indebtedness consisting of (x) PNG
Advances or additional Subordinated Term Loans under the Subordinated Loan
Credit Agreement (1) advanced pursuant to Section 4.4 of the Disbursement
Agreement, (2) advanced in accordance with Section 6.1.1 of the Disbursement
Agreement, (3) consisting of amounts to be used in the Project or to fund
Roadway Improvements and loaned pursuant to the Completion Guaranty,
(4) advanced to pay Operating Expenses (as defined in the Management Agreement),
or (5) utilized to fund Roadway Improvements and related expenses, (y) PNG
Advances and GMP Loans to the Borrower constituting Supplemental Payment Amounts
less any repayments thereof and (z) Permitted Refinancing Indebtedness in
respect of Indebtedness incurred pursuant to this clause (i) (which may take the
form of additional Subordinated Term Loans under the Subordinated Loan Credit
Agreement);

 

(j)                                    (x) Capital Lease Obligations and
purchase money Indebtedness to be utilized to lease or acquire, respectively,
furniture, fixtures and equipment (including gaming equipment) for use in the
Project in a combined aggregate principal amount not to exceed at any time
$5,000,000; provided that with respect to purchase money Indebtedness, such
Indebtedness (i) shall be secured only by the asset acquired in connection with
the incurrence of such Indebtedness or other assets financed in accordance with
this clause (j) and any proceeds thereof by the same Person or an Affiliate of
such Person (all of which assets shall be a type that is readily removable from,
and not integral to the structure of, the Project), (ii) shall constitute not
less than 75% of the aggregate consideration paid with respect to such asset and
(iii) shall be incurred prior to or within one hundred eighty (180) days after
the acquisition of such asset and

 

147

--------------------------------------------------------------------------------


 

(y) Permitted Refinancing Indebtedness in respect of Indebtedness incurred
pursuant to this clause (j);

 

(k)                                 Indebtedness related to Hedging Agreements
not prohibited by Section 6.15;

 

(l)                                     [Reserved];

 

(m)                             Indebtedness under letter of credit obligations
to provide security for worker’s compensation claims, unemployment insurance or
other types of social security or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations and bank overdrafts, in each case, incurred in the ordinary
course of business;

 

(n)                                 From and after the Term C Loan Conversion
Date, (i) Indebtedness consisting of Subordinated Term Loans in an aggregate
principal amount not to exceed the Term C Loan Conversion Amount (less any such
Subordinated Term Loans that are refinanced with Permitted Refinancing
Indebtedness permitted by clause (ii) of this clause (n) but exclusive of
interest paid in kind) and (ii) Permitted Refinancing Indebtedness in respect of
Indebtedness incurred pursuant to this clause (n) in accordance with the
Subordinated Loan Subordination Agreement;

 

(o)                                 Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business;

 

(p)                                 to the extent constituting Indebtedness,
agreements of any Loan Party to pay service fees to professionals (including
architects, engineers and designers) in furtherance of and in connection with
the development of the Project, in each case to the extent such agreements and
related payment provisions are reasonably consistent with commonly accepted
industry practices and the agreements are, to the extent applicable, otherwise
in compliance with the requirements of the Disbursement Agreement in all
material respects to the extent applicable (provided that no such agreements
shall be permitted to give rise to Indebtedness for borrowed money);

 

(q)                                 to the extent constituting Indebtedness,
agreements of any Loan Party for the deferred payment of premiums or to finance
the payment of premiums owing by any Loan Party under any insurance policies;

 

(r)                                    Indebtedness arising in connection with
endorsement of instruments for deposit in the ordinary course of business;

 

(s)                                   [Reserved]; and

 

(t)                                    other Indebtedness consisting of
capitalized interest added to the principal amount of Indebtedness otherwise
permitted pursuant to this Section 6.01.

 

148

--------------------------------------------------------------------------------


 

SECTION 6.02                                      Liens.  The Borrower shall
not, and it shall not permit any other Loan Party to, directly or indirectly,
create, incur, assume or permit to exist any Lien on or with respect to any
property or asset of any kind of any Loan Party, whether now owned or hereafter
acquired, or any income or profits therefrom, except:

 

(a)                                 Liens in favor of the Collateral Agent for
the benefit of Secured Parties granted pursuant to any Loan Document;

 

(b)                                 Liens for Taxes (i) not yet due and payable
or (ii) that are being contested in good faith by appropriate proceedings timely
instituted and diligently conducted; provided that in the case of clause
(ii) the applicable Loan Party has established reserves to the extent required
by GAAP in respect thereof, or other adequate provision for the payment thereof
shall have been made and maintained at all times during such contest;

 

(c)                                  Liens of landlords, banks (and rights of
set-off), carriers, warehousemen, mechanics, repairmen, workmen and materialmen,
other Liens imposed by law and other similar liens (other than any such Lien
imposed pursuant to Sections 436(f) or 430(k) of the Tax Code or by ERISA), in
each case incurred in the ordinary course of business (i) for amounts not yet
overdue or (ii) for amounts that are overdue and that (in the case of any such
amounts overdue for a period in excess of thirty (30) days) are being contested
in good faith by appropriate proceedings, so long as such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts (it being understood that such Liens may be
made with respect to both the amounts in dispute and other amounts owed to the
same Person claiming such amount in dispute);

 

(d)                                 Liens incurred in the ordinary course of
business (i) in connection with  workers’ compensation, unemployment insurance
and other types of social security, (ii) to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money
or other Indebtedness) so long as no foreclosure, sale, or similar proceedings
have been commenced with respect to any portion of the Collateral on account
thereof, (iii) arising by virtue of deposits made to secure liability for
premiums to insurance carriers and (iv) Liens on deposits to secure letters of
credit issued to support any of the foregoing obligations;

 

(e)                                  easements, rights-of-way, restrictions,
encroachments, and other similar encumbrances, minor defects or irregularities
in title, in each case which do not interfere in any material respect with the
ordinary conduct of operations of the Project or of the business operations of
any Loan Party;

 

(f)                                   any interest or title of a lessor or
sublessor (or licensor) under any lease of real estate permitted hereunder;

 

(g)                                  Liens solely on any cash earnest money
deposits made by any Loan Party in connection with any letter of intent or
purchase agreement permitted hereunder;

 

149

--------------------------------------------------------------------------------


 

(h)                                 purported Liens evidenced by the filing of
precautionary UCC financing statements relating solely to operating leases of
personal property or the consignment of goods entered into in the ordinary
course of business;

 

(i)                                     Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(j)                                    any zoning, land use, building or law or
right reserved to or vested in any governmental office or agency to control or
regulate the use of any real property, franchises, grants, licenses and permits;

 

(k)                                 licenses of patents, trademarks and other
Intellectual Property rights granted by any Loan Party in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of any Loan Party;

 

(l)                                     Liens existing on the Closing Date and
set forth in Schedule 6.02; provided that such Liens shall secure only those
obligations which they secure on the date hereof and Permitted Refinancing
Indebtedness in respect thereof and shall encumber only those assets which they
encumber as of the date hereof;

 

(m)                             Liens securing Indebtedness permitted pursuant
to Section 6.01(j); provided that any such Lien shall encumber only the assets
acquired with the proceeds of such Indebtedness and other assets acquired with
Indebtedness permitted under Section 6.01(j) (and any proceeds thereof) (or,
acquired with Indebtedness refinanced or previously refinanced with Indebtedness
incurred under such provisions); provided, further, that in connection with the
granting of any Liens permitted by this Section 6.02(m), the Administrative
Agent shall be authorized to direct the Collateral Agent to take any actions
deemed appropriate by it in connection therewith (including, without limitation,
by executing appropriate lien releases or lien subordination agreements in favor
of the holder or holders of such Liens, in either case solely with respect to
the item or items of equipment or other assets subject to such Liens);

 

(n)                                 the Interim Tribal Land Assignment and the
Ground Lease;

 

(o)                                 bankers’ Liens, rights of setoff and other
similar Liens existing solely with respect to Cash and Cash Equivalents on
deposit in one or more accounts maintained by any Loan Party, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management and operating account arrangements, including those
involving pooled accounts and netting arrangements; provided that in no case
shall any such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

 

(p)                                 space leases and subleases to the extent
permitted under Section 6.08(g);

 

(q)                                 to the extent constituting Liens, any
obligations or duties of any Loan Party to any municipality or public authority
with respect to any franchise, grant, license or permit provided by such
municipality or public authority to such Loan Party in furtherance of the
ordinary course conduct of the business of such Loan Party;

 

150

--------------------------------------------------------------------------------


 

(r)                                    Liens arising by virtue of any real
property or interests therein being held in trust by the United States of
America for the benefit of the Tribe or being subject to restrictions by the
United States of America against alienation;

 

(s)                                   Liens arising out of conditional sale,
title retention, consignment or similar arrangements for the sale of goods
entered into in the ordinary course of business;

 

(t)                                    Liens arising out of judgments,
attachments or awards not resulting in an Event of Default;

 

(u)                                 Liens in respect of an agreement to dispose
of property in transactions permitted under Section 6.08, to the extent such
Liens extend only to the property to be disposed of;

 

(v)                                 Liens with respect to deposits to utility
providers, lessors, telecommunication providers, deposits for entertainers and
other similar deposits (including pursuant to Section 6.06(c)(ii)) in the
ordinary course; and

 

(w)                               additional Liens not otherwise permitted by
this Section 6.02 securing other obligations (other than PNG Advances or any
Permitted Refinancing Indebtedness in respect thereof, Indebtedness under the
Subordinated Loan Credit Documents or any Permitted Refinancing Indebtedness in
respect thereof or other amounts owing to PNG or its Affiliates) in an aggregate
principal amount not in excess of $5,000,000 at any time outstanding.

 

SECTION 6.03                                      No Further Negative Pledges. 
Except with respect to (a) specific property encumbered in a manner permitted
hereunder to secure payment of particular Indebtedness permitted hereunder or to
be sold pursuant to an executed agreement with respect to a permitted Asset
Sale, (b) any prohibition or limitation that exists pursuant to applicable Legal
Requirements (including in the case of Gaming Licenses, restrictions under
applicable Gaming Laws (but in all cases, excluding tribal laws)),
(c) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases (including the Interim Tribal
Land Assignment and the Ground Lease), licenses (including intellectual property
licenses and Gaming Licenses), sub-licenses and similar agreements entered into
in the ordinary course of business (provided that such restrictions are limited
to the property or assets subject to such Liens, leases, licenses, sub-licenses
or similar agreements, as the case may be), (d) restrictions by reason of
customary provisions contained in joint venture agreements permitted hereunder
that only apply to the joint venture (and its property or Capital Stock issued
by such person) subject thereto, (e) agreements in existence with respect to a
person at the time that such person becomes a Subsidiary of the Borrower
pursuant to a permitted Investment so long as such agreements were not entered
into in anticipation or contemplation of such person becoming a Subsidiary of
the Borrower and such restrictions only apply to the person so acquired,
(f) covenants in documents creating Liens permitted by Sections 6.02(f) and
(g) prohibiting further Liens on the properties encumbered thereby and
(g) non-assignment provisions under agreements entered into in the ordinary
course of business that only apply to such agreements, the Borrower shall not,
and shall not permit any other Loan Party to, enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties or
assets to secure the Obligations, whether now owned or hereafter acquired.

 

151

--------------------------------------------------------------------------------


 

SECTION 6.04                                      Restricted Junior Payments. 
The Borrower shall not, and it shall not permit any other Loan Party, through
any manner or means or through any other Person to, directly or indirectly,
declare, order, pay, make or set apart, any sum for any Restricted Junior
Payment other than:

 

(a)                                 so long as no Default or Event of Default
shall have occurred and be continuing (or would result therefrom),
reimbursements of amounts contributed to the Borrower by the Tribe permitted
under Section 4.4 of the Disbursement Agreement;

 

(b)                                 from and after the Project Opening Date,
payments of Management Fees in accordance with the Management Agreement as in
effect on the date hereof and as amended in accordance with the Loan Documents
so long as, in any such case, no Default or Event of Default (other than a
Default or Event of Default arising solely as a result of a failure to comply
with Section 5.03(c) or Section 5.09(b) (in the case of Section 5.09(b), solely
as it relates to the PNG Documents and the Material Contracts)) has occurred and
is then continuing (or would result therefrom) and such payments are permitted
under the terms of the PNG Subordination Agreement; provided, however, that it
is expressly agreed that any Management Fees (i) not paid due to the existence
and continuance of a Default or Event of Default or (ii) not permitted to be
paid under the terms of the PNG Subordination Agreement may be paid (including
with respect to prior periods when such Management Fees were not paid) at such
time as such Default or Event of Default is no longer continuing (so long as no
other Default or Event of Default (other than a Default or Event of Default
arising solely as a result of a failure to comply with Section 5.03(c) or
Section 5.09(b) (in the case of Section 5.09(b), solely as it relates to the PNG
Documents and the Material Contracts)) then exists) and when permitted under the
terms of the PNG Subordination Agreement, as applicable;

 

(c)                                  on the Closing Date, (i) a one-time
repayment of PNG Advances in an aggregate amount not to exceed $341,864,386.85
and (ii) a one-time repayment of the Golden Indebtedness for a cash amount not
to exceed $30,000,000;

 

(d)                                 repayments of outstanding PNG Advances and
Subordinated Term Loans and accrued and unpaid interest thereon pursuant to
Section 4.4, 4.5, 4.6, 4.7 or 4.8 of the Disbursement Agreement, so long as, in
any such case, no Default or Event of Default (other than a Default or Event of
Default arising solely as a result of a failure to comply with
Section 5.03(c) or Section 5.09(b) (in the case of Section 5.09(b), solely as it
relates to the PNG Documents and the Material Contracts)) has occurred and is
then continuing (or would result therefrom);

 

(e)                                  (A) so long as (i) permitted by the
Subordinated Loan Subordination Agreement and (ii) the Borrower was in
compliance with each of the financial covenants under Section 6.07 on the last
day of the most recent Fiscal Quarter for which financial statements have been
delivered pursuant to Section 5.01(b) or 5.01(c), regularly scheduled (which for
the avoidance of doubt, shall not include any payments of interest paid in kind
that the Borrower has elected to pay in cash for such period) payments of cash
interest under the Subordinated Loan Credit Documents and (B) so long as
(i) permitted by the PNG Subordination Agreement and (ii) the Borrower was in
compliance with each of the financial covenants under Section 6.07 on the last
day of the most recent Fiscal Quarter for which financial statements have been
delivered

 

152

--------------------------------------------------------------------------------


 

pursuant to Section 5.01(b) or 5.01(c), regularly scheduled payments of cash
interest under the PNG Advances;

 

(f)                                   (i) Priority Payments, (ii) the proceeds
of PNG Advances and GMP Loans made to the Borrower constituting Supplemental
Payment Amounts and (iii) up to $1,000 in Basic Rent during any Fiscal Year, in
each case, whether or not a Default or Event of Default has occurred or is
continuing; provided that the aggregate amount of Restricted Junior Payments
permitted pursuant to clauses (i) and (ii) of this clause (f) shall not exceed
(x) the number of fiscal months ending on or after the Closing Date and on or
prior to the earlier of (1) the date of determination and (2) the last day of
the fiscal month preceding the fiscal month in which the Project Opening Date
occurs, times $155,000 (provided that in no event shall the aggregate amount
under this clause (x) exceed $930,000), plus (y) the Initial GMP Amount, plus
(z) the number of fiscal months commencing after the month in which the Project
Opening Date occurs and on or prior to the date of determination times
$500,000.00;

 

(g)                                  without duplication of Restricted Junior
Payments permitted under clause (e) above, so long as permitted by (A) the
Subordinated Loan Subordination Agreement, the Borrower may pay-in-kind
(i) regularly scheduled payments of interest paid in kind under the Subordinated
Loan Credit Documents and (ii) additional payments of interest paid in kind if
the Borrower elects, or is required by the terms of the Loan Documents or the
Subordinated Loan Credit Documents, to pay regularly scheduled payments of cash
interest in kind and (B) the PNG Subordination Agreement, the Borrower may
pay-in-kind (i) regularly scheduled payments of interest paid in kind under the
PNG Advances and (ii) additional payments of interest paid in kind if the
Borrower elects, or is required by the terms of the Loan Documents or the PNG
Advances, to pay regularly scheduled payments of cash interest in kind;

 

(h)                                 other Restricted Junior Payments in an
aggregate amount not to exceed the Retained ECF Amount, so long as
(i) immediately before and immediately after giving effect thereto, no Default
or Event of Default (other than, in the case of payments referred to in clauses
(v) and (vi) below, a Default or Event of Default arising solely as a result of
a failure to comply with Section 5.03(c) or Section 5.09(b) (in the case of
Section 5.09(b), solely as it relates to the PNG Documents and the Material
Contracts)) has occurred and is continuing, (ii) the financial statements
required by Section 5.01(b) or (c) have been delivered for the preceding Fiscal
Quarter and such Restricted Junior Payments are made within 30 days after the
delivery of such financial statements, (iii) the Borrower shall be in compliance
with each of the covenants set forth in Section 6.07 determined on a pro forma
basis as of the last day of such preceding Fiscal Quarter, (iv) the Borrower’s
Liquidity, immediately after giving effect to such distribution, is at least
$5,000,000, (v) if any PNG Advances or GMP Loans constituting Supplemental
Payment Amounts are outstanding, 100% of such Restricted Junior Payments (or
such lesser amount as will result in repayment of all such PNG Advances and GMP
Loans) are applied to repay such PNG Advances and GMP Loans and (vi) if no PNG
Advances or GMP Loans constituting Supplemental Payment Amounts are outstanding
(or all such PNG Advances and GMP Loans have been repaid pursuant to clause
(v) above) but any other Subordinated Term Loans or other PNG Advances remain
outstanding, at least 50% of the then applicable Retained ECF Amount (after
giving effect to clause (v) above) (or such lesser amount as will result in
repayment of all Subordinated Term Loans and PNG Advances (including PNG
Advances and GMP Loans constituting Supplemental Payment Amounts) and, in each
case, any accrued and unpaid interest

 

153

--------------------------------------------------------------------------------


 

thereon) made under this clause (h) is applied to prepay the Subordinated Term
Loans and such PNG Advances and any accrued and unpaid interest thereon;

 

(i)                                     the payment of Permitted Payments
(subject, in the case of Permitted Payments under clauses (b), (c) and (d) of
the definition thereof, to the last sentence of Section 6.11);

 

(j)                                    whether or not a Default or Event of
Default has occurred or is continuing, payments to the Manager for (or to
reimburse the Manager for) compensation, including, without limitation,
salaries, benefits, pension, retirement, severance and similar benefits, paid by
the Manager or its Affiliates to employees of Manager or its Affiliates who
(i) work at the Project on a full-time or substantially full-time basis or
(ii) provide services to the Borrower to perform functions that would be
performed by the Borrower but are performed by the Manager;

 

(k)                                 prepayments of the Subordinated Term Loans
permitted by Section 2.12(d);

 

(l)                                     the incurrence or issuance of any
Permitted Refinancing Indebtedness and repayment of related Refinanced
Indebtedness in accordance with Section 6.01; and

 

(m)                             Restricted Junior Payments to the Tribe in an
aggregate amount not to exceed the lesser of (i) $500,000 and (ii) amounts
transferred from the Debt Financing Cost Reserve Account (as defined in the
Disbursement Agreement) to an account of the Borrower subject to a Control
Agreement pursuant to clause (D) of Section 4.8 of the Disbursement Agreement;
provided that such amounts are applied, within two (2) Business Days of such
Restricted Junior Payment, to the IGA Parties on account of outstanding IGA
Payments.

 

Notwithstanding anything contained in this Agreement or any other Loan Document,
at the Borrower’s election, any Restricted Junior Payment permitted to be made
to the Tribe hereunder, may instead be effectuated by a Loan Party’s transfer or
deposit of funds in the amount of such Restricted Junior Payment to the Tribal
Restricted Junior Payments Account, and such deposit or transfer shall be deemed
a Restricted Junior Payment to the Tribe hereunder (and any subsequent transfer
of funds from amounts in the Tribal Restricted Junior Payments Account shall be
permitted and not restricted by this Agreement or any other Loan Document).

 

SECTION 6.05                                      Restrictions on Subsidiary
Distributions.  Except as provided herein, the Borrower shall not, and it shall
not permit any other Loan Party to, create or otherwise cause or suffer to exist
or become effective, any consensual encumbrance or restriction of any kind on
the ability of any Loan Party (other than the Borrower) to (i) pay dividends or
make any other distributions on any of its Capital Stock owned by the Borrower
or any other Loan Party, (ii) repay or prepay the Loans, or any Indebtedness
owed to any Loan Party, or (iii) transfer any of its property or assets to the
Borrower or any other Loan Party other than:

 

(a)                                 restrictions in agreements evidencing
Indebtedness permitted by Section 6.01(j) that impose restrictions on the
property so acquired;

 

154

--------------------------------------------------------------------------------


 

(b)                                 by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business and the Ground Lease;

 

(c)                                  that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement;

 

(d)                                 applicable Legal Requirements (other than
tribal Legal Requirements);

 

(e)                                  this Agreement and the other Loan
Documents; and

 

(f)                                   the Subordinated Loan Credit Documents, as
permitted under this Agreement, and as modified or amended in accordance with
the Subordinated Loan Subordination Agreement and this Agreement.

 

SECTION 6.06                                      Investments.  The Borrower
shall not, and it shall not permit any other Loan Party to, directly or
indirectly, make any Investment in any Person, including without limitation any
Joint Venture, except:

 

(a)                                 Investments in Cash and Cash Equivalents;

 

(b)                                 equity Investments owned as of the Closing
Date in any of its Subsidiaries and equity Investments made after the Closing
Date in connection with the initial formation and capitalization of any Person
that becomes, concurrently with such Investment, a Guarantor;

 

(c)                                  Investments (i) in any Securities received
in satisfaction or partial satisfaction of obligations from financially troubled
account debtors and (ii) in the form of deposits, prepayments and other credits
to suppliers made in the ordinary course of business;

 

(d)                                 (x) intercompany loans to the extent
permitted under Section 6.01(b); and (y) other Investments by (i) the Borrower
in any Loan Party and (ii) Investments by any Loan Party (other than the
Borrower) in the Borrower or any other Loan Party, and by a Subsidiary of the
Borrower that is not a Loan Party in any other Subsidiary of the Borrower that
is not a Loan Party;

 

(e)                                  loans and advances to directors and
employees of the Loan Parties made in the ordinary course of business in an
aggregate principal amount not to exceed $1,000,000 at any time outstanding;

 

(f)                                   Investments existing on the Closing Date
and set forth in Schedule 6.06;

 

(g)                                  Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business;

 

(h)                                 Investments consisting of Securities and
other non-cash consideration received as consideration for an Asset Sale
permitted by Section 6.08;

 

155

--------------------------------------------------------------------------------


 

(i)                                     purchases or other acquisitions of, or
deposits made for, inventory, materials and equipment in the ordinary course of
business;

 

(j)                                    extensions of trade credit in the
ordinary course of business (including, without limitation, advances to patrons
of the Loan Parties’ gaming operations consistent with ordinary course gaming
operations);

 

(k)                                 endorsements of negotiable instruments held
for collection in the ordinary course of business;

 

(l)                                     mergers and consolidations in compliance
with Section 6.08;

 

(m)                             Restricted Junior Payments in compliance with
Section 6.04;

 

(n)                                 to the extent constituting Investments,
prepaid expenses and similar items in the ordinary course of business pursuant
to transactions not otherwise prohibited hereunder;

 

(o)                                 other Investments in an aggregate amount
then-outstanding not to exceed the Retained ECF Amount; provided that
(i) immediately before and immediately after giving effect thereto, no Default
or Event of Default has occurred and is continuing, (ii) the Borrower shall be
in compliance with each of the covenants set forth in Section 6.07 determined on
a pro forma basis as of the last day of the most recent Fiscal Quarter for which
financial statements have been delivered pursuant to Section 5.01(b) or
5.01(c) and (iii) the aggregate amount of Investments made in reliance on this
clause (o) and the following clause (p) that are unrelated to the Project and/or
the conduct or development of gaming and related activities (including dining,
entertainment and services) at the Project shall not exceed $5,000,000
outstanding at any time; and

 

(p)                                 other Investments utilizing the Retained ECF
Amount in an aggregate amount then-outstanding not to exceed $5,000,000;
provided that the aggregate amount of Investments made in reliance on this
clause (p) and the preceding clause (o) that are unrelated to the Project and/or
the conduct or development of gaming and related activities (including dining,
entertainment and services) at the Project shall not exceed $5,000,000
outstanding at any time.

 

SECTION 6.07                                      Financial Covenants.

 

(a)                                 Consolidated Fixed Charge Coverage Ratio. 
Beginning with the Initial Test Date, the Borrower shall not permit the
Consolidated Fixed Charge Coverage Ratio for any period of four consecutive
Fiscal Quarters ending on the last day of any Fiscal Quarter (or, if less, the
number of full Fiscal Quarters then ended commencing with the first full Fiscal
Quarter immediately following the Opening Date) to be less than 1.20:1.00.

 

(b)                                 Total Net Leverage Ratio.  Beginning with
the Initial Test Date, the Borrower shall not permit the Total Net Leverage
Ratio as of the last day of any Fiscal Quarter to exceed the correlative ratio
indicated below:

 

156

--------------------------------------------------------------------------------


 

Full Fiscal Quarter After the
Opening Date

 

Total Net
Leverage Ratio

Second through fourth

 

5.50:1.00

Fifth through eighth

 

5.25:1.00

Ninth through twelfth

 

5.00:1.00

Thirteenth and thereafter

 

4.75:1.00

 

SECTION 6.08                                      Fundamental Changes;
Disposition of Assets.  The Borrower shall not, and it shall not permit any
other Loan Party to, enter into any transaction of merger or consolidation, or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease or sub-lease (as lessor or sublessor),
exchange, transfer or otherwise dispose of (any of the foregoing, a
“Disposition”), in one transaction or a series of transactions, all or any part
of its business, assets or property of any kind whatsoever, whether real,
personal or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, except:

 

(a)                                 (i) any Guarantor may be liquidated, wound
up or dissolved, with the result that its assets (including, without limitation,
licenses), if any, and ongoing business are distributed to any other Guarantor
or the Borrower, (ii) all or any part of any Guarantor’s business, property or
assets may be conveyed, sold, leased, transferred or otherwise Disposed of, in
one transaction or a series of transactions, to any other Guarantor or the
Borrower or (iii) any Guarantor may be merged with or into any other Guarantor
or the Borrower (so long as, in the case of any merger involving the Borrower,
the Borrower shall be the surviving entity);

 

(b)                                 any Subsidiary of the Borrower may dissolve,
liquidate or wind up its affairs at any time if such dissolution, liquidation or
winding up is not disadvantageous to any Agent or Lender in any material
respect;

 

(c)                                  any Subsidiary may merge or consolidate
with or into the Borrower or other Loan Party, as long as the Borrower or the
other Loan Party is the surviving person in such merger or consolidation;

 

(d)                                 sales, leases or other Dispositions of
assets that do not constitute Asset Sales;

 

(e)                                  Asset Sales (excluding any sale, lease,
sale and leaseback, conveyance, transfer, issuance or other Disposition of the
Gaming Site), the proceeds of which (valued at the principal amount thereof in
the case of non-Cash proceeds consisting of notes or other debt Securities and
valued at fair market value in the case of other non-Cash proceeds), (i) when
aggregated with the proceeds of all other Asset Sales made within the same
Fiscal Year, are less than $2,500,000 and (ii) when aggregated with the proceeds
of all other Asset Sales made during the term of this Agreement, are less than
$5,000,000; provided (1) the consideration received for such assets shall be in
an amount at least equal to the fair market value thereof (determined in good
faith by the board of directors or managing member(s) of the applicable Loan
Party (or similar governing body), (2) no less than 75% thereof shall be paid in
Cash, (3) in no event shall any such Asset Sale materially and adversely affect
the Loan Parties’ ability to develop, construct and operate the Project in
accordance with the Plans and Specifications and as

 

157

--------------------------------------------------------------------------------


 

contemplated by the Loan Documents and (4) the Net Cash Proceeds thereof shall
be applied as required by Section 2.13(a);

 

(f)                                   the sale of past-due receivables for
purposes of collection;

 

(g)                                  any space leases or subleases of any Real
Property as lessor or sublessor which (i) is entered into in the ordinary course
of business for the purposes of provision of services to patrons or anticipated
patrons of the Project, (ii) in the Borrower’s good faith judgment, is
reasonably expected to enhance or enable the operation of the Project
(including, without limitation, leases of cell towers, utilities, retail stores
and restaurants), (iii) has no gaming, hotel or casino operations (other than
the operation of arcades and games for minors) conducted on any space that is
subject to such lease or sublease other than by and for the benefit of the Loan
Parties and (iv) does not provide that a Loan Party subordinate its fee or
leasehold interest to any lessee or any party financing any lessee;

 

(h)                                 sales or other Dispositions of equipment or
personal property in connection with the replacement of such equipment or
personal property within ninety (90) days of such sale or disposition;

 

(i)                                     any Disposition of property in
connection with a Recovery Event;

 

(j)                                    the dedication or other Disposition of de
minimus Real Property, so long as such dedications and/or dispositions are in
furtherance of, and do not materially impair or interfere with, the operations
of the Project or the business operations of any Loan Party or otherwise
adversely affect the value of the Collateral in any material respect;

 

(k)                                 any Disposition of property by any
Subsidiary of the Borrower to the Borrower or any of its Subsidiaries; provided
that if the transferor of such property is a Loan Party, the transferee thereof
must be a Loan Party;

 

(l)                                     the abandonment or other Disposition of
Intellectual Property that is, in the reasonable good faith judgment of the
Borrower, no longer economically practicable to maintain or useful in the
conduct of its business;

 

(m)                             any conveyance, sale, transfer or other
Disposition of Cash and/or Cash Equivalents;

 

(n)                                 voluntary termination of Hedging Agreements
and other assets or contracts in the ordinary course of business; and

 

(o)                                 any conveyance, sale, transfer or other
Disposition of Real Property (other than the Gaming Site) to any Governmental
Authority (other than any tribal nation or Governmental Component of any tribal
nation) in connection with (i) the construction, development and/or operation of
the Project or (ii) any fee-to-trust application with respect to such Real
Property.

 

SECTION 6.09                                      Disposal of Subsidiary
Interests.  Except for any sale or other Disposition of all of its interests in
the Capital Stock of any of the Guarantors in compliance with the provisions

 

158

--------------------------------------------------------------------------------


 

of Section 6.08 and Liens permitted by Section 6.02(a), the Borrower shall not,
and it shall not permit any of the Guarantors to, directly or indirectly sell,
assign, pledge or otherwise encumber or dispose of any Capital Stock of any of
the Guarantors, except to another Guarantor.

 

SECTION 6.10                                      Sales and Lease-Backs.  The
Borrower shall not, and it shall not permit any other Loan Party to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, which such Loan Party (a) has sold or
transferred or is to sell or to transfer to any other Person (other than the
Borrower or any of the other Loan Parties), or (b) intends to use for
substantially the same purpose as any other property which has been or is to be
sold or transferred by such Loan Party to any Person (other than the Borrower or
any of the other Loan Parties) in connection with such lease.

 

SECTION 6.11                                      Transactions with Affiliates. 
The Borrower shall not, and it shall not permit any other Loan Party to,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service, but excluding the Transactions) with, or for the benefit of, any
Affiliate of the Borrower (including, without limitation, the Tribe and any
Affiliate of the Tribe), unless such transaction is:

 

(a)                                 on terms that are not less favorable to the
Borrower or such other Loan Party than those that might be obtained at the time
in a comparable arm’s length transaction with Persons who are not Affiliates of
the Borrower or such other Persons; provided that (i) at the time such
transaction is entered into, immediately after giving effect thereto, the
Borrower shall be in compliance with each of the covenants set forth in
Section 6.07 determined on a pro forma basis as of the last day of the most
recent Fiscal Quarter for which financial statements have been delivered
pursuant to Section 5.01(b) or 5.01(c) and (ii) the applicable Loan Party has
delivered to the Administrative Agent prior to the consummation of any such
transaction (A) with respect to any transaction or series of related
transactions involving aggregate consideration in excess of $2,000,000, a
resolution of the board of directors, managing member(s), the general partner or
similar governing body of each applicable Loan Party certifying that such
transaction or series of related transactions complies with this
Section 6.11(a) and that such transaction or series of related transactions has
been approved by a majority of the disinterested members of the board of
directors, managing member(s), the general partner or similar governing body of
each applicable Loan Party, to the extent there are any such disinterested
members, and (B) with respect to any such transaction or series of related
transactions that involves aggregate consideration in excess of $5,000,000, an
opinion as to the fairness to each applicable Loan Party at the time such
transaction or series of related transactions is entered into from a financial
point of view issued by an accounting, appraisal or investment banking firm of
national standing, selected by the Borrower and reasonably acceptable to the
Administrative Agent;

 

(b)                                 between or among the Loan Parties;

 

(c)                                  reasonable and customary fees paid to,
expenses, reimbursements and indemnification agreements with members of the
board of directors, managing member(s), general partner, manager or similar
governing body of the Loan Parties;

 

159

--------------------------------------------------------------------------------


 

(d)                                 associated with employment agreements,
employee benefit plans, stock option plans, indemnification provisions and other
similar compensatory arrangements with officers, employees and directors of the
Loan Parties in the ordinary course of business;

 

(e)                                  the making of Restricted Junior Payments
permitted by Section 6.04(a), (f), (h) or (m);

 

(f)                                   the making of Permitted Payments;

 

(g)                                  the making of Investments permitted under
Section 6.06(e);

 

(h)                                 the issuance by the Borrower of its Capital
Stock to the Tribe or by any other Loan Party to its immediate parent;

 

(i)                                     employment at the Gaming Facility of
enrolled tribal members and the immediate family members of enrolled tribal
members, in each case, on terms consistent with industry practices (including
the payment of employment bonuses in accordance with industry practices and the
payment of health insurance premiums and benefits for such Persons even though
such benefits may not be provided to non-tribal members); or

 

(j)                                    the Interim Tribal Land Assignment and
the Ground Lease.

 

Notwithstanding the foregoing, the aggregate amount of all payments to
Affiliates pursuant to clauses (c) and (d) above, together with all Permitted
Payments made under clauses (b), (c) and (d) of the definition thereof, but
excluding any such amounts constituting litigation expenses incurred by the
Borrower and its Subsidiaries in connection with Proceedings against the Tribe
and its Affiliates, shall not exceed $2,000,000 per Fiscal Year.

 

SECTION 6.12                                      Conduct of Business.  The
Borrower shall not, and it shall not permit any other Loan Party to, engage in
any business other than any business or activities related to and in furtherance
of the development, construction and operation of the Project, performing its
obligations under the Loan Documents, and performing activities which are
substantially related, ancillary, incidental or useful thereto, necessary or
supportive thereof, arising therefrom or are connected to or reasonable
extensions thereof.

 

SECTION 6.13                                      Amendments or Waivers.  The
Borrower shall not, and it shall not permit any other Loan Party to:

 

(a)                                 waive, supplement, modify, amend, terminate
or release (or permit any of the foregoing to occur), or fail to enforce the
terms and conditions of, any of the Material Contracts or any applicable
Permits, except to the extent that such waiver, supplement, modification,
amendment, termination or release or failure to enforce could not reasonably be
expected to have a Material Adverse Effect;

 

(b)                                 (i) cancel or terminate any Related
Document, the Interim Tribal Land Assignment or the Dispute Resolution Agreement
or consent to or accept any cancellation or termination thereof; provided that
the Interim Tribal Land Assignment shall terminate upon the Ground Lease
Approval Date and the effectiveness of the Ground Lease, (ii) amend, modify,

 

160

--------------------------------------------------------------------------------


 

replace or change in any manner any term or condition of any Related Document,
the Interim Tribal Land Assignment, the Dispute Resolution Agreement, the
Development Agreement or the Management Agreement, or give any consent, waiver
or approval thereunder, that could adversely affect in any material respect the
interests of the Administrative Agent or the Lenders, (iii) waive any default
under or any breach of any term or condition of any Related Document, the
Interim Tribal Land Assignment, the Dispute Resolution Agreement, the
Development Agreement or the Management Agreement that could adversely affect in
any material respect the interests of the Administrative Agent or the Lenders,
or (iv) take any other action in connection with any Related Document, the
Interim Tribal Land Assignment, the Dispute Resolution Agreement, the
Development Agreement or the Management Agreement (including assigning or
transferring its rights thereunder) that would impair, in any material respect,
the value of the interest or rights of any Loan Party thereunder or that would
impair or adversely affect, in any material respect, the rights or interests of
the Administrative Agent or any Lender; provided that any amendment,
modification, change to, replacement of or other action taken in connection
with, the Management Agreement that increases the Management Fee to an amount
not in excess of 2.55% of Gross Revenues (as defined in the Management Agreement
in effect on the date hereof) shall be permitted under clauses (ii) and (iv) of
this subparagraph (b) so long as the Borrower and the Manager shall have used
their respective good faith efforts to cause such amendment, modification,
change or replacement that increases the Management Fee to provide for a
significant portion of such increase in the Management Fee above the Management
Fee in effect on the date hereof to be based on performance of the Gaming
Facility achieving at least a level such that the Borrower is in compliance with
each of the covenants set forth in Section 6.07 for the period for which such
increased Management Fee is payable;

 

(c)                                  amend or modify, or permit the amendment or
modification of, its Governing Documents in any manner materially adverse to the
Lenders or any other Secured Party or as could otherwise be expected to have a
Material Adverse Effect;

 

(d)                                 amend, modify, supplement or waive, or
permit or consent to the amendment, modification, supplement or waiver of any
Gaming License if such amendment, modification, supplement or waiver could
reasonably be expected to have a Material Adverse Effect; or

 

(e)                                  amend, modify, supplement or waive, or
permit or consent to the amendment, modification, supplement or waiver of any
document governing any PNG Advances or any Subordinated Loan Credit Document the
effect of which is to:

 

(i)                                     increase the maximum principal amount of
the PNG Advances or Subordinated Loan Obligations (except in connection with
(x) the addition to the principal amount of the Subordinated Loan Obligations of
any interest payable in kind in accordance with the terms of the Subordinated
Loan Credit Documents contemplated on the date hereof or as permitted to be
modified hereunder, (y) the addition to the principal amount of the PNG Advances
of any interest payable in kind in accordance with the terms of the
documentation governing such PNG Advances (after the effectiveness thereof) as
contemplated on the date hereof or as permitted to be modified hereunder and/or
(z) the issuance of additional PNG Advances and/or Subordinated Loans (including
Subordinated Term Loans and GMP Loans) thereunder to the extent permitted

 

161

--------------------------------------------------------------------------------


 

hereunder (including, without limitation, pursuant to Section 6.01(i) and
Section 6.01(n) and the funding of any Converted Subordinated Commitments);

 

(ii)                                  increase the rate of interest on all or
any portion of the PNG Advances (after the effectiveness thereof) and/or
Subordinated Loan Obligations (except (x) in connection with the imposition of a
default rate of interest in accordance with the terms of the documentation
governing any PNG Advances (after the effectiveness thereof) or the Subordinated
Loan Credit Documents as contemplated on the date hereof, as applicable, and
(y) an increase in the rate of payment in kind interest to the extent
accompanied by a corresponding reduction in the same amount of the cash pay rate
of interest);

 

(iii)                               change or add any redemption or prepayment
provisions of the documentation governing any PNG Advances (after the
effectiveness thereof) or the Subordinated Loan Credit Documents in a manner
materially adverse to any obligor thereon or the Lenders, other than any such
provisions that apply only after the Obligations have been paid in full;

 

(iv)                              change or amend any other term of the
documentation governing any PNG Advances (after the effectiveness thereof) or
the Subordinated Loan Credit Documents if such change or amendment would result
in a Default or Event of Default hereunder, increase the obligations of any
obligor of the PNG Advances (after the effectiveness thereof) or the
Subordinated Loan Obligations or confer additional material rights on any holder
of the PNG Advances (after the effectiveness thereof) or the Subordinated Loan
Obligations in a manner materially adverse to any obligor thereon or the
Lenders, other than any such changes or amendments that apply only after the
Obligations have been paid in full;

 

(v)                                 change to an earlier date the dates upon
which payments of principal, interest or other amounts on the PNG Advances
(after the effectiveness thereof) or the Subordinated Loan Obligations are due
(provided that any increase in the amount of any required payment or prepayment
resulting from the funding of additional PNG Advances and/or Subordinated Loans
(including Subordinated Term Loans and GMP Loans) in accordance with clause
(i) above shall not be deemed to be a violation of this clause (v));

 

(vi)                              take any liens or security interests in any
assets of any Loan Party or add any Person as a guarantor or obligor under the
documentation governing any PNG Advances (after the effectiveness thereof) or
the Subordinated Loan Credit Documents who is not a Loan Party (or
simultaneously with the effectiveness of such amendment, becomes a Loan Party)
hereunder;

 

(vii)                           change or amend any condition precedent to
borrowing under the Subordinated Loan Credit Agreement (including, without
limitation, Section 4.02 thereof); or

 

162

--------------------------------------------------------------------------------


 

(viii)                        terminate, or change or amend any provision
relating to the termination of, the Converted Subordinated Commitments under the
Subordinated Loan Credit Agreement (including, without limitation,
Section 2.12(b) thereof);

 

(f)                                   enter into any documentation governing any
PNG Advances which is not in effect on the Closing Date unless the rate of
interest, redemption and prepayment provisions, rights of the holders thereof
and other terms and conditions thereof are no less favorable to the Borrower
(taken as a whole) than the corresponding terms of the Subordinated Loan Credit
Documents, as contemplated on the date hereof and/or as amended in accordance
with Section 6.13(a), and the dates scheduled for payment of interest and
principal are no earlier than the corresponding dates for such payments under
the Subordinated Loan Credit Documents, as contemplated on the date hereof
and/or as amended in accordance with Section 6.13(a), other than, in each case,
any such changes or terms, provisions and dates for payment that apply only
after the Obligations have been paid in full.

 

SECTION 6.14                                      Fiscal Year/Accounting
Changes.  The Borrower shall not, and shall not permit any other Loan Party to,
change its Fiscal Year-end from December 31 or make any material change in its
accounting treatment and reporting practices except as required by GAAP or its
accountants.

 

SECTION 6.15                                      Limitation on Hedging
Agreements.  The Borrower shall not, and shall not permit any other Loan Party
to, enter into any Hedging Agreement other than any such agreement required
hereunder or otherwise entered into to hedge against fluctuations in interest
rates in the ordinary course of business; provided that in each case such
agreements or arrangements shall not have been entered into for speculation
purposes.

 

SECTION 6.16                                      Sovereign Immunity;
Jurisdiction and Venue.  The Borrower shall not, and shall not permit any Loan
Party to, and the Tribe shall not, directly or indirectly, assert that the
provisions of Article IX are not valid, binding and legally enforceable against
the Borrower or the Tribe.  In furtherance of the foregoing, the Borrower or the
Tribe shall reaffirm in writing upon the reasonable request of the
Administrative Agent the valid, binding and enforceable nature of the provisions
of Article IX.

 

SECTION 6.17                                      Use of Proceeds; Sanctions.  
(a) The Borrower shall not use the proceeds of any Credit Extension for any
other purpose other than as forth in Section 3.13 and (b) the Borrower will not
request any Credit Extension, and the Borrower will not use, and will procure
that its Subsidiaries and its or their respective directors, officers, employees
and agents will not use, the proceeds of any Credit Extension (i) to fund any
activities of or business with any Sanctioned Person, or in any Sanctioned
Country, (ii) for any purpose which would violate the United States Foreign
Corrupt Practices Act of 1977, as amended, the UK Bribery Act 2010, or other
anti-bribery or anti-corruption Laws that may be applicable from time to time in
any jurisdictions, (iii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country or (iv) for any purpose which would violate the Trading
with the Enemy Act, as amended, the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended),
any other enabling legislation or executive order relating thereto, the Patriot
Act or

 

163

--------------------------------------------------------------------------------


 

any other anti-money laundering Laws that may be applicable from time to time in
any jurisdictions.

 

SECTION 6.18                                      Capital Expenditures.

 

(a)                                 The Borrower shall not, and it shall not
permit its Subsidiaries to, make or incur Consolidated Capital Expenditures or
deposit funds in the Capital Replacement Reserve Account, in any Fiscal Year, in
an aggregate amount for the Borrower and the Subsidiaries, in excess of:

 

(i)                                     during the period of time from the
Opening Date through the end of the Fiscal Year in which the Opening Date occurs
(the “Initial Period”), an amount equal to the product of (i) $5,663,700, times
(ii) the number of days during the Initial Period, divided by (iii) 365; and

 

(ii)                                  for each Fiscal Year commencing after the
Fiscal Year in which the Opening Date occurs, an amount equal to the product of
(i) the Consolidated Net Revenues for the preceding Fiscal Year (or, in the case
of the first full Fiscal Year after the Opening Date, the product of (x) the
Consolidated Net Revenues during the Initial Period, times (y) 365, divided by
(z) the number of days in the Initial Period), times (ii) four percent (4.0%).

 

(b)                                 Notwithstanding the foregoing,

 

(i)                                     if any amount referred to above is not
expended or deposited in the Fiscal Year (or portion thereof) for which it is
permitted, such non-expended amount (the “Carryover Amount”) may be carried over
for expenditure or deposit in the immediately succeeding eighteen (18) months
(with amounts expended or deposited in any Fiscal Year applied, first, against
the Carryover Amount (if any) (and applied against the Carryover Amount in
forward order of expiration of such Carryover Amount) and, second, against the
amount referred to above for such Fiscal Year); and

 

(ii)                                  the following additional Consolidated
Capital Expenditures and deposits in the Capital Replacement Reserve Account
shall be permitted without regard to the amount of Consolidated Capital
Expenditures and deposits in the Capital Replacement Reserve Account made during
any period, and shall not be taken into account in determining the amount of
Consolidated Capital Expenditures and deposits in the Capital Replacement
Reserve Account that may be made in any period:

 

(1)                                 Consolidated Capital Expenditures or
deposits in the Capital Replacement Reserve Account made in connection with the
development and construction of the Project;

 

(2)                                 Consolidated Capital Expenditures or
deposits in the Capital Replacement Reserve Account funded with amounts
deposited in the accounts governed by the Disbursement Agreement;

 

164

--------------------------------------------------------------------------------


 

(3)                                 Consolidated Capital Expenditures or
deposits in the Capital Replacement Reserve Account for the Roadway Improvement;
and

 

(4)                                 Consolidated Capital Expenditures or
deposits in the Capital Replacement Reserve Account funded with the Retained ECF
Amount (provided that the Borrower shall be in compliance with each of the
covenants set forth in Section 6.07 determined on a pro forma basis as of the
last day of the most recent Fiscal Quarter for which financial statements have
been delivered pursuant to Section 5.01(b) or 5.01(c)).

 

SECTION 6.19                                      Contingency Reserve Account.
The Borrower shall not, and shall not permit any other Loan Party to, deposit
funds into the Contingency Reserve Account except on the Closing Date or
utilize, apply or otherwise withdraw any amounts on deposit in the Contingency
Reserve Account except in accordance with the Disbursement Agreement.

 

SECTION 6.20                                      Negative Covenants of the
Tribe. The Tribe shall not, and shall not permit any of the Tribe’s
representatives, agencies, instrumentalities or political subunits, including
any Governmental Component, directly or indirectly, to:

 

(a)                                 increase or impose any taxes, levy or other
payment obligations on (i) the Borrower, any Subsidiary, or their businesses or
operations, including the Gaming Business or the Gaming Facilities, or on
patrons of or activity at the Gaming Business, other than Permitted Taxes and
Gaming Regulatory Fees and Payments, or (ii) any Secured Party, the Facilities,
the Loans, the Loan Documents or any payments or deposits to be made thereunder;

 

(b)                                 take any action or in any way adopt, enact,
amend or impose any Law of the Tribe or any Governmental Component of the Tribe
or repeal any such Law in a manner that (i) impairs or interferes, or could
impair or interfere, in any material respect, with any rights or remedies of any
Secured Party, the obligations of the Tribe under this Agreement or any other
Loan Document, or the Obligations of the Borrower and its Subsidiaries under
this Agreement or any other Loan Document, (ii) would affect in any material
respect the economic interests of any Secured Party, or (iii) could reasonably
be expected to adversely affect in any material respect the Borrower’s or any
Guarantor’s ability to comply with its contractual obligations under the Loan
Documents or the Gaming Business, in each case, unless any such adoption,
enactment, amendment or imposition is required by the Compact or is part of a
legitimate effort, limited only to the extent it is necessary, to ensure that
the Gaming Business is conducted in a manner that is consistent with then
existing applicable laws, rules and regulations or to protect the environment,
or the public health and safety, and not for the purpose of delaying or
hindering the repayment of the Obligations; provided that, if in the course of
the exercise of its governmental or regulatory functions, the Tribe or the
Gaming Commission is required to suspend or revoke any consent, permit or
license or close or suspend any operation of any part of any Gaming Facility as
a result of any noncompliance with the law, such suspension, revocation or
closure shall not be a violation of this Section 6.20, and the Tribe and the
Borrower will use their commercially reasonable efforts to promptly and
diligently correct such noncompliance or replace any personnel causing such
noncompliance so that such Gaming Facility will be opened and fully operating;
provided, further, that the foregoing shall never be construed or applied to
permit any of the Secured Parties to engage in any Management Activity;

 

165

--------------------------------------------------------------------------------


 

(c)                                  convey or encumber any interest in the real
property used in or necessary for the Gaming Business (including the Project
Properties), or incur, assume or suffer to exist any Liens with respect thereto,
other than Liens permitted by Section 6.02 or Dispositions permitted by
Section 6.08;

 

(d)                                 fail to pay, on or before the date that is
sixty (60) days after the same became due and payable, all obligations and
liabilities of the Tribe if the non-payment thereof would result in recourse to
the Recourse Assets or the Project Properties (other than any Permitted Liens);
provided that the Tribe shall not be required to make any such payment if it is
contesting such payment in good faith and if within thirty (30) days following
demand for such payment any enforcement proceedings in respect thereof have been
stayed;

 

(e)                                  permit or incur any consensual liability or
Indebtedness of the Tribe (other than the Indebtedness incurred by the Tribe
pursuant to the Caltrans Agreement) that is a legal obligation of the Borrower
or any Subsidiary, or for which there would be recourse to the Recourse Assets
or any Project Properties or waive its sovereign immunity in any manner that
would create recourse to any asset of the Borrower or any Guarantor or other
Recourse Asset or any Project Property, except for any obligations incurred in
compliance with the Loan Documents;

 

(f)                                   accept (or allow any Governmental
Component or any member of the Tribe to accept) any Restricted Junior Payment
from the Borrower or any Guarantor made in violation of the Loan Documents when
distributed, without promptly returning the same;

 

(g)                                  distribute, allocate or appropriate any
Recourse Assets to the general or other funds of the Tribe or its members,
without promptly returning the same, except as permitted by the Loan Documents;

 

(h)                                 commingle the Recourse Assets with funds,
securities, assets, or other revenue of the Tribe;

 

(i)                                     take any action purporting to:
(a) repeal, rescind, nullify or abrogate the waivers of sovereign immunity of
the Tribe, the Borrower or any Subsidiary of the Borrower as they are provided
in this Agreement and the other Loan Documents; (b) repeal, rescind, nullify or
abrogate the consents to jurisdiction and waiver of the exhaustion of tribal
remedies as they are provided in this Agreement and the other Loan Documents;
(c) impair, annul or repudiate any material obligation of the Tribe, the
Borrower or any Guarantor under the Loan Documents; or (d) conflict with any
material obligation of the Tribe, the Borrower or any Guarantor under the Loan
Documents (other than in a manner described in clauses (a), (b) or (c) of this
Section 6.20(i)) and, in each case, the Tribe agrees to give such further
assurances as reasonably requested by the Administrative Agent to confirm and
verify its compliance with this covenant and agrees not to assert that such
provisions are not valid, binding and legally enforceable, and in the case of
clause (d) of this Section 6.20(i), to the extent the Tribe has not cured such
conflict within fifteen (15) days after notice thereof from the Administrative
Agent;

 

(j)                                    terminate or materially limit the rights
of the Borrower or any Guarantors to direct, control or oversee the financing,
construction, operation, maintenance or management

 

166

--------------------------------------------------------------------------------


 

of the Gaming Business unless any such action is a legitimate effort, limited to
only the extent it is necessary, to ensure that that the Borrower and the
Guarantors conduct the Gaming Business in a manner that is consistent with then
existing applicable laws, rules and regulations, or that protects the
environment or the public health and safety, and not for the purpose of delaying
or hindering the repayment of the Obligations (provided that the foregoing shall
not be deemed to prohibit the Borrower or the Tribe from engaging the Manager to
manage the Gaming Business on its behalf pursuant to the Management Agreement);

 

(k)                                 restrict in any material respect or
terminate, or permit the Borrower or any Subsidiary to restrict in any material
respect or terminate, the conduct of Class II Gaming and Class III Gaming at the
Gaming Facilities or the Project or otherwise, except as required by Gaming Laws
(other than tribal Gaming Laws; provided that, for the avoidance of doubt, the
Tribe and the Gaming Commission may enforce tribal Gaming Laws as in effect on
the Closing Date);

 

(l)                                     permit the Gaming Business to be owned
or operated by any Person other than the Borrower or a Guarantor (provided that
the foregoing shall not be deemed to prohibit the Borrower or the Tribe from
engaging the Manager to manage the Gaming Business on its behalf pursuant to the
Management Agreement);

 

(m)                             terminate (or otherwise fail to maintain in full
force and effect), amend, modify, restate or (with respect to the Compact) fail
to enforce, or permit the termination, amendment, modification or (with respect
to the Compact) failure to enforce of, the Corporation Ordinance, any
Guarantor’s charter, the Constitution, any intergovernmental agreement or the
Compact or waive any default under or any breach of, or fail to perform or
observe, any term or condition of any such document or take any other action in
connection with such documents, in each case, in a manner that would be adverse
in any material respect to the interests of the Secured Parties;

 

(n)                                 enact any bankruptcy law or similar law for
the relief of debtors that would impair, limit, restrict, delay or otherwise
adversely affect any of the rights and remedies of the Secured Parties in any
material respect, or permit the Borrower or any Guarantor to file for bankruptcy
or appoint or consent to the appointment of a custodian of the Gaming Business
or any assets of the Borrower and the Guarantors;

 

(o)                                 exercise any power of eminent domain over
any Recourse Asset or any Project Property;

 

(p)                                 fail to maintain the existence of the Tribe
as a federally recognized Indian tribe under 25 U.S.C. § 476 et seq. and as an
Indian Tribal government pursuant to Sections 7701(a)(40)(A) and 7871(a) of the
Tax Code and the Borrower and each Guarantor as wholly owned subsidiaries of the
Tribe;

 

(q)                                 dissolve the Borrower;

 

(r)                                    directly or indirectly challenge the
validity or legality of any provision of the Loan Documents in any court or
other forum on the basis that such agreement or document

 

167

--------------------------------------------------------------------------------


 

violates or fails to comply with IGRA or such other statutes, laws, ordinances
or government rules and regulations applicable to federally-recognized Indian
tribes;

 

(s)                                   fail to have the Ground Lease in effect on
or before the first anniversary of the date hereof; or

 

(t)                                    (A) terminate the Interim Tribal Land
Assignment prior to the effectiveness of the Ground Lease or (B) after the
effectiveness of the Ground Lease, terminate the Ground Lease prior to the
payment in full of the Obligations.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01                                      Events of Default.  In case of
the happening of any of the following events (each an “Event of Default”):

 

(a)                                 any representation or warranty made or
deemed made in or in connection with any Loan Document or any Credit Event
(including any such representation or warranty made or deemed made by or on
behalf of the Tribe), or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to any Loan Document, shall prove to
have been false or misleading in any material respect when so made, deemed made
or furnished (provided that, if a representation and warranty contains a
materiality or Material Adverse Effect qualification, the materiality qualifier
in this clause (a) shall be disregarded for purposes of such representation and
warranty); provided that, the inaccuracy of any representation or warranty
contained in, or made pursuant to, the Disbursement Agreement shall constitute
an Event of Default hereunder only to the extent such inaccuracy constitutes a
Disbursement Agreement Event of Default;

 

(b)                                 default shall be made in the payment of any
principal of any Loan or the reimbursement of any drawing under any Letter of
Credit when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof (whether voluntary or
mandatory) or by acceleration thereof or otherwise;

 

(c)                                  default shall be made in the payment of any
interest on any Loan or any drawing under any Letter of Credit or any Fee or any
other amount (other than an amount referred to in clause (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of five (5) days;

 

(d)                                 (i) default shall be made in the due
observance or performance by the Tribe, the Borrower or any other Loan Party, as
applicable, of any covenant, condition or agreement contained in
Section 5.01(f)(i)(A), 5.01(f)(ii)(A), 5.02 (with respect to the existence of a
Loan Party), 5.05, 5.14(a) or Article VI or (ii) default shall be made in the
due observance of performance by the Borrower or any other Loan Party, as
applicable of any covenant, condition or agreement contained in
Section 5.14(b) or (c) and such default shall continue unremedied for a period
of five (5) days after the earlier of (i) receipt by the Borrower of written
notice from the

 

168

--------------------------------------------------------------------------------


 

Administrative Agent of such default and (ii) knowledge by a Responsible Officer
of the Borrower of such default, or in the case of a default by the Tribe,
knowledge of a Responsible Officer of the Tribe of such default;

 

(e)                                  prior to Final Completion, a Disbursement
Agreement Event of Default shall have occurred and be continuing;

 

(f)                                   default shall be made in the due
observance or performance by the Tribe, Borrower or any other Loan Party, as
applicable, of any covenant, condition or agreement contained in any Loan
Document (other than those specified in clauses (b), (c), (d) or (e) above) and
such default shall continue unremedied for a period of thirty (30) days after
the earlier of (i) receipt by the Borrower (or, in the case of a default by the
Tribe, the Tribe) of written notice from the Administrative Agent of such
default and (ii) knowledge by a Responsible Officer of the Borrower of such
default, or in the case of a default by the Tribe, knowledge of a Responsible
Officer of the Tribe of such default;

 

(g)                                  (i) with respect to any Material
Indebtedness, (A) any Loan Party shall fail to pay any principal or interest,
regardless of amount, due in respect of such Indebtedness, when and as the same
shall become due and payable (after the expiration of any related grace or cure
periods provided thereunder), or (B) any other event or condition occurs that
results in such Indebtedness becoming due prior to its scheduled maturity or
that enables or permits the holder or holders of such Indebtedness or any
trustee or agent on its or their behalf to cause such Indebtedness to become due
prior to its scheduled maturity, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity or (ii) any
“event of default” shall have occurred and be continuing under the Subordinated
Loan Credit Documents;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
seeking (i) relief in respect of any Loan Party, or of a substantial part of any
Loan Party, under any Debtor Relief Law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or for a substantial part of the Property of any Loan Party, or (iii) the
winding-up or liquidation of any Loan Party; and such proceeding or petition
shall continue undismissed for sixty (60) days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(i)                                     any Loan Party shall (i) voluntarily
commence any proceeding or file any petition seeking relief under any Debtor
Relief Law, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or the filing of any petition described
in clause (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Loan Party or for a substantial part of the Property of any Loan Party, as
applicable, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, (vi) adopt a plan relating to the liquidation or
dissolution of the Borrower, (vii) become unable, admit in writing its inability
or fail generally to pay its debts as they become due or (viii) take any action
for the purpose of effecting any of the foregoing;

 

(j)                                    one or more judgments for the payment of
money in an aggregate amount in excess of $10,000,000 for all the Loan Parties
(to the extent not paid or adequately covered by

 

169

--------------------------------------------------------------------------------


 

insurance as to which the relevant insurance company has not denied coverage) or
other judgments that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect shall be rendered against any
Loan Party, or any combination thereof, and the same shall remain undischarged,
unvacated or unbonded for a period of sixty (60) consecutive days during which
execution shall not be effectively stayed;

 

(k)                                 an ERISA Event shall have occurred that,
when taken together with all other such ERISA Events, could reasonably be
expected to result in a Material Adverse Effect;

 

(l)                                     (i) any guarantee under the Guaranty for
any reason shall cease to be in full force and effect (other than pursuant to
its terms) or (ii) any of the Guarantors shall deny that it has any further
liability under the Guaranty (other than as a result of the discharge of such
Guarantor in accordance with the terms of the Loan Documents);

 

(m)                             any of the Loan Documents shall cease, for any
reason (other than pursuant to the terms thereof), to be in full force and
effect, or any Loan Party, the Tribe or PNG or any of its Affiliates shall so
assert or shall assert that any provision of any Loan Document is not in full
force and effect (other than pursuant to its terms) or shall otherwise contest
the validity or enforceability of any Loan Document, except (i) as a result of
the release of a Loan Party or the sale or disposition of Collateral in a
transaction not prohibited hereunder or (ii) in the case of any Deposit Account
Control Agreement or Securities Account Control Agreement, in connection with
the closure of the accounts subject to such agreement (so long as such closure
is not prohibited hereunder);

 

(n)                                 any Lien purported to be created under any
Security Document shall cease to be, or shall be asserted by any Loan Party, the
Tribe or PNG or any of its Affiliates not to be a valid, perfected and, with
respect to the Secured Parties, first priority (except as otherwise expressly
provided in this Agreement or such Security Document or subject to Permitted
Liens) Lien on any material Collateral covered thereby, in each case, other than
as a result of an act of the Administrative Agent, the Collateral Agent or any
other Secured Party;

 

(o)                                 there shall have occurred a Change of
Control;

 

(p)                                 the Tribe at any time shall cease to be a
federally recognized Indian tribe;

 

(q)                                 any of the Borrower’s Gaming Licenses shall
have been lost or suspended or any other event shall have occurred, in each
case, resulting in the inability to legally conduct Class II Gaming or Class III
Gaming at the Gaming Facilities for a period in excess of five (5) consecutive
days after the date of cessation of operations as a result of such loss or
suspension or other event;

 

170

--------------------------------------------------------------------------------


 

(r)                                    the Gaming Site shall cease to be held in
trust for the Tribe by the United States of America or any event or circumstance
shall occur which results in the failure of the Gaming Site to be Indian Lands
within the meaning of IGRA eligible for Class II Gaming and Class III Gaming;

 

(s)                                   the Compact shall cease to be in full
force and effect; or

 

(t)                                    an “Event of Default” under, and as
defined in, the Completion Guaranty shall have occurred and be continuing (in
each case, after the expiration of any applicable cure periods),

 

then, and in every such event (other than an event described in clause (h) or
(i) above), and at any time thereafter during the continuance of such event,
either or both of the following actions may be taken: (i) the Administrative
Agent, at the request of the Required Class Lenders with respect to the
applicable Facility shall, by notice to the Borrower, terminate forthwith the
Commitments under such Facility (and in the event of any such termination of the
Revolving Commitments, the obligation of the Issuing Bank to issue any Letter of
Credit shall immediately terminate), (ii) the Administrative Agent, at the
request of the Required Lenders shall, by notice to the Borrower, declare the
Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon, together with any fees or repayment premiums
applicable under Section 2.12(c), and any unpaid accrued Fees and all other
liabilities of the Loan Parties accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding; the Administrative Agent shall direct the
Borrower to pay (and the Borrower agrees upon receipt of such notice to pay) to
the Administrative Agent such additional amounts of Cash, to be held as security
for reimbursement obligations with respect to Letters of Credit then
outstanding, equal to the Letter of Credit Usage at such time; and the
Administrative Agent shall have the right (directly or through the Collateral
Agent) to take all or any actions and exercise any remedies against the Loan
Parties available under the Loan Documents or applicable law or in equity,
including the remedies available to a secured party under the Security
Documents, and, solely to the extent expressly permitted by Section 9.11(b), to
take any actions and exercise any remedies against the Tribe; and in any event
described in clause (h) or (i) above, the Commitments shall automatically
terminate, the obligation of the Issuing Bank to issue any Letter of Credit
shall immediately terminate, and the principal of the Loans then outstanding,
together with accrued interest thereon, together with any fees or repayment
premiums applicable under Section 2.12(c), and any unpaid accrued Fees and all
other liabilities of the Loan Parties accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding; the Borrower shall pay to the
Administrative Agent such additional amounts of Cash, to be held as security for
reimbursement obligations with respect to Letters of Credit then outstanding,
equal to the Letter of Credit Usage at such time; and the Administrative Agent
shall have the right (directly or through the Collateral Agent) to take all or
any actions and exercise any remedies against the Loan Parties available under
the Loan Documents or applicable law or in equity, including the remedies
available to a

 

171

--------------------------------------------------------------------------------


 

secured party available under the Security Documents, and, solely to the extent
expressly permitted by Section 9.11(b), to take any actions and exercise any
remedies against the Tribe.  Notwithstanding the foregoing, the Delayed Draw
Term C Loan Commitments may not be terminated due to the occurrence of an Event
of Default except for an Event of Default under clause (h) or (i) above.

 

SECTION 7.02                                      Application of Proceeds.

 

(a)                                 Except as otherwise expressly provided in
this Agreement, after the exercise of remedies provided for in Section 7.01 (or
after the Commitments have automatically terminated, the obligation of the
Issuing Bank to issue any Letter of Credit has automatically terminated and the
principal of the Loans and other amounts have automatically become due and
payable pursuant to Section 7.01), any amounts received on account of the
Obligations (other than Term B Loan Account Proceeds, which shall be subject to
Section 7.02(b)) shall, subject to the provisions of Sections 2.21 and 2.23, be
applied by the Administrative Agent in the following order:

 

(i)                                     first, to payment of that portion of the
Obligations constituting fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent, Collateral Agent or Disbursement Agent and amounts payable under Sections
2.17, 2.18 and 2.19) payable to the Administrative Agent, Collateral Agent or
Disbursement Agent in its capacity as such;

 

(ii)                                  second, to the payment of that portion of
the Obligations constituting fees, indemnities and other amounts (other than
principal, interest and letter of credit fees) payable to the Lenders and the
Issuing Bank (including fees, charges and disbursements of counsel to the
respective Lenders and Issuing Bank arising under the Loan Documents and amounts
payable under Sections 2.17, 2.18 and 2.19, ratably among them in proportion to
the respective amounts described in this clause (ii) payable to them;

 

(iii)                               third, to payment of that portion of the
Obligations constituting accrued and unpaid letter of credit fees and interest
on the Loans, Letter of Credit Non-Reimbursed Drawings and other Obligations
arising under the Loan Documents, ratably among the Lenders and the Issuing Bank
in proportion to the respective amounts described in this clause (iii) payable
to them;

 

(iv)                              fourth, to payment of that portion of the
Obligations constituting unpaid principal of the Loans, Letter of Credit
Non-Reimbursed Drawings and Obligations then owing under the Specified Hedging
Agreements and Specified Cash Management Agreements, ratably among the Lenders,
the Issuing Bank, the Specified Hedging Counterparties and the Specified Cash
Management Counterparties in proportion to the respective amounts described in
this clause (iv) held by them;

 

(v)                                 fifth, to the Administrative Agent, for the
account of each Issuing Bank to Cash Collateralize that portion of the Letter of
Credit Obligations comprised of the aggregate undrawn amount of Letters of
Credit to the extent not otherwise Cash Collateralized by the Borrower pursuant
to this Agreement;

 

172

--------------------------------------------------------------------------------


 

(vi)                              sixth, to the extent proceeds remain after the
application pursuant to the preceding clauses, and following the termination of
this Agreement pursuant to the terms hereof, to whomever may be lawfully
entitled to receive such surplus.

 

(b)                                 Notwithstanding the foregoing, prior to
exercising remedies in respect of the Term B Loan Account Proceeds, the Term B
Lenders shall give the Term C Lenders, the Manager and the Borrower written
notice of the proposed exercise of remedies and identifying any existing Events
of Default giving rise to the ability to exercise remedies.  The Manager and the
Borrower shall have thirty (30) days following such notice to cure such Events
of Default.  If such Events of Default are not cured or waived within such
thirty (30) day period, the Term B Lenders shall be permitted at any time
thereafter (so long as the Event of Default as to which they provided such
notice is continuing) to apply all Term B Loan Account Proceeds in accordance
with the order of priority in Section 7.02(a) above to repay solely the
Obligations in respect of Term B Loans, pro rata to each Term B Lender based on
the amount of such Obligations then due to such Term B Lenders; provided that,
in addition to any requirements for disbursement set forth in the Disbursement
Agreement, for the avoidance of doubt so long as the Event of the Default as to
which such notice was provided is continuing, the Borrower shall not be entitled
to receive any disbursement of the Term B Loan Account Proceeds.

 

(c)                                  Subject to Sections 2.04 and 2.23, amounts
used to Cash Collateralize the aggregate undrawn amount of Letters of Credit
pursuant to clause Fifth above shall thereafter be applied to satisfy drawings
under such Letters of Credit as they occur.  If any amount remains on deposit as
Cash Collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied in accordance with this
Section 7.02, and if any amount remains on deposit as Cash Collateral in excess
of the Letter of Credit Usage after any Letter of Credit has been drawn or
expired, then such excess shall be applied in accordance with this Section 7.02.

 

(d)                                 Notwithstanding the foregoing, Obligations
arising under Specified Cash Management Agreements and Specified Hedging
Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Specified Hedging Counterparty or Specified Cash Management
Counterparty, as the case may be.  Each Specified Hedging Counterparty or
Specified Cash Management Counterparty not a party to the Credit Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article VIII hereof for itself and
its Affiliates as if a “Lender” party hereto.

 

(e)                                  In the event that any Secured Party
receives any payment or other amount whether in cash, securities or other
property required to be applied in accordance with Section 7.02(a), other than
as set forth above, such Secured Party shall forthwith turn over such amounts to
the Collateral Agent for deposit in an account subject to the control of the
Collateral Agent and application as provided in Section 7.02(a).

 

173

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

AGENTS AND ARRANGERS

 

SECTION 8.01                                      Appointment of Agents.  Each
of the Lenders (including, for the avoidance of doubt, the Issuing Bank and the
Swingline Lender) hereby irrevocably appoints Citizens Bank, N.A., as the
Administrative Agent.  Each Agent hereby represents that on the Closing Date it
is a Regulated Bank and agrees to act upon the express conditions contained
herein and the other Loan Documents, as applicable.  The provisions of this
Article VIII are solely for the benefit of the Agents and the Lenders and
neither the Tribe nor any Loan Party shall have any rights as a third party
beneficiary of any of the provisions thereof, except as otherwise set forth in
Sections 8.08 and 8.09.  In performing its functions and duties hereunder, each
Agent shall act solely as a representative and on behalf of the Lenders and
other Secured Parties and does not assume and shall not be deemed to have
assumed any obligation towards or relationship of agency or trust with or for
any Loan Party or the Tribe.  Each of the Agents, without consent of or notice
to any party hereto, may assign any or all of its rights hereunder to any of its
Affiliates (provided that such assignment shall not relieve Agent of its
obligations under the Loan Documents).

 

SECTION 8.02                                      Powers and Duties.  Each
Lender irrevocably authorizes each Agent to take such action on such Lender’s
behalf and to exercise such powers, rights and remedies hereunder and under the
other Loan Documents as are specifically delegated or granted to such Agent by
the terms hereof and thereof, together with such powers, rights and remedies as
are reasonably incidental thereto, including, without limitation, taking any
action as a contractual representative of the Lenders.  Each Agent shall have
only those duties and responsibilities that are expressly specified herein and
the other Loan Documents.  Each Agent may exercise such powers, rights and
remedies and perform such duties and responsibilities by or through any one or
more co-agents, sub-agents or attorneys-in-fact appointed by it.  Each Agent and
any such co-agent or sub-agent may perform any or all its duties and
responsibilities and exercise its rights, powers and remedies by or through
their respective Related Parties.  Any such co-agent, sub-agent or
attorney-in-fact shall be entitled to the benefits of all provisions of this
Article VIII and Article IX as though such co-agents, sub-agents or
attorneys-in-fact were an Agent.  No Agent shall have, by reason hereof or any
of the other Loan Documents, a fiduciary or trustee relationship with, or any
other implied duties in respect of, any other Secured Party; and nothing herein
or any of the other Loan Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Loan Documents except as expressly set forth herein
or therein.  In furtherance of the foregoing, each Lender hereby further
appoints and authorizes Citizens Bank, N.A. to act as Collateral Agent for the
benefit of the Secured Parties for the purposes of acquiring, holding and
enforcing the Liens on the Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto.  Each Lender additionally hereby further appoints
and authorizes Citizens Bank, N.A. to act as the Disbursement Agent for the
benefit of the Secured Parties under the Disbursement Agreement.  The
Administrative Agent is further authorized by the Lenders to enter into, or to
direct the Collateral Agent or the Disbursement Agent to enter into, as the case
may be, amendments and agreements supplemental to this Agreement or any other
Loan Document for the purpose of curing any defect, inconsistency, omission or
ambiguity in this Agreement or any other Loan Document to which the
Administrative Agent, the Collateral Agent or the Disbursement Agent is a party
or to effect

 

174

--------------------------------------------------------------------------------


 

administrative changes that are not adverse to any Lender (in each case without
any consent or approval by the Lenders).  The parties hereto acknowledge and
agree that each of the Collateral Agent and the Disbursement Agent (to the
extent acting on behalf of the Secured Parties) shall be deemed to be an “Agent”
hereunder and shall be the beneficiary of all the rights of an Agent hereunder. 
Each Lender further acknowledges that it has received a copy of the Subordinated
Loan Subordination Agreement and of the PNG Subordination Agreement, authorizes
and directs the Administrative Agent to enter into the same, and agrees to be
bound by their respective terms.  Each Lender further acknowledges that that
Administrative Agent may enter into additional subordination agreements from
time to time as required by the terms hereof, authorizes the Administrative
Agent to enter into the same and agrees to be bound by their terms.

 

SECTION 8.03                                      General Immunity.

 

(a)                                 No Responsibility for Certain Matters.

 

(i)                                     None of the Agents or Joint Lead
Arrangers shall be responsible to any other Agent, Joint Lead Arranger or any
Lender, or be required to ascertain or inquire as to, (i) any statement,
recital, warranty or representation (in each case whether written or oral) made
in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document (including financial statements) delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document, (iv) the execution, validity, enforceability, effectiveness,
genuineness, sufficiency or collectability of any Loan Document or any other
agreement, instrument or document, (v) the use of proceeds of the Loans,
(vi) the existence or possible existence of any Default or Event of Default,
(vii) the financial condition or business affairs of any Loan Party or any other
Person liable for the payment of any Obligations or (viii) the satisfaction of
any condition set forth in Article IV or elsewhere in any Loan Document, other
than to confirm receipt of items expressly required to be delivered to such
Agent or Joint Lead Arranger, or, in each such case, to make any disclosures
with respect to the foregoing.  Except as expressly set forth in the Loan
Documents, none of the Agents or Joint Lead Arrangers shall have any duty to
disclose, nor shall it be liable for the failure to disclose, any information
relating to the Tribe or any Loan Party that is communicated to or obtained by
it or any of its Affiliates in any capacity.  Anything contained herein to the
contrary notwithstanding, the Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the Letter of
Credit Usage or the component amounts thereof.

 

(ii)                                  The Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Lenders.  Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Lender or (y) have any liability with respect to or arising out
of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Lender.

 

175

--------------------------------------------------------------------------------


 

(b)                                 Exculpatory Provisions.  None of the Agents,
the Joint Lead Arrangers or any of their respective Related Parties shall be
liable to the other Agents, Joint Lead Arrangers or any Lender for any action
taken or omitted by any Agent or any Joint Lead Arranger under or in connection
with any of the Loan Documents except to the extent caused by such Agent’s or
Joint Lead Arranger’s gross negligence or willful misconduct (as determined by a
court of competent jurisdiction by final and nonappealable judgment).  Each
Agent shall be entitled to refrain from any act or the taking of any action
(including the failure to take an action) in connection herewith or any of the
other Loan Documents or from the exercise of any power, discretion or authority
vested in it hereunder or thereunder unless and until such Agent shall have
received instructions in respect thereof from the Required Lenders (or such
other Lenders as may be required to give such instructions pursuant to the terms
of this Agreement) and, upon receipt of such instructions from the Required
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions. 
Without prejudice to the generality of the foregoing, (i) each of the Agents and
Joint Lead Arrangers shall be entitled to rely, and shall be fully protected in
relying, upon any notice, request, certificate, consent, communication,
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper Person or Persons, and shall be entitled to rely
and shall be protected in relying on opinions and judgments of attorneys (who
may be attorneys for any of the Loan Parties), accountants, experts and other
professional advisors selected by it; and (ii) no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or (where
so instructed) refraining from acting hereunder or under any of the other Loan
Documents in accordance with the instructions of the Required Lenders (or such
other Lenders as may be required to give such instructions pursuant to the terms
of this Agreement).

 

SECTION 8.04                                      Notice of Default.  None of
the Agents or Joint Lead Arrangers shall be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default hereunder unless such Agent
or Joint Lead Arranger has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders.  The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or such other Lenders as may be required to give such
direction pursuant to the terms of this Agreement); provided that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

 

SECTION 8.05                                      Agents and Arrangers Entitled
to Act as Lenders.  Being an Agent or Joint Lead Arranger, or an Affiliate of an
Agent or Joint Lead Arranger, shall in no way impair or affect any of the rights
and powers of, or impose any duties or obligations upon, such Agent or Joint
Lead Arranger or such Affiliate, in its individual capacity as a Lender
hereunder.  With respect to its participation in the Loans and the Letters of
Credit, each of the Agents and Joint Lead Arrangers and the Affiliates of the
Agents and Joint Lead Arrangers shall have the same rights and powers hereunder
as any other Lender and may exercise the same as if it were not performing the
duties and functions delegated to it hereunder, and the term “Lender” shall,
unless the context clearly otherwise indicates, include each of the Agents and
Joint Lead

 

176

--------------------------------------------------------------------------------


 

Arrangers, as the case may be, in its individual capacity.  Any Agent, Joint
Lead Arranger or any Affiliate of an Agent or Joint Lead Arranger may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with the Tribe, the
Loan Parties or any of their respective Affiliates as if it (or its Affiliate)
were not performing the duties specified herein, and may accept fees and other
consideration from the Tribe, the Loan Parties or any of their respective
Affiliates for services in connection herewith and otherwise without having to
account for the same to the Lenders.

 

SECTION 8.06                                      Lenders’ Representations,
Warranties and Acknowledgement.

 

(a)                                 Each of the Lenders (and, for the avoidance
of doubt, the Swingline Lender and the Issuing Bank) expressly acknowledges and
agrees that none of the Agents, the Joint Lead Arrangers or any of their
respective officers, directors, employees, agents, counsel, attorneys in fact or
other affiliates has made any representations or warranties to such Lender and
that no act by any of the Agents or Joint Lead Arrangers hereafter taken,
including any review of the affairs of the Tribe, the Borrower, any other Loan
Party or any of their respective other Subsidiaries or other Affiliates, shall
be deemed to constitute any such representation or warranty by such Agent or
Joint Lead Arranger to any Lender.  Each of the Lenders acknowledges that it
has, independently and without reliance upon any Agent, any Joint Lead Arranger,
any other Lender or counsel to any Agent or the Joint Lead Arrangers, or any of
their respective officers, directors, employees, agents or counsel, and based on
the financial statements of the Tribe, the Borrower, the other Loan Parties or
their respective other Subsidiaries and other Affiliates, and inquiries of such
Persons, its independent due diligence of the business and affairs of the Tribe,
the Borrower, the other Loan Parties and their respective Subsidiaries and other
Persons, its review of the Loan Documents, the legal opinions required to be
delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate, made its own credit and
legal analysis and decision to enter into this Agreement and the transactions
contemplated hereby.  Each of the Lenders also acknowledges that it will,
independently and without reliance upon any Agent, any Joint Lead Arranger, any
other Lender or counsel to the Joint Lead Arrangers or any Agent or any of their
respective officers, directors, employees and agents, and based on such review,
advice, documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under the Loan
Documents and shall continue to make its own appraisal of the creditworthiness
of the Tribe, the Borrower, the other Loan Parties and their respective other
Subsidiaries and other Affiliates.  None of the Agents or the Joint Lead
Arrangers shall be required to keep itself informed as to the performance or
observance by the Tribe, the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Tribe, the Borrower, any other Loan Party or any of their respective other
Subsidiaries or other Affiliates.  Except for notices, reports and other
documents and information expressly required to be furnished to the Lenders by
the Administrative Agent under this Agreement or any of the other Loan
Documents, none of the Agents or the Joint Lead Arrangers shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Tribe, the Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of any Agent, any Joint Lead
Arranger or any of their respective officers, directors, employees, agents,
attorneys in fact or other Affiliates.  None of the Agents or Joint Lead
Arrangers shall have any responsibility

 

177

--------------------------------------------------------------------------------


 

with respect to the accuracy of or the completeness of any information provided
to the Lenders.  Each of the Lenders and the Issuing Bank acknowledges that the
Lead Arrangers’ and Administrative Agent’s legal counsel in connection with the
transactions contemplated by this Agreement is only acting as counsel to the
Lead Arrangers and the Administrative Agent and is not acting as counsel to any
Lender or the Issuing Bank.

 

(b)                                 Each Lender, by delivering its signature
page to this Agreement or a Joinder Agreement or an Assignment and Acceptance,
as the case may be, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be approved by any Agent or the Required Lenders (or such other Lenders as
may be required to give such approvals), as applicable, on the date of delivery
of such signature page.

 

SECTION 8.07                                      Right to Indemnity.  Each
Lender, in proportion to its Pro Rata Share, severally agrees to indemnify each
Agent, each Joint Lead Arranger, the Issuing Bank, the Swingline Lender and each
of their respective Related Parties, to the extent that such Agent, Joint Lead
Arranger, Issuing Bank, Swingline Lender or Related Party shall not have been
reimbursed by any Loan Party, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including reasonable counsel fees and disbursements) or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against such Agent, Joint Lead Arranger, Issuing Bank, Swingline Lender
or Related Party in exercising its powers, rights and remedies or performing its
duties and responsibilities hereunder or under the other Loan Documents or
otherwise in its capacity as such Agent, Joint Lead Arranger, Issuing Bank,
Swingline Lender or Related Party in any way relating to or arising out of this
Agreement or the other Loan Documents; provided, subject to Section 8.03(b)(ii),
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s, Joint Lead
Arranger’s, Issuing Bank’s, Swingline Lender’s or Related Party’s gross
negligence or willful misconduct or material breach.  If any indemnity furnished
to any Agent, Joint Lead Arranger, Issuing Bank or Swingline Lender, or any of
their respective Related Parties, for any purpose shall, in the opinion of such
Agent, Joint Lead Arranger, Issuing Bank, Swingline Lender or Related Party be
insufficient or become impaired, such Agent, Joint Lead Arranger, Issuing Bank,
Swingline Lender or Related Party may call for additional indemnity or advance
of funds and cease, or not commence, to do the acts indemnified against until
such additional indemnity or advance of funds is furnished; provided, in no
event shall this sentence require any Lender to indemnify any Agent, Joint Lead
Arranger, Issuing Bank or Swingline Lender, or any of their respective Related
Parties, against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s Pro
Rata Share thereof; and provided, further, subject to Section 8.03(b)(ii), this
sentence shall not be deemed to require any Lender to indemnify any Agent, Joint
Lead Arranger, Issuing Bank or Swingline Lender, or any of their respective
Related Parties, against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement that is found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s, Joint Lead Arranger’s, Issuing Bank’s, Swingline Lender’s or
Related Party’s gross negligence or willful misconduct or material breach.

 

178

--------------------------------------------------------------------------------


 

SECTION 8.08                                      Successor Agents.

 

(a)                                 The Administrative Agent and Collateral
Agent may resign at any time by giving thirty (30) days’ prior written notice
thereof to the Lenders and the Borrower.  In addition, if at any time the
Administrative Agent or the Collateral Agent ceases to be a Regulated Bank, such
Agent shall resign by giving thirty (30) days’ prior written notice thereof to
the Lenders and the Borrower.  Upon any such notice of resignation, the Required
Lenders shall have the right (subject to the prior written consent of the
Borrower unless an Event of Default under Section 7.01(b), (c), (h) or (i) has
occurred and is continuing), to appoint a successor Administrative Agent and
Collateral Agent, which successor shall be a commercial banking institution that
is a Regulated Bank having a combined capital and surplus of at least
$500,000,000); provided that if no such successor(s) shall have been so
appointed by the Required Lenders and accepted such appointment within thirty
(30) days after the resigning Administrative Agent and Collateral Agent gives
notice of its resignation, then the resigning Administrative Agent and
Collateral Agent may on behalf of the Lenders appoint a successor Administrative
Agent and Collateral Agent meeting the qualifications set forth above; provided
that in no event shall any such successor Administrative Agent be a Defaulting
Lender, an Affiliated Lender, a Former Lender or a Disqualified Lender.

 

(b)                                 If the Person serving as Administrative
Agent and Collateral Agent is a Defaulting Lender pursuant to clause (d) of the
definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrower and such Person remove such
Person as Administrative Agent and Collateral Agent and, in consultation with
the Borrower, appoint a successor.

 

(c)                                  Whether or not a successor has been
appointed, such resignation or removal of the Administrative Agent and
Collateral Agent shall become effective thirty (30) days after notice of its
resignation or removal has been provided in accordance with clauses (a) and
(b) above, as applicable.  Upon the acceptance of any appointment as the
Administrative Agent and Collateral Agent hereunder by an applicable successor,
such successor shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the retiring or removed Administrative Agent
and Collateral Agent and the retiring or removed Administrative Agent and
Collateral Agent shall promptly (i) transfer to such successor all sums, Capital
Stock and other items of Collateral held under the Security Documents, together
with all records and other documents necessary or appropriate in connection with
the performance of the duties of the successor Administrative Agent and
Collateral Agent under the Loan Documents, and (ii) execute and deliver to such
successor such amendments to financing statements, and take such other actions,
as may be necessary or appropriate in connection with the assignment to such
successor of the security interests created under the Security Documents,
whereupon such (x) retiring or removed Administrative Agent and Collateral Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent and Collateral Agent on behalf of the Lenders under any
of the Loan Documents, the retiring or removed Administrative Agent and
Collateral Agent shall continue to hold such collateral security until such time
as a successor Administrative Agent and Collateral Agent is appointed) and
(y) except for any indemnity payments owed to the retiring or removed
Administrative Agent and Collateral Agent, all payments, communications and
determinations provided to be made by, to or through the

 

179

--------------------------------------------------------------------------------


 

Administrative Agent and Collateral Agent shall instead be made by or to a
lending institution approved as payment agent for such purpose by the retiring
Administrative Agent (and such payment agent may be the retiring Administrative
Agent) and which is regulated under the laws of the United States (or any state
thereof).  The fees payable by the Borrower to a successor Administrative Agent
and Collateral Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After any
retiring or removed Administrative Agent’s and Collateral Agent’s resignation or
removal hereunder as the Administrative Agent and Collateral Agent the
provisions of this Article VIII shall inure to its benefit, as well as to the
benefit of its sub-agents and their respective Related Parties, as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
and Collateral Agent hereunder.

 

(d)                                 Any resignation or removal of Citizens Bank,
N.A. as Administrative Agent and Collateral Agent pursuant to this Section 8.08
shall also constitute its resignation or removal as Issuing Bank and Swingline
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent and Collateral Agent hereunder, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring or removed Issuing Bank and Swingline Lender, (b) the retiring or
removed Issuing Bank and Swingline Lender shall be discharged from all of its
duties and obligations as the Issuing Bank and the Swingline Lender hereunder or
under the other Loan Documents (except with respect to any Letters of Credit
which remain outstanding), and (c) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring or removed Issuing Bank to effectively assume the obligations of the
retiring or removed Issuing Bank with respect to such Letters of Credit (or to
assure the retiring or removed Issuing Bank of reimbursement in the event of a
drawing under such Letters of Credit).

 

SECTION 8.09                                      Loan Documents.

 

(a)                                 Agents under Loan Documents.  The Issuing
Bank, the Swingline Lender, each other Lender, each Specified Cash Management
Counterparty and/or Specified Hedging Counterparty hereby further authorizes the
Administrative Agent (or, if applicable, the Collateral Agent) on behalf of and
for the benefit of the Secured Parties, to be the representative of the Secured
Parties with respect to the Guaranty, the Collateral, each of the Security
Documents and each of the other Loan Documents.  Without further written consent
or authorization from the Lenders or any other Secured Parties, the
Administrative Agent may (and shall, upon the reasonable request of the
Borrower) or may cause the Collateral Agent to, execute any documents or
instruments necessary to (i) release any Lien encumbering any item of Collateral
that (w) is the subject of a sale or other disposition of assets not prohibited
by this Agreement, (x) to which the Required Lenders (or such other Lenders as
may be required to give such consent under Section 9.08) have otherwise
consented, (y) if the property subject to such Lien is owned by a Guarantor,
upon release of such Guarantor from its obligations under its Guaranty pursuant
to clause (iv) below or (z) which constitutes Excluded Assets, (ii) subordinate
any Lien securing the Obligations to any Lien permitted under Section 6.02(m)),
or (iv) release any Guarantor from the Security Agreement and the Guaranty
(x) in accordance with the terms thereof, (y) if such Person ceases to be a
Subsidiary of the Borrower as a result of a transaction not prohibited hereunder
or (z) with respect to which the Required Lenders (or such other

 

180

--------------------------------------------------------------------------------


 

Lenders as may be required to give such consent under Section 9.08) have
otherwise consented.  Additionally, the Lenders irrevocably authorize the
Administrative Agent (either directly or through the Collateral Agent) to
release any Lien on any property granted to or held by the Collateral Agent in
their behalf under any Loan Document and to release any Guarantor from its
obligations under the Guaranty upon payment in full of all Obligations (other
than obligations under Specified Hedging Agreements and Specified Cash
Management Agreements not then due and payable or that do not become due and
payable as a result of the payment in full of the other Obligations).  Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s and the Collateral Agent’s
authority to release its interest in particular types or items of property, or
the Administrative Agent’s and the Collateral Agent’s authority to release any
Guarantor from its obligations under the Security Agreement and the Guaranty
pursuant to this Section 8.09. Notwithstanding the foregoing, if, in compliance
with the terms and provisions of Section 6.08 hereof, any portion of the
Collateral is sold or otherwise transferred to a Person or Persons, none of
which is a Loan Party, then such portion of the Collateral shall, upon the
consummation of such sale or transfer, be automatically released from the Lien
of the Collateral Agent pursuant to any Security Document.  The Administrative
Agent or the Collateral Agent, as applicable, will, at the Borrower’s expense,
execute and deliver to the Borrower such documents as the Borrower may
reasonably request to evidence the release of any item of Collateral from the
assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release any Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Loan Documents and this Section 8.09.

 

(b)                                 Right to Enforce Loan Documents and Realize
on Collateral.  Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the authority to enforce rights and remedies hereunder
and under the other Loan Documents against the Loan Parties or any of them shall
be vested exclusively in, and all actions and proceedings at law in connection
with such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent (or the Collateral Agent at the direction of the
Administrative Agent), acting at the direction of the Required Lenders (or other
applicable group of Lenders as set forth herein), for the benefit of all the
Lenders or the Secured Parties, as applicable; provided, however, that the
foregoing shall not prohibit (i) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(ii) the Issuing Bank from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Bank) hereunder and under the other
Loan Documents, (iii) the Swingline Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as Swingline Lender)
hereunder and under the other Loan Documents or (iv) any Lender that is a
Regulated Bank from exercising setoff rights in accordance with, and subject to,
the terms of this Agreement.  In furtherance of the foregoing, (x) no Lender, in
its capacity as such, shall have any right to individually initiate suit or any
enforcement action with respect to the Borrower or the Tribe or to individually
realize upon any of the Collateral and (y) in the event of a foreclosure by the
Collateral Agent on any of the Collateral pursuant to a public or private sale,
any Lender may be the purchaser of any or all of such Collateral at any such
sale and the Collateral Agent, as representative of the Secured Parties (but not
any Lender or Lenders in its or their respective individual capacities unless
the Required Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for

 

181

--------------------------------------------------------------------------------


 

all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Obligations as a credit on account of the purchase price for
any Collateral payable by the Collateral Agent at such sale.

 

SECTION 8.10                                      No Liability.  Notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document,
none of the Co-Syndication Agents nor any Joint Lead Arranger, in its capacity
as such, shall have any duties or responsibilities or incur any liability, under
this Agreement or any other Loan Document; provided that each Joint Lead
Arranger and each Co-Syndication Agent shall be a third party beneficiary to,
and entitled to all benefits, of this Article VIII and Section 9.05 and entitled
to enforce the same as a third party beneficiary, as if a direct party hereto. 
Notwithstanding anything to the contrary contained in this Agreement, the
Collateral Agent and the Disbursement Agent, in their respective capacities as
such, shall not have any duties or responsibilities and shall not incur any
liability, under this Agreement (for purposes of clarification, it being
understood that the foregoing shall not limit the duties, responsibilities or
liabilities of the Collateral Agent or the Disbursement Agent under any other
Loan Document or agreement to which it may be a party); provided that the
Collateral Agent and the Disbursement Agent shall each be a third party
beneficiary to, and entitled to all benefits, of this Article VIII and
Section 9.05 and entitled to enforce the same as a third party beneficiary, as
if a direct party hereto.

 

SECTION 8.11                                      Withholdings.  To the extent
required by any applicable law, the Administrative Agent may withhold from any
payment to any Lender an amount equivalent to any applicable withholding tax. 
If the forms or other documentation required by Section 2.19(d) are not
delivered to the Administrative Agent, then the Administrative Agent may
withhold from any payment to any Lender not providing such forms or other
documentation, an amount equivalent to the applicable withholding tax.  If the
Internal Revenue Service or any other Governmental Authority asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender because the appropriate form was not delivered
or was not properly executed or because such Lender failed to notify the
Administrative Agent of a change in circumstance which rendered the exemption
from, or reduction of, withholding tax ineffective or for any other reason, such
Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any penalties or interest and together with all expenses (including
legal expenses, allocated internal costs and out-of-pocket expenses) incurred. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this
Section 8.11.

 

SECTION 8.12                                      Specified Hedging Agreement
and Specified Cash Management Agreement.  No Specified Hedging Counterparty or
Specified Cash Management Counterparty that obtains the benefits of Section 7.02
or any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision herein to
the contrary, the Administrative Agent shall not be required to verify

 

182

--------------------------------------------------------------------------------


 

the payment of, or that other satisfactory arrangements have been made with
respect to, Specified Hedging Agreements and Specified Cash Management
Agreements unless the Administrative Agent has received written notice of such
Specified Hedging Agreements or Specified Cash Management Agreements, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Hedging Counterparty or Specified Cash Management
Counterparty.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01                                      Notices.

 

(a)                                 Notices Generally.  All notices, requests
and demands to or upon the respective parties hereto to be effective shall be in
writing (which may be by facsimile), and, unless otherwise expressly provided
herein (including as provided in paragraph (b) below), shall be deemed to have
been duly given or made when delivered, or three (3) Business Days after being
deposited in the mail, postage prepaid, or, in the case of facsimile or other
electronic (e.g., email) notice, when received, addressed (i) in the case of the
Borrower (or any other Loan Party), the Tribe, the Administrative Agent, the
Issuing Bank, the Swingline Lender and the other parties below, as follows and
(ii) in the case of the other Lenders, as set forth on its signature page hereto
or in the Joinder Agreement to which such Lender is a party or, in the case of a
Lender which becomes a party to this Agreement pursuant to an Assignment and
Acceptance, in such Assignment and Acceptance or (iii) in the case of any other
Person, to such other address as such Person may hereafter give notice to the
other parties hereto:

 

Borrower and the other Loan Parties:

Jamul Indian Village Development Corporation

14191 Highway 94

Jamul, California 91935

Attention: Chairperson of the Jamul Indian Village Development Corporation

Telephone: (619) 669-4785

Facsimile: (619) 669-4817

 

183

--------------------------------------------------------------------------------


 

with copies (which shall not constitute notice) to:

Lewis Roca Rothgerber Christie LLP

201 East Washington Street, Suite 1200
Phoenix, Arizona 85004

Attention: Kerry Patterson, Esq.

Facsimile: (602) 734-5717

Email: kpatterson@lrrlaw.com

 

San Diego Gaming Ventures, LLC,

c/o Penn National Gaming, Inc.

825 Berkshire Boulevard
Suite 200
Wyomissing, Pennsylvania  19610

Attention:  Carl Sottosanti

Facsimile: (610) 373-4966

Email: carl.sottosanti@pngaming.com

 

 

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, New York 10036

Attention:  David C. Reamer, Esq.

Facsimile: (917) 777-2850

Email: david.reamer@skadden.com

 

The Tribe:

Jamul Indian Village of California

14191 Highway 94

Jamul, California 91935

Attention: Chairperson of the Executive Committee

Telephone: (619) 669-4785

Facsimile: (619) 669-4817

 

with a copy (which shall not constitute notice) to:

Lewis Roca Rothgerber Christie LLP

201 East Washington Street, Suite 1200
Phoenix, Arizona 85004

Attention: Kerry Patterson, Esq.

Facsimile: (602) 734-5717

Email: kpatterson@lrrlaw.com

 

Citizens Bank, N.A. as Administrative Agent, Disbursement Agent, Collateral
Agent, Swingline Lender, Issuing Bank and a Lender:

 

Citizens Bank, N.A.

1 Citizens Plaza

Providence, RI 02903

Attention: Kingsley Osias

Telephone: (781) 655-2186

Facsimile: (855) 233-9616

Email:  kingsley.osias@citizensbank.com

 

184

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

Latham & Watkins LLP
12670 High Bluff Drive
San Diego, California  92103

Attention:  Sony Ben-Moshe, Esq.

Facsimile:  (858) 523-5450

Email: sony.ben-moshe@lw.com

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent in writing that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent, the Borrower or the Tribe may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.

 

(i)                                     The Borrower hereby acknowledges that
(A) the Joint Lead Arrangers or Administrative Agent will make available to the
Lenders materials and/or information provided by or on behalf of the Loan
Parties hereunder and under the other Loan Documents (collectively, the
“Borrower Materials”) by posting the Borrower Materials on SyndTrak
Online, Intralinks or another similar electronic system (the “Platform”) and
(B) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Loan
Parties or their securities) (each, a “Public Lender”).  The Borrower hereby
agrees that (W) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (X) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information (as defined in Section 9.21), they
shall be treated as set forth in Section 9.21); (Y) all Borrower Materials
marked

 

185

--------------------------------------------------------------------------------


 

“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor;” and (Z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not marked as “Public
Investor.” Notwithstanding the foregoing, the Loan Documents shall be deemed
marked “PUBLIC” and notifications of changes in the terms of the Facilities
shall be marked “PUBLIC”, unless the Borrower notifies the Administrative Agent
promptly that any such document contains material non-public information
(provided that the Borrower has been given a reasonable opportunity to review
the same prior to their intended distribution).  In addition, the Borrower
hereby acknowledges and agrees that all financial statements and certificates
furnished pursuant to Sections 5.01(a), (b), (c), (d) and (e) shall be deemed
marked “PUBLIC”.

 

(ii)                                  The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the accuracy or
completeness of the Borrower Materials or the adequacy of the Platform and
expressly disclaim liability for errors in, or omissions from, the Borrower
Materials.  No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Borrower
Materials or the Platform.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Loan Parties, any Lender, any other Agent or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Agent Party; provided, however, that in no event shall any Agent Party have any
liability to any Loan Party, the Tribe, any Lender, any Agent or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the parties
hereto may change its address or facsimile number or email address for notices
and other communications hereunder by notice to the other parties hereto. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and email address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

 

(e)                                  Reliance by Agents and Lenders. The Agents,
the Joint Lead Arrangers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic notices) purportedly given by or on behalf of
the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Agents, the Joint Lead Arrangers, the Lenders and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of

 

186

--------------------------------------------------------------------------------


 

the Borrower and reasonably believed by the recipient in good faith to be
genuine (except to the extent resulting from such Person’s or such Person’s
Related Party’s gross negligence, bad faith or willful misconduct).  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

SECTION 9.02                                      Survival of Agreement.  All
covenants, agreements, representations and warranties made by any Loan Party or
the Tribe herein or in the documents, certificates or other instruments prepared
or delivered in connection with or pursuant to this Agreement or in any other
Loan Document shall be considered to have been relied upon by the Lenders and
the Issuing Bank and shall survive the making of the Loans by the Lenders and
the issuance of Letters of Credit by the Issuing Bank, regardless of any
investigation made by the Lenders or the Issuing Bank or on their behalf, and
shall continue in full force and effect until the Obligations have been paid in
full and the Commitments have been terminated.  The agreements of the Loan
Parties and the Tribe set forth in Sections 2.17(c), 2.18, 2.19, 7.02, 9.05 and
9.06 and the agreements of the Lenders set forth in Sections 2.16, 8.03(b) and
8.07 shall remain operative and in full force and effect regardless of the
expiration of the term of this Agreement, the consummation of the transactions
contemplated hereby, the repayment of any of the Loans, the expiration of the
Commitments, the expiration of any Letter of Credit, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document or any investigation made by or on behalf of any Agent, Joint Lead
Arranger or any Lender.

 

SECTION 9.03                                      Binding Effect.  This
Agreement shall become effective when it shall have been executed by each of the
parties hereto and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto.

 

SECTION 9.04                                      Successors and Assigns.

 

(a)                                 Whenever in this Agreement any of the
parties hereto, the Agents, the Joint Lead Arrangers, the Tribe or any Loan
Party is referred to, such reference shall be deemed to include the permitted
successors and assigns of such Person; and all covenants, promises and
agreements by or on behalf of the Tribe, the Loan Parties, the Administrative
Agent, the Collateral Agent or the Lenders that are contained in this Agreement
or the other Loan Documents shall bind and inure to the benefit of their
respective successors and assigns.

 

(b)                                 Any Lender may, without the consent of the
Borrower or any other Person, in accordance with applicable law, at any time and
from time to time sell to one or more Eligible Assignees (each, a “Participant”)
participating interests in any Loan owing to such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder and under the other Loan
Documents.  In the event of any such sale by a Lender of a participating
interest to a Participant, such Lender’s obligations under this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such Loan or
Commitment or other interest for all purposes under this Agreement and the other
Loan Documents, and the Borrower, the Joint Lead Arrangers, the Agents, the
Swingline Lender, the Issuing Bank and each other Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations

 

187

--------------------------------------------------------------------------------


 

under this Agreement and the other Loan Documents.  In no event shall any
Participant under any such participation have any direct right to approve
(i) any amendment or waiver of any provision of any Loan Document, or (ii) any
consent to any departure by any Loan Party therefrom, except to the extent that
such amendment, waiver or consent would increase the amount of any Commitment or
extend the period of any Commitment, reduce the principal of, or interest
(excluding reduction or termination of default interest) on, the Loans or any
fees payable hereunder, postpone the date of any scheduled amortization payments
or the final maturity of the Loans, result in the release of all or
substantially all of the Collateral (except to the extent such release is
contemplated under, and in accordance with, this Agreement or the other Loan
Documents) or the release of all or substantially all of any Guarantor’s
Guarantee obligations under the Guaranty (except to the extent such release is
contemplated under, and in accordance with, this Agreement or the other Loan
Documents), in each case to the extent subject to such participation.  The
Borrower agrees that if amounts outstanding under this Agreement and the Loans
are due or unpaid, or shall have been declared or shall have become due and
payable upon the occurrence and continuance of an Event of Default, each
Participant shall, to the maximum extent permitted by applicable law, be deemed
to have the right of setoff in respect of its participating interest in amounts
owing under this Agreement and the Loans to the same extent as if the amount of
its participating interest were owing directly to it as a Lender under this
Agreement (including pursuant to Section 9.06); provided that, in purchasing
such participating interest, such Participant shall be deemed to have agreed to
share with the Lenders the proceeds thereof as provided in Section 2.16 as fully
as if it were a Lender hereunder.  The Borrower also agrees that each
Participant shall be entitled to the benefits of Sections 2.17(c), 2.18 and 2.19
with respect to its participation in the Commitments and the Loans outstanding
from time to time as if it was a Lender; provided that, in the case of
Section 2.19, such Participant is in compliance with the requirements of said
Section  (it being understood that the documentation required under
Section 2.19(d) shall be delivered to the participating Lender); and provided,
further, that no Participant shall be entitled to receive any greater amount
pursuant to any such Section than the transferor Lender would have been entitled
to receive except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.  No
Participant shall directly fund any Commitment to the Borrower, unless such
Participant is a Regulated Bank, an Exempt Entity or a Licensed Lender.

 

188

--------------------------------------------------------------------------------


 

(c)                                  Any Lender (an “Assignor”) may, in
accordance with applicable law and upon written consent of the Administrative
Agent (which consent shall not be unreasonably withheld, conditioned or delayed;
provided that the consent of the Administrative Agent shall not be required for
assignments (i) of funded Term Loans to any Lender, any Affiliate of the
assigning Lender or of another Lender or any Approved Fund or (ii) of Revolving
Loans or Revolving Commitments to any Revolving Lender), the Issuing Bank (only
in the case of assignments of Revolving Loans and Revolving Commitments), the
Swingline Lender (only in the case of assignments of Revolving Loans and
Revolving Commitments) and the Borrower (only in the case of assignments of
Revolving Loans and Revolving Commitments) (in each case, not to be unreasonably
withheld, conditioned or delayed), at any time and from time to time assign to
any Eligible Assignee (an “Assignee”) all or any part of its rights and
obligations under this Agreement pursuant to an Assignment and Acceptance,
executed by such Assignee and such Assignor (and, where the consent of the
Administrative Agent, the Issuing Bank and/or the Swingline Lender is required
pursuant to the foregoing provisions, by such other Persons) and delivered to
the Administrative Agent for its acceptance and recording in the Register,
together with a processing or recordation fee of $3,500 (which fee may be waived
or reduced in the sole discretion of the Administrative Agent), an
Administrative Questionnaire from the Assignee (to the extent such Assignee is
not a Lender), all documentation and other information with respect to the
proposed Assignee required by applicable Governmental Authorities with respect
to “know your customer” and anti-money laundering rules and regulations
(including the Patriot Act) and all applicable tax forms required pursuant to
Section 2.19(d); provided, further, that (1) no consent of any of the foregoing
Persons shall be required for assignments of funded Term Loans by any Och-Ziff
Entity, (2) no such assignment to an Assignee (other than any Lender or any
Affiliate of the assigning Lender or of another Lender or any Approved Fund)
shall be in an aggregate principal amount of less than $1,000,000, unless
otherwise agreed by the Administrative Agent (provided that for purposes of the
foregoing limitations only, any two or more Funds that concurrently invest in
Loans and are managed by the same investment advisor, or investment advisors
that are Affiliates of one another, shall be treated as a single Assignee or
Assignor) and (3) unfunded Delayed Draw Term C Loan Commitments may only be
assigned to PNG, a Subsidiary of PNG that is reasonably capable of satisfying
its obligations to fund under the Delayed Draw Term C Loan Commitments assigned
to it or to a commercial banking institution having a combined capital and
surplus of at least $500,000,000.  Any such assignment need not be ratable as
among the Facilities but shall be made as an assignment of a proportionate part
of all of the Assignor’s rights and obligations under this Agreement with
respect to the Loan or the Commitment so assigned (and any Revolving Commitment
shall be assigned with the Revolving Loans funded under such Revolving
Commitment).  Upon such execution, delivery, acceptance and recording, from and
after the effective date determined pursuant to such Assignment and Acceptance,
(x) the Assignee thereunder shall be a party hereto and, to the extent provided
in such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder with respect to Commitments and/or Loans as set forth therein, and
(y) the Assignor thereunder shall, to the extent provided in such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of an Assignor’s rights and
obligations under this Agreement, such Assignor shall cease to be a party
hereto).  Notwithstanding anything to the contrary in this Section 9.04(c), the
consent of the Borrower shall not be required at any time when any Event of
Default described in Section 7.01(b), (c), (h) or (i) shall have occurred and be
continuing or the Loans then outstanding have

 

189

--------------------------------------------------------------------------------


 

become or otherwise been declared due and payable in whole or in part by
acceleration or otherwise.  In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Administrative Agent, the applicable Pro Rata
Share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the Issuing Bank, the Swingline
Lender and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full Pro Rata Share of all Loans and
participations in Letters of Credit and Swingline Loans.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

(d)                                 Upon its receipt of an Assignment and
Acceptance executed by an Assignor (other than the execution by the Terminated
Lender) and an Assignee (and, in any case where the consent of any other Person
is required by Section 9.04(c), by each such other Person) the Administrative
Agent shall (i) promptly accept such Assignment and Acceptance and (ii) on the
effective date determined pursuant thereto record the information contained
therein in the Register.  Any assignment of any Loan, whether or not evidenced
by a Note, shall be effective only upon appropriate entries with respect thereto
being made in the Register (and each Note shall expressly so provide).

 

(e)                                  For the avoidance of doubt, the parties to
this Agreement acknowledge that the provisions of this Section 9.04 concerning
assignments of Loans and Notes relate only to absolute assignments and that such
provisions do not prohibit assignments creating security interests, including,
without limitation, any pledge or assignment by a Lender of any Loan or Note to
any Federal Reserve Bank in accordance with applicable law; provided that no
such pledge or assignment  shall release the relevant Lender from any of its
obligations under this Agreement or any other Loan Document.

 

(f)                                   The Borrower shall not, and shall ensure
that none of the Loan Parties will, assign or delegate any of its rights or
duties hereunder or under any other Loan Document (it being understood that a
merger or consolidation not prohibited hereunder shall not constitute an
assignment or delegation) without the prior written consent of the
Administrative Agent and each Lender, and any attempted assignment without such
consent shall be null and void.

 

(g)                                  Notwithstanding anything to the contrary
contained herein, any Affiliated Lender may, from time to time, purchase or
prepay Term Loans through (x) Dutch auction procedures open to all Lenders with
Term Loans (or all Term Loans of a particular Class or Series) in accordance
with the procedures set forth on Exhibit O (or such other procedures as

 

190

--------------------------------------------------------------------------------


 

may be agreed to by the Administrative Agent and the Borrower) or (y) open
market purchases, subject solely to the following conditions:

 

(i)                                     any Term Loans acquired by any
Affiliated Lender may, at the election of such Affiliated Lender, be contributed
or sold to the Borrower and immediately cancelled; provided that (x) the
Borrower may not use the proceeds of any Revolving Loans or Swingline Loans to
fund any such purchases and (y) no sales to the Borrower shall be permitted if a
Default or an Event of Default has occurred and is continuing would result
therefrom;

 

(ii)                                  in connection with each assignment
pursuant to this Section 9.04(g), the assigning Lender and the Affiliated Lender
purchasing such Lender’s Term Loans shall enter into an Affiliated Lender
Assignment and Acceptance;

 

(iii)                               immediately after giving effect to such
assignment and to all other assignments to or by all Affiliated Lenders (and all
contributions or sales of Term Loans to the Borrower and subsequent
cancellations), the aggregate principal amount of all Term Loans then held by
all Affiliated Lenders shall not exceed 45% of the aggregate unpaid principal
amount of the Term Loans then outstanding;

 

(iv)                              in connection with any Dutch auction, the
Affiliated Lender shall disclose its status as such, but no Affiliated Lender
shall be required to make any representation that it is not in possession of
material nonpublic information with respect to the Borrower, its Subsidiaries,
the Tribe or the Project;

 

(v)                                 in connection with each assignment, purchase
or prepayment pursuant to this Section 9.04(g), the assigning Lender and the
Affiliated Lender acquiring such Lender’s Term Loans shall render customary “big
boy” letters to each other (and, in connection with any assignments pursuant to
a Dutch auction, the applicable auction agent) regarding information that is not
known to such assigning Lender that may be material to the decision by such
assigning Lender to enter into such assignment to the Affiliated Lender;

 

(vi)                              by its acquisition of Term Loans (including
pursuant to a Joinder Agreement), an Affiliated Lender shall be deemed to have
acknowledged and agreed to the terms and conditions set forth in
Section 9.08(g).

 

(h)                                 Notwithstanding anything to the contrary
contained herein, the Borrower may, from time to time, purchase or prepay Term
Loans through (x) Dutch auction procedures open to all Lenders with Term Loans
(or all Term Loans of a particular Class or Series) in accordance with the
procedures set forth on Exhibit O (or such other procedures as may be agreed to
by the Administrative Agent and the Borrower) or (y) through open market
purchases, subject solely to the following conditions:

 

(i)                                     the Borrower may not use proceeds of the
Revolving Loans or Swingline Loans to fund such purchases;

 

191

--------------------------------------------------------------------------------


 

(ii)                                  (A) with respect to purchases by the
Borrower through Dutch auction procedures, at the time of delivery of the
applicable Purchase Notice, no Default or Event of Default shall have occurred
and be continuing or would result therefrom, and (B) with respect to open market
purchases, no Default or Event of Default shall have occurred and be continuing
at the time of such purchase or would result therefrom;

 

(iii)                               any Term Loans acquired by the Borrower
shall be automatically and permanently cancelled immediately upon purchase by
the Borrower;

 

(iv)                              in connection with each assignment pursuant to
this Section 9.04(h), the assigning Lender and the Borrower purchasing such
Lender’s Term Loans shall render customary “big boy” letters to each other (and,
in connection with any assignments pursuant to a Dutch auction, the applicable
auction agent) regarding information that is not known to such assigning Lender
that may be material to the decision by such assigning Lender to enter into such
assignment to the Borrower; and

 

(v)                                 neither the Borrower nor any of its
Subsidiaries shall be required to make any representation that it is not in
possession of material non-public information with respect to the Borrower, its
Subsidiaries, the Tribe or the Project.

 

(i)                                     Each Lender acknowledges that in
connection with the purchases of Term Loans made pursuant to Section 9.04(g) or
(h), (i) the Borrower and/or Affiliated Lender may purchase or acquire Term
Loans hereunder from the Lenders from time to time, subject to the restrictions
set forth in the definition of Eligible Assignee and in Section 9.04(g) or (h),
as applicable, (ii) the Borrower and/or Affiliated Lender currently may have,
and later may come into possession of, information regarding such Term Loans or
the Loan Parties hereunder that is not known to such Lender and that may be
material to a decision by such Lender to enter into an assignment of such Loans
hereunder (“Excluded Information”), (iii) such Lender has independently and
without reliance on any other party made such Lender’s own analysis and
determined to enter into an assignment of such Loans and to consummate the
transactions contemplated thereby notwithstanding such Lender’s lack of
knowledge of the Excluded Information and (iv) the Borrower and/or Affiliated
Lender shall have no liability to such Lender, and such Lender hereby waives and
releases, to the extent permitted by law, any claims such Lender may have
against the Borrower and/or Affiliated Lender, under applicable laws or
otherwise, with respect to the nondisclosure of the Excluded Information;
provided, however, that the Excluded Information shall not and does not affect
the truth or accuracy of the representations or warranties of the Borrower
and/or Affiliated Lender in the Standard Terms and Conditions set forth in the
applicable assignment agreement.  Each Lender further acknowledges that the
Excluded Information may not be available to the Administrative Agent or the
other Lenders hereunder.

 

(j)                                    No assignment or participation shall be
made to any Person that was a Disqualified Lender with respect to the applicable
Class of Loans or Commitments as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Lender with respect to such Class

 

192

--------------------------------------------------------------------------------


 

of Loans or Commitments for the purpose of such assignment or participation;
provided, however, that the Borrower may not consent to any assignment of
(i)(x) a Term C Loan, Term C Loan Commitment, Delayed Draw Term C Loan
Commitment, Incremental Term Loan or Incremental Term Loan Commitment or (y) an
Extended Term Loan resulting from the extension of any Term Loan referred to in
clause (i)(x) of this proviso, to a Specified Disqualified Term C Lender without
the consent of the Required Class Lenders for the Term B Loans or (ii)(x) a
Revolving Loan, Revolving Commitment, Term B Loan, Term B Loan
Commitment, Incremental Term Loan or Incremental Term Loan Commitment or (y) an
Extended Term Loan resulting from the extension of any Term Loan referred to in
clause (ii)(x) of this proviso, to a Specified Disqualified Term B Lender
without the consent of the Required Class Lenders for the Term C Loans).  For
the avoidance of doubt, with respect to any assignee that becomes a Disqualified
Lender with respect to the applicable Class of Loans or Commitments after the
applicable Trade Date, (x) such assignee shall not retroactively be disqualified
from becoming a Lender with respect to such Class of Loans or Commitments and
(y) the execution by the Borrower of an Assignment and Acceptance with respect
to such assignee will not by itself result in such assignee no longer being
considered a Disqualified Lender with respect to such Class of Loans or
Commitments. Any assignment in violation of this clause (j) shall not be void,
but the other provisions of this clause (j) shall apply.

 

(i)                                     If any assignment or participation is
made to any Disqualified Lender with respect to the applicable Class of Loans or
Commitments without the Borrower’s prior written consent in violation of clause
(j) above, or if any Person becomes a Disqualified Lender with respect to the
applicable Class of Loans or Commitments after the applicable Trade Date, the
Borrower may, at its sole expense and effort and as applicable, upon notice to
the applicable Disqualified Lender and the Administrative Agent, (A) if such
Lender is a Disqualified Lender with respect to the Revolving Commitments,
terminate any Revolving Commitment of such Disqualified Lender and repay all
obligations of the Borrower owing to such Disqualified Lender in connection with
such Revolving Commitment, (B) if such Lender holds any Term Loans with respect
to which it is a Disqualified Lender, purchase or prepay such Term Loans by
paying the lesser of (x) the principal amount thereof and (y) the amount that
such Disqualified Lender paid to acquire such Term Loans, in each case, plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder (provided that, notwithstanding anything to the
contrary herein, no Disqualified Lender with respect to the Term B Loans shall
be entitled to receive amounts otherwise owing to it in respect of premiums
specified in Section 2.12(c)) and/or (C) require such Disqualified Lender to
assign, without recourse (in accordance with and subject to the restrictions
contained in this Section 9.04), all of its interest, rights and obligations
under the Loans or Commitments under this Agreement with respect to which it is
a Disqualified Lender to one or more Eligible Assignees at the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Lender paid
to acquire such interests, rights and obligations, in each case plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder (provided that, notwithstanding anything to the contrary
herein, no Disqualified Lender with respect to the Term B Loans shall be
entitled to receive amounts otherwise owing to it in respect of premiums
specified in Section 2.12(c)).

 

193

--------------------------------------------------------------------------------


 

(ii)                                  Notwithstanding anything to the contrary
contained in this Agreement, Disqualified Lenders with respect to a Class of
Loans or Commitments (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders of such Class of Loans or
Commitments by the Borrower, the Administrative Agent or any other Lender
(unless such information reports and other materials are also being provided to
Lenders of a Class of Loans or Commitments with respect to which such Lender is
then a Lender and not a Disqualified Lender), (y) attend or participate in
meetings attended by the Lenders of such Class of Loans or Commitments and the
Administrative Agent (unless Lenders of a Class of Loans or Commitments with
respect to which such Lender is then a Lender and not a Disqualified Lender
attend or participate in such meetings), or (z) access any electronic site
established for the Lenders of such Class of Loans or Commitments or
confidential communications from counsel to or financial advisors of the
Administrative Agent or the Lenders of such Class of Loans or Commitments
(unless such site is also established for, or such confidential communications
are made available to, Lenders of a Class of Loans or Commitments with respect
to which such Lender is then a Lender and not a Disqualified Lender) and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Lender of a
Class of Loans or Commitments will be deemed to have consented in the same
proportion as the Lenders of that Class of Loans or Commitments that are not
Disqualified Lenders with respect to such Class of Loans or Commitments
consented to such matter, and (y) for purposes of voting on any plan of
reorganization or plan of liquidation pursuant to any Debtor Relief Laws (a
“Plan”), each Disqualified Lender with respect to a Class of Loans or
Commitments party hereto hereby agrees (1) not to vote its interest in such
Class of Loans or Commitments on such Plan, (2) if such Disqualified Lender does
vote its interest in such Class of Loans or Commitments on such Plan
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Plan in accordance with
Section 1126(c) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws) and (3) not to contest any request by any party for a
determination by the United States Bankruptcy Court (or other applicable court
of competent jurisdiction) effectuating the foregoing clause (2).

 

(iii)                               The Administrative Agent shall have the
right, and the Borrower hereby expressly authorizes the Administrative Agent, to
(A) post the list of Disqualified Lenders provided by the Borrower on the
Platform, including that portion of the Platform that is designated for “public
side” Lenders and/or (B) provide such list to each Lender requesting the same.

 

SECTION 9.05                                      Expenses; Indemnity.

 

(a)                                 The Borrower agrees to pay promptly (i) all
the actual and reasonable documented out-of-pocket costs and expenses of the
Agents, the Joint Lead Arrangers and the

 

194

--------------------------------------------------------------------------------


 

Issuing Bank in connection with the syndication of the Loans and Commitments and
the negotiation, preparation and execution of the Loan Documents and any
consents, amendments, waivers or other modifications thereto and the
transactions contemplated thereby; (ii) all the actual and reasonable documented
fees, expenses and disbursements of counsel to the Agents, the Joint Lead
Arrangers and the Issuing Bank (such counsel to be limited to Latham and Watkins
LLP and Faegre Baker Daniels LLP) in connection with the syndication of the
Loans and Commitments and negotiation, preparation, execution and administration
of the Loan Documents and any consents, amendments, waivers or other
modifications related thereto and any other documents or matters requested by
the Borrower; (iv) all the actual and reasonable documented out-of-pocket costs
and expenses of creating, perfecting and insuring Liens on the Collateral in
favor of the Collateral Agent, for the benefit of the Secured Parties, including
filing and recording fees, expenses, search fees and reasonable documented fees,
expenses and disbursements of counsel to the Agents and the Joint Lead Arrangers
(such counsel to be limited to Latham and Watkins LLP and Faegre Baker Daniels
LLP); (v) all the actual and reasonable documented out-of-pocket costs, fees,
expenses and disbursements of any auditors, accountants, consultants (including
the Construction Consultant) or appraisers; (vi) all the actual and reasonable
documented out-of-pocket costs and expenses (including the reasonable fees,
expenses and disbursements of any appraisers, consultants (including the
Construction Consultant), advisors and agents employed or retained by the Agents
or their counsel) in connection with the custody or preservation of any of the
Collateral (including collateral audits); and (vii) after the occurrence of a
Default or an Event of Default, all documented out-of-pocket costs and expenses,
including fees, disbursements and other charges of counsel (but limited to the
reasonable and documented fees, disbursements and other charges of one primary
counsel and one special Indian counsel and, to the extent reasonably necessary,
of a single firm of local counsel in each applicable jurisdiction for all such
persons (and, in the case of a conflict of interest where any such person
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, of another primary counsel and special Indian counsel
and, to the extent reasonably necessary, one firm of local counsel in each
applicable jurisdiction for each group of similarly situated affected persons))
and costs of settlement, incurred by any Agent, any Lender or any Related Party
of any of the foregoing Persons in enforcing any Obligations of, or in
collecting any payments due from, any Loan Party hereunder or under the other
Loan Documents by reason of such Default or Event of Default (including in
connection with the inspection of the books and records of any Loan Party, the
sale of, collection from, or other realization upon any of the Collateral or the
enforcement of the Security Documents) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy cases or proceedings.

 

(b)                                 The Borrower agrees to indemnify and defend
each Joint Lead Arranger, each Agent, each Issuing Bank, the Swingline Lender
and the Lenders, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, and shall pay or reimburse any such Indemnitee for, any and all
losses, claims, damages, liabilities and related costs and expenses, including
reasonable documented out-of-pocket counsel fees (such counsel to be limited to
one counsel to the Indemnitees taken as a whole plus one special Indian counsel
and to the extent reasonably necessary, one firm of local counsel in each
applicable jurisdiction for all Indemnitees taken as a whole (and solely in the
case of a conflict of interest where any such Person affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel,
one

 

195

--------------------------------------------------------------------------------


 

additional of each such counsel for each group of similarly situated
Indemnitees)), disbursements and other charges, incurred by or asserted against
any Indemnitee arising out of, in any way connected with, or as a result of
(i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions or the other transactions
contemplated hereby or thereby, (ii) any Loans or issuances of Letters of Credit
or the use or proposed use of the proceeds therefrom, (iii) any claim,
litigation, investigation or proceeding and the prosecution and defense thereof
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto and whether or not such claim, litigation, investigation or proceeding
is initiated by the Borrower or any Affiliate of the Borrower or any other
Person, (iv) actions of any Joint Lead Arranger or the Co-Syndication Agents in
arranging and/or syndicating the Loans and/or Facilities, or (v) any actual or
alleged presence or Release of Hazardous Materials on any property owned or
operated by any Loan Party, or any Environmental Liability related in any way to
any Loan Party, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF THE
INDEMNITEE; provided that such indemnity shall not, as to any Indemnitee, be
available (A) to the extent that such losses, claims, damages, liabilities or
related costs and expenses are determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted primarily from the gross
negligence, bad faith or willful misconduct of such Indemnitee (and, upon any
such determination, any indemnification payments with respect to such losses,
claims, damages, liabilities or related costs and expenses previously received
by such Indemnitee shall be subject to reimbursement by such Indemnitee), (B) a
material breach of the Loan Documents by such Indemnitee, as determined by a
court of competent jurisdiction in a final and non-appealable ruling (and, upon
any such determination, any indemnification payments with respect to such
losses, claims, damages, liabilities or related costs and expenses previously
received by such Indemnitee shall be subject to reimbursement by such
Indemnitee), or (C) with respect to a dispute arising solely among Indemnitees
(other than a dispute with an Indemnitee in its capacity as an Agent or a Joint
Lead Arranger) and not arising from an act or omission of the Borrower or any of
its Affiliates.  To the extent that the undertakings to defend, indemnify, pay
and hold harmless set forth in this Section 9.05(b) may be unenforceable in
whole or in part because they are violative of any law or public policy, the
Borrower shall contribute the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all indemnified
liabilities incurred by Indemnitees or any of them.

 

(c)                                  To the extent that the Borrower fails for
any reason to pay any amount required to be paid by it or any other Loan Party
to any Agent, any Joint Lead Arranger, the Issuing Bank, the Swingline Lender or
any Related Party of any of the foregoing under paragraph (a) or (b) of this
Section 9.05, but without affecting the Borrower’s obligations with respect
thereto, each Lender severally agrees to pay to the applicable Agent, such Joint
Lead Arranger, the Issuing Bank, the Swingline Lender or such Related Party, as
the case may be, such Lender’s Pro Rata Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Aggregate Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender); provided, that with respect to such unpaid amounts owed to the Issuing
Bank or the Swingline Lender solely in its capacity as such, only the Revolving
Lenders

 

196

--------------------------------------------------------------------------------


 

shall be required to pay such unpaid amounts, such payment to be made severally
among them based on such Revolving Lenders’ Pro Rata Share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided, further, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related cost or expense, as the
case may be, was incurred by or asserted against such Agent or Joint Lead
Arranger, the Issuing Bank, the Swingline Lender or such Related Party in its
capacity as such.

 

(d)                                 To the extent permitted by applicable law,
no party shall assert and each of the parties hereby waives any claim against
any other Person, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions and the other
transactions contemplated hereby, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that nothing in this paragraph (d) shall limit the
Borrower’s indemnification and reimbursement obligations otherwise set forth in
this Section 9.05.

 

(e)                                  This Section 9.05 shall not apply with
respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

SECTION 9.06                                      Adjustments; Setoff. 
Notwithstanding Section 8.09(b), if an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, except to the extent prohibited by law, with the
prior written consent of the Administrative Agent, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Lender or any such
Affiliate to or for the credit or the account of any Loan Party against any or
all of the obligations of the Borrower and the other Loan Parties now or
hereafter existing under this Agreement and the other Loan Documents held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or such other Loan Document for amounts then due and
owing and although such obligations may be unmatured; provided that in the event
that any Defaulting Lender shall exercise any such right of setoff, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.21 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Bank, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights of each Lender under this Section 9.06
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

SECTION 9.07                                      Governing Law.  THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO AND THERETO, HEREUNDER AND THEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK

 

197

--------------------------------------------------------------------------------


 

(WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THAT WOULD RESULT IN THE
APPLICATION OF LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK); PROVIDED,
HOWEVER, THAT IF THE CREATION OR ATTACHMENT OF ANY SECURITY INTEREST IN ANY ITEM
OF COLLATERAL IS EXCLUDED FROM THE COVERAGE OF THE NEW YORK UNIFORM COMMERCIAL
CODE OR THE SECURITY INTEREST IN ANY ITEM OF COLLATERAL CANNOT BE CREATED OR
ATTACHED UNDER THE NEW YORK UNIFORM COMMERCIAL CODE, THEN THE CREATION AND/OR
ATTACHMENT OF THE SECURITY INTERESTS IN SUCH COLLATERAL SHALL BE GOVERNED BY THE
SECURED TRANSACTIONS STATUTE.

 

SECTION 9.08                                      Waivers; Amendment.

 

(a)                                 No failure or delay on the part of any
Agent, Joint Lead Arranger or any Lender in exercising any power or right
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Agents, the Joint Lead Arrangers
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by any Loan Party therefrom shall in any event be effective
unless the same shall be permitted by Section 9.08(b), and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.

 

(b)                                 Neither this Agreement, any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and, in the case of an amendment or modification, signed by
the Tribe (to the extent party thereto) and the Loan Parties party hereto or
thereto, and in any case delivered to the Administrative Agent.  Notwithstanding
the foregoing, no such agreement shall:

 

(i)                                     forgive or reduce the principal amount
or extend the final scheduled date of maturity of any Loan or reimbursement
obligation in respect of any Letter of Credit, extend the scheduled date or
reduce the amount of any amortization payment in respect of any Term Loan,
reduce any Fee or the stated rate of any interest payable hereunder or forgive
the payment of any Fee or interest payable hereunder or extend the scheduled
date of any payment thereof, increase the amount or extend the expiration date
of any Commitment of any Lender, extend the stated expiration date of any Letter
of Credit beyond the date permitted in Section 2.04 or amend or modify
Section 2.15(c), Section 2.16 or Section 7.02 hereof, in each case without the
prior written consent of each Lender directly affected thereby (such consent
being in lieu of the consent of the Required Lenders required pursuant to the
first sentence of this Section 9.08(b) other than in the case of an increase in
any Commitment, which shall also require the consent of the Required Lenders);
provided, however, that only the consent of

 

198

--------------------------------------------------------------------------------


 

the Required Lenders shall be necessary to (A) amend Section 2.09, or (B) waive
any obligation of the Borrower to pay additional interest or interest at an
increased rate under Section 2.09;

 

(ii)                                  amend or modify the pro rata requirements
of Section 2.05(a), the provisions of Section 9.04 (including amendments or
modifications to the definition of “Eligible Assignee” intended to limit (as
opposed to expand) those Persons qualifying thereunder), the provisions of this
Section 9.08 or the definition of the term “Pro Rata Share” or “Required
Lenders”, in each case, without the prior written consent of each Lender
(provided that, with respect to any additional extensions of credit pursuant
hereto as are approved by the Required Lenders, the consent of the Required
Lenders only shall be required to include the Lenders advancing such additional
funds in the determination of “Required Lenders” or “Pro Rata Share” on
substantially the same basis as the Term B Loan Commitments, the Term B Loans
funded thereunder, the Term C Loan Commitments, the Term C Loans funded
thereunder, the Incremental Term Loan Commitments, the Incremental Term Loans
funded thereunder, the Revolving Commitments and the Revolving Loans are
included on the Closing Date);

 

(iii)                               amend or modify the definition of the term
“Required Revolving Facility Lenders” or “Required Class Lenders” without the
prior written consent of each Lender affected thereby (such consent being in
lieu of the consent of the Required Lenders required pursuant to the first
sentence of this Section 9.08(b)) (provided that, with respect to any additional
extensions of credit pursuant hereto as are approved by the Required Lenders,
the consent of the Required Lenders only shall be required to include the
Lenders advancing such additional funds in the determination of such “Required
Revolving Facility Lenders” or “Required Class Lenders” on substantially the
same basis as the applicable Commitments and the Loans are included on the
Closing Date);

 

(iv)                              release all or substantially all of the
Collateral or any material guarantor of the Obligations in any transaction or
series of related transactions (except to the extent such release is
contemplated under, and in accordance with, this Agreement or the other Loan
Documents and except in connection with a “credit bid” undertaken by the
Administrative Agent or the Collateral Agent at the direction of the Required
Lenders pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of
Title 11 of the United States Code entitled “Bankruptcy,” as now and hereafter
in effect, or any successor statute or other sale or disposition of assets in
connection with an enforcement action with respect to Collateral permitted
pursuant to the Loan Documents (in which case only the consent of the Required
Lenders will be needed for such release)) without the prior written consent of
each Lender;

 

(v)                                 subject to any other express provisions of
this Section 9.08(b), change the provisions of any Loan Document (including any
provisions of Section 7.02) in a manner that by its terms treats Lenders holding
Loans of one Class in a disproportionate manner than Lenders holding Loans of
any other Class without the prior written consent of the Lenders holding a
majority of the Loans and unfunded Commitments of such Class (the “Required
Class Lenders”) of each adversely affected Class (such consent being in lieu of
the consent of the Required Lenders required

 

199

--------------------------------------------------------------------------------


 

pursuant to first sentence of this Section 9.08(b)); provided, that the
Aggregate Exposure of any Defaulting Lender with respect to such Class shall be
disregarded in determining Required Class Lenders at any time; provided,
further, that the Required Class Lenders of any Class may waive, in whole or in
part, any prepayment, in which case such prepayment shall not be applied to such
Class of Loans but neither the prepayment to any other Class nor the application
as among Classes shall be altered;

 

(vi)                              amend, modify or waive any condition precedent
set forth in Section 4.02 to any Borrowing (including the waiver of an existing
Event of Default required to be waived in order for such extension of credit to
be made) without the consent of the Required Class Lenders with respect to the
Class under which such Credit Extension is to be made (such consent being in
lieu of the consent of the Required Lenders required pursuant to first sentence
of this Section 9.08(b));

 

(vii)                           amend, modify, supplement or waive, or permit or
consent to the amendment, modification, supplement or waiver of, this Agreement,
the Guaranty, any Security Document or any provision hereof or thereof so as to
alter the ratable treatment of Obligations arising hereunder or thereunder (it
being understood that additional extensions of credit hereunder may share
ratably in the payment of Obligations and the Collateral in accordance with the
Loans (including pursuant to Section 2.14)) without the prior written consent of
each Lender, or Obligations arising under Specified Hedging Agreements or
Specified Cash Management Agreements, the provisions of Section 8.09(a) (as they
relate to Obligations under Specified Hedging Agreements and Specified Cash
Management Agreements) or the definitions of “Cash Management Agreements,”
“Hedging Agreement,” “Obligations,” “Secured Parties,” “Specified Cash
Management Agreement” or “Specified Hedging Agreement,” in each case in a manner
adverse to any counterparty of a Loan Party under any Specified Hedging
Agreement or Specified Cash Management Agreement with Obligations thereunder
then outstanding, without the prior written consent of such counterparty;

 

(viii)                        without the consent of each Affiliated Lender,
(x) directly or indirectly amend, modify, supplement or waive, or permit or
consent to the amendment, modification, supplement or waiver of Section 2.01(f),
2.10(b), 2.12(c), 2.12(d), 2.13(c), 2.14, 2.16, 2.26, 4.02 (with respect to any
borrowing under the Delayed Draw Term C Loan Commitments), 5.20, 6.01(i), (n) or
(t), 6.04(b), (d), (e), (g), (h) or (j), 6.13(e) or (f), 7.02, 9.04(g), this
Section 9.08 or any provision of such Sections or any definition (or component
definition thereof) used in such Sections (but solely for purposes of such
Sections) or (y) enter into any other amendment, supplement, modification or
waiver that has the effect, directly or indirectly, of (A) permitting any
additional, or increases in the amount of (with respect to any period and
whether implemented through an increased or additional fixed amount, as a result
of any change in a relevant incurrence test or otherwise), Restricted Junior
Payments, Permitted Payments, Priority Payments, Supplemental Payment Amounts,
or other funds that may be advanced or paid to the Tribe or any of its members
or Affiliates or (B) any amendment, modification, supplement or waiver described
in the foregoing clause (x); provided that nothing in this clause (viii) shall
require the consent of any Affiliated Lender to the exercise of remedies
following the occurrence and during the continuance of an Event of Default to
the extent

 

200

--------------------------------------------------------------------------------


 

that the Loan Documents otherwise permit the Secured Parties to exercise such
remedies and so long as such amounts received in connection with, and proceeds
of, such exercise of remedies are applied in accordance with Section 7.02;

 

(ix)                              without the consent of each Term C Lender,
(x) directly or indirectly amend, modify, supplement or waive, or permit or
consent to the amendment, modification, supplement or waiver of Section 2.01(f),
2.10(b), 2.12(c), 2.12(d), 2.13(c), 2.14, 2.16, 2.26, 4.02 (with respect to any
borrowing under the Delayed Draw Term C Loan Commitments), 5.20, 6.01(i), (n) or
(t), 6.04(b), (d), (e), (g), (h) or (j), 6.13(e) or (f), 7.02, 9.04(g), this
Section 9.08 or any provision of such Sections or any definition (or component
definition thereof) used in such Sections (but solely for purposes of such
Sections), (y) enter into any other amendment, supplement, modification or
waiver that has the effect, directly or indirectly, of amending, supplementing,
modifying or waiving any condition to borrowing under the Delayed Draw Term C
Loan Commitments or in respect of any Additional Term C Loans or (z) enter into
any other amendment, supplement, modification or waiver that has the effect,
directly or indirectly, of (A) permitting any additional, or increases in the
amount of (with respect to any period and whether implemented through an
increased or additional fixed amount, as a result of any change in a relevant
incurrence test or otherwise), Restricted Junior Payments, Permitted Payments,
Priority Payments, Supplemental Payment Amounts, or other funds that may be
advanced or paid to the Tribe or any of its members or Affiliates or (B) any
amendment, modification, supplement or waiver described in the foregoing clauses
(x) and (y); provided that nothing in this clause (ix) shall require the consent
of any Term C Lender to the exercise of remedies following the occurrence and
during the continuance of an Event of Default to the extent that the Loan
Documents otherwise permit the Secured Parties to exercise such remedies and so
long as such amounts received in connection with, and proceeds of, such exercise
of remedies are applied in accordance with Section 7.02;

 

(x)                                 without the consent of each Lender, amend,
modify, supplement or waive or permit or consent to the amendment, modification,
supplement or waiver of the restrictions in this Agreement on assignment of
Loans and Commitments to Disqualified Lenders;

 

(xi)                              without the consent of each Affiliated Lender,
enter into any amendment, modification, supplement or waiver of this Agreement
or any other Loan Document that is not permitted under the PNG Subordination
Agreement or, so long as any Affiliated Lender holds any Subordinated Loans, the
Subordinated Loan Subordination Agreement; or

 

(xii)                           until the date that is six (6) months after
Substantial Completion, amend, supplement, modify, waive or change the terms of
any Loan Document in a manner that has the effect, directly or indirectly, of
changing the timing of, amount of or conditions to disbursement from the
Accounts (as defined in the Disbursement Agreement) or otherwise affects the
availability of funds in the Accounts or any other funds that may be applied to
pay Project Costs, without the consent of each Affiliated Lender and PNG;

 

201

--------------------------------------------------------------------------------


 

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of any Agent, Joint Lead Arranger, the Swingline
Lender, the Issuing Bank or the Disbursement Agent hereunder or under any other
Loan Document without the prior written consent of such Person so affected. 
Except as set forth herein or in the Disbursement Agreement, to the extent the
Administrative Agent is entitled or required to make any determinations (whether
a consent, waiver or otherwise) under the Disbursement Agreement, the
Administrative Agent shall make such determinations upon the advice of the
Required Lenders.  Except as set forth herein or in the Disbursement Agreement,
any waiver by the Administrative Agent or any determination regarding the
exercise or enforcement of remedies under the Disbursement Agreement shall be
made by the Administrative Agent upon the advice of the Required Lenders.

 

(c)                                  Notwithstanding anything to the contrary in
this Section 9.08, the parties to the Engagement Letter may (i) enter into
written amendments, supplements or modifications thereto for the purpose of
adding any provisions thereto or changing in any manner the rights thereunder of
the parties thereto or (ii) waive, on such terms and conditions as may be
specified in the instrument of waiver, (1) any of the requirements of the
Engagement Letter or (2) any Default or Event of Default to the extent (and only
to the extent) relating to the Engagement Letter, it being understood that the
waiver of any Default or Event of Default (or portion thereof) relating to any
of the other Loan Documents may be accomplished only as set forth in
Section 9.08(b).

 

(d)                                 Subject to the provisions of Article VIII
and any independent consent rights the Administrative Agent may have pursuant to
the last proviso of clause (b) above, the Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute (or direct
the Collateral Agent or the Disbursement Agent to execute) amendments,
modifications, waivers or consents on behalf of such Lender.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on any Loan Party in any
case shall entitle any Loan Party to any other or further notice or demand in
similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 9.08 shall be binding
upon each Secured Party at the time outstanding, each future Secured Party and,
if signed by a Loan Party, on such Loan Party.

 

(e)                                  Notwithstanding anything to the contrary
contained in any Loan Document, without the consent of any other person, the
applicable Loan Party(ies) and the Administrative Agent, the Collateral Agent
and/or the Disbursement Agent may (in its or their respective sole discretion,
or shall, to the extent required by any Loan Document) enter into (or the
Administrative Agent may authorize the Collateral Agent or the Disbursement
Agent to enter into) (i) any amendments or agreements supplemental to this
Agreement or any other Loan Document pursuant to the second to last sentence of
Section 8.02, (ii) any amendment or waiver of any Loan Document, or enter into
any new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable Legal Requirements, (iii) any
amendments to this Agreement or any other Loan Document pursuant to

 

202

--------------------------------------------------------------------------------


 

Sections 2.24 and 2.25, (iv) any amendments to the forms of the Consent attached
as Exhibit F to the Disbursement Agreement or the lien releases attached as
Exhibit I to the Disbursement Agreement and (v) any amendments to the Security
Documents that, in the judgment of the Administrative Agent, are necessary or
appropriate to ensure that the Security Documents secure the Obligations.

 

(f)                                   No Defaulting Lender shall have any right
to approve or disapprove of any amendment, waiver or consent hereunder, except
to the extent the consent of such Lender would be required under clause (i) of
Section 9.08(b).

 

(g)                                  Notwithstanding anything to the contrary in
this Section 9.08 or any other provision of any Loan Document, unless and until
any Subordinated Lender has exercised the purchase right set forth in Section 26
of the Subordination Agreement. each Affiliated Lender that is a Lender
hereunder acknowledges and agrees that:

 

(i)                                     the Loans and Commitments held by such
Affiliated Lender shall be disregarded in both the numerator and denominator in
the calculation of, and shall not have any right to vote in, any Lender vote
with respect to any amendment, modification, consent, direction, waiver or other
action pursuant to Section 9.08 or any other provision of this Credit Agreement
or the other Loan Documents (provided that to the extent that the foregoing is
deemed unenforceable for any reason, such Affiliated Lender shall vote in such
matter in the same proportion as the allocation of voting with respect to such
matter by those Lenders who are not Affiliated Lenders), except that this clause
(i) shall not apply (A) to the extent that the matter to be voted on treats the
obligations held by such Affiliated Lender in a disproportionate manner to such
Affiliated Lender than the proposed treatment of similar obligations (it being
understood that the Term B Loans and Term C Loans shall be deemed to be similar
obligations for purposes of this paragraph) held by Lenders that are not
Affiliated Lenders; provided that so long as such action treats the obligations
held by such Affiliated Lender and such other similar obligations in the same
manner, such matter shall not be deemed to treat the obligations held by such
Affiliated Lender in a disproportionate manner notwithstanding that such action
may result in different consequences for the Term B Loans and the Term C Loans
due to the different terms of such Classes (by way of example, the exercise of
remedies at a time when Term B Loan Account Proceeds remain or at a time when a
prepayment premium is payable under Section 2.12(c) shall not be deemed to treat
the Term C Loans in a disproportionate manner to the Term B Loans
notwithstanding that Term B Loan Account Proceeds will only be applied to repay
the Term B Loans or that the Term B Loans are entitled to a prepayment premium),
(B) to any of the items or matters described in Section 9.08(b)(ii), (iii),
(iv), (vi), (vii), (viii) or (xi) or (C) to amendments, modifications or waivers
to the restrictions in this Agreement on assignments of Loans and Commitments to
Disqualified Lenders;

 

(ii)                                  the Loans held by such Affiliated Lender
shall be non-voting in the event that any proceeding under Sections 1126 or 1129
of the Bankruptcy Code shall be instituted by or against the Loan Parties, or
alternatively, to the extent that the foregoing is deemed unenforceable for any
reason, such Affiliated Lender shall vote in such proceedings in the same
proportion as the allocation of voting with respect to such matter

 

203

--------------------------------------------------------------------------------


 

by those Lenders who are not Affiliated Lenders, in each case except to the
extent that any Plan proposes to treat the obligations held by such Affiliated
Lender in a disproportionate manner to such Affiliated Lender than the proposed
treatment of similar obligations held by Lenders that are not Affiliated Lenders
or modify the provisions referenced in clause (i) above; and

 

(iii)                               such Affiliated Lender, solely in its
capacity as an Affiliated Lender, will not be entitled to (x) attend (including
by telephone) any meeting or discussions (or portion thereof) among the
Administrative Agent or any Lender or among Lenders to which the Loan Parties or
their representatives are not invited or (y) receive any information or material
prepared by the Administrative Agent or any Lender or any communication by or
among the Administrative Agent and one or more Lenders, except to the extent
such information or materials have been made available to any Loan Party or its
representatives (and in any case, other than the right to receive notices of
Borrowings, prepayments and other administrative notices in respect of its Loans
required to be delivered to Lenders pursuant to the terms of this Agreement).

 

(h)                                 Notwithstanding anything to the contrary in
this Section 9.08, but without affecting Section 9.08(g), each Lender hereunder
acknowledges and agrees that, if as of the date of determination for any vote on
any amendment, modification or waiver under Section 9.08 that would require the
consent of all Lenders or all affected Lenders, the Senior Secured Net Leverage
Ratio as of the last day of either of the two most recently ended Fiscal
Quarters for which financial statements have been delivered pursuant to Sections
5.01(b) or 5.01(c) was not less than 4.25:1.00, then any requirement under
Section 9.08 to obtain the consent of all Lenders or all affected Lenders, as
applicable, shall instead be deemed to be a requirement to obtain the consent of
(i) all Revolving Lenders or all affected Revolving Lenders (if any), as
applicable and (ii) the Required Lenders; provided, however, that this
Section 9.08(h) shall not apply (A) to modify the rights of Affiliated Lenders
and Term C Lenders as set forth in Section 9.08 (b)(ii), (iii), (iv), (vi),
(vii), (viii) or (xi) or Section 9.08(g), (B) to the extent that the matter to
be voted on treats the obligations held by such Lender in a disproportionate
manner to such Lender than the proposed treatment of similar obligations held by
other Lenders or (C) to amendments, modifications or waivers to the restrictions
in this Agreement on assignments of Loans and Commitments to Disqualified
Lenders.

 

(i)                                     Term B Lenders Purchase Option.

 

(i)                                     Without prejudice to any other rights or
remedies available under the Loan Documents, at law or in equity or otherwise,
the Revolving Lenders agree at any time that any Revolving Lender is a
Non-Consenting Lender with respect to any matter on which the Term B Lenders are
entitled to vote or consent, if the consent of 100% of the Term B Lenders (or,
if Section 9.08(h) is applicable, the consent of the Required Lenders) shall
have been obtained, each Revolving Lender that is a Non-Consenting Lender with
respect to such matter shall offer the Term B Lenders the option to purchase
(either directly, in the case of Term B Lenders who are Regulated Banks or
Licensed Lenders, or through a designee that is a Regulated Bank or Licensed
Lender) the entire aggregate amount (but not less than the entirety) of its
outstanding Revolving Commitments and Revolving Exposure at the Purchase Price
without warranty or

 

204

--------------------------------------------------------------------------------


 

representation or recourse except as provided in Section 9.08(i)(iv), on a pro
rata basis among the Term B Lenders, which offer may be accepted by less than
all of the Term B Lenders so long as all the accepting Term B Lenders shall when
taken together purchase such entire aggregate amount of Revolving Commitments
and Revolving Exposure offered for purchase by the Revolving Lenders as set
forth above.

 

(ii)                                  The “Purchase Price” for the Revolving
Commitments and Revolving Exposure of each Non-Consenting Lender will equal the
sum of (1) the full amount of all Revolving Exposure of such Non-Consenting
Lender then-outstanding and unpaid at par (including principal, accrued but
unpaid interest and fees and any other unpaid amounts, including breakage
costs), (2) the cash collateral to be furnished by such Non-Consenting Lender to
the Revolving Lenders providing letters of credit under the Loan Documents in
such amount (not to exceed 103% thereof) as such Revolving Lenders determine is
reasonably necessary to secure such Revolving Lenders in connection with any
such outstanding and undrawn letters of credit and (3) all accrued and unpaid
fees, expenses and other amounts (including attorneys’ fees and expenses) owed
to such Non-Consenting Lender under or pursuant to the Loan Documents on the
date of purchase.

 

(iii)                               The Term B Lenders shall irrevocably accept
or reject such offer within ten (10) days of the receipt thereof by the Term B
Lenders and the parties shall endeavor to close promptly thereafter.  If the
Term B Lenders (or any subset of them) accept such offer, it shall be exercised
pursuant to documentation mutually acceptable to each of the Revolving Lenders
that are Non-Consenting Lenders and the Term B Lenders.  If the Term B Lenders
reject such offer (or do not so irrevocably accept such offer within the
required timeframe), the Revolving Lenders shall have no further obligations
pursuant to this Section 9.08(i) and may take any further actions in their sole
discretion in accordance with the Loan Documents.  Each Revolving Lender will
retain all rights to indemnification provided in the relevant Loan Documents for
all claims and other amounts relating to periods prior to any purchase of its
Revolving Commitments and Revolving Exposure pursuant to this Section 9.08(i).

 

(iv)                              The purchase and sale of the Revolving
Commitments and Revolving Exposure under this Section 9.08(i) will be without
recourse and without representation or warranty of any kind by the Revolving
Lenders, except that the Revolving Lenders that are Non-Consenting Lenders shall
severally and not jointly represent and warrant to the Term B Lenders that on
the date of such purchase, immediately before giving effect to the purchase:

 

(1)                                 the principal of and accrued and unpaid
interest on the Revolving Commitments and Revolving Exposure, and the fees and
expenses thereof owed to the respective Revolving Lenders, are as stated in any
assignment agreement prepared in connection with the purchase and sale of the
Revolving Commitments and Revolving Exposure; and

 

(2)                                 each such Revolving Lender owns the
Revolving Commitments and Revolving Exposure purported to be owned by it free

 

205

--------------------------------------------------------------------------------


 

and clear of any Liens (other than participation interests not prohibited by the
Loan Documents, in which case the Purchase Price will be appropriately adjusted
so that the Term B Lenders do not pay amounts represented by participation
interests to the extent that the Term B Lenders expressly assume the obligations
under such participation interests).

 

SECTION 9.09                                      Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan or participation in any drawing under any Letter of
Credit, together with all fees, charges and other amounts which are treated as
interest on such Loan or participation in such drawing under any Letter of
Credit under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.09 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.10                                      Entire Agreement.  THIS
AGREEMENT, THE ENGAGEMENT LETTER AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES. Nothing in this Agreement, the
Engagement Letter or in the other Loan Documents, expressed or implied, is
intended to confer upon any Person (other than the parties hereto and thereto,
their respective successors and assigns permitted hereunder (including any
Affiliate of the Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Related Parties of each of the Agents,
the Joint Lead Arrangers and the Lenders) any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the other Loan Documents.

 

SECTION 9.11                                      Waiver of Sovereign Immunity.

 

(A)                               Waiver of Sovereign Immunity.  EACH OF THE
TRIBE, THE BORROWER AND THE GUARANTORS (EACH A “TRIBAL PARTY”) HEREBY EXPRESSLY,
UNEQUIVOCALLY AND IRREVOCABLY WAIVES ITS RESPECTIVE SOVEREIGN IMMUNITY, AND WITH
RESPECT TO THE TRIBE, THE SOVEREIGN IMMUNITY OF ANY PERSON WHO MIGHT SHARE IN
THE SOVEREIGN IMMUNITY OF THE TRIBE (EACH, OTHER THAN THE BORROWER AND THE
GUARANTORS, A “SHARED IMMUNITY PERSON”) (AND ANY DEFENSE BASED THEREON) FOR THE
PURPOSE OF AND TO PERMIT ANY SUIT, ACTION, ARBITRATION OR OTHER LEGAL
PROCEEDINGS OR ANY LEGAL PROCESS, IN EACH CASE OF ANY NATURE WHETHER SUCH ACTION
BE BROUGHT IN LAW OR EQUITY, ARISING IN CONTRACT, TORT OR STATUTE (INCLUSIVE OF
CLAIMS AND COUNTERCLAIMS, ACTIONS FOR EQUITABLE OR PROVISIONAL RELIEF AND TO
COMPEL

 

206

--------------------------------------------------------------------------------


 

ARBITRATION, AND WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO
JUDGMENT, ATTACHMENT IN AID OF EXECUTION, EXECUTION, EXERCISE OF CONTEMPT
POWERS, OR OTHERWISE) (AN “ACTION”) AND, FURTHER, WAIVES ANY SOVEREIGN IMMUNITY
FROM ANY JUDGMENT OR ORDER RELATED THERETO, PROVIDED THAT:

 

(i)                                     THE ACTION IS BROUGHT BY THE JOINT LEAD
ARRANGERS, THE ADMINISTRATIVE AGENT, ANY OTHER AGENT, THE ISSUING BANK, THE
SECURED PARTIES, THE LENDERS, OR ANY OF THEIR RESPECTIVE SUCCESSORS IN INTEREST
OR ASSIGNS, OR ANY OTHER PERSON WHO IS ENTITLED TO THE BENEFITS OF THE LOAN
DOCUMENTS (INCLUDING WITHOUT LIMITATION THE INDEMNITEES REFERRED TO IN
SECTION 9.05) (COLLECTIVELY, THE “GRANTEES”);

 

(ii)                                  THE ACTION SHALL BE COMMENCED ON OR AFTER
THE CLOSING DATE AND PRIOR TO THE DATE WHICH IS THE LATER OF (A) THE TENTH
(10TH) ANNIVERSARY OF THE SCHEDULED MATURITY DATE AND (B) THE DATE ON WHICH ALL
OBLIGATIONS ARE PAID IN FULL; PROVIDED, HOWEVER, THAT NOTWITHSTANDING ANYTHING
TO THE CONTRARY, SUCH WAIVER SHALL REMAIN EFFECTIVE FOR ANY PROCEEDING THEN
PENDING, ALL APPEALS THEREFROM AND DURING THE ENFORCEMENT OF ANY JUDGMENTS
RESULTING THEREFROM;

 

(iii)                               THE ACTION (A) ARISES UNDER ANY LOAN
DOCUMENT OR ANY TRIBAL PARTY’S OBLIGATIONS THEREUNDER, INCLUDING, WITHOUT
LIMITATION, ANY ACTION TO INTERPRET OR ENFORCE OR OTHERWISE SEEK OR OBTAIN
RELIEF WITH RESPECT TO THE PROVISIONS OF THE LOAN DOCUMENTS OR OTHERWISE IN
CONNECTION THEREWITH, IN CONNECTION WITH THE OBLIGATIONS OF THE TRIBE OR LOAN
PARTIES THEREUNDER OR IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED THEREBY,
WHETHER SUCH RIGHTS ARISE IN LAW OR EQUITY; (B) IS TO ENFORCE AND EXECUTE ANY
ORDER, JUDGMENT OR RULING RESULTING FROM SUCH AN ACTION OR ARBITRATION AWARD; OR
(C) IS TO ADJUDICATE ANY CLAIM UNDER THE INDIAN CIVIL RIGHTS ACT, 25 U.S.C. §
1301 ET SEQ. OR ARISING UNDER TRIBAL LAW;

 

(iv)                              THE ACTION MAY SEEK ALL AVAILABLE LEGAL AND
EQUITABLE REMEDIES, INCLUDING THE RIGHT TO SPECIFIC PERFORMANCE, MONEY DAMAGES
AND INJUNCTIVE OR DECLARATORY RELIEF, BUT IN ANY EVENT SHALL NOT INCLUDE A CLAIM
FOR PUNITIVE OR CONSEQUENTIAL DAMAGES; AND

 

(v)                                 ANY ORDER, JUDGMENT, RULING OR OTHER
REMEDIES RELATED TO AN ACTION SHALL BE ENFORCEABLE ONLY AGAINST THE ASSETS
DESCRIBED UNDER SECTION 9.11(b).

 

207

--------------------------------------------------------------------------------


 

(b)                                 LIMITATION ON RECOURSE.  THE OBLIGATIONS OF
THE BORROWER AND THE GUARANTORS ARE GENERAL OBLIGATIONS OF THE BORROWER AND THE
GUARANTORS.  THE OBLIGATIONS OF THE TRIBE ARE LIMITED RECOURSE OBLIGATIONS
ENFORCEABLE SOLELY AGAINST THE ASSETS DESCRIBED BELOW, OR THROUGH INJUNCTIVE
RELIEF, EQUITABLE RELIEF OR DECLARATORY RELIEF, IN THE CIRCUMSTANCES DESCRIBED
BELOW. THE ADMINISTRATIVE AGENT, THE LENDERS AND THE OTHER SECURED PARTIES SHALL
HAVE RECOURSE AGAINST THE BORROWER AND THE GUARANTORS WITH RESPECT TO THE
OBLIGATIONS OF THE BORROWER, THE GUARANTORS AND THE TRIBE ONLY TO RECOURSE
ASSETS; PROVIDED, HOWEVER, THAT (I) UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT RESULTING FROM OR RELATED TO THE FAILURE OF
THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTIONS 3.01, 3.02, 3.03,
3.07(a), 3.29(a), 3.30, 3.31, 3.32, 3.33, 3.34, 3.35, 3.36, 3.37, 3.38, 3.39,
3.40, 3.41, AND 3.42 TO BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON THE DATE
SUCH REPRESENTATIONS AND WARRANTIES ARE MADE OR DEEMED MADE OR A BREACH OF
SECTIONS 5.16 OR 6.20, IN ADDITION TO HAVING RECOURSE AGAINST THE BORROWER AND
THE GUARANTORS AND RECOURSE ASSETS IN CONNECTION WITH SUCH EVENT OF DEFAULT, THE
SECURED PARTIES SHALL ALSO HAVE RECOURSE TO THE TRIBE, AND THE OBLIGATIONS OF
THE BORROWER, THE GUARANTORS AND THE TRIBE WILL BE ENFORCEABLE AGAINST ALL
ASSETS OF THE TRIBE, OTHER THAN PROTECTED ASSETS AND (II) IN THE CASE OF ANY
OTHER EVENT OF DEFAULT RELATING TO THE TRIBE OR ANY OTHER ACTION INVOLVING THE
TRIBE, THERE SHALL BE NO RECOURSE TO THE TRIBE OR ANY ASSETS OF THE TRIBE, AND
THE SOLE REMEDY OF THE ADMINISTRATIVE AGENT, THE LENDERS AND THE OTHER SECURED
PARTIES AGAINST THE TRIBE (BUT WITHOUT LIMITING THE SECURED PARTIES’ RECOURSE TO
THE BORROWER, GUARANTORS AND RECOURSE ASSETS) SHALL BE TO OBTAIN INJUNCTIVE
RELIEF, EQUITABLE RELIEF OR DECLARATORY RELIEF AGAINST THE TRIBE WITH RESPECT TO
SUCH SPECIFIC EVENT OF DEFAULT OR ACTION INVOLVING THE TRIBE; PROVIDED, FURTHER,
THAT ANY RECOURSE AGAINST THE TRIBE RESULTING FROM A BREACH OF SECTION 6.20(e),
(f), (g) or (h) SHALL BE LIMITED TO THE AMOUNT OF SUCH OBLIGATION, CONSENSUAL
LIABILITY OR INDEBTEDNESS, THE RESTRICTED JUNIOR PAYMENT MADE, OR THE RECOURSE
ASSETS DISTRIBUTED, ALLOCATED, APPROPRIATED OR COMMINGLED, AS APPLICABLE.

 

SECTION 9.12                                      Consents to Jurisdiction;
Waivers of Venue; Exhaustion; Service of Process.

 

(A)                               CONSENT TO JURISDICTION.  SUBJECT TO THE
FOREGOING LIMITATIONS ON EACH TRIBAL PARTY’S WAIVER OF SOVEREIGN IMMUNITY, EACH
TRIBAL PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT,
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT TO WHICH ANY APPEALS
THEREFROM ARE AVAILABLE (COLLECTIVELY, THE “NEW YORK FEDERAL COURTS”) AND THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE CITY OF NEW YORK, COUNTY OF NEW

 

208

--------------------------------------------------------------------------------


 

YORK, AND ANY APPELLATE COURT TO WHICH ANY APPEALS THEREFROM ARE AVAILABLE
(COLLECTIVELY, THE “NEW YORK STATE COURTS”) AND THE UNITED STATES DISTRICT
COURT, SOUTHERN DISTRICT OF CALIFORNIA, AND ANY APPELLATE COURT TO WHICH ANY
APPEALS THEREFROM ARE AVAILABLE (COLLECTIVELY WITH THE NEW YORK FEDERAL COURTS,
THE “FEDERAL COURTS”) AND THE COURTS OF THE STATE OF CALIFORNIA AND ANY
APPELLATE COURT TO WHICH ANY APPEALS THEREFROM ARE AVAILABLE (COLLECTIVELY, THE
“CALIFORNIA STATE COURTS”), OR IF NONE OF THE FOREGOING COURTS ACCEPTS
JURISDICTION OVER AN ACTION, THEN THE TRIBAL COURTS OR JUDICIAL FORUMS OF THE
TRIBE (COLLECTIVELY WITH THE FEDERAL COURTS, THE NEW YORK STATE COURTS AND THE
CALIFORNIA STATE COURTS, THE “CONSENTED COURTS”) AND EACH TRIBAL PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY ACTION
SHALL BE HEARD AND DETERMINED IN SUCH CONSENTED COURT AS SET FORTH HEREIN AND
AGREES TO BE BOUND BY THE DECISIONS OF ANY SUCH COURT.  NOTWITHSTANDING THE
FOREGOING, EACH OF THE TRIBAL PARTIES AGREES THAT ANY FINAL JUDGMENT,
ARBITRATION AWARD OR ORDER IN ANY SUCH ACTIONS OR PROCEEDINGS SHALL BE
CONCLUSIVE AND MAY BE ENFORCED BY ANY COURT OF ANY OTHER
JURISDICTION, INCLUDING, WITHOUT LIMITATION, THE TRIBAL COURTS OR JUDICIAL
FORUMS OF THE TRIBE, AND THAT ANY GOVERNMENT OR OTHER GOVERNMENTAL AUTHORITIES
WHO HAVE THE RIGHT AND DUTY UNDER APPLICABLE LAW MAY TAKE ANY AND ALL ACTION
AUTHORIZED OR ORDERED BY ANY SUCH COURT, INCLUDING WITHOUT LIMITATION, ENTERING
THE REAL PROPERTY OF ANY TRIBAL PARTY IN GIVING EFFECT TO ANY JUDGMENT ENTERED. 
IN ADDITION, WITH RESPECT TO ANY COLLATERAL, THE TRIBAL PARTIES AGREE THAT THE
COLLATERAL AGENT OR ANY SECURED PARTY MAY ALSO ENFORCE ITS RIGHTS AND REMEDIES
WITH RESPECT TO THE COLLATERAL (WHETHER JUDICIALLY OR NON-JUDICIALLY) IN ANY
JURISDICTION IN WHICH SUCH COLLATERAL OR ANY TRIBAL PARTY IS LOCATED.

 

(b)                                 WAIVER OF VENUE.  EACH TRIBAL PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY ACTION ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED THEREUNDER IN ANY FEDERAL COURT, NEW YORK STATE
COURT OR CALIFORNIA STATE COURT.  EACH TRIBAL PARTY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION IN ANY SUCH COURT.

 

(c)                                  TRIBAL EXHAUSTION/TRIBAL COURT ACTIONS. 
EACH TRIBAL PARTY HEREBY EXPRESSLY, UNCONDITIONALLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY RIGHT SUCH TRIBAL
PARTY MAY OTHERWISE HAVE TO REQUIRE THAT ANY ACTION BE CONSIDERED OR HEARD IN
ANY COURT (OTHER THAN AS SET FORTH

 

209

--------------------------------------------------------------------------------


 

IN SECTION 9.12(a)), INCLUDING WITHOUT LIMITATION CONSIDERED OR HEARD FIRST IN
ANY TRIBAL COURT OR FORUM OF THE TRIBE, NOW OR HEREAFTER EXISTING, WHETHER
BECAUSE OF THE DOCTRINE OF EXHAUSTION OF TRIBAL REMEDIES OR AS A MATTER OF
COMITY OR ABSTENTION, WAIVES ANY CLAIM OR RIGHT IT MAY POSSESS TO THE EXERCISE
OF JURISDICTION BY ANY TRIBAL COURT OR FORUM OF THE TRIBE, AND AGREES NOT TO
COMMENCE ANY SUCH ACTION IN ANY TRIBAL COURT OR FORUM OF THE TRIBE WITHOUT THE
WRITTEN CONSENT OF THE OTHER PARTIES TO SUCH ACTION.

 

(d)                                 SERVICE OF PROCESS.  EACH TRIBAL PARTY
HEREBY IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN ANY LOAN DOCUMENT, PROVIDED THAT NOTHING IN ANY LOAN DOCUMENT WILL
AFFECT THE RIGHT OF ANY PARTY THERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

 

(e)                                  SECURED PARTIES/INDEMNITEES.  THE WAIVERS
AND CONSENTS DESCRIBED IN SECTIONS 9.11 THROUGH 9.14 SHALL INURE TO THE BENEFIT
OF THE SECURED PARTIES AND EACH OTHER PERSON WHO IS ENTITLED TO THE BENEFITS OF
THE LOAN DOCUMENTS (INCLUDING WITHOUT LIMITATION THE INDEMNITEES REFERRED TO IN
SECTION 9.05).  THE SECURED PARTIES AND SUCH OTHER PERSONS SHALL HAVE AND BE
ENTITLED TO ALL AVAILABLE LEGAL AND EQUITABLE REMEDIES, INCLUDING THE RIGHT TO
SPECIFIC PERFORMANCE, MONEY DAMAGES AND INJUNCTIVE OR DECLARATORY RELIEF (OTHER
THAN PUNITIVE OR CONSEQUENTIAL DAMAGES) AND SUBJECT IN ALL RESPECTS TO THE
LIMITATIONS IN SECTION 9.11.  THE WAIVERS OF SOVEREIGN IMMUNITY AND CONSENTS TO
JURISDICTION CONTAINED IN SECTION 9.11 AND THIS SECTION 9.12 ARE IRREVOCABLE.

 

(f)                                   FORECLOSURE PROCEDURES.  EACH OF THE TRIBE
AND THE BORROWER EXPRESSLY AGREES THAT FOR JUDGMENTS, DECREES, ORDERS, WARRANTS,
SUBPOENAS, RECORDS OR OTHER JUDICIAL ACTS RESULTING FROM ANY ACTION AUTHORIZED
HEREUNDER, INCLUDING WITHOUT LIMITATION A FORECLOSURE JUDGMENT, A TRIBAL POLICE
OFFICER OR TRIBAL LAW ENFORCEMENT OFFICIAL OR OTHER LICENSED PEACE OFFICER
ACTING PURSUANT TO TRIBAL AUTHORITY (EACH, A “TRIBAL OFFICER”) IS AUTHORIZED TO
EXECUTE SUCH JUDGMENT, DECREE, ORDER, WARRANT, SUBPOENA, RECORD OR OTHER
JUDICIAL ACT.  IN THE CASE OF ANY SUCH FORECLOSURE ORDER OR JUDGMENT, AFTER
DELIVERY OF SUCH ORDER OR JUDGMENT BY A TRIBAL OFFICER, SUCH TRIBAL OFFICER
SHALL PROCEED TO ENTER UPON ANY PROPERTY OF ANY TRIBAL PARTY TO REMOVE SUCH
PERSONAL PROPERTY OR TO PERMIT REMOVAL BY THE PARTY IN WHOSE FAVOR THE ORDER OR
JUDGMENT WAS ISSUED. EACH TRIBAL PARTY EXPRESSLY GRANTS, ACKNOWLEDGES, AND
CONFIRMS THE GRANTEES’ AND GRANTEES’ AGENT’S RIGHT OF ACCESS TO SUCH TRIBAL
PARTY’S PROPERTY FOR THE PURPOSE OF ENFORCING REMEDIES AGAINST ANY COLLATERAL OR
OTHER PROPERTY LOCATED THEREON TO WHICH SUCH GRANTEE HAS RECOURSE TO ENFORCE
OBLIGATIONS UNDER THE LOAN DOCUMENTS.

 

210

--------------------------------------------------------------------------------


 

(g)                                  CALIFORNIA JUDICIAL REFERENCE.  IF ANY
ACTION OR PROCEEDING IS FILED IN A COURT OF THE STATE OF CALIFORNIA BY OR
AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, (A) THE COURT SHALL, AND IS HEREBY
DIRECTED TO, MAKE A GENERAL REFERENCE PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 638 TO A REFEREE (WHO SHALL BE A SINGLE ACTIVE OR RETIRED
JUDGE) TO HEAR AND DETERMINE ALL OF THE ISSUES IN SUCH ACTION OR PROCEEDING
(WHETHER OF FACT OR OF LAW) AND TO REPORT A STATEMENT OF DECISION, PROVIDED THAT
AT THE OPTION OF ANY PARTY TO SUCH PROCEEDING, ANY SUCH ISSUES PERTAINING TO A
“PROVISIONAL REMEDY” AS DEFINED IN CALIFORNIA CODE OF CIVIL PROCEDURE
SECTION 1281.8 SHALL BE HEARD AND DETERMINED BY THE COURT, AND (B) WITHOUT
LIMITING THE GENERALITY OF SECTION 9.05, THE BORROWER SHALL BE SOLELY
RESPONSIBLE TO PAY ALL FEES AND EXPENSES OF ANY REFEREE APPOINTED IN SUCH ACTION
OR PROCEEDING.

 

(h)                                 MISCELLANEOUS.  NOTWITHSTANDING ANY OF THE
FOREGOING, NOTHING IN THE LOAN DOCUMENTS WILL LIMIT THE ABILITY OF THE
ADMINISTRATIVE AGENT, THE LENDERS OR ANY SECURED PARTIES, OR THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, TO MOVE TO COMPEL ARBITRATION OR MOVE TO STAY OR DISMISS
A LAWSUIT IN FAVOR OF ARBITRATION, AND EACH TRIBAL PARTY’S WAIVER OF SOVEREIGN
IMMUNITY WILL EXPRESSLY EXTEND TO SUCH ACTIONS.  EACH OF THE TRIBAL PARTIES
HEREBY AGREES THAT ITS LIMITED WAIVER OF SOVEREIGN IMMUNITY AND OTHER WAIVERS
DESCRIBED IN SECTIONS 9.11 OR 9.12 ARE IRREVOCABLE AND AGREES NOT TO REVOKE OR
FURTHER LIMIT, IN WHOLE OR IN PART, ITS LIMITED WAIVER OF SOVEREIGN IMMUNITY OR
THE WAIVERS DESCRIBED IN THESE SECTIONS OR IN ANY WAY ATTEMPT TO REVOKE OR
FURTHER LIMIT, IN WHOLE OR IN PART, SUCH LIMITED WAIVER OF SOVEREIGN IMMUNITY. 
IN THE EVENT THAT ANY OF THE TRIBAL PARTIES (I) REVOKES, FURTHER LIMITS OR
ATTEMPTS TO REVOKE OR FURTHER LIMIT THE LIMITED WAIVER OF SOVEREIGN IMMUNITY
DESCRIBED IN SECTIONS 9.11 OR 9.12, (II) TAKES ANY ACTION WHICH IS INCONSISTENT
WITH THE WAIVERS DESCRIBED IN SECTIONS 9.11 OR 9.12 OR (III) FAILS TO SUBMIT TO
THE JURISDICTION OF THE COURTS AS DESCRIBED IN SECTIONS 9.11 OR 9.12, EACH OF
THE TRIBAL PARTIES HEREBY CONSENTS TO THE ENTRY OF APPROPRIATE INJUNCTIVE
RELIEF. THE TRIBE’S WAIVERS, CONSENTS AND AGREEMENTS IN ANY PROVISION OF
SECTIONS 9.11, 9.12 and 9.13, SHALL TO THE EXTENT PERMITTED BY LAW (OTHER THAN
LAW OF THE TRIBE), APPLY TO ALL SHARED IMMUNITY PERSONS.

 

SECTION 9.13                                      Waiver of Jury Trial.  EACH
PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).

 

211

--------------------------------------------------------------------------------


 

EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.13.

 

SECTION 9.14                                      Arbitration.

 

(a)                                 Invocation of Arbitration.  At the option of
the Administrative Agent, any controversy or claim between or among the parties
to this Agreement, whether arising in contract, tort or statute, including
controversies and claims that arise out of or relate to this Agreement
(including any renewals, extensions or modifications) or any other Loan Document
shall be resolved by binding arbitration in New York, New York.  For purposes of
this Section 9.14 only, the term “Administrative Agent” shall also include any
parent corporation, subsidiary or affiliate of the Administrative Agent involved
in the servicing, management or administration of the Collateral or any
obligation described or evidenced by this Agreement.  The arbitration shall be
conducted in accordance with the procedural rules of the Federal Arbitration Act
(Title 9, U.S. Code) and the regulations promulgated thereunder, notwithstanding
any choice of law provision in this Agreement or any other Loan Document, and
under the rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof;
provided, however, that the arbitration shall be heard and determined by a panel
of three arbitrators.  Any party to this Agreement claiming the neglect or
refusal of another party to proceed with an arbitration hereunder may make
application to any court of competent jurisdiction as set forth in
Section 9.12(a) for an order directing the parties to proceed with the
arbitration in compliance with this Section 9.14.  In the event such an action
to compel arbitration is commenced in the courts of the Tribe, the court shall
order the parties to arbitration in accordance with the provisions of this
Section 9.14 and the question of whether an obligation to arbitrate the dispute
at issue exists shall be decided by the arbitrator(s).

 

(b)                                 Confirmation and Enforcement of Arbitration
Award.  The arbitrator(s) shall give effect to statutes of limitation in
determining any claim.  At any time within one year after an arbitration award
has been rendered and the parties thereto notified thereof, any party to the
arbitration may make application to any court of competent jurisdiction as set
forth in Section 9.12(a) for an order confirming the award.  An arbitration
award shall not be subject to review or modification by a court for any reason
other than in the circumstances described in 9 U.S.C. §§ 10 and 11.  The
judgment confirming an award shall have the same force and effect in all
respects as, and be subject to all the provisions of law relating to, a judgment
in a civil action, and it may be enforced as if it has been rendered in a civil
action in a court of competent jurisdiction as set forth in Section 9.12(a). 
When the award requires the performance of any other act than the payment of
money, the court shall direct the enforcement thereof in the manner provided by
law.

 

(c)                                  Provisional Remedies.  No provision of this
Section 9.14 shall limit the right of any party to (i) exercise self-help
remedies, (ii) initiate judicial or non-judicial

 

212

--------------------------------------------------------------------------------


 

foreclosure against any Collateral, (iii) exercise any judicial or power of sale
rights, or (iv) act in a court of competent jurisdiction as set forth in
Section 9.12(a) to obtain an interim remedy, such as but not limited to,
injunctive relief or writ of possession, or additional or supplemental remedies,
in each case before, after, or during the pendency of any arbitration or other
proceeding.  The exercise of a remedy does not waive the right of the
Administrative Agent to resort to arbitration.

 

SECTION 9.15                                      No Advisory or Fiduciary
Responsibility.  In connection with all aspects of each transaction contemplated
hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Loan Document), the Borrower and the Tribe acknowledge
and agree, and acknowledge their Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the Joint Lead
Arrangers, the Administrative Agent, the Agents and the Lenders are arm’s-length
commercial transactions between the Tribe, the Borrower and their Affiliates, on
the one hand, and the Joint Lead Arrangers, the Administrative Agent, the Agents
and the Lenders, on the other hand, (B) each of the Tribe and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Tribe and the Borrower is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents;
(ii) (A) each Joint Lead Arranger, the Administrative Agent, each Agent and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Tribe, the Borrower or any of
their Affiliates, or any other Person and (B) neither the Joint Lead Arrangers
nor the Administrative Agent nor the Agents nor the Lenders has any obligation
to the Tribe, the Borrower or any of their respective Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Joint Lead
Arrangers, the Administrative Agent, the Agents and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Tribe, the Borrower and their
respective Affiliates, and neither the Joint Lead Arrangers nor the
Administrative Agent nor the Agents nor the Lenders has any obligation to
disclose any of such interests to the Tribe, the Borrower or their respective
Affiliates.  To the fullest extent permitted by law, each of the Tribe and the
Borrower hereby waives and releases any claims that it may have against the
Joint Lead Arrangers, the Administrative Agent, the Agents and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

SECTION 9.16                                      IGRA Compliance.

 

Notwithstanding any provision in any Loan Document, or any other right to
enforce the provisions of any Loan Document, none of the Joint Lead Arrangers,
Administrative Agent, Issuing Bank, the other Lenders or other Secured Parties
shall engage in any of the following:  managing, planning, organizing,
directing, coordinating, or controlling all or any portion of the Gaming
Business (collectively, “Management Activities”), including, but not limited to:

 

(a)                                 the training, supervision, direction,
hiring, firing, retention, compensation (including benefits) of any employee
(whether or not a management employee) or contractor;

 

213

--------------------------------------------------------------------------------


 

(b)                                 any working or employment policies or
practices;

 

(c)                                  the hours or days of operation;

 

(d)                                 any accounting systems or procedures;

 

(e)                                  any advertising, promotions or other
marketing activities;

 

(f)                                   the purchase, lease, or substitution of
any gaming device or related equipment or software, including player tracking
equipment;

 

(g)                                  the vendor, type, theme, percentage of
pay-out, display or placement of any gaming device or equipment; or

 

(h)                                 budgeting, allocating, or conditioning
payments of the Borrower’s operating expenses;

 

provided, however, that upon the occurrence of an Event of Default, a Secured
Party will not be in violation of the foregoing restriction solely because it: 
(i) enforces compliance with any term in any Loan Document that does not require
the gaming operation to be subject to any third-party decision-making as to any
Management Activities; (ii) requires that all or any portion of the revenues
securing the Loans be applied to satisfy valid terms of the Loan Documents; or
(iii) otherwise forecloses on all or any portion of the Collateral securing the
Obligations.  It is understood that any actions or enforcement by any Secured
Party shall be subject to the limitations set forth in Section 8.09(b).

 

NOTWITHSTANDING ANY OTHER POSSIBLE CONSTRUCTION OF ANY PROVISION(S) CONTAINED IN
THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, IT IS AGREED THAT WITHIN THE
MEANING OF IGRA:  (A) THE LOAN DOCUMENTS, INDIVIDUALLY AND COLLECTIVELY, DO NOT
AND SHALL NOT PROVIDE FOR THE MANAGEMENT OF ALL OR ANY PART OF THE GAMING
BUSINESS BY ANY PERSON OTHER THAN THE BORROWER, ITS SUBSIDIARIES OR THE TRIBE OR
DEPRIVE THE BORROWER, ITS SUBSIDIARIES OR THE TRIBE OF THE SOLE PROPRIETARY
INTEREST AND RESPONSIBILITY FOR THE CONDUCT OF THE GAMING BUSINESS; AND (B) NONE
OF THE SECURED PARTIES (OR ANY OF THEIR SUCCESSORS, ASSIGNS OR AGENTS) WILL
EXERCISE ANY REMEDY OR OTHERWISE TAKE ANY ACTION UNDER OR IN CONNECTION WITH ANY
LOAN DOCUMENT IN A MANNER THAT WOULD CONSTITUTE MANAGEMENT OF ALL OR ANY PART OF
THE GAMING BUSINESS OR THAT WOULD DEPRIVE THE BORROWER, ITS SUBSIDIARIES OR THE
TRIBE OF THE SOLE PROPRIETARY INTEREST AND RESPONSIBILITY FOR THE CONDUCT OF THE
GAMING BUSINESS; PROVIDED, THAT THE FOREGOING SHALL NOT BE DEEMED TO PROHIBIT
THE BORROWER FROM ENGAGING THE MANAGER TO ACT WITH RESPECT TO THE GAMING
BUSINESS PURSUANT TO THE MANAGEMENT AGREEMENT.

 

SECTION 9.17                                      Section 81 Compliance.  For
the avoidance of any doubt, it is acknowledged that none of the Loan Documents
executed on the Closing Date is intended to grant or grants a Lien on any real
property owned by the Loan Parties or the Tribe or any agencies or

 

214

--------------------------------------------------------------------------------


 

instrumentalities of the Tribe, and no interpretation shall be given to any Loan
Document which would have the effect of such an encumbrance.  Notwithstanding
any right of the Administrative Agent or any other Secured Party in any Loan
Document, or any requirements or restrictions imposed on any Loan Party or the
Tribe in any Loan Document, any right, requirement or restriction that
“encumbers Indian land” within the meaning of 25 U.S.C. § 81, shall not be
effective for longer than six years, 364 days.

 

SECTION 9.18                                      Severability.  In the event
any one or more of the provisions contained in this Agreement or in any other
Loan Document should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction).  The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

 

SECTION 9.19                                      Counterparts.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall be deemed an original but all of which when
taken together shall constitute a single contract, and shall become effective as
provided in Section 9.03.  Delivery of an executed signature page to this
Agreement or of a Joinder Agreement by facsimile or other electronic image scan
transmission (e.g., “pdf” via email) shall be as effective as delivery of a
manually signed counterpart of this Agreement.  A set of the copies of this
Agreement signed by all the parties shall be lodged with the Administrative
Agent.

 

SECTION 9.20                                      Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

SECTION 9.21                                      Confidentiality.  Each of the
Agents, the Joint Lead Arrangers and the Lenders agree to maintain the
confidentiality of the Information, except that Information may be disclosed
(a) to its and its Affiliates’ officers, directors, employees, trustees and
agents, including accountants, legal counsel and other advisors, in connection
with the Transactions (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, quasi-regulatory authority (such
as the National Association of Insurance Commissioners) or other Governmental
Authority to whose jurisdiction such Person is subject (provided that notices of
such request be provided promptly to the Borrower in advance of such disclosure
unless impracticable or legally prohibited or unless arising in connection with
a routine regulatory audit or review), (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process (provided that
notices of such requirement be provided promptly to the Borrower in advance of
such disclosure unless impracticable or legally prohibited), (d) in connection
with the exercise of any remedies hereunder or under the other Loan Documents or
any suit, action or proceeding relating to the enforcement of its rights
hereunder or thereunder, (e) subject to a written agreement containing
provisions substantially the same as those of this Section 9.21 (it being
understood that any

 

215

--------------------------------------------------------------------------------


 

electronically recorded agreement (whether posted on Intralinks or SyndTrak or
other electronic distribution system) containing customary “click-through”
acknowledgements or otherwise customary for loan market syndications) shall
satisfy the requirement of this clause (e)), to (i) any actual or prospective
assignee of or participant in any of its rights or obligations under this
Agreement or the other Loan Documents, (ii) any pledgee referred to in
Section 9.04(e) or (iii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties or
any of their respective obligations, (f) with the consent of the Borrower,
(g) to any rating agency when required by it; provided that, prior to any
disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to the Loan Parties
received by it from any of the Joint Lead Arrangers, the Agents or the Lenders
(provided that the Borrower is given prior written notice thereof) or (h) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 9.21.  For the purposes of this Section 9.21,
“Information” shall mean all information received from or on behalf of the
Borrower and related to a Loan Party or its business or the Transactions or from
or on behalf of the Manager and related to the Transactions, in each case, other
than any such information that was available to the Agents, the Joint Lead
Arrangers or any Lender on a nonconfidential basis prior to its disclosure by
the Borrower or the Manager.  Any Person required to maintain the
confidentiality of Information as provided in this Section 9.21 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord its own confidential information.

 

SECTION 9.22                                      Acknowledgments.  Each of the
Borrower and the Tribe hereby acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 none of the Joint Lead Arrangers, the Agents
or the Lenders has any fiduciary relationship with or duty to the Borrower, any
other Loan Party or the Tribe arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between the
Joint Lead Arrangers, the Agents and the Lenders, on one hand, and the Borrower,
the other Loan Parties and the Tribe, on the other hand, in connection herewith
or therewith, is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby or thereby among the Joint Lead Arrangers, the Agents and
the Lenders or among the Borrower, the other Loan Parties, the Tribe and the
Lenders.  The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled to protect and
enforce its rights arising out hereof and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

 

SECTION 9.23                                      Accounting Changes.  In the
event that any “Accounting Change” (as defined below) shall occur and such
change results in a change in the method of or results of the calculation of
financial covenants, standards or terms in this Agreement, then the parties
hereto agree to enter into negotiations in order to amend such provisions of
this Agreement so as to

 

216

--------------------------------------------------------------------------------


 

equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s and the other Loan Parties’ financial
condition (including the requirements and restrictions associated with the
provisions of this Agreement applicable thereto) shall be the same after such
Accounting Changes as if such Accounting Changes had not been made.  Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred.  “Accounting
Changes” refers to changes in accounting principles required or permitted by the
promulgation of any rule, regulation, pronouncement or opinion by the
Governmental Accounting Standards Board of the American Institute of Certified
Public Accountants or, if applicable, the SEC or changes in the application or
interpretation of such accounting principles required by the applicable Loan
Party’s independent auditor (as set forth in an announcement or other
interpretation published by such auditors).

 

SECTION 9.24                                      Construction.  Each covenant
contained herein shall be construed (absent express provision to the contrary)
as being independent of each other covenant contained herein, so that compliance
with any one covenant shall not (absent such an express contrary provision) be
deemed to excuse compliance with any other covenant.  Where any provision herein
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person.

 

SECTION 9.25                                      Gaming Agencies.  This
Agreement is subject to the Gaming Laws.  Notwithstanding anything to the
contrary set forth in this Agreement or any other Loan Document and without
limiting the foregoing, the Agents and the Lenders acknowledge and agree that
certain rights, remedies and powers under this Agreement and the other Loan
Documents (including the exercise of remedial rights upon certain Collateral and
voting of equity interests in (or otherwise taking control of) Persons licensed
by the Gaming Agencies and/or under Gaming Laws), may be exercised only to the
extent that (i) the exercise thereof does not violate any applicable laws,
rules and regulations of the Gaming Agencies, including Gaming Laws and (ii) all
necessary approvals, licenses and consents from the Gaming Agencies required in
connection therewith are obtained.  Notwithstanding any other provision of this
Agreement, the Borrower expressly authorizes each of the Joint Lead Arrangers,
the Agents and the Lenders to cooperate with the Gaming Agencies in connection
with the administration of their regulatory jurisdiction over the Loan Parties,
including, without limitation, to the extent not inconsistent with the internal
policies of the Joint Lead Arrangers or such Agent or Lender, and any applicable
legal or regulatory restrictions, the provision of such documents or other
information as may be requested by any such Gaming Agencies relating to the
Joint Lead Arrangers, the Agents or any of the Lenders, the Borrower or any
other Loan Party, or the Loan Documents.  The parties acknowledge that the
provisions of this Section 9.25 shall not be for the benefit of any Loan Party
or any other Person.

 

SECTION 9.26                                      Certain Matters Affecting
Lenders.

 

(a)                                 If any Governmental Authority (including any
Gaming Agency) shall require that any Lender must be licensed, qualified or
found suitable under applicable Legal Requirements (including Gaming Laws and
including any action or decision by any Governmental Authority of the Tribe) and
such Lender is not so licensed, qualified or suitable

 

217

--------------------------------------------------------------------------------


 

within the time period specified by such Governmental Authority (such Lender, a
“Former Lender”; provided that if such Lender subsequently receives such
required license, qualification or finding of suitability, it shall no longer
constitute a Former Lender), the Administrative Agent shall have the right (but
not the duty) to cause such Former Lender (and such Former Lender hereby
irrevocably agrees) to assign its outstanding Loans, and its Commitments, if
any, in full to one or more Eligible Assignees (each a “Substitute Lender”) in
accordance with the provisions of Section 9.04, and the Former Lender shall pay
any fees payable thereunder in connection with such assignment; provided, (1) on
the date of such assignment, the Substitute Lender shall pay to the Former
Lender an amount equal to the sum of (A) an amount equal to the principal of,
and all accrued interest on, all outstanding Loans of the Former Lender, (B) an
amount equal to all unreimbursed drawings under Letters of Credit that have been
funded by such Former Lender, together with all then unpaid interest with
respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid Fees owing to such Former Lender; (2) on the date of such
assignment, the Borrower shall pay any amounts payable to such Former Lender
pursuant to Section 2.17(c), 2.18 or 2.19, or otherwise as if it were a
prepayment, (other than the payment of premiums specified in Section 2.12(c);
provided that, if a Lender becomes a Former Lender as a result of any change in
tribal law (including any action or decision by any Governmental Authority of
the Tribe) occurring after the Closing Date (or, in the case of a Person that
becomes a Lender after the Closing Date, after the date such Person becomes a
Lender), such Former Lender shall be entitled to receive any premiums otherwise
owing to such Lender pursuant to Section 2.12(c)).  The Borrower shall bear the
costs and expenses of any Lender required by any Gaming Agencies to file an
application for a finding of suitability in connection with the investigation of
an application by the Borrower or the other Loan Parties for a license to
operate a gaming establishment.

 

(b)                                 Notwithstanding the provisions of
Section 9.26(a), if any Lender becomes a Former Lender and if the Administrative
Agent does not or fails to find a Substitute Lender pursuant to
Section 9.26(a) within any time period specified by the appropriate Gaming
Agencies for the withdrawal of a Former Lender (the “Withdrawal Period”), the
Borrower shall promptly prepay in full the outstanding amount of all Term Loans
and, to the extent such Revolving Exposure is not reallocated in accordance with
Section 9.26(c), Revolving Exposure of such Former Lender (which notwithstanding
anything to the contrary in any Loan Document, is not required to be on a Pro
Rata Share basis or ratably paid with any other Obligations or in accordance
with Section 7.02), together with all unpaid fees owing to such Former Lender
pursuant to Section 2.10 and any amounts payable to such Former Lender pursuant
to Section 2.17(c), 2.18 or 2.19 or otherwise as if it were a prepayment (other
than the payment of premiums specified in Section 2.12(c); provided that, if a
Lender becomes a Former Lender as a result of any change in tribal law
(including any action or decision by any Governmental Authority of the Tribe)
occurring after the Closing Date (or, in the case of a Person that becomes a
Lender after the Closing Date, after the date such Person becomes a Lender),
such Former Lender shall be entitled to receive any premiums otherwise owing to
such Lender pursuant to Section 2.12(c)) and, in each case where applicable,
with accrued interest thereon to the earlier of (x) the date of payment or
(y) the last day of the applicable Withdrawal Period.  Upon the prepayment of
all amounts owing to any Former Lender and the termination of such Former
Lender’s Commitments, if any (whether pursuant to Section 9.26(a) or 9.26(b)),
such Former Lender shall no longer constitute a “Lender” for purposes hereof;
provided, any rights of such Former Lender to indemnification hereunder shall
survive as to such Former Lender.

 

218

--------------------------------------------------------------------------------


 

(c)                                  All or any part of such Former Lender’s
participation in Letter of Credit Obligations shall be reallocated among the
Revolving Lenders that are not Former Lenders (including any Substitute Lenders)
in accordance with their respective Pro Rata Shares (calculated without regard
to such Former Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Sections 4.02(b) and (c) are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Exposure of any
Revolving Lender to exceed such Revolving Lender’s Revolving Commitment.

 

SECTION 9.27                                      Patriot Act.

 

(a)                                 Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower and the other Loan
Parties, which information includes the name, address and, as applicable, tax
identification number of each of the Loan Parties or other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower and the other Loan Parties in accordance with the Patriot Act.  The
Borrower hereby agrees to share, and to cause the other Loan Parties to share,
all such information with the Lenders and the Administrative Agent.

 

(b)                                 In order for the Administrative Agent to
comply with the Patriot Act, prior to any Lender or Participant that is
organized under the laws of a jurisdiction outside of the United States of
America becoming a party hereto, the Administrative Agent may request, and such
Lender or Participant shall provide to the Administrative Agent, its name,
address, tax identification number and/or such other identification information
as shall be necessary for the Administrative Agent to comply with federal law.

 

SECTION 9.28                                      Reversal of Payments.  To the
extent any Loan Party makes a payment or payments to the Administrative Agent
for the ratable benefit of the Lenders or the Administrative Agent receives any
payment or proceeds of the Collateral which payments or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any Debtor Relief Law, state or federal law, common law or equitable
cause, then, to the extent of such payment or proceeds repaid, the Obligations
or part thereof intended to be satisfied shall be revived and continued in full
force and effect as if such payment or proceeds had not been received by the
Administrative Agent.

 

SECTION 9.29                                      Injunctive Relief.  Each of
the Borrower and the Tribe recognizes that, in the event the Borrower or the
Tribe fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, each of the Borrower and the Tribe agrees that
the Lenders, at the Lenders’ option, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.

 

SECTION 9.30                                      Administrative Agent May File
Proofs of Claim.  In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any

 

219

--------------------------------------------------------------------------------


 

Loan Party, the Administrative Agent (irrespective of whether the principal of
any Loan or Letter of Credit shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered (but not obligated) by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
Letters of Credit and all other Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Bank and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the Issuing Bank and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the Issuing
Bank and the Administrative Agent under Sections 2.10 and 9.05 and the
Engagement Letter) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.10 and 9.05 and the Engagement Letter.

 

SECTION 9.31                                      Credit Bidding.

 

(a)                                 The Administrative Agent, on behalf of
itself and the Lenders and other Secured Parties, shall have the right to credit
bid all or any portion of the Obligations (including accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to a
deed in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (x) at any sale thereof conducted under the provisions of Title 11 of
the United States Code entitled “Bankruptcy”, including under Sections 363, 1123
or 1129 thereof, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (y) at any sale thereof conducted by (or with the consent or
at the direction of) the Administrative Agent under the provisions of the UCC,
including pursuant to Sections 9-610 or 9-620 of the UCC, or (z) at any other
sale or foreclosure or acceptance of collateral in lieu of debt conducted by (or
with the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Law.  In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Capital
Stock or debt

 

220

--------------------------------------------------------------------------------


 

instruments of the acquisition vehicle or vehicles that are used to consummate
such purchase).  In connection with any such bid (A) the Administrative Agent
shall be authorized to form one or more acquisition vehicles to make a bid,
(B) the Administrative Agent shall be authorized to adopt documents providing
for the governance of the acquisition vehicle or vehicles (provided that any
actions by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or Capital Stock thereof shall
be governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(b)(i) through (b)(vii) of Section 9.08 of this Agreement), (iii) the
Administrative Agent shall be authorized to assign the relevant Obligations to
any such acquisition vehicle pro rata by the Lenders, as a result of which each
of the Lenders shall be deemed to have received a pro rata portion of any
Capital Stock and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action
(and the limitations and requirements set forth in Section 9.04(c) shall not
apply to such assignments), and (iv) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of debt
credit bid by the acquisition vehicle or otherwise), such Obligations shall
automatically be reassigned to the Lenders pro rata and the Capital Stock and/or
debt instruments issued by any acquisition vehicle on account of the Obligations
that had been assigned to the acquisition vehicle shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action.

 

(b)                                 Each Lender hereby agrees that, except as
otherwise provided in any Loan Document or with the written consent of the
Administrative Agent and the Required Lenders, it will not take any enforcement
action, accelerate obligations under any Loan Documents, or exercise any right
that it might otherwise have under applicable law to credit bid at foreclosure
sales, UCC sales or other similar dispositions of Collateral.

 

SECTION 9.32                                      Tribe’s Execution of
Agreement.  The Tribe approves, ratifies and confirms the terms of this
Agreement and agrees to not take any action to abrogate, void, cancel or rescind
the obligations of any Tribal Party party hereto or otherwise unilaterally amend
or modify this Agreement.

 

SECTION 9.33                                      Acknowledgment and Consent to
Bail-In of EEA Financial Institutions.  Notwithstanding anything to the contrary
in any Loan Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

221

--------------------------------------------------------------------------------


 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

SECTION 9.34                                      Subordination Agreement.  The
parties hereto acknowledge and agree that they have received a copy of each of
the Subordination Agreements, and the Subordination Agreements are binding upon
them.  Each of the Agents and each other Secured Party (a) hereby agrees that it
will be bound by and will take no actions contrary to the provisions of the
Subordination Agreements (including, without limitation, Section 3 of the PNG
Subordination Agreement and Section 3 of the Subordinated Loan Subordination
Agreement), and (b) authorizes and directs the Collateral Agent to enter into
the Subordination Agreements and any amendments thereto authorized in accordance
with Section 9.08.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

222

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

JAMUL INDIAN VILLAGE DEVELOPMENT CORPORATION

 

 

By:

/s/ Erica M. Pinto

 

Name: Erica M. Pinto

 

Title: Chairwoman

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

JAMUL INDIAN VILLAGE OF CALIFORNIA

 

 

By:

/s/ Erica M. Pinto

 

Name: Erica M. Pinto

 

Title: Chairwoman

 

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Sean McWhinnie

 

Name: Sean McWhinnie

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A,

 

as Issuing Bank, Swingline Lender and a

 

Lender

 

 

 

 

 

 

 

By:

/s/ Sean McWhinnie

 

Name: Sean McWhinnie

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Richard Arendale

 

Name: Richard Arendale

 

Title: Vice President

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Annie Carr

 

Name: Annie Carr

 

Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SAN DIEGO GAMING VENTURES,

 

LLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ Saul V. Reibstein

 

Name: Saul V. Reibstein

 

Title: Secretary and Treasurer

 

[Signature Page to Credit Agreement]

 

--------------------------------------------------------------------------------